










CREDIT AGREEMENT
DATED AS OF OCTOBER 9, 2014
BY AND AMONG
CYRUSONE LP,
AS BORROWER,
AND
KEYBANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT, AN ISSUING LENDER, A SWING LOAN LENDER
AND A LENDER,
THE OTHER LENDERS FROM TIME TO TIME PARTY HERETO,
AND
JPMORGAN CHASE BANK, N.A.,
AS SYNDICATION AGENT
AND
KEYBANC CAPITAL MARKETS INC., J.P. MORGAN SECURITIES LLC,
TD SECURITIES (USA) LLC, BARCLAYS BANK PLC AND RBC CAPITAL MARKETS,
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS
AND
SUNTRUST BANK AND CITIZENS BANK, N.A.,
AS CO-DOCUMENTATION AGENTS






















--------------------------------------------------------------------------------




CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of October 9, 2014,
by and among CYRUSONE LP, a Maryland limited partnership (the “Borrower”),
KEYBANK NATIONAL ASSOCIATION, a national banking association (“KeyBank”), the
other lending institutions which are parties to this Agreement as “Lenders” from
time to time (together with KeyBank, the “Lenders”), KeyBank, as Administrative
Agent for the Lenders (the “Agent”), JPMORGAN CHASE BANK, N.A., as Syndication
Agent (the “Syndication Agent”), KEYBANC CAPITAL MARKETS, INC. (“KeyBanc”), and
J.P. MORGAN SECURITIES LLC, TD SECURITIES (USA) LLC, BARCLAYS BANK PLC AND RBC
CAPITAL MARKETS, as Joint Lead Arrangers and Joint Bookrunners (the “Joint
Bookrunners”).
R E C I T A L S
WHEREAS, Borrower has requested that the Lenders provide an unsecured revolving
credit facility and an unsecured term loan facility to Borrower; and
WHEREAS, the Agent and the Lenders are willing to provide such unsecured
revolving credit facility and an unsecured term loan facility to Borrower on and
subject to the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:
1
DEFINITIONS AND RULES OF INTERPRETATION

.
1Definitions
. The following terms shall have the meanings set forth in this §l or elsewhere
in the provisions of this Agreement referred to below:
Absolute Rate Bid. See §2.1(c)(ii)(A).
Additional Commitment Request Notice. See §2.11(b).
Additional Subsidiary Guarantor. Each additional Subsidiary of Borrower which
becomes a Subsidiary Guarantor pursuant to §5.2.
Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote twenty-five percent (25%) (or, in the case of
REIT, thirty-five percent (35%)) or more of the stock, shares, voting trust
certificates, beneficial interest, partnership interests, member interests or
other interests having voting power for the election of directors of such Person
or otherwise to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities or by contract
or otherwise, or (b) the ownership of (i) a general partnership interest, (ii) a
managing member’s or manager’s interest in a limited liability company or
(iii) a limited partnership interest or preferred stock (or other ownership
interest) representing ten percent (10%) (or, in the case of REIT, thirty-five
percent (35%) or more of the outstanding limited partnership interests,
preferred stock or other ownership interests of such Person.




--------------------------------------------------------------------------------




Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.
Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to Borrower and the Lenders.
Agent’s Special Counsel. McKenna Long & Aldridge LLP or such other counsel as
selected by Agent.
Agreement. This Credit Agreement, including the Schedules and Exhibits hereto.
Agreement Regarding Fees. See §4.2.
Applicable Law. All applicable provisions of statutes, rules, regulations and
orders of all Governmental Authorities and all orders and decrees of all courts.
Applicable Margin. (a) From and after the date of this Agreement (and unless and
until the Borrower obtains an Investment Grade Rating and elects to have the
Applicable Margin determined pursuant to subparagraph (b) below), the Applicable
Margin for LIBOR Rate Loans and Base Rate Loans for the Revolving Credit Loans
and Term Loans shall be a percentage per annum as set forth below based on the
ratio of the Consolidated Total Indebtedness to Gross Asset Value:
Pricing
Level
Ratio
Applicable Margin for
Revolving Credit LIBOR Rate Loans
Applicable Margin for
Revolving Credit Base Rate Loans
Applicable Margin for
Term LIBOR
Rate Loans
Applicable Margin for
Term Base
Rate Loans
Pricing Level 1
Less than 35%
1.70%
0.70%
1.65%
0.65%
Pricing Level 2
Equal to or greater than 35% but less than 40%
1.75%
0.75%
1.70%
0.70%
Pricing Level 3
Equal to or greater than 40% but less than 45%
1.95%
0.95%
1.90%
0.90%
Pricing Level 4
Equal to or greater than 45% but less than 50%
2.10%
1.10%
2.05%
1.05%
Pricing Level 5
Equal to or greater than 50% but less than 55%
2.25%
1.25%
2.20%
1.20%
Pricing Level 6
Equal to or greater than 55%
2.40%
1.40%
2.35%
1.35%



The initial Applicable Margin as of the Closing Date shall be at Pricing
Level 1. At such time as this subparagraph (a) is applicable, the Applicable
Margin for each Base Rate Loan shall be determined by reference to the ratio of
Consolidated Total Indebtedness to Gross Asset Value in effect from time to
time, and the Applicable Margin for any Interest Period for all LIBOR Rate Loans
comprising part of the same borrowing shall be determined by reference to the
ratio of Consolidated Total Indebtedness to Gross Asset Value in effect on the
first (1st) day of such Interest Period. The Applicable Margin shall not be
adjusted based upon such ratio, if at all, until the first (1st) day of the
first (1st) month following the delivery by REIT to the Agent of the Compliance
Certificate required to be delivered after the end of a fiscal quarter occurring
after the Closing Date. In the event that REIT shall fail to deliver to the
Agent a quarterly Compliance Certificate on or before the date required by
§7.4(c), then without limiting any other rights of the Agent and the Lenders
under this Agreement, the Applicable Margin for Loans shall be at Pricing Level
6 until such failure is cured within any applicable cure period, or waived in
writing by the Majority Lenders in which




--------------------------------------------------------------------------------




event the Applicable Margin shall adjust, if necessary, on the first (1st) day
of the first (1st) month following receipt of such Compliance Certificate.
(b)    From and after the date that Agent first receives written notice from
Borrower that Borrower has obtained an Investment Grade Rating and Borrower
delivers a written notice to Agent irrevocably electing to have the Applicable
Margin determined pursuant to this subparagraph (b), the Applicable Margin for
the Revolving Credit Loans and Term Loans shall mean, as of any date of
determination, a percentage per annum determined by reference to the Credit
Rating Level as set forth below:
Pricing Level
Credit Rating Level
Applicable
Margin for Revolving Credit LIBOR Rate Loans
Applicable
Margin for Revolving Credit
Base Rate Loans
Applicable Margin for
Term LIBOR Rate Loans
Applicable Margin for Term Base Rate Loans
I
Credit Rating Level 1
0.95%
0.00%
1.05%
0.00%
II
Credit Rating Level 2
1.05%
0.05%
1.15%
0.05%
III
Credit Rating Level 3
1.15%
0.15%
1.30%
0.15%
IV
Credit Rating Level 4
1.40%
0.40%
1.60%
0.40%
V
Credit Rating Level 5
1.70%
0.75%
1.95%
0.75%



At such time as this subparagraph (b) is applicable, the Applicable Margin for
each Base Rate Loan shall be determined by reference to the Credit Rating Level
in effect from time to time, and the Applicable Margin for any Interest Period
for all LIBOR Rate Loans comprising part of the same borrowing shall be
determined by reference to the Credit Rating Level in effect on the first day of
such Interest Period; provided, however that no change in the Applicable Margin
resulting from the application of the Credit Rating Levels or a change in the
Credit Rating Level shall be effective until three (3) Business Days after the
date on which the Agent receives written notice of the application of the Credit
Rating Levels and Borrower’s irrevocable election to have the Applicable Margin
determined pursuant to this subparagraph (b) or a change in such Credit Rating
Level. From and after the first date that the Applicable Margin is based on
Borrower’s Investment Grade Rating pursuant to this subparagraph (b), the
Applicable Margin shall no longer be calculated by reference to the ratio of
Consolidated Total Indebtedness to Gross Asset Value (provided that any accrued
interest payable at the Applicable Margin determined by reference to the ratio
of Consolidated Total Indebtedness to Gross Asset Value prior to such date shall
be payable as provided in §2.6).
Arrangers. KeyBanc Capital Markets, Inc. and J.P. Morgan Securities LLC or any
successor.
Assignment and Acceptance Agreement. See §18.1.
Authorized Officer. Any of the following Persons: the chief executive officer,
president, chief financial officer, principal accounting officer, treasurer,
assistant treasurer, controller, secretary or assistant secretary or general
counsel of Borrower or any Guarantor (or the equivalent of any of the foregoing)
and such other Persons as Borrower shall designate in a written notice to Agent.
Any document delivered hereunder that is signed by an Authorized Officer of a
Borrower or Guarantor shall be conclusively presumed to have been authorized by
all necessary corporate, partnership and/or other action on the part of such
Borrower or Guarantor and such Authorized Officer shall be conclusively presumed
to have acted on behalf of such Borrower or Guarantor.
Balance Sheet Date. June 30, 2014.
Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.




--------------------------------------------------------------------------------




Base Rate. The greatest of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate,”
(b) one‑half of one percent (0.5%) above the Federal Funds Effective Rate, or
(c) the applicable LIBOR for a one month Interest Period on such day (or if such
day is not a Business Day, the immediately preceding Business Day) plus one
percent (1.0%) per annum. The Base Rate is a reference rate and does not
necessarily represent the lowest or best rate being charged to any customer. Any
change in the rate of interest payable hereunder resulting from a change in the
Base Rate shall become effective as of the opening of business on the day on
which such change in the Base Rate becomes effective, without notice or demand
of any kind.
Base Rate Loans. Collectively, the Revolving Credit Base Rate Loans, the Term
Base Rate Loans and the Swing Loans bearing interest calculated by reference to
the Base Rate.
Bid Loan. See §2.1(c)(i).
Bid Loan Borrowing. See §2.1(c)(i).
Bid Loan Lender. A Revolving Credit Lender who has made a Bid Loan to Borrower.
Bid Loan Note. See §2.1(c)(ii)(F).
Bid Loan Quote. See §2.1(c)(ii)(B).
Bid Loan Quote Request. See §2.1(c)(ii)(A).
Bid Loan Sublimit. An amount equal to fifty percent (50%) of the Total Revolving
Credit Commitment. The Bid Loan Sublimit is part of, and not in addition to, the
Total Revolving Credit Commitment.
Borrower. As stated in the preamble hereto.
Breakage Costs. The cost to any Lender of re-employing funds bearing interest at
LIBOR incurred (or reasonably expected to be incurred) in connection with
(i) any payment of any portion of the Loans bearing interest at LIBOR prior to
the termination of any applicable Interest Period, (ii) the conversion of a
LIBOR Rate Loan to any other applicable interest rate on a date other than the
last day of the relevant Interest Period, or (iii) the failure of Borrower to
draw down, on the first day of the applicable Interest Period, any amount as to
which Borrower has elected a LIBOR Rate Loan, which cost shall be deemed to be
an amount determined by such Lender to be the excess, if any, of (i) the amount
of interest that would have accrued on the principal amount of such LIBOR Rate
Loan had such event not occurred, at the LIBOR Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan) over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid, were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.
Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.
Capitalized Lease Obligations. With respect to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal




--------------------------------------------------------------------------------




property, or a combination thereof, which obligations are required to be
classified and accounted for as a capital lease on the balance sheet of such
Person pursuant to GAAP; the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP, and the final maturity of
such obligations shall be the date of the last payment of such amounts due under
such capital lease (or other arrangement) prior to the first date on which such
capital lease (or other arrangement) may be terminated by the lessee without
payment of a premium or a penalty; provided that for purposes of this definition
only, “GAAP” shall mean generally accepted accounting principles in the United
States as in effect on the Closing Date.
Capitalized Value. With respect to any Stabilized Property owned or leased
pursuant to a Ground Lease by Borrower or any of its Subsidiaries, an amount
equal to (a) the Net Operating Income from such Stabilized Property for the
preceding fiscal quarter multiplied by four (4), divided by (b) nine percent
(9.00%). With respect to any Stabilized Property of Borrower or any of its
Subsidiaries that is a Leased Property, an amount equal to (x) the Net Operating
Income from such Stabilized Property for the preceding fiscal quarter multiplied
by four (4) divided by (y) eleven percent (11.00%).
Cash Equivalents. As of any date:
(a)    direct obligations of the United States of America or any agency thereof
or obligations fully and unconditionally guaranteed by the United States of
America or any agency thereof;
(b)    time deposits accounts, certificates of deposit and money market deposits
maturing within one hundred eighty (180) days of the date of acquisition thereof
issued by a bank or trust company which is organized under the laws of the
United States of America, or any state thereof, and which bank or trust company
has capital, surplus and undivided profits aggregating in excess of $50,000,000
and has outstanding debt which is rated “A” (or such similar equivalent rating)
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act, as amended) or any
money-market fund sponsored by a registered broker dealer or mutual fund
distributor;
(c)    repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;
(d)    commercial paper, maturing not more than ninety (90) days after the date
of acquisition, issued by a corporation (other than an Affiliate of Borrower)
organized and in existence under the laws of the United States of America or any
state of the United States of America with a rating at the time as of which any
investment therein is made of “P-2” (or higher) according to Moody’s or “A-2”
(or higher) according to S&P;
(e)    securities with maturities of six months or less from the date of
acquisition issued or fully and unconditionally guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least “A” by S&P or
Moody’s;
(f)    money market funds at least ninety-five percent (95%) of the assets of
which constitute Cash Equivalents of the kinds described in clauses (a) through
(e) of this definition;
(g)    repurchase obligations of any commercial bank organized under the laws of
the United States of America or any state thereof having capital and surplus
aggregating at least $500,000,000, having a term of not more than thirty (30)
days, with respect to securities referred to in clause (b) of this definition;
and




--------------------------------------------------------------------------------




(h)    instruments equivalent to those referred to in clauses (a) to (g) above
denominated in euro or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States of
America to the extent reasonably required in connection with any business
conducted by a Subsidiary of Borrower organized in such jurisdiction.
Cash Management Services. Cash management services (including treasury,
depository, overdraft, electronic funds transfer and other cash management
arrangements) and commercial credit card and merchant card services.
CERCLA. The Comprehensive Environmental Response Compensation and Liability Act
of 1980, as amended from time to time, and regulations promulgated thereunder.
Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:
(a)    Any Person (including a Person’s Affiliates and associates) or group (as
that term is understood under Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations thereunder),
other than, (i) in the case of Borrower, the REIT, the Permitted Holder, a
Replacement Permitted Holder or the General Partner, and (ii) in the case of the
REIT, the Permitted Holder, or a Replacement Permitted Holder shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of a percentage (based on voting power, in the event different
classes of stock or voting interests shall have different voting powers) of the
voting stock or voting interests of REIT or Borrower equal to more than
thirty-five percent (35%) (provided that in no event shall (1) the Permitted
Holder’s beneficial ownership of (x) the Borrower exceed more than a fifty-five
percent (55%) limited partnership interest in Borrower, (y) the REIT exceed more
than a fifty-five percent (55%) beneficial ownership interest in REIT, or (z)
its aggregate direct or indirect interests in Borrower exceed more than a
fifty-five percent (55%) beneficial ownership interest in Borrower, or (2) the
Replacement Permitted Holder’s aggregate beneficial ownership of (x) the
Borrower exceed more than a forty-five percent (45%) limited partnership
interest in Borrower, (y) the REIT exceed more than a forty-five percent (45%)
beneficial ownership interest in REIT, or (z) their aggregate direct or indirect
interests in Borrower exceed more than a forty-five percent (45%) beneficial
ownership interest in Borrower);
(b)    As of any date a majority of the Board of Directors or Trustees or
similar body (the “Board”) of REIT consists of individuals who were not either
(i) directors or trustees of REIT as of the corresponding date of the previous
year, or (ii) selected or nominated to become directors or trustees by the Board
of REIT of which a majority consisted of individuals described in clause (b)(i)
above, or (iii) selected or nominated to become directors or trustees by the
Board of REIT, which majority consisted of individuals described in clause
(b)(i) above and individuals described in clause (b)(ii), above (excluding, in
the case of both clause (ii) and (iii) above, any individual whose initial
nomination for, or assumption of office as, a member of the Board occurs as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors or trustees on the Board of REIT by
any Person or group other than a solicitation for the election of one or more
directors or trustees by or on behalf of the Board);
(c)    General Partner shall fail to be the sole general partner of Borrower, or
shall fail to hold all management powers over the business and affairs of
Borrower; or
(d)    REIT fails to own directly at least one hundred percent (100%) of the
economic, voting and beneficial interest of General Partner, or shall fail to
hold all management powers over the business and affairs of General Partner.




--------------------------------------------------------------------------------




Closing Date. The date of this Agreement.
Code. The Internal Revenue Code of 1986, as amended.
Collateral Account. An account established with the Agent, and in the name of
the Agent, pursuant to §12.6 and under its sole dominion and control.
Commitment. With respect to each Lender, the aggregate of (a) the Revolving
Credit Commitment of such Lender and (b) the Term Loan Commitment of such
Lender.
Commitment Increase. An increase in the Total Revolving Credit Commitment and/or
Total Term Loan Commitment to an aggregate Total Commitment of not more than
$900,000,000.00 pursuant to §2.11.
Commitment Increase Date. See §2.11(b).
Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the Total Commitment, as the
same may be changed from time to time in accordance with the terms of this
Agreement; provided that if the Commitments of the Lenders have been terminated
as provided in this Agreement, then the Commitment of each Lender shall be
determined based on the Commitment Percentage of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof.
Compliance Certificate. See §7.4(c).
Connection Income Taxes. Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.
Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.
Consolidated EBITDA. With respect to any period, an amount equal to the EBITDA
of the REIT and its Subsidiaries for such period determined on a Consolidated
basis.
Consolidated Fixed Charges. With respect to any Person, for any period, the sum
of Debt Service and all Preferred Distributions paid during such period. Such
Person’s Equity Percentage in the Fixed Charges of its Unconsolidated Affiliates
shall be included in the determination of Fixed Charges.
Consolidated Secured Indebtedness. With respect to the REIT and its Subsidiaries
as of any given date, the aggregate principal amount of all Indebtedness of such
Persons on a Consolidated basis outstanding at such date and that is secured in
any manner by any Lien, and in the case of the REIT or its Subsidiaries, shall
include (without duplication) such Person’s Equity Percentage of the
Consolidated Secured Indebtedness of its Unconsolidated Affiliates.
Consolidated Tangible Net Worth. The amount by which Gross Asset Value exceeds
Consolidated Total Indebtedness.
Consolidated Total Adjusted Unsecured Indebtedness. As of any date of
determination, the sum of (a) Consolidated Total Unsecured Indebtedness of REIT
and its Subsidiaries less (b) Unrestricted Cash and Cash Equivalents of REIT and
its Subsidiaries.




--------------------------------------------------------------------------------




Consolidated Total Indebtedness. All Indebtedness of REIT and its Subsidiaries
determined on a Consolidated basis and shall include (without duplication) such
Person’s Equity Percentage of the Indebtedness of its Unconsolidated Affiliates.
Consolidated Total Unsecured Indebtedness. As of any date of determination, all
Unsecured Indebtedness of REIT and its Subsidiaries determined on a Consolidated
basis and shall include (without duplication) such Person’s Equity Percentage of
the Unsecured Indebtedness of its Unconsolidated Affiliates.
Construction-in-Process. The aggregate amount of costs incurred for any
build-outs, redevelopment, construction or tenant improvements of Real Estate on
or prior to the last day of the fiscal quarter then most recently ended. This
value shall not be duplicative of any value given to Development Property.
Conversion/Continuation Request. A notice given by Borrower to the Agent of its
election to convert or continue a Loan in accordance with §4.1.
Credit Rating. As of any date of determination, the higher of the credit ratings
(or their equivalents) then assigned to Borrower’s long-term senior unsecured
non-credit enhanced debt by two of the Rating Agencies. A credit rating of BBB-
from S&P or Fitch is equivalent to a credit rating of Baa3 from Moody’s and vice
versa. A credit rating of BBB from S&P or Fitch is equivalent to a credit rating
of Baa2 from Moody’s and vice versa. A credit rating of BBB+ from S&P or Fitch
is equivalent to a credit rating of Baa1 by Moody’s and vice versa. A credit
rating of A- from S&P or Fitch is equivalent to a credit rating of A3 from
Moody’s and vice versa. It is the intention of the parties that if Borrower
shall only obtain a credit rating from two of the Rating Agencies without
seeking a credit rating from the third of the Rating Agencies, Borrower shall be
entitled to the benefit of the Credit Rating Level for such credit rating. If
Borrower shall have obtained a credit rating from more than one of the Rating
Agencies, the highest of the ratings shall control, provided that the next
highest rating for such Person is only one level below that of the highest
rating. If the next highest rating for such Person is more than one level below
that of the highest credit rating for such Person, the operative rating would be
deemed to be one rating level higher than the next highest of the ratings. In
the event that Borrower shall have obtained a credit rating from any or all of
the Rating Agencies and shall thereafter lose such rating or ratings (whether as
a result of withdrawal, suspension, election to not obtain a rating, or
otherwise) from such Rating Agencies and as a result does not have a credit
rating from two or more of the Rating Agencies, Borrower shall be deemed for the
purposes hereof not to have a credit rating. Notwithstanding anything to the
contrary contained herein, if at any time none of the Rating Agencies shall
perform the functions of a securities rating agency, then Borrower and the Agent
shall promptly negotiate in good faith to agree upon a substitute rating agency
(and to correlate the system of ratings of such substitute rating agency with
that of the rating agency being replaced), and pending such amendment, the
Credit Rating of any Rating Agency in effect immediately prior to such time,
shall continue to apply, provided that the designation of such replacement
agency and such amendment are completed within thirty (30) days of such event,
and if not so completed within such thirty (30) day period, Credit Rating Level
5 shall be the applicable Credit Rating Level until such time as Borrower
obtains a Credit Rating from two or more Rating Agencies.
Credit Rating Level. One of the following five pricing levels, as applicable
(determined in accordance with the definition of “Credit Rating”), and provided,
further, that, from and after the time that Agent receives written notice that
Borrower has first obtained an Investment Grade Rating, during any period that
Borrower has no Credit Rating Level, Credit Rating Level 5 shall be the
applicable Credit Rating Level:
“Credit Rating Level 1” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to A- by S&P, A3 by
Moody’s or A- by Fitch;




--------------------------------------------------------------------------------




“Credit Rating Level 2” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB+ by S&P, Baa1
by Moody’s or BBB+ by Fitch and Credit Rating Level 1 is not applicable;
“Credit Rating Level 3” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB by S&P, Baa2 by
Moody’s or BBB by Fitch and Credit Rating Levels 1 and 2 are not applicable;
“Credit Rating Level 4” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB- by S&P, Baa3
by Moody’s or BBB- by Fitch and Credit Rating Levels 1, 2 and 3 are not
applicable; and
“Credit Rating Level 5” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is less than BBB- by S&P, Baa3 by Moody’s or
BBB- by Fitch or there is no Credit Rating.
Data Center Property. Any asset that operates or is intended to operate, at
least in part, as a telecommunications infrastructure building or an information
technology infrastructure building. A Data Center Property may include ancillary
office space.
Debt Offering. The issuance and sale by REIT or any of its Subsidiaries of any
debt securities of such Person.
Debt Service. For any period, the sum of (a) Interest Expense of the REIT and
its Subsidiaries for such period, and (b) all regularly scheduled principal
payments made with respect to Indebtedness of the REIT and its Subsidiaries
during such period, other than any balloon, bullet, early repayment or similar
principal payment which, in each case, repays such Indebtedness in full. Such
Person’s Equity Percentage in Debt Service of its Unconsolidated Affiliates
shall be included in the determination of Debt Service.
Default. See §12.1.
Default Rate. See §4.12.
Defaulting Lender. Any Lender that (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit or Swing Loans, within two (2) Business Days of the
date required to be funded by it hereunder and such failure is continuing,
unless such Lender notifies the Agent and Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) (i) has notified Borrower, the Agent or any Lender that it
does not intend to comply with its funding obligations hereunder or (ii) has
made a public statement to that effect with respect to its funding obligations
under other agreements generally in which it commits to extend credit, unless
with respect to this clause (b), such notice or public statement relates to such
Lender’s obligation to fund a Revolving Credit Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such notice or public statement) cannot be
satisfied, (c) has failed, within two (2) Business Days after request by the
Agent or Borrower, to confirm in a manner reasonably satisfactory to the Agent
and Borrower that it will comply with its funding obligations; provided that,
notwithstanding the provisions of §2.13, such Lender shall cease to be a
Defaulting Lender upon the Agent’s and Borrower’s receipt of confirmation that
such Defaulting Lender will comply with its funding obligations, or (d) has, or
has a direct or indirect parent company that




--------------------------------------------------------------------------------




has, (i) become the subject of a proceeding under any bankruptcy, insolvency,
reorganization, liquidation, conservatorship, assignment for the benefit of
creditors, moratorium, receivership, rearrangement or similar debtor relief law
of the United States or other applicable jurisdictions from time to time in
effect, including any law for the appointment of the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority as receiver,
conservator, trustee, administrator or any similar capacity, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such capacity,
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority (including any
agency, instrumentality, regulatory body, central bank or other authority) so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts of the United States or from the
enforcement of judgments or writs of attachment of its assets or permit such
Lender (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow, or disaffirm any contracts or agreements made with such Person. Any
determination by the Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to §2.13(g)) upon delivery of written notice of such determination to
Borrower and each Lender.
Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, option derivative agreement or index
option derivative agreement, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement; provided that the
term “Derivatives Contract” shall not include any contract to prepurchase
electricity in the ordinary course of business. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.
Derivatives Termination Value. In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).
Designated Person. See §6.31.
Development Property. Any Real Estate owned, leased or acquired by Borrower or
any of its Subsidiaries and on which Borrower or any of its Subsidiaries is
pursuing construction of one or more buildings for use as a Data Center Property
and for which construction is proceeding to completion without undue delay from
permit delay or denial, construction delays or otherwise, all pursuant to the
ordinary course of business of Borrower or such Subsidiary. Notwithstanding the
foregoing, (i) any such property will no




--------------------------------------------------------------------------------




longer be considered to be a Development Property twenty-four (24) months
following completion of construction of the improvements related to such
development (excluding tenant improvements and punch list items), and shall
thereafter be considered a Stabilized Property for the purposes of the
calculation of Gross Asset Value and Unencumbered Asset Value and the
determination of what constitutes Eligible Real Estate, as applicable and (ii)
Borrower shall have a one-time irrevocable option to designate a Development
Property as a Stabilized Property, valued at its Capitalized Value, if such
property’s Capitalized Value exceeds its GAAP book value. Each individual phase
of a given development will be considered a separate and distinct Development
Property for purposes of this definition.
Disqualified Equity Interest. With respect to any Person, any Equity Interest in
such Person that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable, either mandatorily or at the option
of the holder thereof), or upon the happening of any event or condition:
(a)    matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;
(b)    is convertible or exchangeable, either mandatorily or at the option of
the holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or
(c)    is redeemable (other than solely for Equity Interests in such Person that
do not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by the REIT or
any Subsidiary, in whole or in part, at the option of the holder thereof;
In each case, in whole or in part on or prior to the date that is ninety-one
(91) days after the latest of the Revolving Credit Maturity Date or the Term
Loan Maturity Date in effect hereunder (determined as of the date of issuance
thereof or, in the case of any such Equity Interests outstanding on the Closing
Date, the Closing Date); provided, however, that (i) an Equity Interest in any
person that would not constitute a Disqualified Equity Interest but for terms
thereof giving holders thereof the right to require such Person to redeem or
purchase such Equity Interest upon the occurrence of an “asset sale”, “casualty”
or “condemnation event” or a “change of control” (or similar event, however
denominated) shall not constitute a Disqualified Equity Interest if any such
requirement is subject to the prior or concurrent repayment in full of all the
Loans and all other Obligations (other than contingent or indemnification
obligations not then due) that are accrued and payable, the cancellation,
expiration or cash collateralization of all Letters of Credit and the
termination or expiration of the Commitments, (ii) an Equity Interest in any
Joint Venture that would not constitute a Disqualified Equity Interest but for
the terms thereof providing for any purchase option, put, call or similar right
of a Person with respect to such Equity Interest shall not constitute a
Disqualified Equity Interest, and (iii) an Equity Interest in any Person that is
issued to any director or employee, or to any plan for the benefit of directors
or employees or by any such plan to such directors or employees, shall not
constitute a Disqualified Equity Interest solely because it may be required to
be repurchased by such Person or any of its subsidiaries in order to satisfy
applicable statutory or regulatory obligations as a result of such employee’s
termination, death or disability.
Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of Borrower, a Guarantor or any of their
respective Subsidiaries now or hereafter outstanding, except a dividend payable
solely in Equity Interests of identical class to the holders of that class;
(b) redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of Borrower, a Guarantor or any of their




--------------------------------------------------------------------------------




respective Subsidiaries now or hereafter outstanding; and (c) payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of Borrower, a Guarantor or any of
their respective Subsidiaries now or hereafter outstanding.
Dollars or $. Dollars in lawful currency of the United States of America.
Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.
Domestic Subsidiary. Any Subsidiary incorporated or organized under the laws of
the United States of America or any State.
Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan which is made prior to the Revolving Credit Maturity Date or
Term Loan Maturity Date, as applicable, is converted in accordance with §4.1.
EBITDA. With respect to a Person for any given period (without duplication), the
Net Income (or Loss) of such Person and its Subsidiaries (excluding any Net
Income (or Loss) from such Person’s Unconsolidated Affiliates), plus the sum of
(i) interest expense, income tax expense, depreciation and amortization expense
(including amortization of deferred financing costs and of debt issuance fees
and the early write-off of financing costs), as reported by such Person and its
Subsidiaries on a Consolidated basis in accordance with GAAP, (ii) all other
non-cash charges and expenses (including any charges or expenses associated with
asset retirement obligations under GAAP) and non-cash compensation, minus all
cash payments made during such period on account of non-cash charges or expenses
added to Net Income (or Loss) pursuant to this clause (ii) in a prior period,
and (iii) such Person’s pro rata share of EBITDA of its Unconsolidated
Affiliates. EBITDA shall exclude (v) any extraordinary, unusual or otherwise
non-recurring charges, expenses or losses, (w) any fees, expenses or charges
(other than depreciation or amortization expense) related to any contemplated
offering of equity interests of the REIT or Borrower (including, without
limitation, any secondary offerings), investment, acquisition, disposition,
recapitalization or the incurrence of Indebtedness permitted to be incurred by
the Loan Documents (including any prepayment, defeasance or refinancing thereof
and any amendments and other modifications thereof), whether or not successful,
including all fees, expenses and charges related to (i) the Transactions or (ii)
any amendment or other modification of the Loan Documents or the Senior Notes
Indenture, (x) gains (and losses) on the sale of assets outside the ordinary
course of business and gains (and losses) from debt extinguishment (including
call premium, tender premium and other similar expenses), (y) other
non-recurring charges, expenses or losses in an amount not to exceed in any four
fiscal quarter period fifteen percent (15%) of EBITDA determined without giving
effect to the exclusion of such other non-recurring charges, expenses and losses
in this clause (y) for such period, and (z) other non-cash gains and shall not
be reduced by distributions to minority owners. In addition, EBITDA will exclude
the impact of all currency translation gains or losses related to non-operating
currency transactions (including any net loss or gain resulting from hedging
agreements). EBITDA shall be adjusted to remove any impact from straight line
rent leveling adjustments (in excess of ten percent (10%) of gross revenue as
reported on the REIT’s GAAP operating statement) required under GAAP.
Eligible Real Estate. Real Estate:
(a)    which constitutes a Development Property or a Stabilized Property;
(b)    which is located within the 50 States of the United States or the
District of Columbia; and




--------------------------------------------------------------------------------




(c)    as to which the Agent has received and approved all Eligible Real Estate
Qualification Documents, or will receive and approve them prior to inclusion of
such Real Estate as Eligible Real Estate.
Notwithstanding the foregoing, any other Real Estate owned or leased by Borrower
or an Unencumbered Property Subsidiary may become Eligible Real Estate with the
prior written approval of the Majority Lenders.
Eligible Real Estate Qualification Documents. See Schedule 1.3 attached hereto.
Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by REIT or any ERISA Affiliate, other than a
Multiemployer Plan.
Environmental Laws. Any federal, state or local statute, regulation or ordinance
or any judicial or administrative decree or decision, whether now existing or
hereinafter enacted, promulgated or issued, with respect to any Hazardous
Substances, mold, drinking water and groundwater (as relates to pollution or
contamination), wetlands, landfills, open dumps, storage tanks, underground
storage tanks, solid waste, waste water, storm water run-off, or waste
emissions. Without limiting the generality of the foregoing, the term shall
encompass each of the following statutes and their state and local equivalents,
and regulations promulgated thereunder, and amendments and successors to such
statutes and regulations, as may be enacted and promulgated from time to time:
(i) CERCLA (codified in scattered sections of 26 U.S.C.; 33 U.S.C.; 42 U.S.C.
and 42 U.S.C. §9601 et seq.); (ii) the Resource Conservation and Recovery Act of
1976 (42 U.S.C. §6901 et seq.); (iii) the Hazardous Materials Transportation Act
(49 U.S.C. §1801 et seq.); (iv) the Toxic Substances Control Act (15 U.S.C.
§2061 et seq.); (v) the Clean Water Act (33 U.S.C. §1251 et seq.); (vi) the
Clean Air Act (42 U.S.C. §7401 et seq.); (vii) the Safe Drinking Water Act (21
U.S.C. §349; 42 U.S.C. §201 and §300f et seq.); (viii) the National
Environmental Policy Act of 1969 (42 U.S.C. §4321); (ix) the Superfund Amendment
and Reauthorization Act of 1986 (codified in scattered sections of 10 U.S.C., 29
U.S.C., 33 U.S.C. and 42 U.S.C.); and (x) Title III of the Superfund Amendment
and Reauthorization Act (40 U.S.C. §1101 et seq.).
Equity Interests. With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.
Equity Offering. The issuance and sale after the Closing Date by REIT, Borrower
or any of its Subsidiaries of any equity securities of such Person; provided
that any issuance and sale of equity securities of the REIT, the proceeds of
which are used within ninety (90) days of such issuance and sale to retire
partnership interests related to the ownership of Cincinnati Bell Inc., shall
not constitute an Equity Offering.
Equity Percentage. The aggregate ownership percentage of a Person or its
Subsidiaries in each Unconsolidated Affiliate.
ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time and all regulations and formal guidelines issued
thereunder.




--------------------------------------------------------------------------------




ERISA Affiliate. Any Person which is treated as a single employer with REIT or
its Subsidiaries under §414 of the Code or §4001 of ERISA. Any former ERISA
Affiliate of either the REIT or any of its Subsidiaries shall continue to be
considered an ERISA Affiliate of the REIT or any such Subsidiary within the
meaning of this definition with respect to the period during which the REIT or
such Subsidiary could have successor liability under ERISA or the Code for
liabilities of such Person that arose while such Person was an ERISA Affiliate.
ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived or any
other event with respect to which REIT or an ERISA Affiliate could have
liability under §4062(e) or §4063 of ERISA.
Excluded Subsidiary. Any Subsidiary of the Borrower which is prohibited from
guaranteeing the Indebtedness of any other Person pursuant to (i) applicable
law, (ii) any document, instrument or agreement evidencing Consolidated Secured
Indebtedness of such Subsidiary or (iii) a provision of such Subsidiary’s
organizational documents (A) included as a condition to the extension of such
Consolidated Secured Indebtedness or (B) solely with respect to a Person that
becomes a Subsidiary of the REIT after the Closing Date, which existed prior to
the date that such entity became a Subsidiary of the REIT and was not created in
anticipation of the acquisition of such Subsidiary and which provision has not
been made unnecessary or ineffective as a result of changed circumstances
(including the repayment of the indebtedness for which such provision was
originally included).
Excluded Taxes. Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to an Applicable Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or its Commitment (other than pursuant to an
assignment request by Borrower under §4.15 as a result of costs sought to be
reimbursed pursuant to §4.4 or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to §4.4, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with §4.4(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.
Existing Credit Agreement. See §10.12.
Extension Request. See §2.12(a).
Event of Default. See §12.1.
Facility Fee. See §2.3(b).
FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any intergovernmental agreements related
thereto, and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.




--------------------------------------------------------------------------------




Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate.”
Fitch. Fitch Ratings Inc.
Foreign Lender. If Borrower is a U.S. Person, a Lender that is not a U.S.
Person, and if Borrower is not a U.S. Person, a Lender that is resident or
organized under the laws of a jurisdiction other than that in which Borrower is
resident for tax purposes.
Fronting Exposure. At any time there is a Defaulting Lender, (a) with respect to
the Issuing Lender, such Defaulting Lender’s Revolving Credit Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Credit Lenders or cash collateral or
other credit support acceptable to the Issuing Lender shall have been provided
in accordance with the terms hereof and (b) with respect to the Swing Loan
Lender, such Defaulting Lender’s Revolving Credit Commitment Percentage of Swing
Loans other than Swing Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Credit Lenders, repaid by
Borrower or for which cash collateral or other credit support acceptable to the
Swing Loan Lender shall have been provided in accordance with the terms hereof.
Funds from Operations. With respect to REIT and its Subsidiaries for any period,
an amount equal to the Net Income (or Loss) of such Person for such period,
computed in accordance with GAAP, excluding gains and losses from sales of
property during such period, plus (1) to the extent deducted in calculating Net
Income (or Loss), (w) depreciation and amortization for such period, (x) any
extraordinary, unusual or otherwise non-recurring charges, expenses or losses,
(y) any fees, expenses or charges (other than depreciation or amortization
expense) related to any contemplated offering of equity interests of the REIT or
Borrower (including, without limitation, any secondary offerings), investment,
acquisition, disposition, recapitalization or the incurrence of Indebtedness
permitted to be incurred by the Loan Documents (including any prepayment,
defeasance or refinancing thereof and any amendments and other modifications
thereof), whether or not successful, including all fees, expenses and charges
related to (i) the Transactions or (ii) any amendment or other modification of
the Loan Documents or the Senior Notes Indenture, and (z) any non-cash
impairment charges and non-cash charges and gains from derivatives contracts,
and minus (2) all Preferred Distributions paid during such period. To the extent
not inconsistent with the foregoing, Funds from Operations shall be reported in
accordance with National Association of Real Estate Investment Trusts policies.
Funds from Operations shall be calculated without giving effect to any
deductions for non-controlling or minority interests.
GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.
General Partner. CyrusOne GP, a Maryland statutory trust.
Governmental Authority. Any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency




--------------------------------------------------------------------------------




or the Federal Reserve Board, any central bank or any comparable authority) or
any arbitrator, in each case exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government and with authority to bind the applicable party at law, and including
any supra-national bodies such as the European Union or the European Central
Bank.
Gross Asset Value. On a Consolidated basis for the REIT and its Subsidiaries,
Gross Asset Value shall mean the sum of (without duplication with respect to any
Real Estate):
(i)    the Capitalized Value of any Real Estate which is a Stabilized Property
owned by the REIT or any of its Subsidiaries (including a Leased Property or
property leased under a Ground Lease) for the prior four (4) consecutive fiscal
quarters most recently ended (which period may include the period of ownership
of such asset while it was a Development Property); plus
(ii)    the book value determined in accordance with GAAP of all Stabilized
Properties acquired by the REIT and its Subsidiaries during the four (4)
consecutive fiscal quarters most recently ended; plus
(iii)    the book value determined in accordance with GAAP of all Development
Properties owned by the REIT or any of its Subsidiaries; plus
(iv)    the aggregate amount of all Unrestricted Cash and Cash Equivalents of
the REIT and its Subsidiaries as of the date of determination determined in
accordance with GAAP; plus
(v)    the book value determined in accordance with GAAP of Land Assets of the
REIT and its Subsidiaries; plus
(vi)    the book value determined in accordance with GAAP of all Mortgage Notes
held by the REIT and its Subsidiaries.
Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination. All income, expense and value
associated with assets included in Gross Asset Value disposed of during the four
(4) calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations. All income, expense and value associated
with assets included in Gross Asset Value acquired during the calendar quarter
period most recently ended prior to a date of determination will be eliminated
from calculations and such acquired assets shall be included at their costs
basis value. Additionally, without limiting or affecting any other provision
hereof, Gross Asset Value shall not include any income or value associated with
Real Estate which is not operated or intended to be operated principally as a
Data Center Property. Gross Asset Value will be adjusted to include an amount
equal to the REIT’s or any of its Subsidiaries’ pro rata share (based upon such
Person’s Equity Percentage in such Unconsolidated Affiliate) of the Gross Asset
Value attributable to any of the items listed above in this definition owned by
such Unconsolidated Affiliate. For purposes of this definition, if the value of
the REIT’s or any of its Subsidiaries’ Equity Percentage of assets held by
Unconsolidated Affiliates or non-Wholly Owned Subsidiaries exceeds twenty
percent (20%) of the Gross Asset Value, then such excess shall be excluded.
Ground Lease. An unsubordinated ground lease as to which (i) no default or event
of default (after the expiration of any applicable notice and cure period) has
occurred and is continuing and (ii) containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) as of the date of determination of thirty (30) years or more (or such
shorter term as is approved by the Majority Lenders in their reasonable
discretion); (b) the right of the lessee to mortgage and encumber its interest
in




--------------------------------------------------------------------------------




the leased property without the consent of the lessor; (c) the obligation of the
lessor to give the holder of any mortgage lien on such leased property written
notice of any defaults on the part of the lessee and agreement of such lessor
that such lease will not be terminated until such holder has had a reasonable
opportunity to cure or complete foreclosure, and fails to do so; (d) reasonable
transferability of the lessee’s interest under such lease, including the ability
to sublease; (e) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease; and (f) if such ground lease relates to an
Unencumbered Property, such ground lease is approved by the Majority Lenders in
their reasonable discretion.
Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by REIT or any ERISA Affiliate the
benefits of which are guaranteed on termination in full or in part by the PBGC
pursuant to Title IV of ERISA, other than a Multiemployer Plan.
Guarantor. Collectively, the REIT, General Partner, the Subsidiary Guarantors
and each Additional Subsidiary Guarantor, and individually any one of them.
Guaranty. The Guaranty, dated of even date herewith, made by Guarantors in favor
of the Agent and the Lenders, as the same may be modified, amended or ratified,
such Guaranty to be in the form attached here as Exhibit N, or in such other
form as is in form and substance reasonably satisfactory to Agent and Borrower.
Hazardous Substances. Each and every element, compound, chemical mixture,
contaminant, pollutant, toxic substances, oil, material, waste or other
substance which is defined, determined or identified as hazardous or toxic under
any Environmental Law. Without limiting the generality of the foregoing, the
term shall mean and include:
(i)    “hazardous substances” as defined in CERCLA, the Superfund Amendment and
Reauthorization Act of 1986, or Title III of the Superfund Amendment and
Reauthorization Act, each as amended, and regulations promulgated thereunder;
(ii)    “hazardous waste” and “regulated substances” as defined in the Resource
Conservation and Recovery Act of 1976, as amended, and regulations promulgated
thereunder; and
(iii)    “hazardous materials” as defined in the Hazardous Materials
Transportation Act, as amended, and regulations promulgated thereunder.
Increase Notice. See §2.11(a).
Indebtedness. With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than one hundred eighty (180) days past due);
(b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered; (c) Capitalized
Lease Obligations; (d) all reimbursement obligations of such Person under any
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off-Balance Sheet Obligations of such Person; (f) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout




--------------------------------------------------------------------------------




commitment or forward equity commitment, in each case evidenced by a binding
agreement (excluding any such obligation to the extent the obligation can be
satisfied by the issuance of Equity Interests), (g) net obligations under any
Derivatives Contract not entered into as a hedge against existing Indebtedness,
in an amount equal to the Derivatives Termination Value thereof; (h) all
Indebtedness of other Persons which such Person has guaranteed or is otherwise
recourse to such Person (except for guaranties of Non‑Recourse Exclusions, and
other similar exceptions to recourse liability until a claim is made with
respect thereto, and then shall be included only to the extent of the amount of
such claim that is reasonably expected to be incurred, including liability of a
general partner in respect of liabilities of a partnership in which it is a
general partner which would constitute “Indebtedness” hereunder, any obligation
to supply funds to or in any manner to invest directly or indirectly in another
Person, to maintain working capital or equity capital of another Person or
otherwise to maintain net worth, solvency or other financial condition of a
Person, to purchase indebtedness, or to assure the owner of indebtedness against
loss, including, without limitation, through an agreement to purchase property,
securities, goods, supplies or services for the purpose of enabling the debtor
to make payment of the indebtedness held by such owner or otherwise; (i) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation; and (j) such Person’s Equity Percentage of the Indebtedness
of any Unconsolidated Affiliate of such Person. “Indebtedness” shall be adjusted
to remove any impact of intangibles pursuant to FAS 141, as issued by the
Financial Accounting Standards Board in June of 2001.
Indemnified Parties. See §16.
Indemnified Taxes. (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of Borrower or
any Guarantor under any Loan Document and (b) to the extent not otherwise
described in the immediately preceding clause (a), Other Taxes.
Information. All information received from the REIT, Borrower, the General
Partner, or any of their respective Subsidiaries relating to the REIT, Borrower,
the General Partner, or any of their respective Subsidiaries, or their
businesses, other than any such information that is available to any Lender on a
non-confidential basis prior to disclosure by the REIT, the General Partner,
Borrower or any of their respective Subsidiaries, as applicable.
Information Materials. See §7.4.
Interest Expense. For any period of determination with respect to REIT and its
Subsidiaries, without duplication, total interest expense for such period
determined in accordance with GAAP on a Consolidated basis plus REIT’s and its
Subsidiaries Equity Percentage of Interest Expense of their Unconsolidated
Affiliates for the most recent period. Interest Expense shall exclude
capitalized interest related to Indebtedness incurred to finance Development
Properties and non-cash interest expenses (including amortization of deferred
financing costs and of debt issuance fees and the early write-off of financing
costs).
Interest Payment Date. As to each Base Rate Loan, the first (1st) day of each
calendar month during the term of such Base Rate Loan. As to each LIBOR Rate
Loan and Bid Loan, the last day of each Interest Period relating thereto;
provided that in the event that the Interest Period for a LIBOR Rate Loan shall
be for a period in excess of three months, then interest shall also be payable
on the three months anniversary of the commencement of such Interest Period.
Interest Period. With respect to each (a) LIBOR Rate Loan (i) initially, the
period commencing on the Drawdown Date of such LIBOR Rate Loan and ending seven
days or one, two, three or six months




--------------------------------------------------------------------------------




(or such other interest periods as are agreed by all relevant Lenders and
Borrower) thereafter, and (ii) thereafter, each period commencing on the day
following the last day of the immediately preceding Interest Period applicable
to such Loan and ending on the last day of one of the periods set forth above,
as selected by Borrower in a Loan Request or Conversion/Continuation Request,
and (b) Bid Loan, the period commencing on the date of such Bid Loan and ending
on the date specified in the Bid Loan Quote Request in which the Bid Loan Quote
to make such Bid Loan was extended; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:
(i)    if any Interest Period with respect to a LIBOR Rate Loan would otherwise
end on a day that is not a LIBOR Business Day, such Interest Period shall end on
the next succeeding LIBOR Business Day, unless such next succeeding LIBOR
Business Day occurs in the next calendar month, in which case such Interest
Period shall end on the next preceding LIBOR Business Day, as determined
conclusively by the Agent in accordance with the then current bank practice in
London;
(ii)    if Borrower shall fail to give notice as provided in §4.1, Borrower
shall be deemed to have requested a continuation of the affected LIBOR Rate Loan
as a LIBOR Rate Loan with an Interest Period of one month on the last day of the
then current Interest Period with respect thereto as provided in and subject to
the terms of §4.1(c);
(iii)    any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month;
(iv)    no Interest Period relating to any LIBOR Rate Loan shall extend beyond
the Revolving Credit Maturity Date or the Term Loan Maturity Date, as
applicable; and
(v)    no Interest Period with respect to a Bid Loan shall have a duration of
more than 180 days.
Investment Grade Rating. A Credit Rating from at least two (2) of the Rating
Agencies of BBB- or better by S&P or Fitch or Baa3 or better by Moody’s.
Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include
(i) equipment, inventory and other tangible personal property acquired in the
ordinary course of business, (ii) trade and customer accounts receivable for
services rendered in the ordinary course of business and payable in accordance
with customary trade terms, (iii) prepaid expenses, (iv) advances in the
ordinary course of business to employees for travel expenses, relocation
expenses and similar expenditures, (v) obligations under Derivatives Contracts
to the extent permitted under §8.12, or (vi) investments consisting of cash
collateral to secure (x) letters of credit, (y) Derivative Contracts permitted
under §8.12 or (z) payment of, workers’ compensation, unemployment insurance,
old age pensions or other social security obligations. In determining the
aggregate amount of Investments outstanding at any particular time: (a) there
shall be included as an Investment all interest accrued with respect to
Indebtedness constituting an Investment unless and until such interest is paid;
(b) there shall be deducted in respect of each Investment any amount received as
a return of capital; (c) there shall not be deducted in respect of any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, except that accrued interest included




--------------------------------------------------------------------------------




as provided in the foregoing clause (a) may be deducted when paid; and (d) there
shall not be deducted in respect of any Investment any decrease in the value
thereof. For the avoidance of doubt, it is understood and agreed that guarantees
do not constitute Investments.
Issuing Lender. KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto; provided, however, that in the event that (a)
the Borrower is required by the proposed beneficiary of a Letter of Credit to
have such Letter of Credit issued pursuant to the terms and conditions of this
Agreement by an issuer with a higher rating than KeyBank has at any applicable
time of reference (as determined by Moody’s, Fitch and/or S&P as required by
such proposed beneficiary) and (b) notwithstanding good faith efforts from the
Borrower, a proposed beneficiary of a Letter of Credit will not accept said
Letter of Credit from KeyBank, then Borrower shall have the right to elect, with
prior written notice to Agent, any Revolving Credit Lender having a higher
rating than KeyBank (as determined by Moody’s, S&P and/or Fitch as required by
such proposed beneficiary) as the Issuing Lender for that particular Letter of
Credit, and if such Revolving Credit Lender agrees to issue such Letter of
Credit, such Revolving Credit Lender shall be an Issuing Lender; provided
further, that no other Revolving Credit Lender other than KeyBank shall be
required to be an Issuing Lender and no more than two (2) other Revolving Credit
Lenders in addition to KeyBank may be an Issuing Lender at any time. When
referred to in this Agreement, Issuing Lender shall refer to the Revolving
Credit Lender acting as Issuing Lender with respect to any particular Letter of
Credit issued pursuant to the terms and conditions of this Agreement. Any
consent, approval or waiver to be given or granted by an Issuing Lender must be
provided with respect to each Issuing Lender which has issued an applicable
Letter of Credit at the time such consent, approval or waiver is to be given or
granted.
Joinder Agreement. The Joinder Agreement with respect to the Guaranty to be
executed and delivered pursuant to §5.2 by any Additional Subsidiary Guarantor,
such Joinder Agreement to be substantially in the form of Exhibit E hereto.
Joint Bookrunners. As defined in the preamble hereto.
Joint Venture. A Person other than a Subsidiary in which the REIT and its
Subsidiaries hold Equity Interests representing more than 20.0% of the value of
all outstanding Equity Interests of such Person.
KeyBank. As defined in the preamble hereto.
Land Assets. Land to be developed as a Data Center Property with respect to
which no development (other than improvements that are not material and are
temporary in nature) has occurred.
Lease. Any lease (other than a Ground Lease) with a remaining term (including
tenant extension rights) of at least twenty (20) years pursuant to which the
Borrower or a Subsidiary leases an Unencumbered Property or another Data Center
Property, and if such lease relates to an Unencumbered Property it is approved
by the Majority Lenders in their reasonable discretion; provided that the
requirement that the remaining lease term (including tenant extension rights)
extend for at least twenty (20) years shall not apply to the lease of the Data
Center Property located at 2501 S. State Hwy 121 Business Suite 500 (Bldg #5),
Lewisville, Texas.
Lease Default. See §6.34(c).
Leased Property. A completed and operational Data Center Property that is leased
by Borrower or a Subsidiary pursuant to a Lease. For the avoidance of doubt, the
approximately 17,000 square foot Data Center Property located at 209 West
Seventh Street, Cincinnati, Ohio leased by CyrusOne LLC pursuant to the lease
agreement dated October 25, 2012 with Cincinnati Bell Telephone Company, LLC
shall be




--------------------------------------------------------------------------------




considered a Data Center Property owned in fee provided that the balance of the
approximately 360,000 square foot Data Center Property located in the building
adjacent thereto is owned in fee simple by CyrusOne LLC.
Lenders. KeyBank, the other lending institutions which are party hereto, and any
other Person which becomes an assignee of all or a portion of the interests,
rights and obligations of a Lender pursuant to §18 (but not including any
participant as described in §18.4). For the avoidance of doubt, the Revolving
Credit Lenders, the Term Loan Lenders, the Issuing Lender, the Swing Loan
Lender, and the Bid Loan Lender are all Lenders.
Lessor. The applicable owner of the fee interest in an Unencumbered Property
that is subject to a Ground Lease, and the applicable landlord or sub-landlord
with respect to a Leased Property that is an Unencumbered Property.
Letter of Credit. Any standby letter of credit issued at the request of Borrower
and for the account of Borrower in accordance with §2.10.
Letter of Credit Liabilities. At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan). For purposes of this Agreement, a Revolving Credit Lender (other
than the Revolving Credit Lender acting as the Issuing Lender) shall be deemed
to hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under §2.10, and the Revolving Credit
Lender acting as the Issuing Lender shall be deemed to hold a Letter of Credit
Liability in an amount equal to its retained interest in the related Letter of
Credit after giving effect to the acquisition by the Revolving Credit Lenders
other than the Revolving Credit Lender acting as the Issuing Lender of their
participation interests under such Section.
Letter of Credit Request. See §2.10(a).
LIBOR. For any LIBOR Rate Loan for any Interest Period, the average rate as
shown in Reuters Screen LIBOR01 Page (or any successor service, or if such
Person no longer reports such rate as determined by Agent, by another
commercially available source providing such quotations approved by Agent) at
which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) LIBOR Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by any change in law, rule or
regulation after the date hereof, subject to the other terms of this Agreement.
If such service or such other Person approved by Agent described above no longer
reports such rate or Agent determines in good faith that the rate so reported no
longer accurately reflects the rate available to Agent in the London Interbank
Market, Loans shall accrue interest at the Base Rate plus the Applicable Margin
for such Loan. For any period during which a Reserve Percentage shall apply,
LIBOR with respect to LIBOR Rate Loans shall be equal to the amount determined
above divided by an amount equal to 1 minus the Reserve Percentage.
Notwithstanding the foregoing, if the rate shown on Reuters Screen LIBOR01 Page
(or any successor service designated pursuant to this definition) shall be less
than zero, such rate shall be deemed zero for the purposes of this Agreement.
LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.




--------------------------------------------------------------------------------




LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.
LIBOR Margin Bid. See §2.1(c)(ii)(A).
LIBOR Rate Loans. Collectively, the Revolving Credit LIBOR Rate Loans and the
Term LIBOR Rate Loans.
Lien. See §8.2.
Loan Documents. This Agreement, the Notes, the Guaranty, the Joinder Agreements,
the Letter of Credit Request and all other documents, instruments or agreements
now or hereafter executed or delivered by or on behalf of Borrower or the
Guarantors in connection with the Loans.
Loan Request. A Revolving Credit Loan Request or Term Loan Request, as
applicable.
Loan and Loans. An individual loan or the aggregate loans (including a Revolving
Credit Loan (or Loans), a Term Loan (or Loans), a Swing Loan (or Loans) or a Bid
Loan (or Loans) as the case may be, to be made by the Lenders hereunder. All
Loans shall be made in Dollars. Amounts drawn under a Letter of Credit shall
also be considered Revolving Credit Loans as provided in §2.10(f).
Majority Lenders. As of any date, Lenders whose aggregate Commitment Percentage
is greater than fifty percent (50%) of the Total Commitment; provided that in
determining said percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded and the Commitment Percentages, Loans,
and Letter of Credit Liabilities of the Lenders shall be redetermined for
purposes of this definition to exclude the Commitments of such Defaulting
Lenders.
Majority Revolving Credit Lenders. As of any date, Revolving Credit Lenders
whose aggregate Revolving Credit Commitment Percentage is greater than fifty
percent (50%) of the Total Revolving Credit Commitment; provided that in
determining said percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded and the Revolving Credit Commitment
Percentages of the Revolving Credit Lenders shall be redetermined for purposes
of this definition to exclude the Revolving Credit Commitments of such
Defaulting Lenders. For purposes of this definition, the Outstanding amount of
all Bid Loans shall be disregarded in determining the aggregate amount of
Outstanding Revolving Credit Loans.
Majority Term Loan Lenders. As of any date, Term Loan Lenders whose aggregate
Term Loan Commitment Percentage is greater than fifty percent (50%) of the Total
Term Loan Commitment; provided that in determining said percentage at any given
time, all then existing Defaulting Lenders will be disregarded and excluded and
the Term Loan Commitment Percentages of the Term Loan Lenders shall be
redetermined for purposes of this definition to exclude the Term Loan
Commitments of such Defaulting Lenders.
Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, financial condition or results of operations of REIT,
Borrower and its Subsidiaries considered as a whole; (b) the ability of
Borrower, REIT or any Subsidiary Guarantor which directly or indirectly owns an
asset included in the calculation of the Unencumbered Asset Value to perform any
of its material obligations under the Loan Documents; or (c) the validity or
enforceability of any of the Loan Documents or the material rights or remedies
of Agent or the Lenders thereunder.




--------------------------------------------------------------------------------




Material Subsidiary. Any Subsidiary of REIT (a) which is a direct or indirect
owner of an asset included in determining the Unencumbered Asset Value,
(b) which is a guarantor of or is otherwise liable with respect to any other
Unsecured Indebtedness of the REIT, the Borrower or any of their respective
Subsidiaries, or (c) that owns assets that account for greater than five percent
(5%) of the Total Asset Value and is not an Excluded Subsidiary. Notwithstanding
the foregoing, Subsidiaries that are not Domestic Subsidiaries will not be
required to act as Guarantors.
Moody’s. Moody’s Investor Service, Inc.
Mortgage Note. A loan to a Person other than Borrower, any Guarantor or any of
their respective Subsidiaries or Unconsolidated Affiliates originated or
purchased by Borrower or any Subsidiary of Borrower, secured by a first priority
mortgage lien on a completed and operational Data Center Property located in the
United States.
Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by REIT or any ERISA Affiliate.
Negative Pledge. See §7.22.
Net Income (or Loss). For any Person for any given period, the net income or
loss of such Person and its Subsidiaries for such period, determined on a
Consolidated basis in accordance with GAAP but without giving effect to
deductions for non-controlling or minority interests; provided that in
calculating Net Income (or Loss) of REIT and its Subsidiaries there shall be
excluded (a) the income of any Person that is not a Subsidiary except to the
extent of the amount of cash dividends or similar cash distributions actually
paid by such Person to REIT or, subject to clauses (b) and (c) below, any other
Subsidiary during such period (and, for the avoidance of doubt, the amount of
such cash dividends and other distributions will be included in calculating Net
Income (or Loss)), (b) the income of, and any amounts referred to in clause (a)
above paid to, any Subsidiary to the extent that, on the date of determination,
the declaration or payment of cash dividends or similar cash distributions by
such Subsidiary is not permitted without any prior approval of any Governmental
Authority that has not been obtained or is not permitted by the operation of the
terms of the organizational documents of such Subsidiary, any agreement or other
instrument binding upon REIT or any Subsidiary or any law applicable to REIT or
any Subsidiary, unless such restrictions with respect to the payment of cash
dividends and other similar cash distributions has been legally and effectively
waived, and (c) any amounts referred to in clause (a) above paid to, any
Subsidiary that is not wholly owned by REIT to the extent such income or loss or
such amounts are attributable to the noncontrolling interest in such Subsidiary.
Net Offering Proceeds. The gross cash proceeds received by REIT or any of its
Subsidiaries as a result of an Equity Offering less the customary and reasonable
costs, expenses and discounts paid by REIT or such Subsidiary in connection
therewith.
Net Operating Income. For any Real Estate and for any period, an amount equal
(but not less than zero) to the sum of (a) the rents, common area
reimbursements, actual cost recoveries and other revenue for such Real Estate
determined in accordance with GAAP for such period received in the ordinary
course of business from tenants in occupancy minus (b) all expenses paid or
accrued and related to the ownership, operation or maintenance of such Real
Estate for such period determined in accordance with GAAP, including taxes,
assessments and other governmental charges, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses. Net Operating Income shall exclude
(i) all losses and expenses to the extent covered by third-party insurance that
has actually been reimbursed or otherwise paid in the applicable period or that
the REIT reasonably determines will be reimbursed or paid by the applicable
insurance carrier and




--------------------------------------------------------------------------------




so long as the applicable insurance carrier has been notified in writing of such
loss or expense and not denied coverage therefor and (ii) expenses relating to
the relocation of customers as a result of any casualty or condemnation event or
temporary shutdown, in whole or in part, of any Real Estate, (c) the greater of
(i) the actual property management fee (including expenses for company personnel
and security at the Real Estate) paid during such period and (ii) an imputed
management fee in the amount of three percent (3.0%) of the gross revenues (less
metered power reimbursements) for such Real Estate for such period. Net
Operating Income of any Person shall include such Person’s pro rata share of Net
Operating Income of its Unconsolidated Affiliates. Net Operating Income shall be
adjusted to remove any impact from straight-line rent leveling adjustments (in
excess of ten percent (10%) of aggregate gross revenue as reported on the REIT’s
GAAP operating statement) required under GAAP.
Non-Defaulting Lender. At any time, any Lender that is not a Defaulting Lender
at such time.
Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (ii) result
from intentional mismanagement of or waste at the Real Property securing such
Non-Recourse Indebtedness, (iii) arise from the presence of Hazardous Substances
on the Real Property securing such Non-Recourse Indebtedness, (iv) arise from
violations of special purpose covenants, (v) are the result of any unpaid real
estate taxes and assessments (whether contained in a loan agreement, promissory
note, indemnity agreement or other document), (vi) are the result of unpaid
amounts that could result in the creation of a Lien on the Real Property
securing the Non-Recourse Indebtedness, (vii) arise from the filing of a
petition under the Bankruptcy Code or seeking relief under other laws relating
to insolvency or protection from creditors, (viii) arise from asserting defenses
to the Non-Recourse Indebtedness that are without merit or unwarranted, (ix)
arise from the forfeiture under any law of the Real Property securing the
Non-Recourse Indebtedness, or (x) arise from the failure to obtain any required
consent of the lender of the Non Recourse Indebtedness to any other debt or
voluntary lien encumbering the Real Property securing the Non Recourse
Indebtedness.
Non-Recourse Indebtedness. With respect to a Person, Indebtedness in respect of
which recourse for payment is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness; provided such
contractual limitation to specific assets may include Non-Recourse Exclusions;
and provided further that any claims with respect to such contractual
limitations shall not be Non-Recourse Indebtedness.
Notes. Collectively, the Revolving Credit Notes, the Term Loan Notes, the Swing
Loan Note, and the Bid Loan Notes.
Notice. See §19.
Obligations. All indebtedness, obligations and liabilities of Borrower or any
Guarantor to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes or the Letters of Credit, or other instruments at any time
evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise.
OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.




--------------------------------------------------------------------------------




Off-Balance Sheet Obligations. Liabilities and obligations of Borrower, any of
its Subsidiaries or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the REIT would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of REIT’s report on Form 10-Q or Form 10-K (or their
equivalents) which the REIT is required to file with the SEC or would be
required to file if it were subject to the jurisdiction of the SEC (or any
Governmental Authority substituted therefore).
Other Connection Taxes. With respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising solely from such Recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
Other Taxes. All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§4.15 as a result of costs sought to be reimbursed pursuant to §4.4).
Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination. With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.
Participant Register. See §18.4.
Partnership Agreement. That certain Amended and Restated Agreement of Limited
Partnership of CyrusOne LP, dated as of January 24, 2013.
Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.
PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.
Permitted Holder. (a) Cincinnati Bell Inc. and (b) any Affiliate of Cincinnati
Bell Inc. controlled by Cincinnati Bell Inc.
Permitted Liens. Liens permitted by §8.2.
Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.
Plan Assets. Assets of any employee benefit plan within the meaning of §3(3) of
ERISA that is subject to Part 4, Subtitle B, Title I of ERISA.




--------------------------------------------------------------------------------




Preferred Distributions. For any period and without duplication, all
Distributions paid during such period on Preferred Securities issued by the REIT
or a Subsidiary of REIT. Preferred Distributions shall not include dividends or
distributions paid or payable (a) solely in Equity Interests payable to holders
of such class of Equity Interests; (b) to REIT or a Subsidiary of REIT; or
(c) constituting or resulting in the redemption of Preferred Securities, other
than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.
Preferred Securities. With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.
Pricing Level. Such term shall have the meaning established within the
definition of Applicable Margin.
Rating Agencies. S&P, Moody’s, Fitch and any substitute rating agency appointed
by Borrower and the Agent pursuant to the definition of “Credit Rating”,
collectively, and Rating Agency means either S&P, Moody’s, Fitch or such
substitute rating agency.
Real Estate. All real property or facilities (and all fixtures, improvements,
appurtenances and related assets thereon or therein) at any time owned or leased
(as lessee or sublessee) by the REIT, Borrower or any of their respective
Subsidiaries, including, without limitation, the Unencumbered Properties and any
Data Center Property.
Recipient. The Agent and any Lender.
Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.
Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to REIT or any of its
Subsidiaries. Recourse Indebtedness shall not include Non-Recourse Indebtedness.
Register. See §18.2.
REIT. CyrusOne Inc., a Maryland corporation.
REIT Status. With respect to a Person, its status and qualification to be taxed
as a real estate investment trust as defined in §856(a) of the Code.
Related Parties. See §18.1.
Related Revolving Fund. Any fund that invests in loans that is administered or
managed by (a) a Revolving Credit Lender, (b) an Affiliate of such Revolving
Credit Lender or (c) an advisor under common control with such Revolving Credit
Lender or Affiliate, as applicable.
Related Term Fund. Any fund that invests in loans that is administered or
managed by (a) a Term Loan Lender, (b) an Affiliate of such Term Loan Lender or
(c) an advisor under common control with such Term Loan Lender or Affiliate, as
applicable.
Release. See §6.20(c)(iii).




--------------------------------------------------------------------------------




Rent Roll. A report prepared by Borrower showing for each Unencumbered Property
owned or leased by Borrower or a Guarantor, its occupancy, lease expiration
dates, lease rent and other information in substantially the form presented to
Agent prior to the date hereof or in such other form as may be reasonably
acceptable to the Agent.
Replacement Permitted Holder. Any direct transferee or transferees of beneficial
ownership interests in Borrower or REIT from any Permitted Holder which
transferee or transferees continue to hold such beneficial ownership interests
in Borrower or REIT, and collectively all of them.
Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
governmental or quasi-governmental authority with jurisdiction over Agent or any
Lender for determining the maximum reserve requirement (including, but not
limited to, any marginal reserve requirement) for Agent or any Lender with
respect to liabilities constituting or including (among other liabilities)
liabilities currently referred to as “Eurocurrency Liabilities” in Regulation D
of the Board of Governors of the Federal Reserve System) in an amount equal to
that portion of the Loan affected by such Interest Period and with a maturity
equal to such Interest Period.
Revolving Credit Base Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to the Base Rate.
Revolving Credit Commitment. With respect to each Revolving Credit Lender, the
amount set forth on Schedule 1.1 hereto as the amount of such Revolving Credit
Lender’s Revolving Credit Commitment to make or maintain Revolving Credit Loans
(other than Swing Loans and Bid Loans) to Borrower, to participate in Letter of
Credits for the account of Borrower and to participate in Swing Loans to
Borrower, as the same may be changed from time to time in accordance with the
terms of this Agreement.
Revolving Credit Commitment Percentage. With respect to each Revolving Credit
Lender, the percentage set forth on Schedule 1.1 hereto as such Revolving Credit
Lender’s percentage of the Total Revolving Credit Commitment, as the same may be
changed from time to time in accordance with the terms of this Agreement;
provided that if the Revolving Credit Commitments of all of the Revolving Credit
Lenders have been terminated as provided in this Agreement, then the Revolving
Credit Commitment Percentage of each Revolving Credit Lender shall be determined
based on the Revolving Credit Commitment Percentage of such Revolving Credit
Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.
Revolving Credit Lenders. Collectively, the Lenders which have a Revolving
Credit Commitment, or if the Revolving Credit Commitments have terminated or
expired, any Lender that has a Revolving Loan, a Bid Loan or participation in a
Letter of Credit or Swing Loan. The initial Revolving Credit Lenders are
identified on Schedule 1.1 hereto.
Revolving Credit LIBOR Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to LIBOR.
Revolving Credit Loan or Loans. An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of $450,000,000.00 (subject to increase as provided in §2.11) to be made
by the Revolving Credit Lenders hereunder as more particularly described in §2.
Without limiting the foregoing, Revolving Credit Loans shall also include
Revolving Credit Loans made pursuant to §2.10(f).




--------------------------------------------------------------------------------




Revolving Credit Loan Request. See §2.7(a).
Revolving Credit Maturity Date. October 9, 2018 as such date may be extended as
provided in §2.12, or such earlier date on which the Revolving Credit Loan or
Loans shall become due and payable pursuant to the terms hereof.
Revolving Credit Notes. See §2.1(b).
Sanctions Laws and Regulations. Any applicable sanctions, prohibitions or
requirements imposed by any applicable executive order or by any applicable
sanctions program administered by OFAC or any successor to OFAC carrying out
functions similar to the foregoing, the United Nations Security Council, the
European Union or Her Majesty’s Treasury.
SEC. The federal Securities and Exchange Commission.
Secured Recourse Indebtedness. As of any date of determination, any Consolidated
Secured Indebtedness which is recourse to REIT or any of its Subsidiaries.
Secured Recourse Indebtedness shall not include any Unsecured Indebtedness or
Non‑Recourse Indebtedness.
Securities Act. The Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
Senior Notes. Borrower’s 6.375% Senior Notes Due 2022 in the aggregate principal
amount of up to $525,000,000, issued by Borrower on November 20, 2012, and the
Indebtedness represented thereby, including Senior Notes into which such notes
may be exchanged in accordance with the provisions of the Senior Notes
Documents.
Senior Notes Documents. The Senior Notes Indenture and all other instruments,
agreements and other documents evidencing or governing the Senior Notes or
providing for any guarantee or other right in respect thereof, in each case as
the same may be amended, restated, supplemented, substituted, replaced,
refinanced or otherwise modified from time to time.
Senior Notes Indenture. That certain Indenture dated as of November 20, 2012
among Borrower and CyrusOne Finance Corp., as Issuers, the guarantors a party
thereto, Wells Fargo Bank, N.A., as Trustee and Barclays Capital Inc., Citigroup
Global Markets Inc., KeyBanc Capital Markets Inc., RBS Securities Inc., UBS
Securities LLC, J.P. Morgan Securities LLC, PNC Capital Markets LLC and TD
Securities (USA) LLC as Initial Purchasers, relating to the issuance by Borrower
of the Senior Notes.
S&P. Standard & Poor’s Ratings Group.
Stabilized Property. Any Data Center Property that has been finally completed
and is not a Development Property. Once a project becomes a Stabilized Property
under this Agreement, it shall remain a Stabilized Property.
State. (a) Any state of the United States of America and (b) the District of
Columbia.
Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or




--------------------------------------------------------------------------------




one or more Subsidiaries of such Person or by such Person and one or more
Subsidiaries of such Person, and shall include all Persons the accounts of which
are consolidated with those of such Person pursuant to GAAP.
Subsidiary Guarantors. Each Party to the Guaranty as of the date of this
Agreement (other than REIT and General Partner), and any Additional Subsidiary
Guarantor.
Swing Loan. See §2.5(a).
Swing Loan Lender. KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.
Swing Loan Commitment. The sum of $50,000,000.00, as the same may be changed
from time to time in accordance with the terms of this Agreement.
Swing Loan Note. See §2.5(b).
Syndication Agent. As defined in the preamble hereto.
Taxable REIT Subsidiary. Any Subsidiary of Borrower that is a “taxable REIT
subsidiary” within the meaning of Section 856(l) of the Code or a Subsidiary of
such Taxable REIT Subsidiary.
Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Term Base Rate Loans. The Term Loans bearing interest by reference to the Base
Rate.
Term LIBOR Rate Loans. The Term Loans bearing interest by reference to LIBOR.
Term Loan or Term Loans. An individual Term Loan or the aggregate Term Loans, as
the case may be, in the maximum principal amount of $150,000,000.00 (subject to
increase as provided in §2.11) made by the Term Loan Lenders hereunder.
Term Loan Commitment. As to each Term Loan Lender, prior to the Term Loan
Forfeit Date, the amount set forth on Schedule 1.1 hereto as the amount of such
Term Loan Lender’s Term Loan Commitment to make Term Loans to Borrower, and
after the Term Loan Forfeit Date, the amount equal to such Term Loan Lender’s
Term Loan Commitment Percentage of the aggregate principal amount of the Term
Loans from time to time outstanding to Borrower.
Term Loan Commitment Percentage. With respect to each Term Loan Lender, prior to
the Term Loan Forfeit Date, the percentage set forth on Schedule 1.1 as such
Term Loan Lender’s percentage of the Total Term Loan Commitment, as the same may
be changed in accordance with the terms of this Agreement; provided that after
the Term Loan Forfeit Date or the termination of the Term Loan Commitments as
provided in this Agreement, the Term Loan Commitment Percentage shall be the
percentage set forth on Schedule 1.1 hereto of such Term Loan Lender’s
percentage of the aggregate Outstanding Term Loans to Borrower, as the same may
be changed from time to time in accordance with the terms of this Agreement.
Term Loan Forfeit Date. See §2.2(a).
Term Loan Lenders. Collectively, the Lenders which have a Term Loan Commitment,
the initial Term Loan Lenders being identified on Schedule 1.1 hereto.




--------------------------------------------------------------------------------




Term Loan Maturity Date. October 9, 2019, or such earlier date on which the Term
Loans shall become due and payable pursuant to the terms hereof.
Term Loan Note. See §2.2(b)
Term Loan Request. See §2.7(b).
Titled Agents. The Arrangers, the Syndication Agent, the Joint Bookrunners and
any documentation agents.
Total Commitment. The sum of the Total Revolving Credit Commitment and the Total
Term Loan Commitment. As of the date of this Agreement, the Total Commitment is
Six Hundred Million and No/100 Dollars ($600,000,000.00). The Total Commitment
may increase in accordance with §2.11.
Total Revolving Credit Commitment. The sum of the Revolving Credit Commitments
of the Revolving Credit Lenders, as in effect from time to time. As of the date
of this Agreement, the Total Revolving Credit Commitment is Four Hundred Fifty
Million and No/100 Dollars ($450,000,000.00). The Total Revolving Credit
Commitment may increase in accordance with §2.11.
Total Term Loan Commitment. The sum of the Term Loan Commitments of the Term
Loan Lenders, as in effect from time to time. As of the date of this Agreement,
the Total Term Loan Commitment is One Hundred Fifty Million and No/100 Dollars
($150,000,000.00). The Total Term Loan Commitment may increase in accordance
with §2.11.
Transactions. The execution, delivery and performance by Borrower and each
Guarantor of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
under the Loan Documents.
Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.
Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Investment, (a) which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, or (b) which is not a Subsidiary of such first Person.
Unencumbered Asset Value. On a Consolidated basis for Borrower and the
Unencumbered Property Subsidiaries (or all of Borrower’s Subsidiaries as
applicable under clause (d)), Unencumbered Asset Value shall mean the sum of
(without duplication with respect to any Unencumbered Property):
(a)    the Capitalized Value of any Unencumbered Property owned by Borrower or
an Unencumbered Property Subsidiary for the prior four (4) consecutive fiscal
quarters most recently ended which is a Stabilized Property; plus
(b)    the book value determined in accordance with GAAP of all Unencumbered
Properties acquired by Borrower or any Unencumbered Property Subsidiary during
the four (4) consecutive fiscal quarters most recently ended; plus
(c)    the book value determined in accordance with GAAP of all Development
Properties that are Unencumbered Properties owned by Borrower or any
Unencumbered Property Subsidiary; and




--------------------------------------------------------------------------------




(d)    the aggregate amount of all Unrestricted Cash and Cash Equivalents of
(i) Borrower and each Unencumbered Property Subsidiary and (ii) up to $5,000,000
in the aggregate in Unrestricted Cash and Cash Equivalents of any other
Subsidiaries, in each case as of the date of determination determined in
accordance with GAAP.
Unencumbered Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination. All income, expense and value
associated with assets included in Unencumbered Asset Value disposed of during
the calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations. Unencumbered Asset Value may be adjusted
as provided in §8.6. All income, expense and value associated with assets
included in Unencumbered Asset Value acquired during the calendar quarter period
most recently ended prior to a date of determination will be eliminated from
calculations and such acquired assets shall be included at their costs basis
value. Additionally, without limiting or affecting any other provision hereof,
Unencumbered Asset Value shall not include any income or value associated with
Real Estate which is not operated or intended to be operated principally as a
Data Center Property. For purposes of this definition, to the extent that
Unencumbered Asset Value attributable to Leased Properties would exceed fifteen
percent (15%) (or, after December 31, 2016, ten percent (10%)) of the
Unencumbered Asset Value, or attributable to Development Properties would exceed
fifteen percent (15%) (or, after December 31, 2016, ten percent (10%)) of the
Unencumbered Asset Value, then in each case such excess shall be excluded.
Further, the Unencumbered Asset Value resulting from Unencumbered Properties
which are on Ground Leases shall not exceed thirty-five percent (35%) of
Unencumbered Asset Value.
Unencumbered Net Operating Income. For any period of determination, Net
Operating Income from Unencumbered Properties; provided, however, that if the
Net Operating Income attributable to Leased Properties would exceed fifteen
percent (15%) of aggregate Unencumbered Net Operating Income (or, after December
31, 2016, 10% of aggregate Unencumbered Net Operating Income), such excess shall
be excluded.
Unencumbered Property. Unencumbered Property shall mean any Eligible Real Estate
which satisfies all conditions set forth in §7.22. The initial properties
designated by Borrower as the Unencumbered Properties are described on
Schedule 1.2 hereto. Notwithstanding the foregoing, any Real Estate not meeting
the conditions set forth in §7.22 which is owned or leased by Borrower or an
Unencumbered Property Subsidiary may become an Unencumbered Property if approved
by the Majority Lenders in their reasonable discretion.
Unencumbered Property Debt Yield. The quotient of (a) Unencumbered Net Operating
Income from Unencumbered Properties included in the calculation of Unencumbered
Asset Value for the most recent fiscal quarter, annualized, divided by
(b) Consolidated Total Adjusted Unsecured Indebtedness, expressed as a
percentage.
Unencumbered Property Subsidiary. A Wholly Owned Subsidiary of Borrower that
directly owns or leases an Unencumbered Property. An Unencumbered Property
Subsidiary may be a Subsidiary Guarantor as provided in clause (a) of the
definition of Material Subsidiary.
Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is not subject to any
escrow, reserves, cash trap, or Liens or claims of any kind in favor of any
Person.




--------------------------------------------------------------------------------




Unsecured Indebtedness. Indebtedness of a Person outstanding at any time which
is not Consolidated Secured Indebtedness.
Unused Fee. See §2.3(a).
U.S. Person. Any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.
U.S. Tax Compliance Certificate. See §4.4(g).
Wholly Owned Subsidiary. As to Borrower, any Subsidiary of Borrower that is
directly or indirectly owned 100% by Borrower.
Withholding Agent. The REIT, Borrower, any other Guarantor and the Agent, as
applicable.
2Rules of Interpretation
.
(a)A reference to any document or agreement shall include such document or
agreement as amended, supplemented or otherwise modified from time to time in
accordance with its terms and the terms of this Agreement.
(b)The singular includes the plural and the plural includes the singular.
(c)A reference to any law includes any amendment or modification of such law.
(d)A reference to any Person includes its permitted successors and permitted
assigns.
(e)Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.
(f)The words “include”, “includes” and “including” are not limiting.
(g)The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.
(h)All terms not specifically defined herein or by GAAP, which terms are defined
in the Uniform Commercial Code as in effect in the State of New York, have the
meanings assigned to them therein.
(i)Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.
(j)The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.
(k)In the event of any change in GAAP after the date hereof or any other change
in accounting procedures pursuant to §7.3 which would affect the computation of
any financial covenant, ratio or other requirement set forth in any Loan
Document, then upon the request of Borrower or Agent, Borrower, the Guarantors,
the Agent and the Lenders shall negotiate promptly, diligently and in good faith
in order to amend the provisions of the Loan Documents such that such financial
covenant, ratio or other requirement shall continue to provide substantially the
same financial tests or restrictions of Borrower as in effect prior to such
accounting change, as determined by the Majority Lenders in their good faith
judgment. Until such time as such amendment shall have been executed and
delivered by Borrower, the Guarantors, the Agent and the Majority Lenders, such
financial covenants, ratio and other requirements, and all financial statements
and other documents required to be delivered under the Loan Documents, shall be
calculated and reported as if such change had not occurred.
(l)Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25




--------------------------------------------------------------------------------




(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the REIT or any of its Subsidiaries at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof and (iii) in a
manner such that any obligations relating to a lease that was accounted for by a
Person as an operating lease as of the Closing Date and any similar lease
entered into after the date of this Agreement by such Person shall be accounted
for as obligations relating to an operating lease under GAAP as in effect on the
Closing Date.
(m)To the extent that any of the representations and warranties contained in
this Agreement or any other Loan Document is qualified by “Material Adverse
Effect” or any other materiality qualifier, then any further qualifier as to
representations and warranties being true and correct “in all material respects”
contained elsewhere in the Loan Documents shall not apply with respect to any
such representations and warranties.
2THE CREDIT FACILITY
.
1Revolving Credit Loans; Bid Loans
.
(a)Subject to the terms and conditions set forth in this Agreement, each of the
Revolving Credit Lenders severally agrees to lend to Borrower, and Borrower may
borrow (and repay and reborrow) from time to time between the Closing Date and
the Revolving Credit Maturity Date upon notice by Borrower to the Agent given in
accordance with §2.7, such sums as are requested by Borrower for the purposes
set forth in §2.9 up to a maximum aggregate principal amount outstanding (after
giving effect to all amounts requested) at any one time equal to such Revolving
Credit Lender’s Revolving Credit Commitment; provided that, in all events in
accordance with §11.2 no Default or Event of Default shall have occurred and be
continuing; and provided, further, that (i) the aggregate Outstanding Revolving
Credit Loans (after giving effect to all amounts requested), Outstanding Swing
Loans, Outstanding Bid Loans and aggregate Letter of Credit Liabilities shall
not at any time exceed the Total Revolving Credit Commitment, and (ii) the
Outstanding Revolving Credit Loans (after giving effect to all amounts
requested), Outstanding Term Loans, Outstanding Swing Loans, Outstanding Bid
Loans and the Letter of Credit Liabilities shall not at any time exceed the
Total Commitment or cause a violation of the covenant set forth in §9.1. The
Revolving Credit Loans shall be made pro rata in accordance with each Revolving
Credit Lender’s Revolving Credit Commitment Percentage. Each request for a
Revolving Credit Loan hereunder shall constitute a representation and warranty
by Borrower that all of the conditions required of Borrower set forth in §10 and
§11 have been satisfied on the date of such request. The Agent may assume that
the conditions in §10 and §11 have been satisfied unless it receives prior
written notice from a Revolving Credit Lender that such conditions have not been
satisfied. No Revolving Credit Lender shall have any obligation to make
Revolving Credit Loans to Borrower in the maximum aggregate principal
outstanding balance of more than the principal face amount of its Revolving
Credit Note.
(b)The Revolving Credit Loans shall be evidenced by separate promissory notes of
Borrower in substantially the form of Exhibit A hereto (collectively, the
“Revolving Credit Notes”), dated of even date with this Agreement (except as
otherwise provided in §2.11 or §18.3) and completed with appropriate insertions.
One Revolving Credit Note shall be payable to each Revolving Credit Lender in
the principal amount equal to such Revolving Credit Lender’s Revolving Credit
Commitment or, if less, the outstanding amount of all Revolving Credit Loans
made by such Revolving Credit Lender, plus interest




--------------------------------------------------------------------------------




accrued thereon, as set forth below. Borrower irrevocably authorizes Agent to
make or cause to be made, at or about the time of the Drawdown Date of any
Revolving Credit Loan or the time of receipt of any payment of principal
thereof, an appropriate notation on Agent’s Record reflecting the making of such
Revolving Credit Loan or (as the case may be) the receipt of such payment. The
outstanding amount of the Revolving Credit Loans set forth on Agent’s Record
shall be prima facie evidence of the principal amount thereof owing and unpaid
to each Revolving Credit Lender, but the failure to record, or any error in so
recording, any such amount on Agent’s Record shall not limit or otherwise affect
the obligations of Borrower hereunder or under any Revolving Credit Note to make
payments of principal of or interest on any Revolving Credit Note when due.
(c)Bid Loans.
(i)In the event that Borrower has an Investment Grade Rating, then prior to the
date that is five (5) days prior to the Revolving Credit Maturity Date, Borrower
may make a written request for the Agent to solicit competitive bids from the
Revolving Credit Lenders in the manner set forth in §2.1(c)(ii) below. The
Revolving Credit Lenders may make offers to make bid loans (each a “Bid Loan”)
provided that (i) the sum of all Outstanding Bid Loans shall not exceed the Bid
Loan Sublimit, (ii) in all events in accordance with §11.2 no Default or Event
of Default shall have occurred and be continuing, (iii) the Outstanding Bid
Loans, Outstanding Revolving Credit Loans and Outstanding Swing Loans (after
giving effect to all amounts requested) plus Letter of Credit Liabilities shall
not at any time exceed the Total Revolving Credit Commitment, (iv) the
Outstanding Bid Loans, Outstanding Revolving Credit Loans, the Outstanding Term
Loans and Outstanding Swing Loans (after giving effect to all amounts
requested), plus Letter of Credit Liabilities shall not at any time exceed the
Total Commitment, (v) the aggregate amount of Bid Loans requested for any date
and with the same Interest Period (each a “Bid Loan Borrowing”) shall be at
least $2,000,000 and in integral multiples of $1,000,000 in excess thereof, and
(vi) all Interest Periods applicable to Bid Loans shall be subject to and comply
with the definition of Interest Period. The Revolving Credit Lenders may, but
shall have no obligation to, make such offers, and the Borrower may, but shall
have no obligation to, accept any such offers in the manner set forth in this
§2.1(c). In no event shall Bid Loans be made to the Borrower unless, at the time
such Loans are made, two of the three ratings from S&P, Moody’s or Fitch are
BBB- or better (Baaa3 in the case of Moody’s).
(ii)Bid Loan Procedures.
(A)When Borrower wishes to request offers to make Bid Loans, it shall provide
telephonic or electronic notice to the Agent (who shall promptly notify the
Revolving Credit Lenders) followed promptly by written notice substantially in
the form of Exhibit M-1 (each, a “Bid Loan Quote Request”) duly completed and
executed by a duly authorized executive officer of Borrower, so as to be
received no later than 10:00 a.m. (Cleveland time) on the second Business Day
before the proposed Drawdown Date (or such other time and date as Borrower and
Agent, with the consent of the Majority Revolving Credit Lenders, may agree).
Each Bid Loan Quote Request shall specify the relevant date, amount and maturity
for the proposed Bid Loan, and shall state whether a Bid Loan Quote is requested
on the basis of a fixed interest rate (an “Absolute Rate Bid”) or on the basis
of a margin over or under LIBOR (a “LIBOR Margin Bid”), shall state whether or
not the requested Bid Loan is open to prepayment, and which shall be accompanied
by payment of a nonrefundable $2,500 competitive bid request fee for the account
of the Agent. No Bid Loan Quote Request shall be made for a Bid Loan with a
maturity of less than seven (7) days or more than one hundred eighty (180) days
or with a maturity date subsequent to the Revolving Credit Maturity Date. If a
LIBOR Margin Bid is requested, the maturity date shall be one of the Interest
Periods, and any such advance shall be a LIBOR Rate Loan. The proposed funding
date shall be a Business Day. The Agent shall incur no liability whatsoever
hereunder in acting upon any Bid Loan Quote Request purportedly made by an
Authorized Officer of Borrower, which hereby agrees to indemnify the Agent from
any loss, cost, expense or liability as a result of so acting. Subject to the
definition of “Interest Period”, Borrower may request offers for up to three (3)
different Bid Loan Borrowings in a single Bid Loan Quote Request, in which case
such Bid Loan Quote Request shall be deemed a separate Bid Loan Quote Request
for each such




--------------------------------------------------------------------------------




borrowing. Except as otherwise provided in this Section, no Bid Loan Quote
Request shall be given within five (5) Business Days (or such other number of
days as Borrower and Agent, with the consent of the Majority Revolving Credit
Lenders, may agree) of any other Bid Loan Quote Request. Each Bid Loan Quote
Request shall also contain the statements and certifications required by §2.7(i)
and (ii).
(B)Each Revolving Credit Lender may, but shall not be obligated to, in response
to any Bid Loan Quote Request submit one or more written quotes substantially in
the form of Exhibit M-2 (each a “Bid Loan Quote”), duly completed, each
containing an offer to make a Bid Loan for the Interest Period requested and
setting forth the rates of interest so offered by each Revolving Credit Lender
to be applicable to such Bid Loan; provided that (a) a Revolving Credit Lender
may make a single submission containing one or more Bid Loan Quotes in response
to several Bid Loan Quote Requests given at the same time; and (b) the principal
amount of the Bid Loan for which each such offer is being made shall be at least
$2,000,000 and multiples of $1,000,000 in excess thereof; provided that the
aggregate principal amount of all Bid Loans for which a Revolving Credit Lender
submits Bid Loan Quotes (i) may be greater or less than the Revolving Credit
Commitment of such Revolving Credit Lender but (ii) may not exceed the principal
amount of the Bid Loan Borrowing for which offers were requested. Each Bid Loan
Quote by a Revolving Credit Lender other than the Person serving as the Agent
must be submitted to Agent by fax not later than 8:00 a.m. (Cleveland time) on
the Drawdown Date (or such other time and date as Borrower and Agent, with the
consent of the Majority Revolving Credit Lenders, may agree); provided that any
Bid Loan Quote may be submitted by the Person serving as Agent, in its capacity
as a Revolving Credit Lender, only if the Person serving as Agent notifies
Borrower of the terms of the offer contained therein not later than 7:45 a.m.
(Cleveland time) on the Drawdown Date. The Agent shall incur no liability
whatsoever hereunder in acting upon any Bid Loan Quote purportedly made by a
representative of a Lender, each of which hereby agrees to indemnify the Agent
from any loss, cost, expense or liability as a result of so acting with respect
to that Lender. Subject to §§11 and 12, any Bid Loan Quote so made shall be
irrevocable except with the consent of Agent given on the instructions of
Borrower. Unless otherwise agreed by Agent and Borrower, no Bid Loan Quote shall
contain qualifying, conditional or similar language or propose terms other than
or in addition to those set forth in the applicable Bid Loan Quote Request and,
in particular, no Bid Loan Quote may be conditioned upon acceptance by Borrower
of all (or some specified minimum) of the principal amount of the Bid Loan for
which such Bid Loan Quote is being made.
(C)Agent shall, as promptly as practicable after any Bid Loan Quote is submitted
(but in any event not later than 8:30 a.m. (Cleveland time) on the Drawdown
Date, or 7:45 a.m. (Cleveland time) on the Drawdown Date with respect to any Bid
Loan Quote submitted by the Person serving as Agent, in its capacity as a
Revolving Credit Lender), notify Borrower of the terms (1) of any Bid Loan Quote
submitted by a Revolving Credit Lender that is in accordance with this
§2.1(c)(ii) and (2) of any Bid Loan Quote that amends, modifies or is otherwise
inconsistent with a previous Bid Loan Quote submitted by such Revolving Credit
Lender with respect to the same Bid Loan Quote Request. Any subsequent Bid Loan
Quote shall be disregarded by Agent unless the subsequent Bid Loan Quote is
submitted solely to correct a manifest error in a former Bid Loan Quote. Agent’s
notice to Borrower shall specify (x) the aggregate principal amount of the Bid
Loan Borrowing for which Bid Loan Quotes have been received and (y) (I) the
respective principal amounts and (II) the rates of interest so offered by each
Revolving Credit Lender (identifying the Revolving Credit Lender that made each
such Bid Loan Quote).
(D)Not later than 9:00 a.m. (Cleveland time) on the Drawdown Date (or such other
time and date as Borrower and Agent, with the consent of each Revolving Credit
Lender that has submitted a Bid Loan Quote may agree), Borrower shall notify
Agent of its acceptance or nonacceptance of the Bid Loan Quotes so notified to
it, and Agent shall promptly notify each affected Revolving Credit Lender.
Failure of Borrower to timely given such notice shall constitute nonacceptance
of the Bid Loan Quotes. In the case of acceptance, such notice shall specify the
aggregate principal amount of offers for each Interest Period that are accepted.
Borrower may accept any Bid Loan Quote in whole or in part; provided that (1)
any Bid Loan Quote accepted in part shall be at least $1,000,000 and multiples
of $1,000,000 in excess




--------------------------------------------------------------------------------




thereof; (2) the aggregate principal amount of each Bid Loan Borrowing may not
exceed the applicable amount set forth in the related Bid Loan Quote Request;
(3) the aggregate principal amount of each Bid Loan Borrowing shall be at least
$2,000,000 and multiples of $1,000,000 in excess thereof and shall not cause the
limits specified above to be violated; (4) Borrower must accept all Absolute
Rate Bids at all lower fixed interest rates before accepting any portion of an
Absolute Rate Bid at a higher fixed interest rate; (5) Borrower must accept all
LIBOR Margin Bids at all lower margins over (or greater margins under) LIBOR
before accepting any portion of a LIBOR Margin Bid at a higher margin above (or
lower margin under); and (6) Borrower may not accept any offer where Agent has
advised Borrower that such offer fails to comply with this §2.1(c)(ii) or
otherwise fails to comply with the requirements of this Agreement. If offers are
made by two or more Revolving Credit Lenders with the same interest rates for a
greater aggregate principal amount than the amount in respect of which offers
are permitted to be accepted for the related Interest Period, the principal
amount of Bid Loans in respect of which such offers are accepted shall be
allocated by Borrower among such Revolving Credit Lenders as nearly as possible
(in amounts of at least $1,000,000 and multiples of $500,000 in excess thereof)
in proportion to the aggregate principal amount of such offers. Determinations
by Borrower of the amounts of Bid Loans shall be conclusive in the absence of
manifest error. Notwithstanding anything else contained herein, Borrower shall
have no obligation to accept any Bid Loan Quote by a Defaulting Lender.
(E)Subject to the terms set forth in this Agreement, any Revolving Credit Lender
whose offer to make any Bid Loan has been accepted shall, prior to 10:00 a.m.
(Cleveland time) on the date specified for the making of such Loan, make the
amount of such Loan available to Agent in immediately available funds, for the
account of Borrower. The amount so received by Agent shall, subject to the terms
and conditions of this Agreement, be made available to Borrower on or before
11:00 a.m. (Cleveland time) on such date by depositing the same, in immediately
available funds, in an account of Borrower designated by Borrower and maintained
with Agent.
(F)The Bid Loans shall be evidenced by separate promissory notes of Borrower in
substantially the form of Exhibit D hereto (collectively, the “Bid Loan Notes”),
dated of even date with this Agreement (except as otherwise provided in §2.11 or
§18.3) in the amount of the Bid Loan Sublimit and completed with appropriate
insertions. One Bid Loan Note shall be payable to each Revolving Credit Lender
in the principal amount equal to the Bid Loan Sublimit or, if less, the
outstanding amount of all Bid Loans made by such Revolving Credit Lender, plus
interest accrued thereon, as provided in this Agreement. Borrower irrevocably
authorizes Agent to make or cause to be made, at or about the time of the
Drawdown Date of any Bid Loan or the time of receipt of any payment of principal
thereof, an appropriate notation on Agent’s Record reflecting the making of such
Bid Loan or (as the case may be) the receipt of such payment. The Outstanding
Bid Loans set forth on Agent’s Record shall be prima facie evidence of the
principal amount thereof owing and unpaid to each applicable Revolving Credit
Lender, but the failure to record, or any error in so recording, any such amount
on Agent’s Record shall not limit or otherwise affect the obligations of
Borrower hereunder or under any Bid Loan Note to make payments of principal of
or interest on any Bid Loan Note when due.
(G)Each Bid Loan shall be subject to all of the terms of this Agreement
generally, provided that any Revolving Credit Lender who makes a Bid Loan to
Borrower shall not, subject to the terms of §2.1(a), be relieved of its
obligation to make Revolving Credit Loans to Borrower. Unless the Bid Loan Quote
Request specifies that the requested Bid Loan is prepayable, no Bid Loan may be
prepaid without the prior written consent of the affected Lender.
2Commitment to Lend Term Loan
.
(a)Subject to the terms and conditions set forth in this Agreement, each of the
Term Loan Lenders severally agrees to lend to Borrower from time to time (but in
not more than three (3) draws, including any partial draw on the Closing Date),
between the Closing Date and the




--------------------------------------------------------------------------------




date that is six (6) months from the Closing Date (the “Term Loan Forfeit Date”)
upon notice by Borrower to the Agent given in accordance with §2.7(a), such sums
requested by Borrower for the purposes set forth in §2.9 in the form of Term
Loans, up to a maximum aggregate principal amount outstanding (after giving
effect to all amounts requested) at any one time equal to such Term Loan
Lender’s Term Loan Commitment; provided that, in all events in accordance with
§11.2 no Default or Event of Default shall have occurred and be continuing; and
provided, further, that the Outstanding Term Loans (after giving effect to all
amounts requested), shall not at any time exceed the Total Term Loan Commitment
and the Outstanding Revolving Credit Loans, Outstanding Term Loans (after giving
effect to all amounts requested), Outstanding Swing Loans, Outstanding Bid Loans
and aggregate Letter of Credit Liabilities shall not at any time exceed the
Total Commitment. The Term Loans shall be made pro rata in accordance with each
Term Loan Lender’s Term Loan Commitment Percentage. Each request for a Term Loan
hereunder shall constitute a representation and warranty by Borrower that all of
the conditions required of Borrower set forth in §10 and §11 have been satisfied
on the date of such request. The Agent may assume that the conditions in §10 and
§11 have been satisfied unless it receives prior written notice from a Term Loan
Lender that such conditions have not been satisfied. No Term Loan Lender shall
have any obligation to make Term Loans to Borrower in the maximum aggregate
principal outstanding balance of more than the principal face amount of its Term
Loan Note.
(b)The Term Loans shall be evidenced by separate promissory notes of Borrower in
substantially the form of Exhibit B hereto (collectively, the “Term Loan
Notes”), dated of even date with this Agreement (except as otherwise provided in
§2.11 or §18.3) and completed with appropriate insertions. One Term Loan Note
shall be payable to each Term Loan Lender in the principal amount equal to such
Term Loan Lender’s Commitment or, if less, the outstanding amount of all Term
Loans made by such Term Loan Lender, plus interest accrued thereon, as set forth
below. Borrower irrevocably authorizes Agent to make or cause to be made, at or
about the time of the Drawdown Date of any Term Loan or the time of receipt of
any payment of principal thereof, an appropriate notation on Agent’s Record
reflecting the making of such Term Loan or (as the case may be) the receipt of
such payment. The outstanding amount of the Term Loans set forth on Agent’s
Record shall be prima facie evidence of the principal amount thereof owing and
unpaid to each Term Loan Lender, but the failure to record, or any error in so
recording, any such amount on Agent’s Record shall not limit or otherwise affect
the obligations of Borrower hereunder or under any Term Loan Note to make
payments of principal of or interest on any Term Loan Note when due.
(c)If the Term Loan is not fully drawn on the Term Loan Forfeit Date, then the
undrawn amount shall be permanently forfeited. Borrower agrees to pay to Agent
for the account of the Term Loan Lenders (other than a Defaulting Lender for
such period of time as such Lender is a Defaulting Lender) in accordance with
their respective Term Loan Commitment Percentages a fee calculated at the rate
per annum of 0.20% on the average daily undrawn amount of the Term Loan
commencing on the date that is ninety-one (91) days following the date of this
Agreement, until the earlier to occur of the advance of the entire Total Term
Commitment or the Term Loan Forfeit Date. Such fee shall be payable quarterly in
arrears on the first (1st) day of each calendar quarter in respect of the
immediately preceding calendar quarter or portion thereof.
3Unused Fee; Facility Fee
.
(a)Subject to Section 2.3(b), Borrower agrees to pay to the Agent for the
account of the Revolving Credit Lenders (other than a Defaulting Lender for such
period of time as such Lender is a Defaulting Lender) in accordance with their
respective Revolving Credit Commitment Percentages an unused fee (the “Unused
Fee”) calculated at the rate per annum as set forth below on the average daily
amount by which the Total Revolving Credit Commitment exceeds the Outstanding
Revolving Credit Loans, aggregate Letter of Credit Liabilities, and the
Outstanding Swing Loans,




--------------------------------------------------------------------------------




during each calendar quarter or portion thereof commencing on the date hereof
and ending on the Revolving Credit Maturity Date, subject to §2.3(b). The Unused
Fee shall be calculated for each quarter based on the ratio (expressed as a
percentage) of (a) the average amount of the Outstanding Revolving Credit Loans,
Outstanding Bid Loans, Outstanding Swing Loans and aggregate Letter of Credit
Liabilities during such quarter to (b) the Total Revolving Credit Commitment,
and if such ratio is less than fifty percent (50%), the Unused Fee shall be
payable at the rate of 0.25%, and if such ratio is equal to or greater than
fifty percent (50%), the Unused Fee shall be payable at the rate of 0.15%. The
Unused Fee shall be payable quarterly in arrears on the first (1st) day of each
calendar quarter for the immediately preceding calendar quarter or portion
thereof, and on any earlier date on which the Total Revolving Credit Commitments
shall be reduced or shall terminate as provided in §2.4, with a final payment on
the Revolving Credit Maturity Date.
(b)From and after the date that Agent receives written notice that Borrower has
first obtained an Investment Grade Rating and that Borrower has irrevocably
elected to have the Applicable Margin determined pursuant to subparagraph (b) of
the definition of Applicable Margin, the Unused Fee shall no longer accrue (but
any accrued Unused Fee shall be payable as provided in §2.3(a)), and from and
thereafter, Borrower agrees to pay to the Agent for the account of the Lenders
that are Non-Defaulting Lenders in accordance with their respective Revolving
Credit Commitment Percentages a facility fee (the “Facility Fee”) calculated at
the rate per annum set forth below based upon the applicable Credit Rating Level
on the Total Revolving Credit Commitment:
Credit Rating Level
Facility Fee Rate
Credit Rating Level 1
0.15%
Credit Rating Level 2
0.15%
Credit Rating Level 3
0.20%
Credit Rating Level 4
0.25%
Credit Rating Level 5
0.30%

The Facility Fee shall be calculated for each day and shall be payable quarterly
in arrears on the first (1st) day of each fiscal quarter for the immediately
preceding fiscal quarter or portion thereof, and on any earlier date on which
the Revolving Credit Commitments shall be reduced or shall terminate as provided
in §2.4, with a final payment on the Revolving Credit Maturity Date. The
Facility Fee shall be determined by reference to the Credit Rating Level in
effect from time to time; provided, however, that no change in the Facility Fee
rate resulting from a change in the Credit Rating Level shall be effective until
three (3) Business Days after the date on which the Agent receives written
notice of a change.
4Reduction and Termination of the Revolving Credit Commitments
. Borrower shall have the right at any time and from time to time upon five (5)
Business Days’ prior written notice to the Agent to reduce by $5,000,000 or an
integral multiple of $1,000,000 in excess thereof (provided that in no event
shall the Total Revolving Credit Commitment be reduced in such manner to an
amount less than fifty percent (50%) of the greatest Total Revolving Credit
Commitment in effect under this Agreement at any time) or to terminate entirely
the Revolving Credit Commitments, whereupon the Revolving Credit Commitments of
the Revolving Credit Lenders shall be reduced pro rata in accordance with their
respective Revolving Credit Commitment Percentages of the amount specified in
such notice or, as the case may be, terminated, any such termination or
reduction to be without penalty except as otherwise set forth in §4.8; provided,
however, that no such termination or reduction shall be permitted if, after
giving effect thereto, (a) the sum of Outstanding Revolving Credit Loans, the
Outstanding Swing Loans, the Outstanding Bid Loans, and the Letter of Credit
Liabilities would exceed the Revolving Credit Commitments of the Revolving
Credit Lenders as so terminated or reduced, or (b) the Outstanding Bid Loans
would exceed the Bid Loan Sublimit as so terminated or reduced. Promptly after
receiving any notice from Borrower delivered pursuant to this §2.4, the Agent
will notify the Revolving Credit Lenders of the substance thereof. Any reduction
of the




--------------------------------------------------------------------------------




Revolving Credit Commitments shall also result in a proportionate reduction
(rounded to the next lowest integral multiple of $100,000) in the maximum amount
of Swing Loans, Bid Loans and Letters of Credit. Upon the effective date of any
such reduction or termination, Borrower shall pay to the Agent for the
respective accounts of the Lenders the full amount of any Unused Fee or Facility
Fee under §2.3 then accrued on the amount of the reduction. No reduction or
termination of the Revolving Credit Commitments may be reinstated.
5Swing Loan Commitment
.
(a)Subject to the terms and conditions set forth in this Agreement, Swing Loan
Lender agrees to lend to Borrower (the “Swing Loans”), and Borrower may borrow
(and repay and reborrow) from time to time between the Closing Date and the date
which is five (5) Business Days prior to the Revolving Credit Maturity Date upon
notice by Borrower to the Swing Loan Lender given in accordance with this §2.5,
such sums as are requested by Borrower for the purposes set forth in §2.9 in an
aggregate principal amount at any one time outstanding not exceeding the Swing
Loan Commitment; provided that in all events (i) in accordance with §11.2 no
Default or Event of Default shall have occurred and be continuing; (ii) the
Outstanding Revolving Credit Loans, Outstanding Swing Loans (after giving effect
to all amounts requested), Outstanding Bid Loans plus Letter of Credit
Liabilities shall not at any time exceed the Total Revolving Credit Commitment;
and (iii) the Outstanding Revolving Credit Loans, Outstanding Term Loans,
Outstanding Swing Loans (after giving effect to all amounts requested),
Outstanding Bid Loans plus Letter of Credit Liabilities shall not at any time
exceed the Total Commitment. Notwithstanding anything to the contrary contained
in this §2.5, the Swing Loan Lender shall not be obligated to make any Swing
Loan at a time when any other Revolving Credit Lender is a Defaulting Lender,
unless the Swing Loan Lender is reasonably satisfied that the participation
therein will otherwise be fully allocated to the Revolving Credit Lenders that
are Non-Defaulting Lenders consistent with §2.13(c) and the Defaulting Lender
shall not participate therein, except to the extent the Swing Loan Lender has
entered into arrangements with Borrower or such Defaulting Lender that are
satisfactory to the Swing Loan Lender in its good faith determination to
eliminate the Swing Loan Lender’s Fronting Exposure with respect to any such
Defaulting Lender, including the delivery of cash collateral. Swing Loans shall
constitute “Revolving Credit Loans” for all purposes hereunder. The funding of a
Swing Loan hereunder shall constitute a representation and warranty by Borrower
that all of the conditions set forth in §10 and §11 have been satisfied on the
date of such funding. The Swing Loan Lender may assume that the conditions in
§10 and §11 have been satisfied unless Swing Loan Lender has received written
notice from a Revolving Credit Lender that such conditions have not been
satisfied. Each Swing Loan shall be due and payable within five (5) Business
Days of the date such Swing Loan was provided and Borrower hereby agrees (to the
extent not repaid as contemplated by §2.5(d) below) to repay each Swing Loan on
or before the date that is five (5) Business Days from the date such Swing Loan
was provided. A Swing Loan may not be refinanced with another Swing Loan.
(b)The Swing Loans shall be evidenced by a separate promissory note of Borrower
in substantially the form of Exhibit C hereto (the “Swing Loan Note”), dated the
date of this Agreement and completed with appropriate insertions. The Swing Loan
Note shall be payable to the Swing Loan Lender in the principal face amount
equal to the Swing Loan Commitment and shall be payable as set forth below.
Borrower irrevocably authorizes the Swing Loan Lender to make or cause to be
made, at or about the time of the Drawdown Date of any Swing Loan or at the time
of receipt of any payment of principal thereof, an appropriate notation on the
Swing Loan Lender’s Record reflecting the making of such Swing Loan or (as the
case may be) the receipt of such payment. The outstanding amount of the Swing
Loans set forth on the Swing Loan Lender’s Record shall be prima facie evidence
of the principal amount thereof owing and unpaid




--------------------------------------------------------------------------------




to the Swing Loan Lender, but the failure to record, or any error in so
recording, any such amount on the Swing Loan Lender’s Record shall not limit or
otherwise affect the obligations of Borrower hereunder or under the Swing Loan
Note to make payments of principal of or interest on any Swing Loan Note when
due.
(c)Borrower shall request a Swing Loan by delivering to the Swing Loan Lender a
Revolving Credit Loan Request executed by an Authorized Officer no later than
11:00 a.m. (Cleveland time) on the requested Drawdown Date specifying the amount
of the requested Swing Loan (which shall be in the minimum amount of
$1,000,000.00) and providing the wire instructions for the delivery of the Swing
Loan proceeds. The Revolving Credit Loan Request shall also contain the
statements and certifications required by §2.7(i) and (ii). Each such Revolving
Credit Loan Request shall be irrevocable and binding on Borrower and shall
obligate Borrower to accept such Swing Loan on the Drawdown Date.
Notwithstanding anything herein to the contrary, a Swing Loan shall be a Base
Rate Loan and shall bear interest at the Base Rate plus the Applicable Margin
for Revolving Credit Base Rate Loans. The proceeds of the Swing Loan will be
disbursed by wire by the Swing Loan Lender to Borrower no later than 1:00 p.m.
(Cleveland time).
(d)The Swing Loan Lender shall, within two (2) Business Days after the Drawdown
Date with respect to such Swing Loan, request each Revolving Credit Lender,
including the Swing Loan Lender, to make a Revolving Credit Loan pursuant to
§2.1(a) in an amount equal to such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of the amount of the Swing Loan outstanding on the date
such notice is given. In the event that Borrower does not notify the Agent in
writing on or before noon (Cleveland Time) of the second (2nd) Business Day
after the Drawdown Date with respect to such Swing Loan that such Swing Loan
shall be repaid within five (5) Business Days after the date such Swing Loan was
provided, Agent shall notify the Revolving Credit Lenders that such Revolving
Credit Loan shall be a Revolving Credit LIBOR Rate Loan with an Interest Period
of one (1) month, provided that the making of such Revolving Credit LIBOR Rate
Loan will not be in contravention of any other provision of this Agreement, or
if the making of a Revolving Credit LIBOR Rate Loan would be in contravention of
this Agreement, then such notice shall indicate that such Loan shall be a Base
Rate Loan. Borrower hereby irrevocably authorizes and directs the Swing Loan
Lender to so act on its behalf, and agrees that any amount advanced to the Agent
for the benefit of the Swing Loan Lender pursuant to this §2.5(d) shall be
considered a Revolving Credit Loan pursuant to §2.1. Unless any of the events
described in paragraph (h), (i) or (j) of §12.1 shall have occurred (in which
event the procedures of §2.5(e) shall apply), each Revolving Credit Lender shall
make the proceeds of its Revolving Credit Loan available to the Swing Loan
Lender for the account of the Swing Loan Lender at the Agent’s Head Office prior
to 12:00 noon (Cleveland time) in funds immediately available no later than the
third (3rd) Business Day after the date such notice is given just as if the
Revolving Credit Lenders were funding directly to Borrower, so that thereafter
such Obligations shall be evidenced by the Revolving Credit Notes. The proceeds
of such Revolving Credit Loan shall be immediately applied to repay the Swing
Loans.
(e)If for any reason a Swing Loan cannot be refinanced by a Revolving Credit
Loan pursuant to §2.5(d), each Revolving Credit Lender will, on the date such
Revolving Credit Loan pursuant to §2.5(d) was to have been made, purchase an
undivided participation interest in the Swing Loan in an amount equal to its
Revolving Credit Commitment Percentage of such Swing Loan. Each Revolving Credit
Lender will immediately transfer to the Swing Loan Lender in immediately
available funds the amount of its participation and upon receipt thereof the
Swing Loan Lender will deliver to such Revolving Credit Lender a Swing Loan
participation certificate dated the date of receipt of such funds and in such
amount.
(f)Whenever at any time after the Swing Loan Lender has received from any
Revolving Credit Lender such Revolving Credit Lender’s participation interest in
a Swing Loan, the Swing Loan Lender receives any payment on account thereof, the
Swing Loan Lender will distribute to such Revolving Credit Lender its
participation interest in such amount (appropriately adjusted in the case of
interest payments to reflect the period of time during which such Revolving
Credit Lender’s participating interest was outstanding and funded); provided,
however, that in the event that such payment received by the Swing Loan Lender
is required to be returned, such Revolving Credit Lender will return to the
Swing Loan Lender any portion thereof previously distributed by the Swing Loan
Lender to it.




--------------------------------------------------------------------------------




(g)Each Revolving Credit Lender’s obligation to fund a Revolving Credit Loan as
provided in §2.5(d) or to purchase participation interests pursuant to §2.5(e)
shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Credit Lender or
Borrower may have against the Swing Loan Lender, Borrower or Guarantors or
anyone else for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default; (iii) any adverse change in the condition
(financial or otherwise) of Borrower, REIT or any of their respective
Subsidiaries; (iv) any breach of this Agreement or any of the other Loan
Documents by Borrower, Guarantors or any Lender; or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
Any portions of a Swing Loan not so purchased or converted may be treated by the
Agent and Swing Loan Lender as against such Revolving Credit Lender as a
Revolving Credit Loan which was not funded by the non‑purchasing Revolving
Credit Lender as contemplated by §2.8 and §12.5, and shall have such rights and
remedies against such Lender as are set forth in §§2.8, 2.13, 12.5 and 14.5.
Each Swing Loan, once so sold or converted, shall cease to be a Swing Loan for
the purposes of this Agreement, but shall be a Revolving Credit Loan made by
each Revolving Credit Lender under its Commitment.
6Interest on Loans
.
(a)Each Revolving Credit Base Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the date on which such
Revolving Credit Base Rate Loan is repaid or converted to a Revolving Credit
LIBOR Rate Loan at the rate per annum equal to the sum of the Base Rate plus the
Applicable Margin for Revolving Credit Base Rate Loans.
(b)Each Revolving Credit LIBOR Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of each
Interest Period with respect thereto at the rate per annum equal to the sum of
LIBOR determined for such Interest Period plus the Applicable Margin for
Revolving Credit LIBOR Rate Loans.
(c)Each Term Base Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the date on which such Term Base Rate
Loan is repaid or converted to a Term LIBOR Rate Loan at the rate per annum
equal to the sum of the Base Rate plus the Applicable Margin for Term Base Rate
Loans.
(d)Each Term LIBOR Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the last day of each Interest Period
with respect thereto at the rate per annum equal to the sum of the LIBOR
determined for such Interest Period plus the Applicable Margin for Term LIBOR
Rate Loans.
(e)Each Bid Loan shall bear interest for the period commencing with the Drawdown
Date thereof and ending on the date on which such Bid Loan is repaid at the rate
per annum quoted by the Lender or Lenders making such Bid Loan pursuant to
§2.1(c).
(f)Borrower promises to pay interest on each Loan in arrears on each Interest
Payment Date with respect thereto.
(g)Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the other
Type as provided in §4.1.
7Requests for Loans
.
(a)Requests for Revolving Credit Loans. Except with respect to the initial
Revolving Credit Loan on the Closing Date, Borrower shall give to the Agent
written notice executed by an Authorized Officer in the form of Exhibit F hereto
(or telephonic notice confirmed in writing in the form of Exhibit F hereto) of
each Revolving Credit Loan requested hereunder (a “Revolving Credit Loan
Request”) by 11:00 a.m. (Cleveland time) one (1) Business Day prior to the
proposed




--------------------------------------------------------------------------------




Drawdown Date with respect to Revolving Credit Base Rate Loans and three (3)
Business Days prior to the proposed Drawdown Date with respect to Revolving
Credit LIBOR Rate Loans. Each such notice shall specify with respect to the
requested Revolving Credit Loan the proposed principal amount of such Revolving
Credit Loan, the Type of Revolving Credit Loan, the initial Interest Period (if
applicable) for such Revolving Credit Loan and the Drawdown Date. Each such
notice shall also contain (i) a general statement as to the purpose for which
such advance shall be used (which purpose shall be in accordance with the terms
of §2.9) and (ii) a certification by the chief financial officer, chief
accounting officer or accounting officer reasonably approved by Agent of
Borrower (or of REIT) that Borrower and Guarantors are and will be in compliance
with all covenants under the Loan Documents after giving effect to the making
and use of such Revolving Credit Loan. Promptly upon receipt of any such notice,
the Agent shall notify each of the Revolving Credit Lenders thereof. Each such
Revolving Credit Loan Request shall be irrevocable and binding on Borrower and
shall obligate Borrower to accept the Revolving Credit Loan requested from the
Revolving Credit Lenders on the proposed Drawdown Date. Nothing herein shall
prevent Borrower from seeking recourse against any Revolving Credit Lender that
fails to advance its proportionate share of a requested Revolving Credit Loan as
required by this Agreement. Each Revolving Credit Loan Request shall be (a) for
a Revolving Credit Base Rate Loan in a minimum aggregate amount of $1,000,000.00
or an integral multiple of $100,000.00 in excess thereof; or (b) for a Revolving
Credit LIBOR Rate Loan in a minimum aggregate amount of $1,000,000.00 or an
integral multiple of $1,000,000.00 in excess thereof; provided, however, that
there shall be no more than eight (8) LIBOR Rate Loans (whether Term Loan,
Revolving Credit Loan or Bid Loan) outstanding at any one time unless all of the
Lenders agree to allow additional LIBOR Rate Loans.
(b)Requests for Term Loans. Except with respect to the initial Term Loan on the
Closing Date, Borrower shall give to the Agent written notice executed by an
Authorized Officer in the form of Exhibit G hereto (or telephonic notice
confirmed in writing in the form of Exhibit G hereto) of each Term Loan
requested hereunder (a “Term Loan Request”) by 11:00 a.m. (Cleveland time) one
(1) Business Day prior to the proposed Drawdown Date with respect to Term Base
Rate Loans and three (3) Business Days prior to the proposed Drawdown Date with
respect to Term LIBOR Rate Loans. Each such notice shall specify with respect to
the requested Term Loan the proposed principal amount of such Term Loan, the
Type of Term Loan, the initial Interest Period (if applicable) for such Term
Loan and the Drawdown Date. Each such notice shall also contain (i) a general
statement as to the purpose for which such advance shall be used (which purpose
shall be in accordance with the terms of §2.9) and (ii) a certification by the
chief financial officer, chief accounting officer or accounting officer
reasonably approved by Agent of Borrower (or of REIT) that Borrower and
Guarantors are and will be in compliance with all covenants under the Loan
Documents after giving effect to the making and use of such Term Loan. Promptly
upon receipt of any such notice, the Agent shall notify each of the Term Loan
Lenders thereof. Each such Term Loan Request shall be irrevocable and binding on
Borrower and shall obligate Borrower to accept the Term Loan requested from the
Term Loan Lenders on the proposed Drawdown Date. Nothing herein shall prevent
Borrower from seeking recourse against any Term Loan Lender that fails to
advance its proportionate share of a requested Term Loan as required by this
Agreement. Each Term Loan Request shall be (a) for a Term Loan Base Rate Loan in
a minimum aggregate amount of $1,000,000.00 or an integral multiple of
$100,000.00 in excess thereof; or (b) for a Term Loan LIBOR Rate Loan in a
minimum aggregate amount of $1,000,000.00 or an integral multiple of
$1,000,000.00 in excess thereof.
8Funds for Loans
.
(a)Not later than 1:00 p.m. (Cleveland time) on the proposed Drawdown Date of
any Revolving Credit Loans or Term Loans, each of the Revolving Credit Lenders
or Term Loan Lenders, as applicable, will make available to the Agent, at the
Agent’s Head Office, in immediately




--------------------------------------------------------------------------------




available funds, the amount of such Lender’s Commitment Percentage of the amount
of the requested Loans which may be disbursed pursuant to §2.1 or §2.2. Upon
receipt from each such Revolving Credit Lender or Term Loan Lender, as
applicable, of such amount, and upon receipt of the documents required by §10
and §11 and the satisfaction of the other conditions set forth therein, to the
extent applicable, the Agent will make available to Borrower the aggregate
amount of such Revolving Credit Loans or Term Loans made available to the Agent
by the Revolving Credit Lenders or Term Loan Lenders, as applicable, by
crediting such amount to the account of Borrower maintained at the Agent’s Head
Office. The failure or refusal of any Revolving Credit Lender or Term Loan
Lender to make available to the Agent at the aforesaid time and place on any
Drawdown Date of any Revolving Credit Loans or Term Loans the amount of its
Commitment Percentage of the requested Loans shall not relieve any other
Revolving Credit Lender or Term Loan Lender from its several obligation
hereunder to make available to the Agent the amount of such other Lender’s
Commitment Percentage of any requested Loans, including any additional Revolving
Credit Loans or Term Loans that may be requested subject to the terms and
conditions hereof to provide funds to replace those not advanced by the Lender
so failing or refusing.
(b)Unless the Agent shall have been notified by any Lender prior to the
applicable Drawdown Date of any Revolving Credit Loans or Term Loans that such
Lender will not make available to Agent such Lender’s Commitment Percentage of a
proposed Loan, Agent may in its discretion assume that such Lender has made such
Loan available to Agent in accordance with the provisions of this Agreement and
the Agent may, if it chooses, in reliance upon such assumption make such Loan
available to Borrower, and such Lender shall be liable to the Agent for the
amount of such advance. If such Lender does not pay such corresponding amount
upon the Agent’s demand therefor, the Agent will promptly notify Borrower, and
Borrower shall promptly pay such corresponding amount to the Agent. The Agent
shall also be entitled to recover from the Lender or Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Agent to Borrower to the
date such corresponding amount is recovered by the Agent at a per annum rate
equal to (i) from Borrower at the applicable rate for such Loan or (ii) from a
Lender at the Federal Funds Effective Rate.
9Use of Proceeds
. Borrower shall use the proceeds of the Loans and the Letters of Credit solely
to (a) pay closing costs in connection with this Agreement; (b) repay
Indebtedness, fund future development projects and property and equipment
acquisitions of Borrower and its Subsidiaries and (d) for general corporate
purposes. In no event shall Borrower and the Guarantors use the proceeds of the
Loans and the Letters of Credit to purchase or carry, or extend credit to others
for the purpose of purchasing or carrying, any “margin security” or “margin
stock” as such terms are used in Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.
10Letters of Credit
.
(a)Subject to the terms and conditions set forth in this Agreement, at any time
and from time to time from the Closing Date through the day that is ninety (90)
days prior to the Revolving Credit Maturity Date, the Issuing Lender shall issue
such Letters of Credit as Borrower may request upon the delivery of a written
request in the form of Exhibit H hereto (a “Letter of Credit Request”) to the
Issuing Lender, provided that (i) no Default or Event of Default shall have
occurred and be continuing, (ii) upon issuance of such Letter of Credit, the
Letter of Credit Liabilities shall not exceed Fifty Million Dollars
($50,000,000.00), (iii) in no event shall the sum of (A) the Revolving Credit
Loans Outstanding, (B) the Swing Loans Outstanding, (C) the Bid Loans
Outstanding, and (D) the amount of Letter of Credit Liabilities (after giving
effect to all Letters of Credit requested) exceed the Total Revolving Credit
Commitment, (iv) in no event shall the aggregate Outstanding




--------------------------------------------------------------------------------




Term Loans, Outstanding Revolving Credit Loans, Outstanding Swing Loans,
Outstanding Bid Loans and the aggregate Letter of Credit Liabilities (after
giving effect to any requested Letters of Credit) exceed the Total Commitment or
cause a violation of the covenant set forth in §9.1, (v) the conditions set
forth in §§10 and 11 shall have been satisfied, and (vi) in no event shall any
amount drawn under a Letter of Credit be available for reinstatement or a
subsequent drawing under such Letter of Credit. Notwithstanding anything to the
contrary contained in this §2.10, the Issuing Lender shall not be obligated to
issue, amend, extend, renew or increase any Letter of Credit at a time when any
other Revolving Credit Lender is a Defaulting Lender, unless the Issuing Lender
is reasonably satisfied that the participation therein will otherwise be fully
allocated to the Revolving Credit Lenders that are Non-Defaulting Lenders
consistent with §2.13(c) and the Defaulting Lender shall have no participation
therein, except to the extent the Issuing Lender has entered into arrangements
with Borrower or such Defaulting Lender which are satisfactory to the Issuing
Lender in its good faith determination to eliminate the Issuing Lender’s
Fronting Exposure with respect to any such Defaulting Lender, including the
delivery of cash collateral. The Issuing Lender may assume that the conditions
in §10 and §11 have been satisfied unless it receives written notice from a
Revolving Credit Lender that such conditions have not been satisfied. Each
Letter of Credit Request shall be executed by an Authorized Officer of Borrower.
The Issuing Lender shall be entitled to conclusively rely on such Person’s
authority to request a Letter of Credit on behalf of Borrower. The Issuing
Lender shall have no duty to verify the authenticity of any signature appearing
on a Letter of Credit Request. Borrower assumes all risks with respect to the
use of the Letters of Credit. Unless the Issuing Lender and the Majority
Revolving Credit Lenders otherwise consent, the term of any Letter of Credit
shall not exceed a period of time commencing on the issuance of the Letter of
Credit and ending one year after the date of issuance thereof, subject to
extension pursuant to an “evergreen” clause acceptable to Agent and Issuing
Lender (but in any event the term shall not extend beyond the Revolving Credit
Maturity Date). The amount available to be drawn under any Letter of Credit
shall reduce on a dollar-for-dollar basis the amount available to be drawn under
the Total Revolving Credit Commitment as a Revolving Credit Loan.
(b)Each Letter of Credit Request shall be submitted to the Issuing Lender at
least five (5) Business Days (or such shorter period as the Issuing Lender may
approve) prior to the date upon which the requested Letter of Credit is to be
issued. Each such Letter of Credit Request shall contain (i) a statement as to
the purpose for which such Letter of Credit shall be used (which purpose shall
be in accordance with the terms of this Agreement), and (ii) a certification by
the chief financial, chief accounting officer or other accounting officer
reasonably approved by Agent of Borrower that Borrower and Guarantors are and
will be in compliance with all covenants under the Loan Documents after giving
effect to the issuance of such Letter of Credit. Borrower shall further deliver
to the Issuing Lender such additional applications (which application as of the
date hereof is in the form of Exhibit K attached hereto) and documents as the
Issuing Lender may require, in conformity with the then standard practices of
its letter of credit department, in connection with the issuance of such Letter
of Credit; provided that in the event of any conflict, the terms of this
Agreement shall control.
(c)The Issuing Lender shall, subject to the conditions set forth in this
Agreement, issue the Letter of Credit on or before five (5) Business Days
following receipt of the documents last due pursuant to §2.10(b). Each Letter of
Credit shall be in form and substance reasonably satisfactory to the Issuing
Lender in its reasonable discretion.
(d)Upon the issuance of a Letter of Credit, each Revolving Credit Lender shall
be deemed to have purchased a participation therein from Issuing Lender in an
amount equal to its respective Revolving Credit Commitment Percentage of the
amount of such Letter of Credit. No Revolving Credit Lender’s obligation to
participate in a Letter of Credit shall be affected by any other Revolving
Credit Lender’s failure to perform as required herein with respect to such
Letter of Credit or any other Letter of Credit.




--------------------------------------------------------------------------------




(e)Upon the issuance of each Letter of Credit, Borrower shall pay to the Issuing
Lender (i) for its own account, a Letter of Credit issuance fee calculated at
the rate per annum equal to one-eighth of one percent (0.125%) of the amount
available to be drawn under such Letter of Credit (which fee shall not be less
than $1,500 in any event), and (ii) for the accounts of the Revolving Credit
Lenders that are Non-Defaulting Lenders (including the Issuing Lender) in
accordance with their respective percentage shares of participation in such
Letter of Credit, a Letter of Credit fee calculated at the rate per annum equal
to the Applicable Margin for Revolving Credit LIBOR Rate Loans on the amount
available to be drawn under such Letter of Credit. Such fee under clause (e)(i)
shall be payable upon issuance of the Letter of Credit, and the fee under clause
(e)(ii) shall be payable in quarterly installments in arrears with respect to
each Letter of Credit on the first day of each calendar quarter following the
date of issuance and continuing on each quarter or portion thereof thereafter,
as applicable, or on any earlier date on which the Revolving Credit Commitments
shall terminate and on the expiration or return of any Letter of Credit. In
addition, Borrower shall pay to Issuing Lender for its own account within five
(5) days of demand of Issuing Lender the standard issuance, documentation and
service charges for Letters of Credit issued from time to time by Issuing
Lender.
(f)In the event that any amount is drawn under a Letter of Credit by the
beneficiary thereof, Borrower shall reimburse the Issuing Lender by having such
amount drawn treated as an outstanding Revolving Credit Base Rate Loan under
this Agreement (Borrower being deemed to have requested a Revolving Credit Base
Rate Loan on such date in an amount equal to the amount of such drawing and such
amount drawn shall be treated as an outstanding Revolving Credit Base Rate Loan
under this Agreement) and the Agent shall promptly notify each Revolving Credit
Lender by telex, telecopy, telegram, telephone (confirmed in writing) or other
similar means of transmission, and each Revolving Credit Lender shall promptly
and unconditionally pay to the Agent, for the Issuing Lender’s own account, an
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of such Letter of Credit (to the extent of the amount drawn).
Borrower further hereby irrevocably authorizes and directs Agent to notify the
Revolving Credit Lenders of Borrower’s intent to convert such Revolving Credit
Base Rate Loan to a Revolving Credit LIBOR Rate Loan with an Interest Period of
one (1) month on the third (3rd) Business Day following the funding by the
Revolving Credit Lenders of their advance under this §2.10(f), provided that the
making of such Revolving Credit LIBOR Rate Loan shall not be a contravention of
any provision of this Agreement. If and to the extent any Revolving Credit
Lender shall not make such amount available on the Business Day on which such
draw is funded, such Revolving Credit Lender agrees to pay such amount to the
Agent forthwith on demand, together with interest thereon, for each day from the
date on which such draw was funded until the date on which such amount is paid
to the Agent, at the Federal Funds Effective Rate until three (3) days after the
date on which the Agent gives notice of such draw and at the Federal Funds
Effective Rate plus one percent (1.0%) for each day thereafter. Further, such
Revolving Credit Lender shall be deemed to have assigned any and all payments
made of principal and interest on its Revolving Credit Loans, amounts due with
respect to its participations in Letters of Credit and any other amounts due to
it hereunder to the Agent to fund the amount of any drawn Letter of Credit which
such Revolving Credit Lender was required to fund pursuant to this §2.10(f)
until such amount has been funded (as a result of such assignment or otherwise).
In the event of any such failure or refusal, the Revolving Credit Lenders not so
failing or refusing shall be entitled to a priority position for such amounts as
provided in §12.5. The failure of any Revolving Credit Lender to make funds
available to the Agent in such amount shall not relieve any other Revolving
Credit Lender of its obligation hereunder to make funds available to the Agent
pursuant to this §2.10(f).
(g)If after the issuance of a Letter of Credit pursuant to §2.10(c) by the
Issuing Lender, but prior to the funding of any portion thereof by a Revolving
Credit Lender, for any reason a drawing under a Letter of Credit cannot be
refinanced as a Revolving Credit Loan, each Revolving Credit Lender will, on the
date such Revolving Credit Loan pursuant to §2.10(f) was to have been made,
purchase an undivided participation interest in the Letter of Credit in an
amount equal to its Revolving Credit Commitment Percentage of the amount of such
Letter of Credit. Each Revolving Credit Lender will immediately transfer to the
Issuing




--------------------------------------------------------------------------------




Lender in immediately available funds the amount of its participation and upon
receipt thereof the Issuing Lender will deliver to such Revolving Credit Lender
a Letter of Credit participation certificate dated the date of receipt of such
funds and in such amount.
(h)Whenever at any time after the Issuing Lender has received from any Revolving
Credit Lender any such Revolving Credit Lender’s payment of funds under a Letter
of Credit and thereafter the Issuing Lender receives any payment on account
thereof, then the Issuing Lender will distribute to such Revolving Credit Lender
its participation interest in such amount (appropriately adjusted in the case of
interest payments to reflect the period of time during which such Revolving
Credit Lender’s participation interest was outstanding and funded); provided,
however, that in the event that such payment received by the Issuing Lender is
required to be returned, such Revolving Credit Lender will return to the Issuing
Lender any portion thereof previously distributed by the Issuing Lender to it.
(i)The issuance of any supplement, modification, amendment, renewal or extension
to or of any Letter of Credit shall be treated in all respects the same as the
issuance of a new Letter of Credit.
(j)Borrower assumes all risks of the acts, omissions, or misuse of any Letter of
Credit by the beneficiary thereof. Neither Agent, Issuing Lender nor any Lender
will be responsible for (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Letter of Credit or any document submitted by
any party in connection with the issuance of any Letter of Credit, even if such
document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary in order to make a
disbursement under a Letter of Credit or the proceeds thereof; (vii) for the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of Agent or any Lender. None of the foregoing
will affect, impair or prevent the vesting of any of the rights or powers
granted to Agent, Issuing Lender or the Lenders hereunder. In furtherance and
extension and not in limitation or derogation of any of the foregoing, any act
taken or omitted to be taken by Agent, Issuing Lender or the other Lenders in
good faith will be binding on Borrower and will not put Agent, Issuing Lender or
the other Lenders under any resulting liability to Borrower; provided nothing
contained herein shall relieve Issuing Lender for liability to Borrower arising
as a result of the gross negligence or willful misconduct of Issuing Lender as
determined by a court of competent jurisdiction after the exhaustion of all
applicable appeal periods.
11Increase in Total Commitment
.
(a)Provided that no Default or Event of Default has occurred and is continuing,
subject to the terms and conditions set forth in this §2.11, Borrower shall have
the option at any time and from time to time before the date which is ninety
(90) days prior to the Revolving Credit Maturity Date or the Term Loan Maturity
Date to request by delivery of written notice to Agent an increase in the Total
Revolving Credit Commitment and/or the Total Term Loan Commitment, by an
aggregate amount of increases to the Total Revolving Credit Commitment and the
Total Term Loan Commitment of up to $300,000,000 (which, assuming no previous
reduction in the Revolving Credit Commitments or the Term Loan Commitments,
would result in a maximum Total Commitment of $900,000,000) (an “Increase
Notice”; and the amount of such requested increase is the “Commitment
Increase”). The Commitment Increase shall be set forth in the Increase Notice,
and must be in a minimum amount of $25,000,000.00 and increments of
$5,000,000.00 in excess thereof unless otherwise approved by




--------------------------------------------------------------------------------




Agent. The execution and delivery of the Increase Notice by Borrower shall
constitute a representation and warranty by Borrower that all the conditions set
forth in this §2.11 shall have been satisfied on the date of such Increase
Notice. The Commitment Increase may be allocated, at Borrower’s option, to the
then existing Revolving Credit Commitments, or to the then existing Term Loan
Commitments, or any combination thereof.
(b)Upon receipt of any Increase Notice, the Agent shall consult with Arrangers
and shall notify Borrower of the amount of facility fees to be paid to any
Lenders who provide an additional Revolving Credit Commitment and/or Term Loan
Commitment, as applicable, in connection with such increase in the Total
Revolving Credit Commitment or Total Term Loan Commitment, as applicable (which
shall be in addition to the fees to be paid to Agent or Arrangers pursuant to
the Agreement Regarding Fees). If Borrower agrees to pay the facility fees so
determined, then the Agent shall send a notice to all Revolving Credit Lenders
and/or Term Loan Lenders, as applicable, (the “Additional Commitment Request
Notice”) informing them of Borrower’s request to increase the Total Revolving
Credit Commitment or Total Term Loan Commitment, as applicable, and of the
facility fees to be paid with respect thereto. Each Lender who desires to
provide an additional Revolving Credit Commitment and/or Term Loan Commitment,
as applicable, upon such terms shall provide Agent with a written commitment
letter specifying the amount of the additional Revolving Credit Commitment
and/or Term Loan Commitment, as applicable, which it is willing to provide prior
to such deadline as may be specified in the Additional Commitment Request
Notice. If the requested increase is oversubscribed then the Agent and the
Arrangers shall allocate the Commitment Increase among the Revolving Credit
Lenders and/or Term Loan Lenders, as applicable, who provide such commitment
letters on such basis as the Agent and the Arrangers shall, with the approval of
Borrower, determine in their sole discretion. In addition, the Agent and
Arrangers shall, at Borrower’s request, invite one or more banks or lending
institutions (which banks or lending institutions shall be reasonably acceptable
to Agent, Arrangers and Borrower) to become a Revolving Credit Lender and/or
Term Loan Lender and provide an additional Revolving Credit Commitment and/or
Term Loan Commitment, as applicable. In addition, the Agent shall provide all
Revolving Credit Lenders and/or Term Loan Lenders, as applicable, with a notice
setting forth the amount, if any, of the additional Revolving Credit Commitment
and/or Term Loan Commitment, to be provided by each Revolving Credit Lender
and/or Term Loan Lender, as applicable, and the revised Revolving Credit
Commitment Percentages and/or Term Loan Commitment Percentages, as applicable,
which shall be applicable after the effective date of the Commitment Increase
specified therein (the “Commitment Increase Date”). In no event shall any Lender
be obligated to provide an additional Revolving Credit Commitment or Term Loan
Commitment.
(c)On any Commitment Increase Date the Outstanding Revolving Credit Loans shall
be reallocated among the Revolving Credit Lenders such that after the applicable
Commitment Increase Date the outstanding principal amount of Revolving Credit
Loans owed to each Revolving Credit Lender shall be equal to such Lender’s
Revolving Credit Commitment Percentage (as in effect after the applicable
Commitment Increase Date) of the Outstanding Revolving Credit Loans. The
participation interests of the Revolving Credit Lenders in Outstanding Swing
Loans and Outstanding Letters of Credit shall be similarly adjusted. On any
Commitment Increase Date those Revolving Credit Lenders whose Revolving Credit
Commitment Percentage is increasing shall advance the funds to the Agent and the
funds so advanced shall be distributed among the Revolving Credit Lenders whose
Revolving Credit Commitment Percentage is decreasing as necessary to accomplish
the required reallocation of the outstanding Revolving Credit Loans. The funds
so advanced shall be Base Rate Loans until converted to LIBOR Rate Loans which
are allocated among all Lenders based on their Commitment Percentages. Borrower
further agrees to pay the Breakage Costs, if any, resulting from any Commitment
Increase.
(d)Upon the effective date of each increase in the Total Revolving Credit
Commitment or Total Term Loan Commitment pursuant to this §2.11, the Agent may
unilaterally revise Schedule 1.1 and Borrower shall execute and deliver to the
Agent new Revolving Credit Notes and Term Loan Notes for each Lender whose
Commitment has changed so that the principal amount of such Revolving Credit
Lender’s




--------------------------------------------------------------------------------




Revolving Credit Note shall equal its Revolving Credit Commitment, and such Term
Loan Lender’s Term Loan Note shall equal its Term Loan Commitment. If there is
an increase to the Revolving Credit Commitment, Borrower shall also execute and
deliver to each Revolving Credit Lender a Bid Loan Note in the face amount of
the new Bid Loan Sublimit. The Agent shall deliver such replacement Revolving
Credit Notes, Term Loan Notes and Bid Loan Notes, as applicable, to the
respective Lenders in exchange for the Revolving Credit Notes, Bid Loan Notes
and Term Loan Notes replaced thereby which shall be surrendered by such Lenders
to Agent who shall deliver such replaced Notes to Borrower for cancellation.
Such new Revolving Credit Notes, Term Loan Notes and Bid Loan Notes shall
provide that they are replacements for the surrendered Revolving Credit Notes,
Term Loan Notes and Bid Loan Notes, as applicable, and that they do not
constitute a novation, shall be dated as of the Commitment Increase Date and
shall otherwise be in substantially the form of the replaced Revolving Credit
Notes, Term Loan Notes or Bid Loan Notes, as applicable. Upon Agent’s request
within five (5) days of issuance of any new Notes pursuant to this §2.11(d),
Borrower shall deliver an opinion of counsel, addressed to the Lenders and the
Agent, relating to the due authorization, execution and delivery of such new
Revolving Credit Notes, Term Loan Notes and/or Bid Loan Notes and the
enforceability thereof, in form and substance substantially similar to the
opinion delivered in connection with the first disbursement under this
Agreement. Any surrendered Revolving Credit Notes and Term Loan Notes shall be
canceled and returned to Borrower.
(e)Notwithstanding anything to the contrary contained herein, the obligation of
the Agent and the Revolving Credit Lenders providing an additional Revolving
Credit Commitment to increase the Total Revolving Credit Commitment and/or the
Agent and the Term Loan Lenders providing an additional Term Loan Commitment to
increase the Total Term Loan Commitment, as applicable, pursuant to this §2.11
shall be conditioned upon satisfaction of the following conditions precedent
which must be satisfied prior to the effectiveness of any increase of the Total
Revolving Credit Commitment or the Total Term Loan Commitment, as applicable:
(i)Payment of Activation Fee. Borrower shall pay (A) to the Arrangers those fees
described in and contemplated by the Agreement Regarding Fees with respect to
the applicable Commitment Increase, subject to the terms thereof, and (B) to the
Arrangers such facility fees as the Revolving Credit Lenders or Term Loan
Lenders, as applicable, who are providing an additional Commitment may require
to increase or provide the aggregate Revolving Credit Commitment or Term Loan
Commitment, which fees shall, when paid, be fully earned and non-refundable
under any circumstances. The Arrangers shall pay to the Lenders acquiring or
providing the applicable Commitment Increase any fees set forth pursuant to any
separate agreement; and
(ii)No Default. On the date any Increase Notice is given and on the date such
increase becomes effective, both immediately before and after the Total
Revolving Credit Commitment or Total Term Loan Commitment is increased, there
shall exist no Default or Event of Default; and
(iii)Representations True. The representations and warranties made by Borrower
and the Guarantors in the Loan Documents or otherwise made by Borrower and the
Guarantors in connection therewith or after the date thereof shall have been
true and correct in all material respects when made and shall also be true and
correct in all material respects on the date of such Increase Notice and on the
date the Total Revolving Credit Commitment and/or Total Term Loan Commitment is
increased, both immediately before and after the Total Commitment is increased
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date); and
(iv)Additional Documents and Expenses. Borrower shall execute and deliver (or
cause to be executed and delivered) to Agent and the Lenders such additional
documents, instruments, certifications and opinions as the Agent may reasonably
require in its reasonable discretion, including, without limitation, a
Compliance Certificate, demonstrating compliance with all covenants,
representations and warranties set forth in the Loan Documents after giving
effect to the increase; and




--------------------------------------------------------------------------------




(v)Other. Borrower shall satisfy such other conditions to such increase as Agent
may require in its reasonable discretion.
12Extension of Revolving Credit Maturity Date
. Borrower shall have the one-time right and option to extend the Revolving
Credit Maturity Date to October 9, 2019, upon satisfaction of the following
conditions precedent, which must be satisfied prior to the effectiveness of any
extension of the Revolving Credit Maturity Date:
(a)Extension Request. Borrower shall deliver written notice of such request (the
“Extension Request”) to the Agent not earlier than the date which is one hundred
twenty (120) days and not later than the date which is ninety (90) days prior to
the Revolving Credit Maturity Date (as determined without regard to such
extension). Any such Extension Request shall be irrevocable and binding on
Borrower.
(b)Payment of Extension Fee. Borrower shall pay to the Agent for the pro rata
accounts of the Revolving Credit Lenders in accordance with their respective
Revolving Credit Commitments an extension fee in an amount equal to fifteen (15)
basis points on the Total Revolving Credit Commitment in effect on the Revolving
Credit Maturity Date (as determined without regard to such extension), which fee
shall, when paid, be fully earned and non-refundable under any circumstances.
(c)No Default. On the date the Extension Request is given and on the Revolving
Credit Maturity Date (as determined without regard to such extension) there
shall exist no Default or Event of Default.
(d)Representations and Warranties. The representations and warranties made by
Borrower and the Guarantors in the Loan Documents or otherwise made by Borrower
and the Guarantors in connection therewith or after the date thereof shall have
been true and correct in all material respects when made and shall also be true
and correct in all material respects on the date the Extension Request is given
and on the Revolving Credit Maturity Date (as determined without regard to such
extension) (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date).
13Defaulting Lenders
.
(a)If for any reason any Lender shall be a Defaulting Lender, then, in addition
to the rights and remedies that may be available to the Agent or Borrower under
this Agreement or applicable law, but subject to the terms of §27, such
Defaulting Lender’s right to participate in the administration of the Loans,
this Agreement and the other Loan Documents, including without limitation, any
right to vote in respect of, to consent to or to direct any action or inaction
of the Agent or to be taken into account in the calculation of the Majority
Lenders, Majority Revolving Credit Lenders, Majority Term Loan Lenders, all of
the Lenders or the affected Lenders, shall be suspended during the pendency of
such failure or refusal. If a Lender is a Defaulting Lender because it has
failed to make timely payment to the Agent of any amount required to be paid to
the Agent hereunder (without giving effect to any notice or cure periods), in
addition to other rights and remedies which the Agent or Borrower may have
hereunder or otherwise, the Agent shall be entitled (i) to collect interest from
such Defaulting Lender on such delinquent payment for the period from the date
on which the payment was due until the date on which the payment is made at the
Federal Funds Effective Rate, (ii) to withhold or setoff and to apply in
satisfaction of the defaulted payment and any related interest, any amounts
otherwise payable to such Defaulting Lender under this Agreement or any other
Loan Document in accordance with §2.13(d) and (iii) to bring an action or suit
against such Defaulting Lender in a court of competent jurisdiction to recover
the defaulted amount and any related interest. Any amounts received by the Agent
in respect of a Defaulting Lender’s Loans and/or Commitment shall be applied as
set forth in §2.13(d).




--------------------------------------------------------------------------------




(b)Any Non-Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s Commitment. Any
Lender desiring to exercise such right shall give written notice thereof to the
Agent and Borrower no sooner than two (2) Business Days and not later than five
(5) Business Days after such Defaulting Lender became a Defaulting Lender. If
more than one Lender exercises such right, each such Lender shall have the right
to acquire its pro rata share of such Defaulting Lender’s Commitment in
proportion to the Commitments of the other Lenders exercising such right. If
after such fifth (5th) Business Day, the Lenders have not elected to purchase
all of the Commitment of such Defaulting Lender, then Borrower (so long as no
Default or Event of Default then exists) or the Majority Lenders may, by giving
written notice thereof to the Agent, Borrower, such Defaulting Lender and the
other Lenders, demand (but shall have no obligation to so demand) that such
Defaulting Lender assign its Commitment to an assignee subject to and in
accordance with the provisions of §18.1 for the purchase price provided for
below and upon any such demand such Defaulting Lender shall comply with such
demand and shall consummate such assignment (subject to and in accordance with
the provisions of §18.1). No party hereto shall have any obligation whatsoever
to initiate any such replacement or to assist in finding an assignee. Upon any
such purchase or assignment, and any such demand with respect to which the
conditions specified in §18.1 have been satisfied, the Defaulting Lender’s
interest in its Commitments, Loans and rights hereunder (but not its liability
in respect thereof or under the Loan Documents or this Agreement to the extent
the same relate to the period prior to the effective date of the purchase) shall
terminate on the date of purchase and assignment, and the Defaulting Lender
shall promptly execute all documents reasonably requested to surrender and
transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Acceptance Agreement. The purchase price for the
Commitment of a Defaulting Lender shall be equal to the amount of the principal
balance of the Loans outstanding and owed by Borrower to the Defaulting Lender
plus any accrued but unpaid interest thereon and any accrued but unpaid fees
incurred prior to such Lender becoming a Defaulting Lender. Prior to payment of
such purchase price to a Defaulting Lender, the Agent shall apply against such
purchase price any amounts retained by the Agent pursuant to §2.13(d).
(c)During any period in which there is a Defaulting Lender, all or any part of
such Defaulting Lender’s obligation to acquire, refinance or fund participations
in Letters of Credit pursuant to §2.10(g) or Swing Loans pursuant to §2.5(e)
shall be reallocated among the Revolving Credit Lenders that are Non-Defaulting
Lenders in accordance with their respective Revolving Credit Commitment
Percentages (computed without giving effect to the Revolving Credit Commitment
of such Defaulting Lender; provided that (i) each such reallocation shall be
given effect only if, at the date the applicable Revolving Credit Lender becomes
a Defaulting Lender, no Default or Event of Default exists, (ii) the conditions
set forth in §10 and §11 are satisfied at the time of such reallocation (and,
unless Borrower shall have notified the Agent at such time, Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
the time), (iii) the representations and warranties in the Loan Documents shall
be true and correct in all material respects on and as of the date of such
reallocation with the same effect as though made on and as of such date, except
to the extent of changes resulting from transactions permitted by the Loan
Documents (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct only as of such specified date), and (iv) the aggregate obligation
of each Revolving Credit Lender that is a Non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swing Loans shall not
exceed the positive difference, if any, of (A) the Revolving Credit Commitment
of that Non-Defaulting Lender minus (B) the sum of (1) the Outstanding Revolving
Credit Loans of that Lender plus (2) such Lender’s pro rata portion in
accordance with its Revolving Credit Commitment Percentage of outstanding Letter
of Credit Liabilities and participations in Outstanding Swing Loans. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.




--------------------------------------------------------------------------------




(d)Any payment of principal, interest, fees or other amounts received by the
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, or otherwise, and including any amounts made available to the Agent
for the account of such Defaulting Lender pursuant to §13), shall be applied at
such time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Agent (other than
with respect to Letter of Credit Liabilities) hereunder; second, to the payment
of any amounts owing by such Defaulting Lender to the Issuing Lender (with
respect to Letter of Credit Liabilities) and/or the Swing Loan Lender hereunder;
third, if so determined by the Agent or requested by the Issuing Lender or the
Swing Loan Lender, to be held as cash collateral for future funding obligations
of such Defaulting Lender of any participation in any Letter of Credit or Swing
Loan; fourth, as Borrower may request (so long as no Default or Event of Default
then exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; fifth, if so determined by the Agent and Borrower, to
be held in a non-interest bearing deposit account and released pro rata in order
to (x) satisfy obligations of such Defaulting Lender to fund Loans or
participations under this Agreement and (y) be held as cash collateral for
future funding obligations of such Defaulting Lender of any participation in any
Letter of Credit or Swing Loan; sixth, to the payment of any amounts owing to
the Agent or the Lenders (including the Issuing Lender and the Swing Loan
Lender) as a result of any judgment of a court of competent jurisdiction
obtained by the Agent or any Lender (including the Issuing Lender and the Swing
Loan Lender) against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default then exists, to the payment of any amounts owing to
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (i) such payment is a payment of the principal
amount of any Revolving Credit Loans, Bid Loans, Term Loans or funded
participations in Letters of Credit or Swing Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share and (ii) such
Revolving Credit Loans, Bid Loans, Term Loans or funded participations in
Letters of Credit or Swing Loans were made at a time when the conditions set
forth in §10 and §11, to the extent required by this Agreement, were satisfied
or waived, such payment shall be applied solely to pay the Revolving Credit
Loans, Bid Loans or Term Loans of, and funded participations in Letters of
Credit or Swing Loans owed to, all Non-Defaulting Lenders on a pro rata basis
until such time as all Revolving Credit Loans, Bid Loans, Term Loans and funded
and unfunded participations in Letters of Credit and Swing Loans are held by the
Revolving Credit Lenders, the applicable Bid Loan Lenders, and Term Loan Lenders
pro rata in accordance with their Revolving Credit Commitment Percentages and
Term Loan Commitment Percentages, as applicable, without regard to §2.13(c),
prior to being applied to the payment of any Revolving Credit Loans, Bid Loans
(if applicable) or Term Loans of, or funded participations in Letters of Credit
or Swing Loans owed to, such Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this §2.13(d) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto, and to the extent allocated
to the repayment of principal of the Loan, shall not be considered outstanding
principal under this Agreement.
(e)Within five (5) Business Days of demand by the Issuing Lender or Swing Loan
Lender from time to time, Borrower shall deliver to the Agent for the benefit of
the Issuing Lender and the Swing Loan Lender cash collateral in an amount
sufficient to cover all Fronting Exposure with respect to the Issuing Lender and
Swing Loan Lender (after giving effect to §2.5(a), §2.10(a) and §2.13(c)) on
terms reasonably satisfactory to the Issuing Lender and/or Swing Loan Lender in
its good faith determination (and such cash collateral shall be in Dollars). Any
such cash collateral shall be deposited in the Collateral Account as collateral
(solely for the benefit of the Issuing Lender and/or the Swing Loan Lender) for
the payment and performance of each Defaulting Lender’s pro rata portion in
accordance with their respective Revolving Credit Commitment Percentages of
outstanding Letter of Credit Liabilities and Swing Loans. Moneys in




--------------------------------------------------------------------------------




the Collateral Account deposited pursuant to this section shall be applied by
the Agent to reimburse the Issuing Lender and/or the Swing Loan Lender
immediately for each Defaulting Lender’s pro rata portion in accordance with
their respective Revolving Credit Commitment Percentages of any funding
obligation with respect to a Letter of Credit or Swing Loan which has not
otherwise been reimbursed by Borrower or such Defaulting Lender. Any amounts
deposited in the Collateral Account (or any portion thereof) shall be refunded
to Borrower promptly upon any of the following (as applicable) (i) the
applicable Letter of Credit in connection with which it was provided being
terminated or cancelled (without any drawing thereon), (ii) all Fronting
Exposure with respect to the Issuing Lender and Swing Loan Lender has been
eliminated or (iii) as provided in §§12.1 and 12.6(d) and (f).
(f)(i)    Each Revolving Credit Lender that is a Defaulting Lender shall not be
entitled to receive any Unused Fee or Facility Fee pursuant to §2.3 for any
period during which that Lender is a Defaulting Lender.
(i)Each Revolving Credit Lender that is a Defaulting Lender shall not be
entitled to receive Letter of Credit fees pursuant to §2.10(e) for any period
during which that Revolving Credit Lender is a Defaulting Lender.
(ii)With respect to any Unused Fee, Facility Fee or Letter of Credit fees not
required to be paid to any Defaulting Lender pursuant to clause (i) or (ii)
above, Borrower shall (x) pay to each Non-Defaulting Lender that is a Revolving
Credit Lender that portion of any such fee otherwise payable to such Defaulting
Lender with respect to such Defaulting Lender’s participation in Letter of
Credit Liabilities or Swing Loans that has been reallocated to such
Non-Defaulting Lender pursuant to §2.13(c), (y) pay to the Issuing Lender and
Swing Loan Lender the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Lender’s or Swing Loan
Lender’s Fronting Exposure to such Defaulting Lender and (z) not be required to
pay any remaining amount of any such fee.
(g)If Borrower (so long as no Default or Event of Default exists and is
continuing) and the Agent agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Agent will so notify the parties hereto, whereupon as of the date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Loans to be held on a pro rata basis by the Lenders in accordance with
their Commitments (without giving effect to §2.13(c)), whereupon such Lender
will cease to be a Defaulting Lender and any applicable cash collateral provided
by Borrower shall be promptly refunded to Borrower; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of Borrower while such Lender was a Defaulting Lender (including any
application of such payments pursuant to §2.13(d)); and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.
3REPAYMENT OF THE LOANS
.
1Stated Maturity
. Borrower promises to pay on the Revolving Credit Maturity Date and there shall
become absolutely due and payable on the Revolving Credit Maturity Date all of
the Outstanding Revolving Credit Loans, Outstanding Swing Loans and the Letter
of Credit Liabilities outstanding on such date, together with any and all
accrued and unpaid interest thereon. Borrower promises to pay all Outstanding
Bid Loans in full, together with any and all accrued and unpaid interest
thereon, on the maturity date thereof as provided in the applicable Bid Loan
Quote Request, but in any event not later than the Revolving Credit Maturity
Date. Borrower promises to pay on the Term Loan Maturity Date and there shall
become absolutely due and payable




--------------------------------------------------------------------------------




on the Term Loan Maturity Date all of the Outstanding Term Loans on such date,
together with any and all accrued and unpaid interest thereon.
2Mandatory Prepayments
. If at any time the sum of the aggregate Outstanding Revolving Credit Loans,
Outstanding Swing Loans, Outstanding Bid Loans and the aggregate Letter of
Credit Liabilities exceeds the Total Revolving Credit Commitment, then Borrower
shall, within five (5) Business Days of such occurrence pay the amount of such
excess to the Agent for the respective accounts of the Revolving Credit Lenders,
as applicable, for application to the Revolving Credit Loans as provided in
§3.4, together with any additional amounts payable pursuant to §4.8, except that
the amount of any Swing Loans shall be paid solely to the Swing Loan Lender and
the amount of any Bid Loans shall be paid solely to the applicable Bid Loan
Lender. If at any time the sum of the aggregate outstanding principal amount of
the Bid Loans exceeds the Bid Loan Sublimit, then Borrower shall, within five
(5) Business Days of such occurrence pay the amount of such excess to the Agent
for the respective accounts of the Bid Loan Lenders, as applicable, for
application to the Bid Loans as provided in §3.4, together with any additional
amounts payable pursuant to §4.8.
3Optional Prepayments
.
(a)Borrower shall have the right, at its election, to prepay the outstanding
amount of the Term Loans, the Revolving Credit Loans and Swing Loans, as a whole
or in part, at any time without penalty or premium, and except as provided in
the applicable Bid Loan Quote Request, Bid Loans may not be voluntarily prepaid
at any time without the prior written consent of the Bid Loan Lender(s) making
such Bid Loans. Notwithstanding anything herein to the contrary, if any
prepayment of the outstanding amount of any LIBOR Rate Loans pursuant to this
§3.3 is made on a date that is not the last day of the Interest Period relating
thereto, such prepayment shall be accompanied by the payment of any amounts due
pursuant to §4.8.
(b)Borrower shall give the Agent, no later than 10:00 a.m. (Cleveland time) at
least three (3) days prior written notice of any prepayment pursuant to this
§3.3, in each case specifying the proposed date of prepayment of the Loans and
the principal amount to be prepaid (provided that any such notice may be revoked
or modified upon one (1) day’s prior notice to the Agent). Notwithstanding the
foregoing, no prior notice shall be required for the prepayment of any Swing
Loan.
4Partial Prepayments
. Each partial prepayment of the Loans under §3.3 shall be in a minimum amount
of $1,000,000.00 or an integral multiple of $100,000.00 in excess thereof, shall
be accompanied by the payment of accrued interest on the principal prepaid to
the date of payment. Each partial prepayment shall, in the absence of
instructions by Borrower, be applied first to Revolving Credit Loans as provided
below and then to Term Loans. For Revolving Credit Loans, each partial payment
under §3.2 and §3.3 shall be applied first to the principal of any Outstanding
Swing Loans, second to any Outstanding Bid Loans and last to the principal of
any Outstanding Revolving Credit Loans. Any prepayment with respect to each
category of Loans shall be applied as provided above first to the principal of
Base Rate Loans, and then to the principal of LIBOR Rate Loans.
5Effect of Prepayments
. Amounts of the Revolving Credit Loans prepaid under §3.2 and §3.3 prior to the
Revolving Credit Maturity Date may be reborrowed as provided in §2. Amounts of
the Term Loan prepaid under this Agreement may not be reborrowed.
4
CERTAIN GENERAL PROVISIONS

.




--------------------------------------------------------------------------------




1Conversion Options
.
(a)Borrower may elect from time to time to convert any of its Outstanding
Revolving Credit Loans or Term Loans to a Revolving Credit Loan or Term Loan,
respectively, of another Type and such Revolving Credit Loans or Term Loans
shall thereafter bear interest as a Base Rate Loan or a LIBOR Rate Loan, as
applicable; provided that (i) with respect to any such conversion of a LIBOR
Rate Loan to a Base Rate Loan, Borrower shall give the Agent at least one (1)
Business Day’s prior written notice of such election, and such conversion shall
only be made on the last day of the Interest Period with respect to such LIBOR
Rate Loan; (ii) with respect to any such conversion of a Base Rate Loan to a
LIBOR Rate Loan, Borrower shall give the Agent at least three (3) LIBOR Business
Days’ prior written notice of such election and the Interest Period requested
for such Loan, the principal amount of the Loan so converted shall be in a
minimum aggregate amount of $1,000,000.00 or an integral multiple of
$1,000,000.00 in excess thereof and, after giving effect to the making of such
Loan, there shall be no more than eight (8) LIBOR Rate Loans (whether Revolving
Credit, Term Loan or Bid Loan) outstanding at any one time; and (iii) no Loan
may be converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing. All or any part of the Outstanding Revolving Credit
Loans or Term Loans of any Type may be converted as provided herein, provided
that no partial conversion shall result in a Revolving Credit Base Rate Loan or
Term Base Rate Loan in a principal amount of less than $1,000,000.00 or an
integral multiple of $100,000.00 or a Revolving Credit LIBOR Rate Loan or Term
Base Rate Loan in a principal amount of less than $1,000,000.00 or an integral
multiple of $1,000,000.00. On the date on which such conversion is being made,
each Lender shall take such action as is necessary to transfer its Commitment
Percentage of such Loans to its Domestic Lending Office or its LIBOR Lending
Office, as the case may be. Each Conversion/Continuation Request relating to the
conversion of a Base Rate Loan to a LIBOR Rate Loan shall be irrevocable by
Borrower. A Bid Loan may not be continued or converted.
(b)Any LIBOR Rate Loan may be continued as such Type upon the expiration of an
Interest Period with respect thereto by compliance by Borrower with the terms of
§4.1; provided that no LIBOR Rate Loan may be continued as such when any Default
or Event of Default has occurred and is continuing, but shall be automatically
converted to a Base Rate Loan on the last day of the Interest Period relating
thereto ending during the continuance of any Default or Event of Default.
(c)In the event that Borrower does not notify the Agent of its election
hereunder with respect to any LIBOR Rate Loan, such Loan shall be automatically
continued at the end of the applicable Interest Period as a LIBOR Rate Loan for
an Interest Period of one month unless such Interest Period shall be greater
than the time remaining until the applicable Revolving Credit Maturity Date or
the Term Loan Maturity Date, in which case such Loan shall be automatically
converted to a Base Rate Loan at the end of the applicable Interest Period.
2Fees
. Borrower agrees to pay to KeyBank, Agent, Syndication Agent and Arrangers for
their own account certain fees for services rendered or to be rendered in
connection with the Loans as provided pursuant to a fee letter dated August 27,
2014 among Borrower, KeyBank, Syndication Agent and Arrangers (the “Agreement
Regarding Fees”). Any annual agency or administration fee payable under the
Agreement Regarding Fees shall be paid on the terms set forth therein. All such
fees shall be fully earned when paid and nonrefundable under any circumstances.
3[Intentionally Omitted.]
 




--------------------------------------------------------------------------------




4Funds for Payments
.
(a)All payments of principal, interest, facility fees, Letter of Credit fees,
closing fees and any other amounts due hereunder or under any of the other Loan
Documents shall be made to the Agent, for the respective accounts of the Lenders
and the Agent, as the case may be, at the Agent’s Head Office, not later than
2:00 p.m. (Cleveland time) on the day when due, in each case in lawful money of
the United States in immediately available funds. To the extent not already paid
pursuant to the preceding sentence, the Agent is hereby authorized to charge the
accounts of Borrower with KeyBank, on the dates when the amount thereof shall
become due and payable, with the amounts of the principal of and interest on the
Loans and all fees, charges, expenses and other amounts owing to the Agent
and/or the Lenders (including the Swing Loan Lender and any applicable Bid Loan
Lender) under the Loan Documents. Subject to the foregoing, all payments made to
Agent on behalf of the Lenders, and actually received by Agent, shall be deemed
received by the Lenders on the date actually received by Agent.
(b)All payments by Borrower hereunder and under any of the other Loan Documents
shall be made without setoff or counterclaim, and free and clear of and without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by Borrower or other applicable Guarantor shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
§4.4) the applicable Recipient receives an amount equal to the sum it would have
received had no such deduction or withholding been made.
(c)Borrower and the Guarantors shall timely pay to the relevant Governmental
Authority in accordance with Applicable Law, or at the option of the Agent
timely reimburse it for the payment of, any Other Taxes.
(d)Borrower and the Guarantors shall jointly and severally indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this §4.4) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower by a Lender (with a copy to
the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error; provided that the determinations in such
statement are made on a reasonable basis and in good faith.
(e)Each Lender shall severally indemnify the Agent, within ten (10) days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that Borrower or a Guarantor has not already indemnified the
Agent for such Indemnified Taxes and without limiting the obligation of Borrower
and the Guarantors to do so), (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of §18.4 relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any




--------------------------------------------------------------------------------




time owing to such Lender under any Loan Document or otherwise payable by the
Agent to the Lender from any other source against any amount due to the Agent
under this subsection.
(f)As soon as practicable after any payment of Taxes by Borrower or any
Guarantor to a Governmental Authority pursuant to this §4.4, Borrower or such
Guarantor shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
(g)

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower and the Agent, at the time or times reasonably requested by Borrower or
the Agent, such properly completed and executed documentation reasonably
requested by Borrower or the Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by Borrower or the Agent, shall deliver such
other documentation prescribed by Applicable Law or reasonably requested by
Borrower or the Agent as will enable Borrower or the Agent to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in the immediately following clauses (ii)(A),
(ii)(B) and (ii)(D)) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.
(ii)Without limiting the generality of the foregoing, in the event that Borrower
is a U.S. Person:
(A)any Lender that is a U.S. Person shall deliver to Borrower and the Agent on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower or the
Agent), an electronic copy (or an original if requested by Borrower or the
Agent) of an executed IRS Form W-9 (or any successor form) certifying that such
Lender is exempt from U.S. federal backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Agent), whichever of the following is
applicable:
a.in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, an electronic copy (or an original if requested by
Borrower or the Agent) of an executed IRS Form W-8BEN or W-8BEN-E establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W‑8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
b.an electronic copy (or an original if requested by Borrower or the Agent) of
an executed IRS Form W-8ECI;
c.in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or




--------------------------------------------------------------------------------




d.to the extent a Foreign Lender is not the beneficial owner, an electronic copy
(or an original if requested by Borrower or the Agent) of an executed IRS Form
W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit L-2 or Exhibit L-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit L-4 on behalf of
each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Agent), an electronic copy (or an original
if requested by Borrower or the Agent) of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit Borrower or the
Agent to determine the withholding or deduction required to be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and the Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by Borrower or the
Agent such documentation prescribed by Applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or the Agent as may be necessary for Borrower
and the Agent to comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and the Agent in writing of
its legal inability to do so.
(h)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this §4.4 (including by the payment of additional amounts pursuant
to this §4.4), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this §4.4 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund has not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any indemnified party to make available its
Tax returns




--------------------------------------------------------------------------------




(or any other information relating to its Taxes that it reasonably deems
confidential) to the indemnifying party or any other Person.
(i)Each party’s obligations under this §4.4 shall survive the resignation or
replacement of the Agent or any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.
(j)The obligations of Borrower to the Issuing Lenders under this Agreement (and
of the Lenders to make payments to the Issuing Lender with respect to Letters of
Credit and to the Swing Loan Lender with respect to Swing Loans) shall be
absolute, unconditional and irrevocable, and shall be paid and performed
strictly in accordance with the terms of this Agreement, under all circumstances
whatsoever, including, without limitation, the following circumstances: (i) any
lack of validity or enforceability of this Agreement, any Letter of Credit or
any of the other Loan Documents; (ii) any improper use which may be made of any
Letter of Credit or any improper acts or omissions of any beneficiary or
transferee of any Letter of Credit in connection therewith; (iii) the existence
of any claim, set-off, defense or any right which Borrower, the Guarantors or
any of their Subsidiaries or Affiliates may have at any time against any
beneficiary or any transferee of any Letter of Credit (or persons or entities
for whom any such beneficiary or any such transferee may be acting) or the
Lenders (other than the defense of payment to the Lenders in accordance with the
terms of this Agreement) or any other person, whether in connection with any
Letter of Credit, this Agreement, any other Loan Document, or any unrelated
transaction; (iv) any draft, demand, certificate, statement or any other
documents presented under any Letter of Credit proving to be insufficient,
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect whatsoever; (v) any breach of any agreement
between Borrower, the Guarantors or any of their Subsidiaries or Affiliates and
any beneficiary or transferee of any Letter of Credit; (vi) any irregularity in
the transaction with respect to which any Letter of Credit is issued, including
any fraud by the beneficiary or any transferee of such Letter of Credit;
(vii) payment by the Issuing Lender under any Letter of Credit against
presentation of a sight draft, demand, certificate or other document which does
not comply with the terms of such Letter of Credit, provided that such payment
shall not have constituted gross negligence or willful misconduct on the part of
the Issuing Lender as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods; (viii) any non-application or
misapplication by the beneficiary of a Letter of Credit of the proceeds of such
Letter of Credit; (ix) the legality, validity, form, regularity or
enforceability of the Letter of Credit; (x) the failure of any payment by the
Issuing Lender to conform to the terms of a Letter of Credit (if, in the Issuing
Lender’s good faith judgment, such payment is determined to be appropriate);
(xi) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; (xii) the
occurrence of any Default or Event of Default; and (xiii) any other circumstance
or happening whatsoever, whether or not similar to any of the foregoing;
provided that such other circumstances or happenings shall not have been the
result of gross negligence or willful misconduct on the part of the Issuing
Lender or the Swing Loan Lender, as applicable, as determined by a court of
competent jurisdiction after the exhaustion of all applicable appeal periods.
5Computations
. All computations of interest on the Loans and of other fees to the extent
applicable shall be based on a 360‑day year (or a 365- or 366-day year, as
applicable, in the case of Base Rate Loans) and paid for the actual number of
days elapsed. Except as otherwise provided in the definition of the term
“Interest Period” with respect to LIBOR Rate Loans, whenever a payment hereunder
or under any of the other Loan Documents becomes due on a day that is not a
Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
Outstanding Loans and Letter of Credit Liabilities as reflected on the records
of the Agent from time to time shall be considered prima facie evidence of such
amount absent manifest error.
6Suspension of LIBOR Rate Loans




--------------------------------------------------------------------------------




. In the event that, prior to the commencement of any Interest Period relating
to any LIBOR Rate Loan, the Agent shall determine that adequate and reasonable
methods do not exist for ascertaining LIBOR for such Interest Period, or the
Agent shall reasonably determine that LIBOR will not accurately and fairly
reflect the cost of the Lenders making or maintaining LIBOR Rate Loans for such
Interest Period, the Agent shall forthwith give notice of such determination
(which shall be conclusive and binding on Borrower and the Lenders absent
manifest error) to Borrower and Lenders. In such event (a) any Loan Request with
respect to a LIBOR Rate Loan shall be automatically withdrawn and shall be
deemed a request for a Base Rate Loan and (b) each LIBOR Rate Loan will
automatically, on the last day of the then current Interest Period applicable
thereto, become a Base Rate Loan, and the obligations of the Lenders to make
LIBOR Rate Loans shall be suspended until the Agent determines that the
circumstances giving rise to such suspension no longer exist, whereupon the
Agent shall so notify Borrower and the Lenders.
7Illegality
. Notwithstanding any other provisions herein, if any present or future law,
regulation, treaty or directive or the interpretation or application thereof
shall make it unlawful, or any central bank or other Governmental Authority
having jurisdiction over a Lender or its LIBOR Lending Office shall assert that
it is unlawful, for any Lender to make or maintain LIBOR Rate Loans, such Lender
shall forthwith give notice of such circumstances to the Agent and Borrower and
thereupon (a) the commitment of the Lenders to make LIBOR Rate Loans shall
forthwith be suspended and (b) the LIBOR Rate Loans then outstanding shall be
converted automatically to Base Rate Loans on the last day of each Interest
Period applicable to such LIBOR Rate Loans or within such earlier period as may
be required by law. Notwithstanding the foregoing, before giving such notice,
the applicable Lender shall designate a different lending office if such
designation will void the need for giving such notice and will not, in the
judgment of such Lender, be otherwise materially disadvantageous to such Lender
or increase any costs payable by Borrower hereunder.
8Additional Interest
. If any LIBOR Rate Loan (including, without limitation, any Bid Loan that has a
LIBOR Margin Bid) or any portion thereof is repaid or is converted to a Base
Rate Loan for any reason on a date which is prior to the last day of the
Interest Period applicable to such LIBOR Rate Loan, or if repayment of the Loans
has been accelerated as provided in §12.1, or if Borrower fails to draw down on
the first day of the applicable Interest Period any amount as to which Borrower
has elected a LIBOR Rate Loan (including, without limitation, any Bid Loan that
has a LIBOR Margin Bid), Borrower will pay to the Agent upon demand for the
account of the applicable Lenders in accordance with their respective Commitment
Percentages (or to the Swing Loan Lender with respect to a Swing Loan or to the
Bid Loan Lender with respect to a Bid Loan), in addition to any amounts of
interest otherwise payable hereunder, the Breakage Costs. Borrower understands,
agrees and acknowledges the following: (i) no Lender has any obligation to
purchase, sell and/or match funds in connection with the use of LIBOR as a basis
for calculating the rate of interest on a LIBOR Rate Loan; (ii) LIBOR is used
merely as a reference in determining such rate; and (iii) Borrower has accepted
LIBOR as a reasonable and fair basis for calculating such rate and any Breakage
Costs. Borrower further agrees to pay the Breakage Costs, if any, whether or not
a Lender elects to purchase, sell and/or match funds.
9Additional Costs, Etc.
Notwithstanding anything herein to the contrary, if, after the date hereof, any
Applicable Law, which expression, as used herein, includes statutes, rules and
regulations thereunder and interpretations thereof by any competent court or by
any governmental or other regulatory body charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to any Lender
or the Agent by any central bank or other fiscal, monetary or other authority
(whether or not having the force of law), shall:




--------------------------------------------------------------------------------




(a)subject any Lender or the Agent to any tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Agreement, the other
Loan Documents, such Lender’s Commitment, a Letter of Credit or the Loans (other
than for Indemnified Taxes, Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes, and Connection Income Taxes), or
(b)impose on any Lender or Issuing Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender on any Letter of Credit or participation therein, or
(c)impose or increase or render applicable any special deposit, reserve,
assessment, liquidity, capital adequacy or other similar requirements (whether
or not having the force of law and which are not already reflected in any
amounts payable by Borrower hereunder) against assets held by, or deposits in or
for the account of, or loans by, or commitments of an office of any Lender, or
(d)impose on any Lender or the Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loans, such Lender’s
Commitment, a Letter of Credit or any class of loans or commitments of which any
of the Loans or such Lender’s Commitment forms a part; and the result of any of
the foregoing is:
(i)to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans, the Letters of Credit or such
Lender’s Commitment, or
(ii)to reduce the amount of principal, interest or other amount payable to any
Lender or the Agent hereunder on account of such Lender’s Commitment or any of
the Loans or the Letters of Credit, or
(iii)to require any Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from Borrower
hereunder,
then, and in each such case, Borrower will (and as to clause (a) above, subject
to the provisions of §4.4), within thirty (30) days of demand made by such
Lender or (as the case may be) the Agent at any time and from time to time and
as often as the occasion therefor may arise, pay to such Lender or the Agent
such additional amounts as such Lender or the Agent shall determine in good
faith to be sufficient to compensate such Lender or the Agent for such
additional cost, reduction, payment or foregone interest or other sum. Each
Lender and the Agent in determining such amounts may use any reasonable
averaging and attribution methods generally applied by such Lender or the Agent.
Without limiting the generality of the foregoing provisions of this §4.9, any
change applicable to the banking industry as a whole and lenders generally, and
not solely to Agent or a Lender, based on: (x) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank of International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to have occurred ‘after the
date hereof’ or ‘after the date of this Agreement’ for purposes of this §4.9.
10Capital Adequacy
. If after the date hereof any Lender determines that (a) the adoption of or
change in any law, rule, regulation or guideline regarding capital or liquidity
(including, without limitation, on account of Basel III) requirements for banks
or bank holding companies or any change in the interpretation or application
thereof by any Governmental Authority charged with the administration thereof,
or (b) compliance by such Lender or its parent bank holding company with any
guideline, request or directive of any such entity regarding capital adequacy or
liquidity requirements (whether or not having the force of law), has the effect
of reducing the return on such Lender’s or such holding company’s capital as a
consequence of such Lender’s commitment to make Loans or participate in Letters
of Credit hereunder to a level below that which such Lender or holding




--------------------------------------------------------------------------------




company could have achieved but for such adoption, change or compliance (taking
into consideration such Lender’s or such holding company’s then existing
policies with respect to capital adequacy or liquidity position) by any amount
deemed by such Lender to be material, then such Lender may notify Borrower
thereof. Borrower agrees to pay to such Lender the amount of such reduction in
the return on capital as and when such reduction is determined, upon
presentation by such Lender of a statement of the amount setting forth the
Lender’s calculation thereof. In determining such amount, such Lender may use
any reasonable averaging and attribution methods generally applied by such
Lender. Without limiting the generality of the foregoing provisions of this
Section §4.10, any change applicable to the banking industry as a whole and
lenders generally, and not solely to Agent or a Lender, based on: (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines and directives thereunder or issued in connection therewith,
and (y) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to have
occurred or been adopted and gone into effect after the date hereof regardless
of when adopted, enacted or issued.
Failure or delay on the part of any Lender to demand compensation pursuant to
§4.9 or §4.10 shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that Borrower shall not be required to compensate a
Lender pursuant to §4.9 or §4.10 for any increased costs or reductions on return
incurred more than 180 days prior to the date that such Lender notifies Borrower
of the change giving rise to such increased costs or reduction and of such
Lender’s intention to claim compensation therefor; provided further that if any
such change giving rise to such increased costs or reduction is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.
11Breakage Costs
. Borrower shall pay all Breakage Costs required to be paid by it pursuant to
this Agreement and incurred from time to time by any Lender upon demand within
fifteen (15) days from receipt of written notice from Agent, or such earlier
date as may be required by this Agreement.
12Default Interest
. Following the occurrence and during the continuance of any Event of Default,
and regardless of whether or not the Agent or the Lenders shall have accelerated
the maturity of the Loans, all Loans shall bear interest payable on demand at a
rate per annum equal to two percent (2.0%) above the Base Rate plus the
Applicable Margin for such Loan (the “Default Rate”), until such amount shall be
paid in full (after as well as before judgment), and the fee payable with
respect to Letters of Credit shall be increased to a rate equal to two percent
(2.0%) above the Applicable Margin for a Revolving Credit Base Rate Loan, or if
any of such amounts shall exceed the maximum rate permitted by law, then at the
maximum rate permitted by law.
13Certificate
. A certificate setting forth any amounts payable pursuant to §4.8, §4.9, §4.10,
§4.11 or §4.12 and a reasonably detailed explanation of such amounts which are
due, submitted by any Lender or the Agent to Borrower, shall be conclusive in
the absence of manifest error.
14Limitation on Interest
. Notwithstanding anything in this Agreement or the other Loan Documents to the
contrary, all agreements between or among Borrower, Guarantors, Lenders and
Agent, whether now existing or hereafter arising and whether written or oral,
are hereby limited so that in no contingency, whether by reason of acceleration
of the maturity of any of the Obligations or otherwise, shall the interest
contracted for, charged or received by the Lenders exceed the maximum amount
permissible under applicable law. If, from any circumstance whatsoever, interest
would otherwise be payable to the Lenders in excess of the maximum lawful
amount,




--------------------------------------------------------------------------------




the interest payable to the Lenders shall be reduced to the maximum amount
permitted under applicable law; and if from any circumstance the Lenders shall
ever receive anything of value deemed interest by applicable law in excess of
the maximum lawful amount, an amount equal to any excessive interest shall be
applied to the reduction of the principal balance of the Obligations and to the
payment of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations, such excess shall be refunded to Borrower. All
interest paid or agreed to be paid to the Lenders shall, to the extent permitted
by applicable law, be amortized, prorated, allocated and spread throughout the
full period until payment in full of the principal of the Obligations (including
the period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law. This Section shall control all agreements between or among Borrower,
Guarantors, Lenders and Agent.
15Certain Provisions Relating to Increased Costs; Replacement of Lenders
. If a Lender gives notice of the existence of the circumstances set forth in
§4.7 or any Lender requests compensation for any losses or costs to be
reimbursed pursuant to any one or more of the provisions of §4.4(b) (as a result
of the imposition of U.S. withholding taxes on amounts paid to such Lender under
this Agreement), §4.9 or §4.10, then, upon request of Borrower, such Lender, as
applicable, shall use reasonable efforts in a manner consistent with such
institution’s practice in connection with loans like the Loan of such Lender to
eliminate, mitigate or reduce amounts that would otherwise be payable by
Borrower under the foregoing provisions, provided that such action would not be
otherwise prejudicial to such Lender, including, without limitation, by
designating another of such Lender’s offices, branches or affiliates; Borrower
agreeing to pay all reasonably incurred costs and expenses incurred by such
Lender in connection with any such action. Notwithstanding anything to the
contrary contained herein, if no Default or Event of Default shall have occurred
and be continuing, and if any Lender has given notice of the existence of the
circumstances set forth in §4.7 or has requested payment or compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of §4.4(b) (as a result of the imposition of U.S. withholding taxes on amounts
paid to such Lender under this Agreement), §4.9 or §4.10 and following the
request of Borrower has been unable to take the steps described above to
mitigate such amounts (each, an “Affected Lender”), then, within thirty (30)
days after such notice or request for payment or compensation, as applicable,
Borrower shall have the one-time right as to such Affected Lender to be
exercised by delivery of written notice delivered to the Agent and the Affected
Lender within thirty (30) days of receipt of such notice, to elect to cause the
Affected Lender to transfer its Commitment. The Agent shall promptly notify the
remaining Lenders that each of such Lenders shall have the right, but not the
obligation, to acquire a portion of the Commitment, pro rata based upon their
relevant Commitment Percentages, of the Affected Lender (or if any of such
Lenders does not elect to purchase its pro rata share, then to such remaining
Lenders in such proportion as approved by the Agent). In the event that the
Lenders do not elect to acquire all of the Affected Lender’s Commitment, then
the Agent, in consultation with Borrower, shall endeavor to obtain a new Lender
to acquire such remaining Commitment. Upon any such purchase of the Commitment
of the Affected Lender, the Affected Lender’s interest in the Obligations and
its rights hereunder and under the Loan Documents shall terminate at the date of
purchase, and the Affected Lender shall promptly execute all documents
reasonably requested to surrender and transfer such interest. The purchase price
for the Affected Lender’s Commitment shall equal any and all amounts outstanding
and owed by Borrower to the Affected Lender, including principal, prepayment
premium or fee, and all accrued and unpaid interest or fees.
5
UNSECURED OBLIGATIONS; GUARANTY

.
1Collateral




--------------------------------------------------------------------------------




. The Lenders have agreed to make the Loans to Borrower and issue Letters of
Credit to the account of Borrower on an unsecured basis. Notwithstanding the
foregoing, the Obligations shall be guaranteed pursuant to the term of the
Guaranty.
2Additional Subsidiary Guarantors
.
(a)In the event that Borrower shall request that certain Real Estate of a
Subsidiary of Borrower be included as an Unencumbered Property for purposes of
calculation of the Unencumbered Asset Value, Borrower shall as a condition
thereto, in addition to the requirements of §7.22, cause each such Subsidiary
not already constituting a Subsidiary Guarantor hereunder (and any other
Subsidiary of Borrower having an ownership interest in such Subsidiary of
Borrower) to execute and deliver to Agent a Joinder Agreement, and such
Subsidiary (and any such other Subsidiary having an ownership interest in such
Subsidiary) shall thereby become a Subsidiary Guarantor hereunder. In addition,
in the event any Subsidiary of the REIT shall constitute a Material Subsidiary
within the meaning of clause (b) of the definition thereof, the Borrower shall
cause such Subsidiary, as a condition to such Subsidiary's becoming a guarantor
or other obligor with respect to such other Unsecured Indebtedness described
therein (unless such Indebtedness was incurred prior to such Subsidiary becoming
a Subsidiary Guarantor and not in contemplation of such Subsidiary becoming a
Subsidiary Guarantor, in which case such Subsidiary shall promptly execute and
deliver to Agent a Joinder Agreement), cause each such Subsidiary to execute and
deliver to Agent a Joinder Agreement, and such Subsidiary shall thereby become a
Subsidiary Guarantor hereunder. In addition, in the event any Subsidiary of the
Borrower shall constitute a Material Subsidiary pursuant to clause (c) of the
definition thereof, Borrower shall cause such Subsidiary, within thirty (30)
days (or such later date as agreed to by Agent) of such Subsidiary becoming a
Material Subsidiary pursuant to clause (c) of the definition thereof, to execute
and deliver to Agent a Joinder Agreement, and such Subsidiary shall become a
Subsidiary Guarantor hereunder. Each such Subsidiary shall be specifically
authorized, in accordance with its respective organizational documents and
applicable law, to be a Guarantor hereunder. Without limiting the terms of this
agreement, Borrower shall cause all representations in the Loan Documents that
apply to the Guarantors to be true and correct in all material respects, with
respect to such new Subsidiary Guarantor, at the time each such Subsidiary
becomes a Subsidiary Guarantor (unless such representations apply to any earlier
date). Without limiting the terms of this Agreement, Borrower shall cause all
covenants in the Loan Documents that apply to the Guarantors to be true and
correct, with respect to such new Subsidiary Guarantor, at the time each such
Subsidiary becomes a Subsidiary Guarantor. In connection with the delivery of
any Joinder Agreement, Borrower shall deliver to the Agent such organizational
agreements, resolutions, consents, opinions and other documents and instruments
as the Agent may reasonably require.
(b)The Borrower may request in writing that the Agent release, and the Agent
shall release (subject to the terms hereof), a Subsidiary Guarantor from the
Guaranty so long as: (i) no Default or Event of Default shall then be in
existence or would occur as a result of such release; (ii) the Agent shall have
received such written request at least five (5) Business Days (or such shorter
period to which Agent may agree) prior to the requested date of release together
with an updated Compliance Certificate which gives effect to such proposed
release; and (iii) Borrower shall deliver to the Agent a certificate pursuant to
which an Authorized Officer of Borrower certifies (together with such other
evidence as Agent may reasonably request to confirm) that either (A) the
Borrower has disposed of or simultaneously with such release will dispose of its
entire interest in such Subsidiary Guarantor, all of the assets of such
Subsidiary Guarantor shall be liquidated and transferred to Borrower or another
Subsidiary Guarantor, or that all of the assets of such Subsidiary Guarantor
have been or simultaneously with such release will be contributed to an
Unconsolidated Affiliate or disposed of in compliance with the terms of this
Agreement to a Person other than REIT or any




--------------------------------------------------------------------------------




of its Subsidiaries, and the net cash proceeds from such disposition are being
distributed directly or indirectly to the Borrower or any Subsidiary Guarantor
in connection with such disposition; or (B) if such Subsidiary Guarantor
previously directly or indirectly owned an asset included in the calculation of
Unencumbered Asset Value, all such assets have been removed from the calculation
of the Unencumbered Asset Value in accordance with the terms of the Agreement
(and such Subsidiary Guarantor is not otherwise required by the terms of this
Agreement to be a Guarantor); or (C) such Subsidiary Guarantor (i) does not
directly or indirectly own an asset included in the calculation of the
Unencumbered Asset Value and will not, upon giving effect to such requested
release, be a guarantor of or otherwise liable with respect to any other
Unsecured Indebtedness of the REIT, Borrower or any of their respective
Subsidiaries of the type described in clause (b) of the definition of Material
Subsidiary which would require it to be a Guarantor and (ii) would not be
required to be a Guarantor pursuant to clause (c) of the definition of Material
Subsidiary upon giving effect to such requested release. Delivery by the
Borrower to the Agent of any such request for a release shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request. Upon the request of Borrower, Agent shall reasonably cooperate with
Borrower to confirm to Borrower in writing as to whether such Subsidiary
Guarantor has been fully released from its Guaranty, has no further liability
with respect thereto and is no longer a party to the Guaranty. Notwithstanding
the foregoing, the foregoing release provisions shall not apply to the REIT or
General Partner, which may only be released upon the written approval of Agent
and all of the Lenders.
(c)Notwithstanding the terms of §5.2(a) and (b), from and after any date that
Agent first receives written notice from Borrower that Borrower has first
obtained an Investment Grade Rating, then (i) subject to the terms of this
§5.2(c), all Material Subsidiaries (including, without limitation, any
Subsidiary Guarantor that is a direct or indirect owner of an Unencumbered
Property) shall no longer be required to be Guarantors under the Credit
Agreement, and (ii) Agent shall promptly release the Material Subsidiaries from
the Guaranty; provided however that notwithstanding the foregoing, (A) Agent
shall not be obligated to release any Material Subsidiary from the Guaranty in
the event that a Default or Event of Default shall have occurred and be
continuing, and (B) no Material Subsidiary shall be released in the event that
such Material Subsidiary constitutes a Material Subsidiary within the meaning of
clause (b) of the definition thereof. In the event that at any time after
Borrower has an Investment Grade Rating, Borrower shall no longer have an
Investment Grade Rating, Borrower and REIT shall within thirty (30) days (or
such later date as agreed to by Agent) after such occurrence cause all Material
Subsidiaries to execute a Joinder Agreement and shall further cause to be
satisfied within such thirty (30) day period (or such longer period as agreed to
by Agent) all of the provisions of §5.2(a) that would be applicable to the
addition of a new Guarantor. In no event shall the provisions of this §5.2(c)
entitle REIT or General Partner to be released from the Guaranty. For the
avoidance of doubt, if at any time during which the Borrower has an Investment
Grade Rating the provisions of clause (b) of the definition of Material
Subsidiary shall be applicable to a Subsidiary of Borrower, the Borrower shall
be required to cause such Subsidiary to become a Guarantor by executing a
Joinder Agreement and comply with the provisions of §5.2(a) as a condition to
such Subsidiary's becoming a guarantor or other obligor with respect to such
other Unsecured Indebtedness regardless of whether Borrower has obtained an
Investment Grade Rating.
6REPRESENTATIONS AND WARRANTIES
.
Borrower represents and warrants to the Agent and the Lenders as follows.
1Corporate Authority, Etc.
  




--------------------------------------------------------------------------------




(a)Incorporation; Good Standing. Borrower is duly organized and is validly
existing and in good standing under the laws of its state of its organization.
REIT is duly organized and is validly existing and in good standing under the
laws of its state of organization. General Partner is duly organized and is
validly existing and in good standing under the laws of its state of
organization. Each of Borrower, REIT and General Partner (i) has all requisite
power to own its property and conduct its business as now conducted and as
presently contemplated, and (ii) is in good standing and is duly authorized to
do business in the jurisdictions where an Unencumbered Property included in the
calculation of Unencumbered Asset Value owned or leased by it is located (to the
extent required by applicable law) and in each other jurisdiction where a
failure to be so qualified in such other jurisdiction could have a Material
Adverse Effect.
(b)Subsidiaries. Each of the Subsidiary Guarantors and each of the Subsidiaries
of Borrower and REIT (i) is a corporation, limited partnership, general
partnership, limited liability company or trust, as applicable, duly organized
under the laws of its State of organization and is validly existing and in good
standing under the laws thereof, (ii) has all requisite power to own its
property and conduct its business as now conducted and as presently contemplated
and (iii) is in good standing and is duly authorized to do business in each
jurisdiction where an Unencumbered Property included in the calculation of
Unencumbered Asset Value owned or leased by it is located (to the extent
required by applicable law) and in each other jurisdiction where a failure to be
so qualified could have a Material Adverse Effect.
(c)Authorization. The execution, delivery and performance of this Agreement and
the other Loan Documents to which any of Borrower or the Guarantors is a party
and the transactions contemplated hereby and thereby (i) are within the
authority of such Person, (ii) have been duly authorized by all necessary
proceedings on the part of such Person, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which such Person is subject or any judgment, order, writ,
injunction, license or permit applicable to such Person, (iv) do not and will
not conflict with or constitute a default (whether with the passage of time or
the giving of notice, or both) under any provision of the partnership agreement,
articles of incorporation or other charter documents or bylaws of, or any
material agreement or other material instrument binding upon, such Person or any
of its properties, (v) do not and will not result in or require the imposition
of any lien or other encumbrance on any of the properties, assets or rights of
such Person other than liens and encumbrances in favor of Agent contemplated by
this Agreement and the other Loan Documents, and (vi) do not require any
material approval or consent of any Person other than those already obtained and
as are in full force and effect.
(d)Enforceability. This Agreement and the other Loan Documents to which Borrower
or Guarantors is a party are valid and legally binding obligations of such
Person enforceable in accordance with the respective terms and provisions hereof
and thereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and general principles of equity.
2Governmental Approvals
. The execution, delivery and performance of this Agreement and the other Loan
Documents to which Borrower or the Guarantors is a party and the transactions
contemplated hereby and thereby do not require the approval or consent of, or
filing or registration with, or the giving of any notice to, any court,
department, board, governmental agency or authority other than those already
obtained and other than any disclosure filings with the SEC as may be required
with respect to this Agreement.
3Title to Properties
. Except as indicated on Schedule 6.3 hereto or other adjustments that are not
material in amount, REIT and its Subsidiaries own or lease all of the assets
reflected in the consolidated balance sheet of REIT as of the Balance Sheet Date
or the consolidated balance sheet delivered pursuant to §7.4(a) as of such date
of delivery, in each case subject to no Liens other than Permitted Liens.




--------------------------------------------------------------------------------




4Financial Statements
. Borrower has furnished to Agent: (a) the Consolidated balance sheet of REIT
and its Subsidiaries as of the Balance Sheet Date and the related Consolidated
statement of income and cash flow for the fiscal year most recently ended and
for the two (2) calendar quarters most recently ended (commencing with the
fiscal quarter ending March 31, 2014) certified by the chief financial or
accounting officer (or other officer reasonably acceptable to Agent) of REIT,
(b) as of the Closing Date, an unaudited statement of Net Operating Income for
each of the Unencumbered Properties included in the calculation of Unencumbered
Asset Value for the period ending June 30, 2014 reasonably satisfactory in form
to the Agent and certified by the chief financial officer, chief accounting
officer or other accounting officer reasonably approved by Agent of REIT as
fairly presenting, in all material respects, the Net Operating Income for such
parcels for such periods, and (c) certain other financial information relating
to Borrower, Guarantors and the assets included in the calculation of
Unencumbered Asset Value. Such balance sheet and statements have been prepared
in accordance with generally accepted accounting principles (except as disclosed
therein and approved by Agent in its reasonable discretion) and fairly present,
in all material respects, the Consolidated financial condition of REIT and its
Subsidiaries as of such dates and the Consolidated results of the operations of
REIT and its Subsidiaries for such periods. There are no liabilities, contingent
or otherwise, of REIT or any of its Subsidiaries involving material amounts not
disclosed in said financial statements and the related notes thereto (other than
liabilities permitted under this Agreement incurred after the date of said
financial statements).
5No Material Changes
. Since the Balance Sheet Date or the date of the most recent financial
statements delivered pursuant to §7.4, as applicable, there has occurred no
materially adverse change in the financial condition or business of Borrower and
REIT and their respective Subsidiaries taken as a whole, as shown on or
reflected in the consolidated balance sheet of the REIT as of the Balance Sheet
Date, or its consolidated statement of income or cash flows for the calendar
year most recently ended, other than changes that have not and would not
reasonably be expected to have a Material Adverse Effect. As of the date hereof,
except as set forth on Schedule 6.5 hereto, there has occurred no materially
adverse change in the financial condition, operations or business activities of
any of the Unencumbered Properties included in the calculation of Unencumbered
Asset Value from the condition shown on the statements of income delivered to
the Agent pursuant to §6.4 other than changes in the ordinary course of business
that have not had any materially adverse effect either individually or in the
aggregate on the business, operation or financial condition of such Unencumbered
Property.
6Franchises, Patents, Copyrights, Etc.
. Borrower, Guarantors and their respective Subsidiaries possess all franchises,
patents, copyrights, trademarks, trade names, service marks, licenses and
permits, and rights in respect of the foregoing, adequate for the conduct of
their business substantially as now conducted without known conflict with any
rights of others except where such failure has not had and would not reasonably
be expected to have a Material Adverse Effect.
7Litigation
. Except as stated on Schedule 6.7, as of the Closing Date there are no actions,
suits, proceedings or investigations of any kind pending or to the knowledge of
Borrower threatened against Borrower, any Guarantor or any of their respective
Subsidiaries before any court, tribunal, arbitrator, mediator or administrative
agency or board which question the validity of this Agreement or any of the
other Loan Documents, any action taken or to be taken pursuant hereto or
thereto, or which if adversely determined, could reasonably be expected to have
a Material Adverse Effect. Except as set forth on Schedule 6.7, as of the
Closing Date, there are no judgments, final orders or awards outstanding against
or affecting Borrower,




--------------------------------------------------------------------------------




any Guarantor or any of their respective Subsidiaries or any Unencumbered
Property individually or in the aggregate in excess of $1,000,000.00.
8No Material Adverse Contracts, Etc.
. None of Borrower, Guarantors or any of their respective Subsidiaries is
subject to any charter, corporate or other legal restriction, or any judgment,
decree, order, rule or regulation that has or is reasonably expected in the
future to have a Material Adverse Effect. None of Borrower, Guarantors or any of
their respective Subsidiaries is in violation of any contract or agreement to
which it is a party, the violation of which by Borrower, such Guarantor or such
Subsidiary, as applicable, has had or could reasonably be expected to have a
Material Adverse Effect.
9Compliance with Other Instruments, Laws, Etc.
. None of Borrower, the Guarantors or any of their respective Subsidiaries is in
violation of any provision of its charter or other organizational documents,
bylaws, or any agreement or instrument to which it is subject or by which it or
any of its properties is bound or any decree, order, judgment, statute, license,
rule or regulation, in any of the foregoing cases in a manner that has had or
could reasonably be expected to have a Material Adverse Effect.
10Tax Status
. Each of Borrower, Guarantors and their respective Subsidiaries (a) has made or
filed all federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject or has obtained
an extension for filing, (b) has paid prior to delinquency all taxes and other
governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, except those in the case of each of clause
(a) and (b) which in the aggregate do not exceed $500,000.00 or those which are
being contested in good faith and by appropriate proceedings and (c) has set
aside on its books provisions reasonably adequate in accordance with GAAP for
the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction
except those that are being contested pursuant to §7.8, and the officers or
partners of such Person know of no basis for any such claim. The taxpayer
identification number for Borrower is 46-0982896. REIT is a real estate
investment trust in full compliance with and entitled to the benefits of §856 of
the Code, and has elected to be treated as a real estate investment trust
pursuant to the Code.
11No Event of Default
. No Default or Event of Default has occurred and is continuing.
12Investment Company Act
. None of Borrower, Guarantors or any of their respective Subsidiaries is an
“investment company”, or an “affiliated company” or a “principal underwriter” of
an “investment company”, as such terms are defined in the Investment Company Act
of 1940.
13Absence of UCC Financing Statements, Etc.
. Except (i) with respect to Permitted Liens or (ii) any UCC pre-filings in
respect of Permitted Liens filed prior to the incurrence of such Permitted Lien
(provided that if the Indebtedness to which such pre-filing relates is not
incurred promptly following such pre-filing, such pre-filed UCC financing
statement shall be promptly released), there is no effective financing statement
(but excluding any financing statements that may be filed against Borrower, the
Guarantors or their respective Subsidiaries without the consent or agreement of
such Persons), security agreement, chattel mortgage, real estate mortgage or
other document filed or recorded with any applicable filing records, registry,
or other public office, that purports to cover,




--------------------------------------------------------------------------------




affect or give notice of any present or possible future lien on, or security
interest or security title in, any property of Borrower, the Guarantors or their
respective Subsidiaries.
14[Intentionally Omitted]
.
15[Intentionally Omitted]
.
16Employee Benefit Plans
. Borrower, each Guarantor and each ERISA Affiliate has fulfilled its
obligation, if any, under the minimum funding standards of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan and is in compliance in all material respects with the presently
applicable provisions of ERISA and the Code with respect to each Employee
Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan. Neither Borrower,
any Guarantor nor any ERISA Affiliate has (a) sought a waiver of the minimum
funding standard under §412 of the Code in respect of any Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan, (b) failed to make any
contribution or payment to any Employee Benefit Plan, Multiemployer Plan or
Guaranteed Pension Plan, or made any amendment to any Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan, which has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Code, or (c) incurred any material liability under Title IV
of ERISA other than a liability to the PBGC for premiums under §4007 of ERISA.
None of the Real Estate constitutes a “plan asset” of any Employee Plan,
Multiemployer Plan or Guaranteed Pension Plan.
17Disclosure
. All of the representations and warranties made by or on behalf of Borrower,
Guarantors and their respective Subsidiaries in this Agreement and the other
Loan Documents or any document or instrument delivered by or on behalf of
Borrower, the Guarantors and their respective Subsidiaries to the Agent or the
Lenders pursuant to or in connection with any of such Loan Documents are true
and correct in all material respects as of the date made or when deemed to have
been made or repeated. All information contained in this Agreement, the other
Loan Documents or otherwise furnished in writing (which for the purposes hereof
shall include all materials delivered electronically or by email) (other than
financial projections concerning Borrower, Guarantors and their respective
Subsidiaries (the “Projections”), other forward-looking information, materials
marked drafts and information of a general economic nature or industry-specific
nature) to or made available to the Agent or the Lenders by or on behalf of
Borrower or any Guarantor is and will be true and correct in all material
respects as of the date furnished when taken as a whole with all other
information furnished and does not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein not misleading at such time in light of the circumstances under which
such information was provided. The written information, reports and other papers
and data with respect to Borrower, Guarantors, any Subsidiary or the
Unencumbered Properties (other than the Projections, materials marked drafts,
other forward-looking information, and information of a general economic nature
or industry-specific nature) furnished to the Agent or the Lenders by or on
behalf of Borrower, Guarantors and their respective Subsidiaries in connection
with this Agreement or the obtaining of the Commitments of the Lenders hereunder
was, at the time so furnished, when taken as a whole with all other information
furnished, complete and correct in all material respects, or has been
subsequently supplemented by other written information, reports or other papers
or data, to the extent necessary to give in all material respects a true and
accurate knowledge of the subject matter in all material respects; provided that
such representation shall not apply to (a) the accuracy of any appraisal, title
commitment, survey, or engineering or environmental reports, or other written
materials (but excluding any materials prepared by accounting firms that are
required to be delivered pursuant to §7.4) prepared by third parties or legal
conclusions or analyses provided by




--------------------------------------------------------------------------------




Borrower’s or Guarantors’ counsel (although Borrower has no reason to believe
that the Agent and the Lenders may not rely on the accuracy thereof) or (b)
budgets, projections and other forward-looking speculative information prepared
in good faith by Borrower (except to the extent the related assumptions were
when made manifestly unreasonable).
18Place of Business
. As of the date hereof, the principal place of business of Borrower and
Guarantors is 1649 W. Frankford Road, Carrollton, Texas 75007.
19Regulations T, U and X
. No portion of any Loan is to be used for the purpose of purchasing or carrying
any “margin security” or “margin stock” as such terms are used in Regulations T,
U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
220, 221 and 224. Neither Borrower nor any Guarantor is engaged, nor will it
engage, principally or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any “margin security”
or “margin stock” as such terms are used in Regulations T, U and X of the Board
of Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.
20Environmental Compliance
. Borrower makes the following representations and warranties except as set
forth on Schedule 6.20(d):
(a)None of Borrower, Guarantors, their respective Subsidiaries nor to the best
knowledge and belief of Borrower any operator of the Real Estate, nor any tenant
or operations thereon, is in violation, or alleged violation, of any judgment,
decree, order, law, license, rule or regulation pertaining to environmental
matters, including without limitation, those arising under any Environmental
Law, which violation (i) involves Real Estate (other than the Unencumbered
Properties included in the calculation of Unencumbered Asset Value) and has had
or could reasonably be expected to have a Material Adverse Effect or
(ii) involves an Unencumbered Property included in the calculation of
Unencumbered Asset Value and has had or could reasonably be expected, when taken
together with other matters covered by this §6.20 and §8.6, to result in
liability, clean‑up, remediation, containment, correction or other costs to
Borrower, any Guarantor or any Unencumbered Property Subsidiary individually or
in the aggregate with other Unencumbered Properties in excess of $10,000,000.00
or could reasonably be expected to materially adversely affect the operation of
or ability to use such property.
(b)None of Borrower, Guarantors nor any of their respective Subsidiaries has
received notice from any third party including, without limitation, any federal,
state or local Governmental Authority, (i) that it has been identified by the
United States Environmental Protection Agency (“EPA”) as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that any Hazardous
Substance(s) which it has generated, transported or disposed of have been found
at any site at which a federal, state or local agency or other third party has
conducted or has ordered that Borrower, any Guarantor or any of their respective
Subsidiaries conduct a remedial investigation, removal or other response action
pursuant to any Environmental Law; or (iii) that it is or shall be a named party
to any claim, action, cause of action, complaint, or legal or administrative
proceeding (in each case, contingent or otherwise) arising out of any third
party’s incurrence of costs, expenses, losses or damages of any kind whatsoever
in connection with the release of Hazardous Substances, which in any case (A)
involves Real Estate other than the Unencumbered Properties included in the
calculation of Unencumbered Asset Value and has had or could reasonably be
expected to have a Material Adverse Effect or (B) involves an Unencumbered
Property included in the calculation of Unencumbered Asset Value and has had or
could reasonably be expected, when taken together with other matters covered by
this §6.20 and §8.6, to result in liability, clean‑up, remediation, containment,
correction or other costs to Borrower, any




--------------------------------------------------------------------------------




Guarantor or any Unencumbered Property Subsidiary individually or in the
aggregate with other Unencumbered Properties in excess of $10,000,000.00 or
could reasonably be expected to materially adversely affect the operation of or
ability to use such property.
(c)(i) No portion of the Real Estate has been used for the handling, processing,
storage or disposal of Hazardous Substances except in accordance with applicable
Environmental Laws, and no underground tank or other underground storage
receptacle for Hazardous Substances is located on any portion of the Real Estate
except those which are being operated and maintained in compliance with
Environmental Laws; (ii) in the course of any activities conducted by Borrower,
Guarantors, their respective Subsidiaries or, to the best knowledge and belief
of Borrower, the tenants and operators of their properties, no Hazardous
Substances have been generated or are being used on the Real Estate except in
the ordinary course of Borrower’s or Guarantors’ business and in compliance with
applicable Environmental Laws; (iii) except as set forth on Schedule 6.20(c),
there has been no past or present releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, disposing or
dumping (other than the storing of materials in reasonable quantities to the
extent necessary for the operation of data centers of the type and size of those
owned by Borrower or Guarantors in the ordinary course of their business, and in
any event in compliance with all Environmental Laws) (a “Release”) or threatened
Release of Hazardous Substances on, upon, into or from the Unencumbered
Properties included in the calculation of Unencumbered Asset Value, which
Release would have a material adverse effect on the value of such Unencumbered
Properties or adjacent properties, or from any other Real Estate, which Release
has had or could reasonably be expected to have a Material Adverse Effect;
(iv) to Borrower’s actual knowledge, there have been no Releases on, upon, from
or into any real property in the vicinity of any of the Real Estate which,
through soil or groundwater contamination, may have come to be located on, and
which could be reasonably anticipated to have a material adverse effect on the
value of, the Real Estate; and (v) any Hazardous Substances that have been
generated on any of the Real Estate have been transported off‑site in accordance
with all applicable Environmental Laws (except with respect to each of the
foregoing clauses of this §6.20(c), as to (A) any Real Estate (other than the
Unencumbered Properties included in the calculation of Unencumbered Asset Value
where the foregoing has not had or would not reasonably be expected to have a
Material Adverse Effect) and (B) any Unencumbered Property included in the
calculation of Unencumbered Asset Value where the foregoing has had or could
reasonably be expected, when taken together with other matters covered by this
§6.20 and §8.6, to result in liability, clean up, remediation, containment,
correction or other costs to Borrower, any Guarantor or any Unencumbered
Property Subsidiary individually or in the aggregate with other Unencumbered
Properties in excess of $10,000,000.00 or could reasonably be expected to
materially adversely affect the operation of or ability to use such property).
(d)As of the Closing Date, except as set forth on Schedule 6.20(d), none of
Borrower, Guarantors, their respective Subsidiaries nor the Real Estate is
subject to any applicable Environmental Law requiring the performance of
Hazardous Substances site assessments, or the removal or remediation of
Hazardous Substances, or the giving of notice to any governmental agency or the
recording or delivery to other Persons of an environmental disclosure document
or statement in each case by virtue of the transactions set forth herein and
contemplated hereby, or as a condition to the effectiveness of any transactions
contemplated hereby except for such matters that shall be complied with as of
the Closing Date.
(e)There are no existing or closed sanitary landfills, solid waste disposal
sites, or hazardous waste treatment, storage or disposal facilities on or, to
Borrower’s actual knowledge, affecting the Real Estate except where such
existence (1) as to any Real Estate other than an Unencumbered Property included
in the calculation of Unencumbered Asset Value has not had or could not be
reasonably be expected to have a Material Adverse Effect or (2) with respect to
any Unencumbered Property included in the calculation of Unencumbered Asset
Value has had or could reasonably be expected, when taken together with other
matters covered by this §6.20 and §8.6, to result in liability, clean up,
remediation, containment, correction or other costs to Borrower, any Guarantor
or any Unencumbered Property Subsidiary individually or in the




--------------------------------------------------------------------------------




aggregate with other Unencumbered Properties in excess of $10,000,000.00 or
could reasonably be expected to materially adversely affect the operation of or
ability to use such property.
(f)Neither Borrower nor any Guarantor has received any written notice of any
claim by any party that any use, operation, or condition of the Real Estate has
caused any nuisance or any other liability or adverse condition on any other
property which (A) as to any Real Estate other than an Unencumbered Property
included in the calculation of Unencumbered Asset Value has had or could
reasonably be expected to have a Material Adverse Effect, nor is there any
actual knowledge of any basis for such a claim and (B) as to any Unencumbered
Property included in the calculation of Unencumbered Asset Value, has had or
could reasonably be expected, when taken together with other matters covered by
this §6.20 and §8.6, to result in liability, clean up, remediation, containment,
correction or other costs to Borrower, any Guarantor or any Unencumbered
Property Subsidiary individually or in the aggregate with other Unencumbered
Properties in excess of $10,000,000.00 or could reasonably be expected to
materially adversely affect the operation of or ability to use such property,
nor is there any actual knowledge of any basis for such a claim.
21Subsidiaries; Organizational Structure
. Schedule 6.21(a) sets forth, as of the Closing Date, all of the Subsidiaries
of REIT, the form and jurisdiction of organization of each of the Subsidiaries,
and the owners of the direct and indirect ownership interests therein.
Schedule 6.21(b) sets forth, as of the Closing Date, all of the Unconsolidated
Affiliates of REIT and its Subsidiaries, the form and jurisdiction of
organization of each of the Unconsolidated Affiliates, REIT’s or its
Subsidiary’s ownership interest therein and the other owners of the applicable
Unconsolidated Affiliate. No Person owns any legal, equitable or beneficial
interest in any of the Persons (other than REIT) set forth on Schedules 6.21(a)
and 6.21(b) except as set forth on such Schedules or as set forth in an update
provided in writing to Agent by Borrower. Each Subsidiary Guarantor and
Unencumbered Property Subsidiary is a Wholly Owned Subsidiary of Borrower.
22[Intentionally Omitted.]
  
23Property
. All Real Estate of Borrower, Guarantors and their respective Subsidiaries is
structurally sound, in good condition and working order, subject to ordinary
wear and tear and casualty events, except for such portion of such Real Estate
(i) which is not occupied by any tenant or (ii) where such defects have not had
and would not reasonably be expected to have a Material Adverse Effect. Each of
the Unencumbered Properties included in the calculation of Unencumbered Asset
Value, and the use and operation thereof, is in material compliance with all
applicable federal and state law and governmental regulations and any local
ordinances, orders or regulations, including without limitation, laws,
regulations and ordinances relating to zoning, building codes, subdivision, fire
protection, health, safety, handicapped access, historic preservation and
protection, wetlands and tidelands. There are no unpaid or outstanding real
estate or other taxes or assessments on or against any of the Unencumbered
Properties included in the calculation of Unencumbered Asset Value which are
payable by Borrower or any Guarantor (except only real estate or other taxes or
assessments, that are not yet delinquent or are being protested as permitted by
this Agreement). There are no unpaid or outstanding real estate or other taxes
or assessments on or against any other property of Borrower, Guarantors or any
of their respective Subsidiaries which are payable by any of such Persons in any
material amount (except only real estate or other taxes or assessments, that are
not yet delinquent or are being protested as permitted by this Agreement). There
are no pending, or to the knowledge of Borrower threatened or contemplated,
eminent domain proceedings against any of the Unencumbered Properties included
in the calculation of Unencumbered Asset Value. All or a material portion of any
Unencumbered Properties included in the calculation of Unencumbered Asset Value
is not, except as disclosed to the Agent in writing in accordance with §7.22(b),
now materially damaged as a result of any fire, explosion, accident, flood or
other casualty, and none of the other properties of Borrower, Guarantors or
their respective subsidiaries is now damaged as a result of any fire, explosion,




--------------------------------------------------------------------------------




accident, floor or other casualty in any manner which individually or in the
aggregate would have any Material Adverse Effect. No person or entity has any
right or option to acquire any Unencumbered Property included in the calculation
of Unencumbered Asset Value or any building thereon or any portion thereof or
interest therein, except for certain tenants pursuant to the terms of their
leases with Borrower or Unencumbered Property Subsidiaries.
24Brokers
. None of Borrower, Guarantors nor any of their respective Subsidiaries has
engaged or otherwise dealt with any broker, finder or similar entity in
connection with this Agreement or the Loans contemplated hereunder.
25Other Debt
. Schedule 6.25 hereto sets forth all agreements, mortgages, deeds of trust,
financing agreements or other material agreements binding upon Borrower,
Guarantors or their respective properties and entered into by Borrower or
Guarantors as of the date of this Agreement with respect to any outstanding
Indebtedness of Borrower or Guarantors in an amount greater than $2,500,000.00,
and, to the extent requested by the Agent, Borrower has provided the Agent with
true, correct and complete copies thereof.
26Solvency
. As of the Closing Date and after giving effect to the transactions
contemplated by this Agreement and the other Loan Documents, including all Loans
made or to be made hereunder, neither Borrower nor any Guarantor is insolvent on
a consolidated balance sheet basis, such that the sum of such Person’s assets
exceeds the sum of such Person’s liabilities, each of Borrower and each
Guarantor is able to pay its debts as they become due, and each of Borrower and
each Guarantor has sufficient capital to carry on its business.
27No Bankruptcy Filing
. Neither Borrower nor any Guarantor is contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of its assets or property, and neither Borrower nor any Guarantor
has any knowledge of any Person contemplating the filing of any such petition
against it.
28No Fraudulent Intent
. Neither the execution and delivery of this Agreement or any of the other Loan
Documents nor the performance of any actions required hereunder or thereunder is
being undertaken by Borrower, any Guarantor or any of their respective
Subsidiaries with or as a result of any actual intent by any of such Persons to
hinder, delay or defraud any entity to which any of such Persons is now or will
hereafter become indebted.
29Transaction in Best Interests of Borrower and Guarantors; Consideration
. The transaction evidenced by this Agreement and the other Loan Documents is in
the best interests of Borrower, the Guarantors and their respective
Subsidiaries. The direct and indirect benefits to inure to Borrower, Guarantors
and their respective Subsidiaries pursuant to this Agreement and the other Loan
Documents constitute substantially more than “reasonably equivalent value” (as
such term is used in §548 of the Bankruptcy Code) and “valuable consideration,”
“fair value,” and “fair consideration,” (as such terms are used in any
applicable state fraudulent conveyance law), in exchange for the benefits to be
provided by Borrower, the Guarantors and their respective Subsidiaries to the
Lenders pursuant to this Agreement and the other Loan Documents, and but for the
willingness of each Subsidiary Guarantor from time to time party to the Guaranty
to be a guarantor of the Loan, Borrower would be unable to obtain the financing
contemplated hereunder which financing will enable Borrower and its Subsidiaries
to have available financing to conduct their business. Borrower further
acknowledges and agrees that Borrower and the Subsidiary Guarantors constitute a
single integrated and common enterprise and that each receives a benefit from
the availability of credit under this Agreement.




--------------------------------------------------------------------------------




30[Intentionally Omitted.]
  
31OFAC
. None of Borrower or any Guarantor is (or will be) a person with whom any
Lender is restricted from doing business under OFAC (including, those Persons
named on OFAC’s Specially Designated and Blocked Persons list) or under any
statute, executive order (including the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not engage in any dealings or transactions or otherwise be associated with
such persons( any such Person, a “Designated Person”). In addition, Borrower
hereby agrees to provide to the Lenders any additional information that a Lender
deems reasonably necessary from time to time in order to ensure compliance with
all applicable laws concerning money laundering and similar activities. Neither
Borrower, any Guarantor, nor any Subsidiary, director or officer of Borrower or
Guarantor or, to the knowledge of Borrower, any Affiliate, agent or employee of
Borrower or any Guarantor, has engaged in any activity or conduct which would
violate any applicable anti-bribery, anti-corruption or anti-money laundering
laws or regulations in any applicable jurisdiction, including without
limitation, any Sanctions Laws and Regulations.
32General Partner and REIT
. REIT is the sole owner of the General Partner. General Partner is the sole
general partner of Borrower. As of Closing Date, REIT owns a 58.2% limited
partnership interest in Borrower.
33Unencumbered Properties
. Schedule 1.2 is a correct and complete list of all Unencumbered Properties
included in the calculation of the Unencumbered Asset Value as of the Closing
Date. Each of the Unencumbered Properties included by Borrower in the
calculation of the Unencumbered Asset Value and in the requisite calculations
with respect to the covenants set forth in §9 satisfies all of the requirements
contained in this Agreement for such Unencumbered Properties to be included
therein.
34Ground Lease; Leased Property
.
(a)Each Ground Lease and Lease pertaining to any Unencumbered Property contains
the entire agreement of the Borrower or the applicable Unencumbered Property
Subsidiary and the applicable Lessor pertaining to the Unencumbered Property
covered thereby. The Borrower or the applicable Unencumbered Property Subsidiary
has no estate, right, title or interest in or to any Unencumbered Property
subject to a Ground Lease or Lease except under and pursuant to the applicable
Ground Lease or Lease. The Borrower has delivered a true and correct copy of
each Ground Lease and Lease pertaining to any Unencumbered Property to the Agent
and each such Ground Lease and Lease have not been modified, amended or
assigned, with the exception of written instruments that have been delivered to
Agent.
(b)Each applicable Lessor of an Unencumbered Property (i) is the exclusive fee
simple owner of such Unencumbered Property subject only to any applicable Ground
Lease, any applicable Lease and other non-monetary Liens which do not materially
affect the operation of the applicable Unencumbered Property or (ii) has the
right to lease to Borrower or the applicable Unencumbered Property Subsidiary
the space covered by the applicable Lease or Ground Lease.
(c)Each Ground Lease and Lease is in full force and effect and no default or
event of default (after the expiration of any applicable notice and cure period)
under any Ground Lease or Lease has occurred and is continuing on the part of a
Borrower or the applicable Unencumbered Property Subsidiary (a “Lease Default”)
or on the part of a Lessor under any Ground Lease or Lease. All base rent and
additional




--------------------------------------------------------------------------------




rent, if any, due and payable under each Ground Lease or Lease pertaining to an
Unencumbered Property has been paid through the date of acceptance of such Real
Estate as an Unencumbered Property and neither Borrower nor any Unencumbered
Property Subsidiary is required to pay any deferred or accrued rent after the
date of acceptance of such Real Estate as an Unencumbered Property under any
Ground Lease or Lease pertaining to any Unencumbered Property. Neither Borrower
nor any Unencumbered Property Subsidiary has received any written notice that a
Lease Default exists, or that any Lessor or any third party alleges the same to
have occurred or exist.
(d)The applicable Borrower or Unencumbered Property Subsidiary is the exclusive
owner of the ground lessee’s interest under and pursuant to each Ground Lease
pertaining to an Unencumbered Property or lessee’s interest under each Lease
pertaining to an Unencumbered Property, and has not assigned, transferred or
encumbered its interest in, to, or under any such Ground Lease or Lease, except
as permitted in §8.2(i)(A) or 8.2(iv)(A).
7AFFIRMATIVE COVENANTS
.
Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit:
1Punctual Payment
. Borrower will duly and punctually pay or cause to be paid the principal and
interest on the Loans and all interest and fees provided for in this Agreement,
all in accordance with the terms of this Agreement and the Notes, as well as all
other sums owing pursuant to the Loan Documents.
2Maintenance of Office
. Borrower and Guarantors will maintain their respective chief executive office
at 1649 W. Frankford Road, Carrollton, Texas 75007, or at such other place in
the United States of America as Borrower shall designate upon prompt written
notice to the Agent, where notices, presentations and demands to or upon
Borrower or Guarantors in respect of the Loan Documents may be given or made.
3Records and Accounts
. Borrower and Guarantors will (a) keep, and cause each of their respective
Subsidiaries to keep true and accurate records and books of account in which
full, true and correct entries will be made in accordance with GAAP and
(b) maintain adequate accounts and reserves for all taxes (including income
taxes), depreciation and amortization of its properties and the properties of
their respective Subsidiaries, contingencies and other reserves, in each case,
in all material respects. Neither Borrower, any Guarantor nor any of their
respective Subsidiaries shall, without the prior written consent of the Agent
(not to be unreasonably withheld), (x) except as required by GAAP, make any
material change to the accounting policies/principles used by such Person in
preparing the financial statements and other information described in §6.4 or
§7.4, or (y) change its fiscal year. Agent and the Lenders acknowledge that
Borrower’s fiscal year is a calendar year. In the event that Borrower, any
Guarantor or any of their respective Subsidiaries makes any change in the
accounting policies/principles used by such Person, Borrower shall give prompt
written notice thereof to Agent, which notice shall reasonably describe such
change and any potential impact on the calculation of any financial covenant in
this Agreement.
4Financial Statements, Certificates and Information
. Borrower will deliver or cause to be delivered to the Agent:
(a)within ten (10) days of the filing of REIT’s Form 10-K with the SEC, but in
any event not later than ninety (90) days after the end of each fiscal year, the
audited Consolidated balance sheet of REIT and its Subsidiaries at the end of
such year, and the related audited Consolidated




--------------------------------------------------------------------------------




statements of income, changes in capital and cash flows for such year, setting
forth in comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP,
together with a certification by the chief financial officer, chief accounting
officer or other accounting officer reasonably acceptable to Agent of REIT that
the information contained in such financial statements fairly presents in all
material respects the financial position of REIT and its Subsidiaries, and
accompanied by an auditor’s report prepared without qualification as to the
scope of the audit by a nationally recognized independent accounting firm
reasonably approved by Agent;
(b)within ten (10) days of the filing of REIT’s Form 10-Q with the SEC for the
first three (3) fiscal quarters of each year but in any event not later than
forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each year, copies of the unaudited Consolidated financial statements
(including a Consolidated balance sheet and income statement) of REIT and its
Subsidiaries, as at the end of such quarter, and the related unaudited
Consolidated statements of income and cash flows for the portion of REIT’s
fiscal year then elapsed, all in reasonable detail and prepared in accordance
with GAAP, together with a certification by the chief financial officer, the
chief accounting officer or other accounting officer reasonably acceptable to
Agent of REIT that the information contained in such financial statements fairly
presents in all material respects the financial position of REIT and its
Subsidiaries on the date thereof (subject to year‑end adjustments);
(c)simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement (a “Compliance Certificate”)
certified by the chief financial officer, chief accounting officer or other
accounting officer reasonably acceptable to Agent of REIT in the form of
Exhibit I hereto (or in such other form as the Agent and Borrower may approve
from time to time) setting forth in reasonable detail computations evidencing
compliance or non-compliance (as the case may be) with the covenants contained
in §8.1(f) and (g), §8.3(e)-(g), §8.7(a) and (b), §8.8, §9 and the other
covenants described in such certificate and (if applicable) setting forth
reconciliations to reflect changes in GAAP since the Balance Sheet Date. All
income, expense and value associated with Real Estate or other Investments
disposed of during any quarter will be eliminated from calculations, where
applicable. The Compliance Certificate shall be accompanied by a list of each of
the Unencumbered Properties (specifying which constitutes Development Properties
or Stabilized Properties), any sales, acquisitions, dispositions or removals of
Unencumbered Properties during such accounting period, the acquisition costs of
any Unencumbered Properties acquired during such period, any Development
Properties included within the Unencumbered Properties and the book value
thereof, together with copies of the statements of Funds from Operations and Net
Operating Income for such fiscal quarter for each of the Unencumbered Properties
included in the calculation of Unencumbered Asset Value, prepared on a basis
consistent with the statements furnished to the Agent prior to the date hereof
and otherwise in form and substance reasonably satisfactory to the Agent,
together with a certification by the chief financial officer, chief accounting
officer or other accounting officer reasonably acceptable to Agent of REIT that
the information contained in such statement fairly presents the calculation of
Unencumbered Asset Value, Funds from Operations and Net Operating Income of the
Unencumbered Properties included in the calculation of Unencumbered Asset Value
for such periods;
(d)simultaneously with the delivery of the financial statements referred to in
clause (a) above, the statement of all contingent liabilities as of the date of
such financial statements involving amounts of $1,000,000.00 or more of
Borrower, Guarantors and their Subsidiaries which are not reflected in such
financial statements or referred to in the notes thereto (including, without
limitation, all guaranties, endorsements and other contingent obligations in
excess of $1,000,000.00 in respect of the indebtedness of others, and
obligations to reimburse the issuer in respect of any letters of credit that are
in excess of $1,000,000.00);
(e)promptly upon the request of Agent or the Majority Lenders, an operating
statement for each of such Unencumbered Properties for each such fiscal quarter
and year to date and a consolidated operating statement for such Unencumbered
Properties for each such fiscal quarter and year to date (such




--------------------------------------------------------------------------------




statements and reports to be in the form previously provided to the Agent or
otherwise reasonably satisfactory to Agent);
(f)To the extent not included in public filings by or on behalf of the REIT,
promptly upon the request of Agent or the Majority Lenders, a statement
(i) listing the material Real Estate owned by Borrower, Guarantors and their
Subsidiaries (or in which Borrower, Guarantors or their Subsidiaries owns an
interest) and stating the location thereof, the date acquired and the
acquisition cost, (ii) listing the Indebtedness of Borrower, Guarantors and
their Subsidiaries (excluding Indebtedness of the type described in
§8.1(b)-(e)), which statement shall include, without limitation, a statement of
the original principal amount of such Indebtedness and the current amount
outstanding, the holder thereof (or if there is a trustee acting on behalf of
the holders, the trustee), the maturity date and any extension options, the
interest rate, the collateral provided for such Indebtedness and whether such
Indebtedness is recourse or non-recourse, and (iii) listing the properties of
Borrower, Guarantors and their Subsidiaries which are Land or Development
Properties (and with respect to Development Properties providing a brief summary
of the status of such development);
(g)[Intentionally Omitted];
(h)promptly upon the request of Agent, copies of all annual federal income tax
returns and amendments thereto of Borrower and REIT;
(i)promptly upon the request of Agent, copies of any registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and any annual, quarterly or monthly reports and other
statements and reports which Borrower or REIT shall file with the SEC;
(j)promptly upon the request of Agent, evidence reasonably satisfactory to Agent
of the timely payment of all real estate taxes for the Unencumbered Properties
included in the calculation of Unencumbered Asset Value;
(k)not later than 90 days after the end of each fiscal year, a consolidated
budget and consolidated business plan for Borrower, Guarantors and their
Subsidiaries for the such calendar year; and
(l)from time to time such other financial data and information in the possession
of Borrower, Guarantors or their respective Subsidiaries (including without
limitation auditors’ management letters, status of litigation or investigations
against Borrower or any Guarantor and any settlement discussions relating
thereto, property inspection and environmental reports and information as to
zoning and other legal and regulatory changes affecting Borrower or any
Guarantor) as the Agent may reasonably request.
Documents required to be delivered pursuant to the Loan Documents shall be
delivered by or on behalf of the Borrower to the Agent (collectively,
“Information Materials”) pursuant to this §7.4 and, upon Agent’s reasonable
request, the Borrower shall designate Information Materials (a) that are either
available to the public or do not contain material non-public information with
respect to the Borrower, its Subsidiaries, their respective Affiliates or any of
their respective securities for purposes of United States federal and state
securities laws, as “Public Information” (the “Public Information”) and (b) that
are not Public Information as “Private Information” (the “Private
Information”)(it being understood and agreed that to the extent such Information
Materials constitute confidential information, they shall be treated as provided
in §18.7). Any material to be delivered pursuant to this §7.4(a), (b), (f) or
(i) shall be deemed delivered hereunder upon posting thereof on the EDGAR
Website or on Company’s website on the Internet at the website address
www.cyrusone.com (or another website address provided by Company in a written
notice to Administrative Agent). Additionally, any material required to be
delivered pursuant to this §7.4 may be otherwise delivered electronically
directly to Agent and the Lenders provided that such material is in a format
reasonably acceptable to Agent, and such material shall be deemed to have been
delivered to Agent and the Lenders upon Agent’s receipt thereof. Upon the
request of Agent, the Borrower shall deliver paper copies of any information
delivered electronically (other than with respect to §7.4(a) and (b) via posting
on the EDGAR website or Company’s website) to Agent. The Borrower and the
Guarantors authorize Agent and Arrangers to disseminate to the Lenders any
materials delivered pursuant to the Loan Documents, including without limitation
the Information Materials, through the use of Intralinks, SyndTrak or any other
reputable electronic




--------------------------------------------------------------------------------




information dissemination system, and the Borrower and the Guarantors release
Agent, the Arrangers and the Lenders from any liability in connection therewith,
provided that no information designated by the Borrower as Private Information
may be distributed in a publically accessible format or to any Public Lenders
(provided further neither Agent, any Arranger nor any Lender shall have any
liability with respect to any distribution of Public Information in a publicly
accessible format or to any Public Lenders unless the same is the result of such
Person’s bad faith, gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and non-appealable judgment) and all
confidential information shall be treated as provided in §18.7. Certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower, its Subsidiaries
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market related activities with respect to
such Persons’ securities. The Borrower hereby agrees that, upon Agent’s
reasonable request, it will use commercially reasonable efforts to identify that
portion of the Information Materials that may be distributed to the Public
Lenders and that (i) all such Information Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Information Materials “PUBLIC,” the Borrower shall be deemed to have authorized
the Agent, the Lenders and the Arrangers to treat such Information Materials as
not containing any material non-public information with respect to the Borrower,
its Subsidiaries, its Affiliates or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Information Materials constitute confidential information, they
shall be treated as provided in §18.7); (iii) all Information Materials marked
“PUBLIC” are permitted to be made available through a portion of any reputable
electronic dissemination system designated “Public Investor” or a similar
designation; and (iv) the Agent and the Arrangers shall treat any Information
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of any reputable electronic dissemination system not designated “Public
Investor” or a similar designation.
5Notices
.
(a)Defaults. Borrower will promptly upon becoming aware of same notify the Agent
in writing of the occurrence of any Default or Event of Default, which notice
shall describe such occurrence with reasonable specificity and shall state that
such notice is a “notice of default”. If any Person shall give any notice or
take any other action in respect of a claimed default (whether or not
constituting an Event of Default) under this Agreement or under any note,
evidence of indebtedness, indenture or other obligation to which or with respect
to which Borrower, the Guarantors or any of their respective Subsidiaries is a
party or obligor, whether as principal or surety, and such default would permit
the holder of such note or obligation or other evidence of indebtedness to
accelerate the maturity thereof or cause the redemption, prepayment or purchase
thereof, which acceleration, redemption, prepayment or purchase would either
cause a Default under §12.1(g) or have a Material Adverse Effect, promptly upon
becoming aware of the same Borrower shall forthwith give written notice thereof
to the Agent, describing the notice or action and the nature of the claimed
default.
(b)Environmental Events. Borrower will give notice to the Agent within five (5)
Business Days of becoming aware of (i) any potential or known Release, or threat
of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that Borrower,
any Guarantor or any of their respective Subsidiaries reports in writing or is
reportable by such Person in writing (or for which any written report
supplemental to any oral report is made) to any federal, state or local
environmental agency or (iii) any inquiry, proceeding, investigation, or other
action, including a notice from any agency of potential environmental liability,
of any federal, state or local environmental agency or board, that in any case
involves (A) any Unencumbered Property included in the calculation of




--------------------------------------------------------------------------------




Unencumbered Asset Value, or (B) any other Real Estate and could reasonably be
expected to have a Material Adverse Effect.
(c)Notice of Litigation and Judgments. Borrower will give notice to the Agent in
writing within five (5) Business Days of becoming aware of any litigation or
proceedings threatened in writing affecting Borrower, any Guarantor or any of
their respective Subsidiaries or to which Borrower, any Guarantor or any of
their respective Subsidiaries, to its knowledge, is or is to become a party
involving an uninsured claim against Borrower, any Guarantor or any of their
respective Subsidiaries that could reasonably be expected to either cause a
Default or have a Material Adverse Effect and stating the nature and status of
such litigation or proceedings. Borrower will give notice to the Agent, in
writing, in form and detail reasonably satisfactory to the Agent, within ten
(10) days of any judgment not covered by insurance, whether final or otherwise,
against Borrower, any Guarantor or any of their respective Subsidiaries in an
amount in excess of $10,000,000.00.
(d)Notice of Sales, Encumbrances, Refinance or Transfer of Non‑Unencumbered
Property. Borrower will give notice to the Agent of any completed sale,
encumbrance, refinance or transfer of any Real Estate (other than the
Unencumbered Properties included in the calculation of Unencumbered Asset Value)
of Borrower or their respective Subsidiaries within any fiscal quarter, such
notice to be submitted together with the Compliance Certificate provided or
required to be provided to the Agent and the Lenders under §7.4 with respect to
such fiscal quarter. The Compliance Certificate shall with respect to any
completed sale, encumbrance, refinance or transfer be adjusted in the best good
faith estimate of Borrower to give effect to such sale, encumbrance, refinance
or transfer and demonstrate that no Default or Event of Default with respect to
the covenants referred to therein shall exist after giving effect to such sale,
encumbrance, refinance or transfer.
(e)ERISA. Borrower will give notice to the Agent within ten (10) Business Days
after Borrower, Guarantors or any ERISA Affiliate (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in §4043 of ERISA)
with respect to any Guaranteed Pension Plan, or knows that the plan
administrator of any such plan has given or is required to give notice of any
such reportable event; (ii) receives notice of complete or partial withdrawal
liability under Title IV of ERISA with respect to a Multiemployer Plan; or
(iii) receives any notice from the PBGC under Title IV of ERISA of an intent to
terminate or appoint a trustee to administer any Guaranteed Pension Plan or
Multiemployer Plan.
(f)Lease Default. The Borrower will promptly notify the Agent in writing of any
Lease Default by a Borrower, Unencumbered Property Subsidiary, or material
default by a Lessor, with respect to an Unencumbered Property.
(g)Notification of Lenders. Within five (5) Business Days after receiving any
notice under this §7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.
6Existence; Maintenance of Properties
.
(a)Borrower will and will cause each of the Guarantors and their respective
Subsidiaries to preserve and keep in full force and effect their legal existence
in the jurisdiction of its incorporation or formation except when (i) the
Borrower or the Guarantors determine that such Subsidiaries are no longer
necessary for the conduct of their business, (ii) such Subsidiaries are not the
Borrower, a Guarantor or an Unencumbered Property Subsidiary hereunder and
(iii) no Default, Event of Default or Material Adverse Effect results therefrom.
Borrower will preserve and keep in full force all of its rights and franchises
and those of the Guarantors and their respective Subsidiaries, the preservation
of which is necessary to the conduct of their business. Borrower shall cause
REIT to at all times comply with all requirements and applicable laws and
regulations necessary to maintain REIT Status and continue to receive REIT
Status. Borrower shall cause the common stock of REIT to at all times be listed
for trading and be traded on the New York Stock Exchange or another national




--------------------------------------------------------------------------------




exchange approved by Agent, unless otherwise consented to by the Majority
Lenders. Borrower shall continue to own directly or indirectly one hundred
percent (100%) of the Subsidiary Guarantors and Unencumbered Property
Subsidiaries.
(b)Each of Borrower and Guarantors (i) will cause all of their properties and
those of their Subsidiaries used or useful in the conduct of its business or the
business of its Subsidiaries to be maintained and kept in good condition, repair
and working order (ordinary wear and tear excepted) and supplied with all
necessary equipment, and (ii) will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof in the cases of
both (i) and (ii) in which the failure so to do would have a material adverse
effect on the condition of any Unencumbered Property included in the calculation
of Unencumbered Asset Value or would cause a Material Adverse Effect.
7Insurance
. Borrower, Guarantors and their respective Material Subsidiaries (as
applicable) will, at their expense, procure and maintain insurance covering
Borrower, Guarantors and their respective Subsidiaries (as applicable) and their
respective properties in such amounts and against such risks and casualties as
are customary for companies of similar size engaged in the same or similar
businesses operating in the same or similar locations.
8Taxes; Liens
. Borrower will, and will cause the Guarantors and their respective Subsidiaries
to, duly pay and discharge, or cause to be paid and discharged, before the same
shall become delinquent, all taxes, assessments and other governmental charges
imposed upon them or upon the Unencumbered Properties or the other Real Estate,
sales and activities, or any part thereof, or upon the income or profits
therefrom as well as all claims for labor, materials or supplies that if unpaid
might by law become a lien or charge upon any of its property or other Liens
affecting property of Borrower, the Guarantors or their respective Subsidiaries,
provided that any such tax, assessment, charge or levy or claim need not be paid
which are in the aggregate less than $500,000.00 or if the validity or amount
thereof shall currently be contested in good faith by appropriate proceedings
which shall suspend the collection thereof with respect to such property (or,
solely in respect of claims for labor, materials or supplies, if such claims are
not yet overdue by more than 60 days but in any event prior to the commencement
of any foreclosure or other enforcement action with respect thereto), provided
that neither such property nor any portion thereof or interest therein would be
in any danger of sale, forfeiture or loss by reason of such proceeding, and
Borrower, such Guarantor or any such Subsidiary shall have set aside on its
books adequate reserves in accordance with GAAP; and provided, further, that
forthwith upon the commencement of proceedings to foreclose any lien that may
have attached as security therefor, Borrower, such Guarantor or any such
Subsidiary either (i) will provide a bond issued by a surety reasonably
acceptable to the Agent and sufficient to stay all such proceedings or (ii) if
no such bond is provided, will pay each such tax, assessment, charge or levy.
9Inspection of Properties and Books
. Borrower will, and will cause the Guarantors and their respective Subsidiaries
to, permit the Agent and the Lenders, at Borrower’s expense and upon reasonable
prior notice, to visit and inspect any of the properties of Borrower, the
Guarantors or any of their respective Subsidiaries (subject to the rights of
tenants under their leases), to examine the books of account of Borrower,
Guarantors and their respective Subsidiaries (and to make copies thereof and
extracts therefrom) and to discuss the affairs, finances and accounts of
Borrower, Guarantors and their respective Subsidiaries with, and to be advised
as to the same by, their respective officers, partners or members, all at such
reasonable times and intervals as the Agent or any Lender may reasonably
request, provided that so long as no Default or Event of Default shall have
occurred and be continuing, Borrower shall not be required to pay for more than
one such visit and inspection in any twelve (12) month period. The Lenders shall
use good faith efforts to coordinate such visits and inspections so as to
minimize




--------------------------------------------------------------------------------




the interference with and disruption to the normal business operations of
Borrower, Guarantors and their respective Subsidiaries.
10Compliance with Laws, Contracts, Licenses, and Permits
. Borrower will, and will cause each of the Guarantors and their respective
Subsidiaries to, comply in all respects with (i) all applicable laws and
regulations now or hereafter in effect wherever its business is conducted,
including all Environmental Laws, (ii) the provisions of its corporate charter,
partnership agreement, limited liability company agreement or declaration of
trust, as the case may be, and other charter documents and bylaws, (iii) all
agreements and instruments to which it is a party or by which it or any of its
properties may be bound, (iv) all applicable decrees, orders, and judgments, and
(v) all licenses and permits required by applicable laws and regulations for the
conduct of its business or the ownership, use or operation of its properties,
except where a failure to so comply with any of clauses (i) through (v) would
not reasonably be expected to have a Material Adverse Effect. If any material
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that Borrower, Guarantors or their respective Subsidiaries may fulfill any of
its obligations hereunder, Borrower, such Guarantor or such Subsidiary will
promptly take or cause to be taken all reasonable steps necessary to obtain such
authorization, consent, approval, permit or license and furnish the Agent and
the Lenders with evidence thereof. Borrower shall develop and implement such
programs, policies and procedures as are necessary to comply with the Patriot
Act and shall promptly advise Agent in writing in the event that Borrower shall
determine that any investors in Borrower are in violation of such act.
11Further Assurances
. Borrower will, and will cause each of the Guarantors and their respective
Subsidiaries to, cooperate with the Agent and the Lenders and execute such
further instruments and documents as the Lenders or the Agent shall reasonably
request to carry out to their reasonable satisfaction the transactions
contemplated by this Agreement and the other Loan Documents.
12[Intentionally Omitted.]
  
13[Intentionally Omitted.]
  
14Business Operations
. Borrower will not, and will not permit any Guarantor or Subsidiary to,
directly or indirectly, engage, to any material extent in any line of business
other than the ownership, operation, management and development of Data Center
Properties or businesses incidental thereto.
15[Intentionally Omitted.]
  
16Ownership of Real Estate
. Without the prior written consent of Agent, none of the Real Estate or
interests (whether direct or indirect) of Borrower or REIT in any real estate
assets now owned or leased or acquired or leased after the date hereof shall be
owned or leased directly by any Person other than Borrower or a Wholly Owned
Subsidiary of Borrower; provided, however that (a) Borrower shall be permitted
to own or lease interests in Real Estate and real estate assets through
non-Wholly Owned Subsidiaries and Unconsolidated Affiliates subject to any
restrictions in §8.3 and may dispose of such interests as permitted by §8.8 and
(b) Borrower and the REIT shall be permitted to own or lease its corporate
headquarters.




--------------------------------------------------------------------------------




17Distributions of Income to Borrower
. Borrower shall cause all of its Subsidiaries that are not Subsidiary
Guarantors (subject to the terms of any loan documents under which such
Subsidiary is the borrower) to promptly distribute to Borrower (but not less
frequently than once each calendar quarter, unless otherwise approved by the
Agent), whether in the form of dividends, distributions or otherwise, all
profits, proceeds or other income relating to or arising from its Subsidiaries’
use, operation, financing, refinancing, sale or other disposition of their
respective assets and properties after (a) the payment by each Subsidiary of its
debt service, operating expenses, capital improvements and leasing commissions
for such quarter, and (b) the establishment of reasonable reserves for the
payment of operating expenses not paid on at least a quarterly basis and capital
improvements and tenant improvements to be made to such Subsidiary’s assets and
properties approved by such Subsidiary in the course of its business consistent
with its past practices; provided, however, that (x) with respect to any
Subsidiary not organized under the laws of a political subdivision of the United
States, no such distributions will be required to be made to the extent such
distributions could jeopardize the ability of such Subsidiary to comply with
applicable legal restrictions, to preserve tax status, or otherwise to address
currency exchange or other operating business issues as reasonably determined by
the Board of the REIT, and (y) with respect to any Taxable REIT Subsidiary, no
such distributions will be required to be made to the extent that it is
reasonably determined that such distribution could either (i) increase the
amount required to be distributed to the REIT’s shareholders for the REIT to
either (A) maintain its status as a real estate investment trust under the Code,
or (B) eliminate the tax liability of the REIT, or (ii) affect the REIT’s
ability to satisfy the income tests in Section 856(c) of the Code.
18[Intentionally Omitted.]
  
19Plan Assets
. Borrower will do, or cause to be done, all things necessary to ensure that
none of the assets included in the calculation of Unencumbered Asset Value will
be deemed to be Plan Assets at any time.
20[Intentionally Omitted.]
  
21REIT and General Partner Covenants
. Borrower shall cause REIT and General Partner to comply with the following
covenants:
(a)REIT shall not enter into or conduct any business other than (x) in
connection with the ownership, acquisition and disposition of interests in
Borrower and the General Partner and management of the business of Borrower and
the General Partner, including but not limited to making equity investments in
Borrower, (y) any other activities that are permitted by this Agreement (such as
making Distributions and doing Equity Offerings), and (z) any activities as are
incidental to any of the foregoing.
(b)General Partner will have as its sole business purpose owning its general
partnership interest in Borrower, and performing duties as the general partner
of Borrower and making equity investments in Borrower, and shall not engage in
any business other than those described in this §7.21(b), those activities
permitted by this Agreement and any activities as are incidental to any of the
foregoing.
(c)For clarity, nothing in this §7.21 shall be construed to prevent REIT from
maintaining reasonable cash balances.
(d)Neither the REIT nor General Partner shall dissolve, liquidate or otherwise
wind‑up its business, affairs or assets.
22Unencumbered Properties
.




--------------------------------------------------------------------------------




(a)The Eligible Real Estate included in the calculation of the Unencumbered
Asset Value shall at all times satisfy all of the following conditions:
(i)the Eligible Real Estate shall be owned 100% in fee simple, or leased
pursuant to a Ground Lease or Lease that as to Borrower or the applicable
Unencumbered Property Subsidiary is not in Lease Default, by Borrower or an
Unencumbered Property Subsidiary and shall, in each case, be benefitted by
easements, rights of way and other similar appurtenances as are required for the
operation of such Eligible Real Estate. Borrower or the applicable Unencumbered
Property Subsidiary shall own all right, title and interest to the rents,
accounts and other revenues from such Eligible Real Estate. Such Eligible Real
Estate shall (x) be free and clear of all Liens and Negative Pledges (other than
the Liens permitted in §8.2(i)(A) and §8.2(iv)), and (y) such Eligible Real
Estate and Borrower and the Unencumbered Property Subsidiary shall not have
applicable to it any restriction on the sale, pledge, transfer, mortgage or
assignment of such Eligible Real Estate (including any restrictions contained in
any applicable organizational documents) other than any restriction on sale,
transfer, mortgage or assignment arising (A) from any restrictions in the nature
of unencumbered asset financial covenants that are calculated with reference to
such Eligible Real Estate, (B) asset sale, assignment and transfer limitations
of general applicability under the terms of other Indebtedness that do not apply
specifically to such Eligible Real Estate, (C) restrictions under any other tax
protection agreement approved in writing by Agent in its discretion, or (D) any
restrictions arising under any Loan Document (any restrictions on sale, pledge,
transfer, mortgage or assignment described in this clause (y), after taking into
account the carve-outs in this clause (y), a “Negative Pledge”);
(ii)none of the Eligible Real Estate or any equipment used therein shall have
any material structural defects or major architectural deficiencies, title
defects, materially adverse environmental conditions or other materially adverse
matters in each case except for defects, deficiencies, conditions or other
matters individually or collectively which are not materially adverse to the
profitable operation of such Eligible Real Estate, and such Real Estate shall be
in compliance with the representations in §6.20 and the requirements of §8.6
that are applicable to Unencumbered Properties;
(iii)If such Real Estate is owned or leased by an Unencumbered Property
Subsidiary, then, without limiting the ability of such Unencumbered Property
Subsidiary to guaranty Unsecured Indebtedness otherwise permitted hereunder,
such Unencumbered Property Subsidiary shall not be liable with respect to any
Secured Recourse Indebtedness or Non-Recourse Indebtedness (provided that such
Unencumbered Property Subsidiary may be liable with respect to (w) Capitalized
Lease Obligations existing as of the date hereof described on Schedule 7.22, (x)
Capitalized Lease Obligations which exist at the time any Person which becomes
an Unencumbered Property Subsidiary is acquired by Borrower and which
Capitalized Lease Obligations were not entered into in anticipation of such
acquisition by Borrower, (y) other Capitalized Lease Obligations not exceeding
$10,000,000.00 in the aggregate at any time outstanding and (z) purchase money
Indebtedness with respect to equipment used at an Unencumbered Property of up to
$10,000,000 in the aggregate at any time outstanding);
(iv)such Eligible Real Estate is managed by Borrower or another manager approved
by Agent, such approval to not be unreasonably withheld;
(v)prior to inclusion of Real Estate as an Unencumbered Property included in the
calculation of the Unencumbered Asset Value, Borrower shall have delivered to
Agent a physical description of the Real Estate and current operating
statements, an operating and capital expenditure budget for such Real Estate
reasonably satisfactory to the Agent, and such other information as Agent may
reasonably require to determine the value attributable to such Real Estate for
the purposes of §9.1 and compliance with this §7.22;
(vi)if such Unencumbered Property is owned or leased by an Unencumbered Property
Subsidiary, Borrower shall directly or indirectly own 100% of all equity
interests (including all economic, beneficial and voting interests) in such
Unencumbered Property Subsidiary, any and all intermediate entities shall be
Subsidiary Guarantors to the extent required by this Agreement, and no direct or
indirect ownership or other interests or rights in any such Unencumbered
Property Subsidiary or




--------------------------------------------------------------------------------




intermediate Subsidiary shall be subject to any Lien or Negative Pledge other
than Liens permitted under §8.2(i)(A);
(vii)such Real Estate has been designated as an “Unencumbered Property” on
Schedule 1.2 hereto or in a Compliance Certificate delivered in accordance with
§7.4(c) or delivered pursuant to this §7.22 and the Eligible Real Estate
Qualification Documents have been delivered to Agent, and in any event has not
been removed as an Unencumbered Property included in the calculation of the
Unencumbered Asset Value pursuant to §7.22(b), §7.22(c) or §7.22(d); and
(viii)all of the representations and warranties in this Agreement with respect
to Unencumbered Properties are true and correct in all material respects, and no
Default or Event of Default would exist if such Unencumbered Property is
included in the calculation of Unencumbered Asset Value.
(b)In the event that all or any material portion of any Eligible Real Estate
included in the calculation of the Unencumbered Asset Value shall be materially
damaged or taken by condemnation, then Borrower shall promptly notify the Agent
thereof and such Real Estate may, at the reasonable determination of Agent, no
longer be included in the calculation of the Unencumbered Asset Value unless and
until (i) any damage to such Real Estate is repaired or restored, such Real
Estate becomes operational (if such Real Estate was a Stabilized Property), and
the Agent shall receive evidence satisfactory to the Agent of the value of such
Real Estate following such repair or restoration (both at such time and
prospectively), or (ii) Agent shall receive evidence reasonably satisfactory to
the Agent that the value of such Real Estate, both at such time and
prospectively (after giving consideration to such factors as Agent shall
reasonably consider, including, limitation, the availability of insurance
proceeds or condemnation awards, and the impact of such casualty or condemnation
upon continued occupancy by tenants under their leases) shall not be materially
adversely affected (in Agent’s good faith determination) by such damage or
condemnation, provided that in the event of a material adverse effect on the
value (in Agent’s good faith determination) where some but not all of the leases
relating to such Eligible Real Estate may remain in effect after such casualty
or condemnation, such Real Estate shall continue to be included in the
Unencumbered Asset Value subject to Agent having reasonably approved an adjusted
valuation of such Eligible Real Estate following receipt from Borrower of a
proposed reduced valuation for such Eligible Real Estate (taking into account
the reduced leasing of such Eligible Real Estate) together with such other
information as Agent may reasonably request in order for Agent to evaluate and
approve such proposed valuation for such Eligible Real Estate.
(c)Upon any asset ceasing to qualify to be included in the calculation of the
Unencumbered Asset Value, such asset shall no longer be included in the
calculation of the Unencumbered Asset Value. Within five (5) Business Days after
any such disqualification, Borrower shall deliver to the Agent a certificate
reflecting such disqualification, together with the identity of the disqualified
asset, a statement as to whether any Default or Event of Default arises as a
result of such disqualification, and a calculation of the Unencumbered Asset
Value attributable to such asset. Simultaneously with the delivery of the items
required pursuant to this clause (c), Borrower shall deliver to the Agent a pro
forma Compliance Certificate demonstrating, after giving effect to such removal
or disqualification, compliance with the covenants contained in §9.1.
(d)In addition, Borrower may voluntarily remove any Unencumbered Properties from
the calculation of Unencumbered Asset Value by delivering to the Agent, no later
than five (5) Business Days prior to date on which such removal is to be
effected, notice of such removal, together with a statement that no Default or
Event of Default then exists or would, upon the occurrence of such event or with
passage of time, result from such removal, and the identity of the Unencumbered
Property being removed, and a calculation of the value attributable to such
Unencumbered Property. Simultaneously with the delivery of the items required
pursuant above, Borrower shall deliver to the Agent a pro forma Compliance
Certificate demonstrating, after giving effect to such removal or
disqualification, compliance with the covenants contained in §7.22 and §9.1.
(e)Notwithstanding the foregoing, in the event any Real Estate does not qualify
as Eligible Real Estate or satisfy the requirements of §7.22(a), such Real
Estate shall be included in the calculation of




--------------------------------------------------------------------------------




the Unencumbered Asset Value so long as (x) the Agent shall have received the
prior written consent of each of the Majority Lenders to the inclusion of such
Real Estate in the calculation of the Unencumbered Asset Value and (y) at no
time after it is included does such Real Estate fail to satisfy any requirements
of the Majority Lenders imposed as a condition to such approval, and any
requirements of the definition of Eligible Real Estate or of §7.22(a) in
addition to those it failed to satisfy at the time such consent of the Majority
Lenders was provided for such inclusion.
23Sanctions Laws and Regulations
. The Borrower shall not, directly or indirectly, use the proceeds of the Loans
or any Letter of Credit or lend, contribute or otherwise make available such
proceeds to any Guarantor, Subsidiary, Unconsolidated Affiliate or other Person
(i) to fund any activities or business of or with any Designated Person, or in
any country or territory, that at the time of such funding is itself the subject
of territorial sanctions under applicable Sanctions Laws and Regulations, (ii)
in any manner that would result in a violation of applicable Sanctions Laws and
Regulations by any party to this Agreement, or (iii) in any manner that would
cause the Borrower, the Guarantors or any of their respective Subsidiaries to
violate the United States Foreign Corrupt Practices Act. None of the funds or
assets of the Borrower or Guarantors that are used to pay any amount due
pursuant to this Agreement shall constitute funds obtained from transactions
with or relating to Designated Persons or countries which are themselves the
subject of territorial sanctions under applicable Sanctions Laws and
Regulations. Borrower shall maintain policies and procedures designed to achieve
compliance with Sanctions Laws and Regulations.
8
NEGATIVE COVENANTS

.
Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any of the Lenders has any obligation to make any Loans
or issue any Letter of Credit:
1Restrictions on Indebtedness
. Borrower will not, and will not permit REIT or their respective Subsidiaries
to, create, incur, assume, guarantee or be or remain liable, contingently or
otherwise, with respect to any Indebtedness other than:
(a)Indebtedness to the Lenders arising under any of the Loan Documents;
(b)current liabilities of Borrower or its respective Subsidiaries incurred in
the ordinary course of business but not incurred through (i) the borrowing of
money, or (ii) the obtaining of credit except for credit on an open account
basis customarily extended and in fact extended in connection with normal
purchases of goods and services;
(c)Indebtedness in respect of taxes, assessments, governmental charges or levies
and claims for labor, materials and supplies to the extent that payment therefor
shall not at the time be required to be made in accordance with the provisions
of §7.8;
(d)Indebtedness in respect of judgments only to the extent, for the period and
for an amount not resulting in an Event of Default;
(e)endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;
(f)subject to the provisions of §9, (i) Secured Recourse Indebtedness of
Borrower and its Subsidiaries, provided that the aggregate amount of such
Indebtedness shall not exceed fifteen percent (15%) of Gross Asset Value;
(g)subject to the provisions of §9, Consolidated Secured Indebtedness of
Borrower and its Subsidiaries, provided that the aggregate amount of such
Indebtedness shall not exceed forty percent (40%) of Gross Asset Value;
(h)subject to the provisions of §9, Unsecured Indebtedness of Borrower and its
Subsidiaries and of REIT and General Partner; and




--------------------------------------------------------------------------------




(i)(i)    indebtedness of the REIT, Borrower or any other Subsidiary in the form
of purchase price adjustments, earn-outs or other arrangements representing
acquisition consideration incurred in connection with any acquisition permitted
by this Agreement or other Investment permitted by §8.3 other than Indebtedness
for borrowed money, provided that, solely with respect to any Unencumbered
Property Subsidiary and the REIT, such Indebtedness is unsecured; and (ii)
Indebtedness owed in respect of any overdrafts and related liabilities arising
from treasury, depository and Cash Management Services or in connection with any
automated clearing-house transfers of funds; provided that such Indebtedness
shall be repaid in full within five Business Days of the incurrence thereof.
Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(f) or (g) above shall be secured by any asset
included in the calculation of the Unencumbered Asset Value or any interest
therein or any direct or indirect ownership interest in any Subsidiary Guarantor
or Unencumbered Property Subsidiary owning such an asset as collateral and
(ii) REIT and General Partner shall not create, incur, assume, guarantee or be
or remain liable, contingently or otherwise, with respect to any Indebtedness
(including, without limitation, pursuant to any conditional or limited guaranty
or indemnity agreement creating liability with respect to usual and customary
exclusions from the non-recourse limitations governing the Non-Recourse
Indebtedness of any Person) other than Indebtedness described in §§8.1(a)-(e)
and (h) above.
2Restrictions on Liens, Etc.
Borrower will not, and will not permit REIT or their respective Subsidiaries to
(a) create or incur or suffer to be created or incurred or to exist any lien,
security title, encumbrance, mortgage, pledge, charge, restriction or other
security interest of any kind upon any of their respective property or assets of
any character whether now owned or hereafter acquired, or upon the income or
profits therefrom; (b) acquire any property or assets upon conditional sale or
other title retention or purchase money security agreement, device or
arrangement; (c) suffer to exist for a period of more than thirty (30) days
after the same shall have been incurred any Indebtedness or claim or demand
against any of them that if unpaid could by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever over any of their
general creditors; or (d) pledge, encumber or otherwise transfer as part of a
financing transaction any accounts, contract rights, general intangibles,
chattel paper or instruments, with or without recourse (collectively, “Liens”);
provided that notwithstanding anything to the contrary contained herein,
Borrower and any such Subsidiary of Borrower may create or incur or suffer to be
created or incurred or to exist:
(i)(A) (x) Liens on properties to secure taxes incurred in the ordinary course
of business in respect of obligations not then delinquent (or being contested in
good faith by appropriate proceedings as permitted by this Agreement) or not
otherwise required to be paid or discharged under the terms of this Agreement or
any of the other Loan Documents and (y) assessments and other governmental
charges (excluding any Lien imposed pursuant to any of the provisions of ERISA
or pursuant to any Environmental Laws) or claims for labor, material or supplies
(including warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like
Liens) incurred in the ordinary course of business in respect of obligations not
then delinquent by more than 60 days but in any event prior to the commencement
of any foreclosure or other enforcement action with respect thereto (or being
contested in good faith by appropriate proceedings as permitted by this
Agreement) or not otherwise required to be paid or discharged under the terms of
this Agreement or any of the other Loan Documents and (B) Liens on assets other
than the assets included in the calculation of Unencumbered Asset Value in
respect of judgments permitted by §8.1(d);
(ii)Liens incurred or deposits or pledges made in connection with, or to secure
payment of, workers’ compensation, unemployment insurance, old age pensions or
other social security obligations;




--------------------------------------------------------------------------------




(iii)(A) Liens granted by Borrower or any Subsidiary of Borrower (other than an
Unencumbered Property Subsidiary or another Subsidiary of Borrower which
directly or indirectly owns an interest in an Unencumbered Property Subsidiary)
on any asset of such Person securing Indebtedness which is permitted by §8.1(f)
or (g), provided that none of such assets shall include any direct or indirect
interest in any asset included in the calculation of Unencumbered Asset Value,
or any direct or indirect right, title or interest in any rent, issue, profit,
proceed or other asset related thereto, included in the calculation of the
Unencumbered Asset Value, or any interest in any Unencumbered Property
Subsidiary or any Subsidiary of Borrower which directly or indirectly owns an
asset included in the calculation of Unencumbered Asset Value), and (B) pledges
of security interests in the ownership interests of any Subsidiary of the
Borrower which is not an Unencumbered Property Subsidiary or the direct or
indirect owner of an interest in an Unencumbered Property Subsidiary securing
Indebtedness which is permitted by §8.1(f) or (g);
(iv)(A) encumbrances on properties consisting of easements, rights of way,
zoning restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens under leases
to which Borrower or any such Subsidiary is a party, purchase money security
interests and other liens or encumbrances, which do not individually or in the
aggregate have a Material Adverse Effect, (B) banker’s liens, rights of setoff
or similar rights and remedies as to deposit accounts or other funds maintained
with deposit institutions provided that such liens, rights or remedies are not
security for or otherwise related to Indebtedness, and none of such liens,
rights or remedies relate to any asset included in the calculation of
Unencumbered Asset Value, and (C) UCC pre-filings in respect of Permitted Liens
prior to incurrence of such Permitted Liens; provided that if the Indebtedness
to which such pre-filing relates is not promptly closed following such
pre-filing, such pre-filed UCC financing statement shall be promptly released;
(v)Liens arising from filing UCC financing statements relating solely to leases
not prohibited by this Agreement and Liens arising from filing UCC financing
statements or similar notices of Lien in connection with the Existing Credit
Agreement (to the extent the filing of termination statements or releases with
respect to the latter have been provided for or authorized on the Closing Date);
(vi)Liens in favor of Agent under the Loan Documents to secure the Obligations;
(vii)Liens by the REIT or any of its Subsidiaries on cash or Cash Equivalents
(other than on any cash or Cash Equivalents of Borrower or any Unencumbered
Property Subsidiary (or any direct or indirect owners of Borrower or such
Subsidiaries));
(viii)the rights of tenants or subtenants in the ordinary course of business
relating to the use or occupation of space in any building or of any Real
Estate;
(ix)any option, contract or other agreement to sell an asset provided such sale
is otherwise permitted by this Agreement; and
(x)with respect to any Leased Property, (x) any reversionary interest or title
of lessor under an applicable Lease with respect thereto or (y) Lien, easement,
restriction or encumbrance to which the interest or title of such lessor may be
subject.
(xi)Liens arising in connection with customary rights and restrictions contained
in agreements relating to such sale or transfer of assets pending the completion
thereof; and
(xii)Liens arising under Capitalized Lease Obligations with respect to the
assets subject to such lease.
Notwithstanding anything in this Agreement to the contrary, REIT and General
Partner shall not create or suffer to be created or incurred or to exist any
Lien other than Liens contemplated in §8.2(i), (ii), (iv)(B), (v) and (vi).
3Restrictions on Investments
. Neither Borrower will, nor will it permit REIT or any of their respective
Subsidiaries to, make or permit to exist or to remain outstanding any Investment
except Investments in:




--------------------------------------------------------------------------------




(a)Cash Equivalents;
(b)the acquisition of fee interests or long-term ground lease interests or
interests under Leases by Borrower or its Subsidiaries in (i) Real Estate which
is utilized for income-producing Data Center Properties located in the
continental United States or the District of Columbia and businesses and
investments incidental thereto, and (ii) subject to the restrictions set forth
in this §8.3, the acquisition of Land Assets to be developed for the foregoing
purposes and Development Properties to be used for the purposes set forth in
§8.3(b)(i);
(c)Investments by Borrower in Wholly Owned Subsidiaries of Borrower as of the
Closing Date and in any Person that becomes a Wholly Owned Subsidiary of
Borrower after the Closing Date;
(d)Investments in non-Wholly Owned Subsidiaries and Unconsolidated Affiliates as
of the Closing Date and in any Person that becomes a non-Wholly Owned Subsidiary
or an Unconsolidated Affiliate after the Closing Date;
(e)Investment by any Subsidiary in any other Subsidiary, by Borrower in any
Subsidiary, and by the REIT in Borrower;
(f)Investments in Land Assets, provided that the aggregate Investment therein
shall not exceed five percent (5%) of Gross Asset Value;
(g)Investments in Development Properties, provided that the aggregate Investment
therein shall not exceed thirty percent (30%) of Gross Asset Value;
(h)Investments in Mortgage Notes and other notes receivable, provided that the
aggregate Investment therein shall not exceed five percent (5%) of Gross Asset
Value;
(i)Investments (i) in equipment and other personal property which will be
incorporated into, or otherwise used in connection with, Data Center Properties,
(ii) with utility companies to bring critical power to Data Center Properties,
(iii) services associated with managing and providing Data Center Properties
(including ancillary businesses) and (iv) with fiber optic companies to bring
fiber optics to Data Center Properties; and
(j)Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customary and suppliers,
in each case in the ordinary course of business.
Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of Borrower and its Subsidiaries in the Investments described in
§8.3(f)-(h) exceed thirty-five percent (35%) of Gross Asset Value at any time.
For the purposes of this §8.3, the Investment of Borrower or its Subsidiaries in
any non-Wholly Owned Subsidiaries and Unconsolidated Affiliates will equal
(without duplication) the sum of (i) such Person’s pro rata share of their
non-Wholly Owned Subsidiaries’ and Unconsolidated Affiliate’s Investment in Land
Assets and Development Properties; plus (ii) such Person’s pro rata share of
their non-Wholly Owned Subsidiaries’ and Consolidated Affiliates’ Investment in
Mortgage Notes valued at the lesser of GAAP book value and outstanding principal
balance; plus (iii) such Person’s pro rata share of any other Investments valued
at the GAAP book value.
4Merger, Consolidation
. Borrower will not, nor will Borrower permit REIT or any of their respective
Subsidiaries to, (a) dissolve, liquidate, dispose of all or substantially all of
its assets or (b) consummate a business, merger, reorganization, consolidation
or other business combination or agree to effect any asset acquisition, stock
acquisition or other acquisition individually or in a series of transactions
which may have a similar effect as any of the foregoing (any of the foregoing
transactions in this clause (b), for purposes of this §8.4 (other than
§8.4(xii)), a “merger”), except for (i) the merger or consolidation of one or
more of the Subsidiaries of Borrower with and into Borrower (it being understood
and agreed that in any such event Borrower will be the surviving Person), (ii)
the merger or consolidation of two or more Subsidiaries of Borrower, (iii) any
dissolution of a




--------------------------------------------------------------------------------




Subsidiary (A) that owns no assets or (B) if Borrower determines in good faith
that such liquidation or dissolution is in the best interests of Borrower and is
not materially disadvantageous to the Lenders, provided that (x) Borrower or a
Guarantor receives any assets of such dissolved or liquidated Subsidiary if such
dissolved or liquidated Subsidiary was a Guarantor at the time of such
liquidation or dissolution and (y) the provisions of §5.2(b) (to the extent that
such Subsidiary is a Subsidiary Guarantor at the time of such dissolution) and
§7.22 are satisfied, (iv) dispositions permitted by §8.8, (v)(A) a merger of a
Person with Borrower, so long as Borrower is the surviving entity, (B) a merger
of (1) the general partner of a Person simultaneously merging with Borrower or a
Subsidiary of Borrower with (2) General Partner, so long as General Partner is
the surviving entity and the provisions of §7.21 are not violated, (C) a merger
of an entity that has elected to obtain and qualifies for REIT Status and which
is the general partner or other owner of a Person simultaneously merging with
Borrower or a Subsidiary of Borrower, with the REIT, so long as the REIT is the
surviving entity and the provisions of §7.21 are not violated, and (D) a merger
of a Person with a Subsidiary of Borrower (other than an Unencumbered Property
Subsidiary or a Subsidiary that in either case directly or indirectly owns an
Unencumbered Property unless with respect to an Unencumbered Property Subsidiary
the terms of §7.22(a)(iii) are satisfied), in each instance so long as (u) in
the case of a merger with REIT, General Partner, Borrower or a Subsidiary of
Borrower organized under the laws of a political subdivision of the United
States, such Person was organized under the laws of the United States of America
or one of its states; (v) if such Subsidiary is a Subsidiary Guarantor or an
Unencumbered Property Subsidiary, such Subsidiary is the survivor of such merger
or with the prior written approval of Agent, becomes a Subsidiary Guarantor, and
if such Subsidiary is not a Subsidiary Guarantor, the surviving Person is
controlled by Borrower; (w) Borrower shall have given the Agent at least ten
(10) Business Days’ prior written notice prior to consummation of such merger;
(x) such merger is completed as a result of negotiations with the approval of
the board of directors or similar body of such Person and is not a so called
“hostile takeover”; (y) following such merger, Borrower and its Subsidiaries
will continue to be engaged solely in the businesses permitted by §7.14; and (z)
such merger, together with all other mergers permitted by this §8.4(v) and
consummated in the same fiscal year as such merger, shall not increase the Gross
Asset Value by more than fifty percent (50%) of the Gross Asset Value as of the
end of the previous fiscal year; and (vi) Investments constituting asset or
stock acquisitions permitted by §8.3 and which are not mergers, reorganizations,
consolidations or business combinations; provided that no such merger or
consolidation shall be permitted in the event that a Default or Event of Default
exists immediately before or would exist after giving effect thereto.
5Sale and Leaseback
. Borrower will not, and will not permit any Guarantor or their respective
Subsidiaries, to enter into any arrangement, directly or indirectly, whereby
Borrower, any Guarantor or any such Subsidiary shall sell or transfer any Real
Estate owned by it in order that then or thereafter Borrower, any Guarantor or
any such Subsidiary shall lease back such Real Estate without the prior written
consent of Agent, such consent not to be unreasonably withheld.
6Compliance with Environmental Laws
. None of Borrower or Guarantors will, nor will it permit any of their
Subsidiaries or any other Person to, do any of the following: (a) use any of the
Real Estate or any portion thereof as a facility for the use, handling,
processing, storage or disposal of Hazardous Substances, except for quantities
of Hazardous Substances used in the ordinary course of operating large-scale
data centers and in material compliance with all applicable Environmental Laws,
(b) cause or, with respect to owned or ground leased Real Estate, permit to be
located on any of the Real Estate any underground tank or other underground
storage receptacle for Hazardous Substances except in full compliance with
Environmental Laws, (c) generate any Hazardous Substances on any of the Real
Estate except in full compliance with Environmental Laws, or (d) conduct any
activity at any Real Estate or use any Real Estate in any manner that could
reasonably be contemplated to cause a




--------------------------------------------------------------------------------




Release of Hazardous Substances on, upon or into the Real Estate or any
surrounding properties or any threatened Release of Hazardous Substances could
reasonably be expected to give rise to liability under CERCLA or any other
Environmental Law, except, in each case, (i) with respect to any Real Estate
other than an Unencumbered Property included in the calculation of Unencumbered
Asset Value where any such use, generation, conduct or other activity has not
had and would not reasonably be expected to have a Material Adverse Effect, and
(ii) with respect to any Unencumbered Property included in the calculation of
Unencumbered Asset Value where any such use, generation, conduct or other
activity has not had and would not reasonably be expected, when taken with other
matters covered by §6.20 and this §8.6, to result in liability, clean‑up,
remediation, containment, correction or other costs to Borrower, any Guarantor
or any Unencumbered Property Subsidiary individually or in the aggregate with
other Unencumbered Properties in excess of $10,000,000.00 or materially
adversely effect the operation of or ability to use such property; provided,
that in the case of this clause (ii) such estimated liability or other costs
shall be promptly reported to the Agent and deducted in the calculation of
Unencumbered Asset Value, and Borrower shall diligently and continuously pursue
corrective, remedial and other actions to bring such Unencumbered Property or
Properties into compliance with Environmental Laws and to eliminate such
liability.
Borrower shall, and shall cause its Subsidiaries to:
(i)in the event of any change in Environmental Laws governing the assessment,
release or removal of Hazardous Substances, take all reasonable action
(including, without limitation, the conducting of engineering tests at the sole
expense of Borrower) to confirm that no Hazardous Substances are or ever were
Released or disposed of on the Unencumbered Properties included in the
calculation of Unencumbered Asset Value in violation of applicable Environmental
Laws; and
(ii)if any Release or disposal of Hazardous Substances which any Person may be
legally obligated to contain, correct or otherwise remediate or which may
otherwise expose it to liability shall occur or shall have occurred on any
Unencumbered Property included in the calculation of Unencumbered Asset Value
(including without limitation any such Release or disposal occurring prior to
the acquisition or leasing of such Unencumbered Property by Borrower or any such
Subsidiary), Borrower shall, after obtaining knowledge thereof, cause the prompt
containment and removal of such Hazardous Substances and remediation of such
Unencumbered Property to the extent required by and in full compliance with all
applicable Environmental Laws; provided, that each of Borrower and its
Subsidiaries shall be deemed to be in compliance with Environmental Laws for the
purpose of this clause (ii) so long as it or a responsible third party with
sufficient financial resources is taking reasonable action to remediate or
manage any event of noncompliance to the satisfaction of the Agent and no action
shall have been commenced by any enforcement agency. The Agent may engage its
own environmental consultant to review the environmental assessments and the
compliance with the covenants contained herein.
At any time while an Event of Default exists hereunder the Agent may at its
election (and will at the request of the Majority Lenders) obtain such
environmental assessments of any or all of the Unencumbered Properties included
in the calculation of Unencumbered Asset Value prepared by an environmental
consultant as may be necessary or advisable for the purpose of evaluating or
confirming (i) whether any Hazardous Substances are present in the soil or water
at or adjacent to any such Unencumbered Property and (ii) whether the use and
operation of any such Unencumbered Property complies with all Environmental Laws
to the extent required by the Loan Documents. Additionally, at any time that the
Agent or the Majority Lenders shall have reasonable and objective grounds to
believe that a Release or threatened Release of Hazardous Substances which any
Person may be legally obligated to contain, correct or otherwise remediate or
which otherwise may expose such Person to liability may have occurred, relating
to any Unencumbered Property included in the calculation of Unencumbered Asset
Value, or that any of the Unencumbered Property included in the calculation of
Unencumbered Asset Value is not in compliance with Environmental Laws to the
extent




--------------------------------------------------------------------------------




required by the Loan Documents, Borrower shall promptly upon the request of
Agent obtain and deliver to Agent such environmental assessments of such
Unencumbered Property prepared by an environmental consultant reasonably
acceptable to the Agent as may be necessary or advisable for the purpose of
evaluating or confirming (i) whether any Hazardous Substances are present in the
soil or water at or adjacent to such Unencumbered Property and (ii) whether the
use and operation of such Unencumbered Property comply with all Environmental
Laws to the extent required by the Loan Documents. Environmental assessments may
include detailed visual inspections of such Unencumbered Property including,
without limitation, any and all storage areas, storage tanks, drains, dry wells
and leaching areas, and the taking of soil samples, as well as such other
investigations or analyses as are reasonably necessary or appropriate for a
complete determination of the compliance of such Unencumbered Property and the
use and operation thereof with all applicable Environmental Laws. All
environmental assessments contemplated by this §8.6 shall be at the sole cost
and expense of Borrower. Notwithstanding the foregoing, it shall not be
considered a breach of this §8.6 if permission from a third-party (including,
without limitation, any owners or landlords) is required to conduct an
environmental assessment and, after reasonable attempts, Borrower is unable to
obtain such permission for whatever reason and therefore does not perform the
requested environmental assessment.
7Distributions
.
(a)Borrower shall not pay any Distribution to the partners, members or other
owners of Borrower, and General Partner and REIT shall not pay any Distribution
to their respective partners, members or other owners, if such Distribution is
in excess of the amount which, when added to the amount of all other
Distributions paid in the same fiscal quarter and the preceding three (3) fiscal
quarters, would exceed ninety-five percent (95%) of Funds from Operations for
such period (the “FFO Basket”); provided that the foregoing limitation in this
§8.7(a) shall not apply to Distributions that are Preferred Distributions; and
provided further that the limitations contained in this §8.7(a) shall not (i)
preclude Borrower, the REIT or the General Partner from making the minimum
amount of Distributions that, when made in accordance with its organizational
documents (e.g., pro rata to all of its partners, members or other owners, if so
required), are required (A) to enable REIT to maintain its REIT Status, as
evidenced by a certification of the principal financial or accounting officer of
Borrower containing calculations in detail reasonably satisfactory in form and
substance to the Agent, (B) to enable REIT to avoid the imposition of any taxes
imposed under Code Section 857(b)(1) or 4981 of the Code, and (C) to enable REIT
to avoid the imposition of taxes imposed under Section 857(b)(3) of the Code,
provided that no Distribution under this clause (C) may be paid if a Default
exists or would arise as a result of such Distribution, (ii) limit the ability
of (A) Borrower or the REIT to retain, acquire, relinquish or sell Equity
Interests awarded to officers and employees of Borrower, CyrusOne LLC or the
REIT pursuant to equity compensation programs in the ordinary course of business
in order to pay applicable withholding tax obligations of such employee, or
(B) Borrower to distribute funds to the REIT for the purpose of covering
administration and operating expense of the REIT in an amount not to exceed
$1,000,000.00 per calendar year; (iii) preclude redemptions of equity interests
in Borrower or REIT from proceeds of an Equity Offering provided that the
proceeds of such Equity Offering are used within ninety (90) days of such
issuance and sale for such purpose, (iv) preclude Borrower, the REIT or the
General Partner from making cash payments in lieu of the issuance of fractional
shares representing insignificant interests in the REIT in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in the REIT, or Borrower from making
Distributions to the REIT in order to enable the REIT to make such cash
payments, (v) preclude the REIT or Borrower from making Distributions, pursuant
to and in accordance with stock option plans or other benefit plans or
agreements for directors, officers or employees of the REIT, Borrower and their
respective Subsidiaries, in an aggregate amount not




--------------------------------------------------------------------------------




in excess of $5,000,000 in any fiscal year or the Borrower from making
Distributions to the REIT in order to enable the REIT to make such
Distributions; provided that any amount not so used in any given fiscal year may
be carried forward and used in the next succeeding fiscal year, (vi) preclude
the REIT or Borrower from repurchasing Equity Interests upon the exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants as part of a “cashless” exercise, or
(vii) (A) preclude Borrower from paying Distributions to the REIT which are
promptly used by the REIT to redeem or repurchase Equity Interests of the REIT
or Borrower or (B) preclude Borrower from making Distributions which are
promptly used by Borrower to redeem or repurchase partnership common units of
Borrower, provided that the aggregate amount of Distributions made in reliance
on this clause (vii)(A) and (B) shall not exceed $60,000,000 in any calendar
year, or (viii) preclude the cashless exchange of Equity Interests in Borrower
for Equity Interests in REIT. For the avoidance of doubt, any Distributions made
pursuant to clauses (i) - (viii) of the preceding sentence shall not be included
in any calculation to determine Borrower’s, the General Partner’s or the REIT’s
compliance with the limitation on Distributions calculated by reference to the
FFO Basket. For the purposes of this §8.7(a), (i) the REIT and the General
Partner may each make Distributions in respect of any Distributions received
from Borrower, provided such Distributions were, at the time made, permitted by
this §8.7(a) to be made by Borrower to the REIT or the General Partner, and (ii)
Borrower may make any Distributions to the REIT as are necessary in order to
enable the REIT to make any Distributions that are permitted by §8.7(a) to be
made by the REIT.
(b)In the event that an Event of Default shall have occurred and be continuing,
(i) Borrower, REIT and General Partner shall not pay any Distribution to its
partners, members or other owners, other than (A) the minimum amount of
Distributions (when made in accordance with the applicable organizational
documents (e.g., pro rata to all of its partners, members or other owners, if so
required)) required to enable the REIT to maintain its REIT Status, as evidenced
by a certification of the principal financial or accounting officer of Borrower
containing calculations in detail reasonably satisfactory in form and substance
to the Agent and (B) cashless exchanges of Equity Interests in Borrower for
Equity Interests in the REIT.
(c)Notwithstanding the foregoing, at any time when an Event of Default under
§12.1(a), (b), (h), (i) or (j) shall have occurred and be continuing or the
maturity of the Obligations has been accelerated, Borrower shall not, and shall
not permit REIT or General Partner to, make any Distributions whatsoever,
directly or indirectly, other than cashless exchanges of Equity Interests in
Borrower for Equity Interests in the REIT.
8Asset Sales
. Borrower will not, and will not permit the Guarantors or their respective
Subsidiaries to, sell, transfer or otherwise dispose of any material asset to a
Person that is not a Wholly Owned Subsidiary of Borrower other than pursuant to
a bona fide arm’s length transaction or, with respect to transactions subject to
§8.13, as permitted by §8.13; provided that Borrower, Guarantors and their
respective Subsidiaries may sell, transfer or otherwise dispose of assets
subject to any condemnation proceeding (including in lieu thereof). Without
limiting the foregoing, neither Borrower nor any Subsidiary thereof shall sell,
transfer or otherwise dispose of any Real Estate in one transaction or a series
of transactions during any four (4) consecutive fiscal quarters, in excess of an
amount equal to thirty-five percent (35%) of Gross Asset Value, except (i) as
the result of a condemnation or casualty and (ii) for the granting of Permitted
Liens, without the prior written consent of Agent and the Majority Lenders. For
the purpose of calculating the 35% threshold in the preceding sentence, in the
event of any sale, transfer or other disposition of any Real Estate by Borrower
or any Subsidiary to any Person which is not a Wholly Owned Subsidiary of
Borrower, only the portion of the Real Estate in which Borrower or the
transferring Subsidiary does not retain an interest shall be counted toward such
threshold. A transfer from Borrower to a Wholly Owned Subsidiary of Borrower or
among Wholly Owned Subsidiaries of Borrower shall not count against the
thirty‑five percent (35%) limit.




--------------------------------------------------------------------------------




9[Intentionally Omitted.]
  
10Restriction on Prepayment of Indebtedness
. After the occurrence and during the continuance of any Event of Default,
Borrower will not, and will not permit any Guarantor or their respective
Subsidiaries to: (a) optionally or voluntarily prepay, redeem, defease, purchase
or otherwise retire the principal amount, in whole or in part, of any
Indebtedness other than the Obligations prior to the maturity date thereof;
provided, that the foregoing shall not prohibit (x) the prepayment of
Indebtedness which is financed solely from the proceeds of a new or increased
loan, note or other Indebtedness which would otherwise be permitted by the terms
of §8.1 and proceeds described in the following clause (y); and (y) the
prepayment, redemption, defeasance or other retirement of the principal of
Indebtedness secured by Real Estate which is satisfied solely from the proceeds
of a sale or other disposition of the Real Estate securing such Indebtedness;
and (b) modify any document evidencing any Indebtedness (other than the
Obligations) to accelerate the maturity date of such Indebtedness.
11[Intentionally Omitted.
]
12Derivatives Contracts
. Neither Borrower nor any of the Guarantors or their respective Subsidiaries
shall contract, create, incur, assume or suffer to exist any Derivatives
Contracts except for interest rate swap, collar, cap or similar agreements
providing interest rate protection and currency swaps and currency options made
in the ordinary course of business and, to the extent constituting Indebtedness,
permitted pursuant to §8.1.
13Transactions with Affiliates
. Borrower shall not, and shall not permit any Guarantor or any of their
respective Subsidiaries to, permit to exist or enter into, any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate (other than any Wholly Owned
Subsidiary of Borrower), except (i) transactions set forth on Schedule 6.15
attached hereto and any amendments to stock option plans, employment agreements
and indemnities of officers and directors to the extent that such amendment is
not adverse, taken as a whole, to the Lenders or the Borrower in any material
respect, (ii) transactions pursuant to the reasonable requirements of the
business of such Person and upon fair and reasonable terms which are
substantially no less favorable to such Person than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate
(which, in connection with any transaction with a non-wholly owned Subsidiary,
may take into account any enhancement to the value of the equity owned by a
Wholly Owned Subsidiary of Borrower as a result of the transaction), (iii)
Distributions permitted pursuant to §8.7, (iv) transactions under this Agreement
or the Senior Notes Documents, (v) (a) transactions solely among the REIT, the
General Partner, Borrower and any of their respective Subsidiaries that are
Unencumbered Property Subsidiaries or Guarantors or (b) transactions solely
among the Subsidiaries of the Borrower that are not Unencumbered Property
Subsidiaries or owners of direct or indirect interests in an Unencumbered
Property Subsidiary, (vi) issuance by the REIT or Borrower of Equity Interests
(other than Disqualified Equity Interests) and receipt by the REIT or Borrower
of capital contributions, (vii) any transaction with any Person who is not an
Affiliate immediately before the consummation of such transaction that becomes
an Affiliate as a result of such transaction, (viii) payroll, travel, business
entertainment and similar advances to officers, directors, employees and
consultants of the REIT or any Subsidiary to cover matters that are expected at
the time of such advances to be treated as expenses of the REIT or such
Subsidiary for accounting purposes and that are made in the ordinary course of
business, (x) compensation, insurance, expense reimbursement, severance,
employee benefit arrangements and indemnification of, and other employment
arrangements with, directors, officers, consultants and employees of the REIT,
Borrower or any Subsidiary of either thereof and (xi) intercompany loans
permitted by §8.1 and §8.3.




--------------------------------------------------------------------------------




14Equity Pledges
. Notwithstanding anything in this Agreement to the contrary, (a) REIT will not
create or incur or suffer to be created or incurred any Lien (other than Liens
permitted under §8.2(i)(A)) on any of its direct or indirect legal, equitable or
beneficial interest in General Partner or Borrower, including, without
limitation, any Distributions or rights to Distributions on account thereof, and
(b) General Partner will not create or incur or suffer to be created or incurred
any Lien (other than Liens permitted under §8.2(i)(A)) on any of its direct or
indirect legal, equitable or beneficial interest in Borrower.
9
FINANCIAL COVENANTS

.
Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit:
1Unencumbered Asset Tests
.
(a)Borrower will not at any time permit Consolidated Total Unsecured
Indebtedness (including the Loans and Letter of Credit Liabilities) to exceed
sixty percent (60%) of the Unencumbered Asset Value
(b)Borrower will not at any time permit the Unencumbered Property Debt Yield to
be less than 14.0%.
2Consolidated Total Indebtedness to Gross Asset Value
. Borrower will not at any time permit Consolidated Total Indebtedness to exceed
sixty percent (60%) of Gross Asset Value.
3Consolidated EBITDA to Consolidated Fixed Charges
. Borrower will not at any time permit the ratio of Consolidated EBITDA
determined for the most recently ended fiscal quarter to Consolidated Fixed
Charges for the most recently ended fiscal quarter, to be less than 1.70 to
1.00.
4Minimum Consolidated Tangible Net Worth
. Borrower will not at any time permit REIT’s Consolidated Tangible Net Worth to
be less than the sum of (i) $1,347,000,000.00 plus (ii) eighty percent (80%) of
the sum of (A) any additional Net Offering Proceeds after the date of this
Agreement, plus (B) the value of interests in Borrower or interests in REIT
issued upon the contribution of assets to Borrower or its Subsidiaries after the
date of this Agreement (with such value determined at the time of contribution).
10
CLOSING CONDITIONS

.
The obligation of the Lenders to make the Loans or issue Letters of Credit shall
be subject to the satisfaction of the following conditions precedent:
1Loan Documents
. Each of the Loan Documents shall have been duly executed and delivered by the
respective parties thereto and shall be in full force and effect. The Agent
shall have received a fully executed counterpart of each such document.
2Certified Copies of Organizational Documents




--------------------------------------------------------------------------------




. The Agent shall have received from Borrower and each Guarantor a copy,
certified as of a recent date by the appropriate officer of each State in which
such Person is organized and in which the Unencumbered Properties included in
the calculation of Unencumbered Asset Value are located and a duly authorized
officer, partner or member of such Person, as applicable, to be true and
complete, of the partnership agreement, corporate charter or operating agreement
and/or other organizational agreements of such Person, as applicable, and its
qualification to do business, as applicable, as in effect on such date of
certification.
3Resolutions
. All action on the part of Borrower and Guarantors, as applicable, necessary
for the valid execution, delivery and performance by such Person of this
Agreement and the other Loan Documents to which such Person is or is to become a
party shall have been duly and effectively taken, and evidence thereof
reasonably satisfactory to the Agent shall have been provided to the Agent.
4Incumbency Certificate; Authorized Signers
. The Agent shall have received from Borrower and Guarantors an incumbency
certificate, dated as of the Closing Date, signed by a duly authorized officer
of such Person and giving the name and bearing a specimen signature of each
individual who shall be authorized to sign, in the name and on behalf of such
Person, each of the Loan Documents to which such Person is or is to become a
party. The Agent shall have also received from Borrower a certificate, dated as
of the Closing Date, signed by a duly authorized representative of Borrower and
giving the name and specimen signature of each Authorized Officer who shall be
authorized to make Revolving Credit Loan Requests, Term Loan Requests, Letter of
Credit Requests, Bid Loan Quote Requests and Conversion/Continuation Requests
and to give notices and to take other action on behalf of Borrower under the
Loan Documents.
5Opinion of Counsel
. The Agent shall have received an opinion addressed to the Lenders and the
Agent and dated as of the Closing Date from counsel to Borrower and Guarantors
in form and substance reasonably satisfactory to the Agent.
6Payment of Fees
. Borrower shall have paid to the Agent the fees then due and owing pursuant to
§4.2.
7Performance; No Default
. Borrower and Guarantors shall have performed and complied with all terms and
conditions herein required to be performed or complied with by it on or prior to
the Closing Date, and on the Closing Date there shall exist no Default or Event
of Default.
8Representations and Warranties
. The representations and warranties made by Borrower and Guarantors in the Loan
Documents or otherwise made by Borrower and Guarantors and their respective
Subsidiaries in connection therewith shall be true and correct in all material
respects on the Closing Date (except to the extent that any such representation
or warranty relates to an earlier date, in which case such representation or
warranty shall have been true and correct in all material respects as of such
earlier date).
9Compliance Certificate
. The Agent shall have received a Compliance Certificate dated as of the date of
the Closing Date demonstrating compliance with each of the covenants calculated
therein as of the most recent fiscal quarter for which Borrower has provided
financial statements under §6.4 adjusted in the best good faith estimate of
Borrower as of the Closing Date.




--------------------------------------------------------------------------------




10Consents
. The Agent shall have received evidence reasonably satisfactory to the Agent
that all necessary stockholder, partner, member or other consents required in
connection with the consummation of the transactions contemplated by this
Agreement and the other Loan Documents have been obtained.
11[Intentionally Omitted.]
  
12Existing Credit Agreement
. The Agent shall have received evidence reasonably satisfactory to it that all
Indebtedness under that certain Credit Agreement, dated as of November 20, 2012,
among Borrower, the Guarantors party thereto and Deutsche Bank Trust Company
Americas, as agent for the lenders party thereto (as amended or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”), has been
repaid or will be simultaneously repaid as of the effectiveness of this
Agreement, that such Existing Credit Agreement shall be terminated (except for
those obligations identified in the final sentence of Section 9.05 of the
Existing Credit Agreement) and that all documents necessary to release any Liens
to secure the obligations thereunder shall be released as of the effectiveness
of this Agreement.
13Other
. The Agent shall have reviewed such other documents, instruments, certificates,
opinions, assurances, consents and approvals as the Agent or the Agent’s Special
Counsel may reasonably have requested.
11
CONDITIONS TO ALL BORROWINGS

.
The obligations of the Lenders to make any Loan or issue any Letter of Credit,
whether on or after the Closing Date, shall also be subject to the satisfaction
of the following conditions precedent:
1[Intentionally Omitted]
.
2Representations True; No Default
. Each of the representations and warranties made by or on behalf of Borrower,
Guarantors or any of their respective Subsidiaries contained in this Agreement,
the other Loan Documents or in any document or instrument delivered pursuant to
or in connection with this Agreement shall be true in all material respects both
as of the date as of which they were made and shall also be true in all material
respects as of the time of the making of such Loan or the issuance of such
Letter of Credit, with the same effect as if made at and as of that time, except
to the extent of changes resulting from transactions permitted by the Loan
Documents (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date), and no
Default or Event of Default shall have occurred and be continuing.
3Borrowing Documents
. The Agent shall have received a fully completed Revolving Credit Loan Request,
Term Loan Request or Bid Loan Quote Request and Bid Loan Quote, as applicable,
for such Loan and the other documents and information as required by §2.7, or a
fully completed Letter of Credit Request required by §2.10 in the form of
Exhibit H hereto fully completed, as applicable.
12
EVENTS OF DEFAULT; ACCELERATION; ETC.

  




--------------------------------------------------------------------------------




1Events of Default and Acceleration
. If any of the following events (“Events of Default” or, if the giving of
notice or the lapse of time or both is required, then, prior to such notice or
lapse of time, “Defaults”) shall occur:
(a)Borrower shall fail to pay any principal of the Loans when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
(b)Borrower shall fail to pay any interest on the Loans, any reimbursement
obligations with respect to the Letters of Credit or any fees or other sums due
hereunder or under any of the other Loan Documents when the same shall become
due and payable, whether at the stated date of maturity or any accelerated date
of maturity or at any other date fixed for payment;
(c)[Intentionally Omitted];
(d)Borrower shall fail to perform any term, covenant or agreement contained in
§9.1, §9.2, §9.3 or §9.4;
(e)Borrower, Guarantors or any of their respective Subsidiaries shall fail to
perform any other term, covenant or agreement contained herein or in any of the
other Loan Documents which they are required to perform (other than those
specified in the other subclauses of this §12 or in the other Loan Documents);
(f)any representation or warranty made by or on behalf of Borrower, Guarantors
or any of their respective Subsidiaries in this Agreement or any other Loan
Document, or any report, certificate, financial statement, request for a Loan,
Letter of Credit Request, or in any other document or instrument delivered
pursuant to or in connection with this Agreement, any advance of a Loan, the
issuance of any Letter of Credit or any of the other Loan Documents shall prove
to have been false in any material respect upon the date when made or deemed to
have been made or repeated;
(g)any of Borrower, Guarantors or any Material Subsidiary shall fail to pay when
due (including, without limitation, at maturity) (after all applicable grace and
cure periods have expired), any principal, interest or other amount on account
any obligation for borrowed money or credit received or other Indebtedness
(including under any Derivatives Contracts), or shall fail to observe or perform
any term, covenant or agreement contained in any agreement by which it is bound,
evidencing or securing any obligation for borrowed money or credit received or
other Indebtedness (including under any Derivatives Contracts); provided that
the events described in §12.1(g) shall not constitute an Event of Default unless
such failure to perform (including under any Derivatives Contracts), together
with other failures to perform as described in §12.1(g) (i) is for such period
of time as would permit (assuming the giving of appropriate notice if required)
the holder or holders thereof or of any obligations issued thereunder to
accelerate the maturity thereof or to require the settlement, termination,
prepayment, purchase or redemption thereof and (ii)(A) in respect of Recourse
Indebtedness, involves singly or in the aggregate obligations for borrowed money
or credit received or other Indebtedness totaling in excess of $50,000,000.00 or
(B) in respect of Non-Recourse Indebtedness, involves singly or in the aggregate
obligations for borrowed money or credit received or other Indebtedness totaling
in excess of $75,000,000.00;
(h)Borrower, any Guarantor or any of their Material Subsidiaries, (i) shall make
an assignment for the benefit of creditors, or admit in writing its general
inability to pay or generally fail to pay its debts as they mature or become
due, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver for it or any substantial part of its assets,
(ii) shall commence any case or other proceeding relating to it under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or (iii) shall take any action to authorize or in furtherance of any
of the foregoing;
(i)a petition or application shall be filed for the appointment of a trustee or
other custodian, liquidator or receiver of Borrower, any Guarantor or any of
their respective Material Subsidiaries or any substantial part of the assets of
any thereof, or a case or other proceeding shall be commenced against any




--------------------------------------------------------------------------------




such Person under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, and any such Person shall indicate its
approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within sixty (60)
days following the filing or commencement thereof;
(j)a decree or order is entered appointing a trustee, custodian, liquidator or
receiver for Borrower, any Guarantor or any of their respective Material
Subsidiaries or adjudicating any such Person, bankrupt or insolvent, or
approving a petition in any such case or other proceeding, or a decree or order
for relief is entered in respect of any such Person in an involuntary case under
federal bankruptcy laws as now or hereafter constituted;
(k)there shall remain in force, undischarged, unsatisfied and unstayed, for more
than thirty (30) days, whether or not consecutive, one or more uninsured or
unbonded final judgments against Borrower, any Guarantor or any of their
respective Subsidiaries that, exceed $50,000,000.00 per occurrence or in the
aggregate in any calendar year;
(l)any of the Loan Documents shall be canceled, terminated, revoked or rescinded
otherwise than in accordance with the terms thereof or the express prior written
agreement, consent or approval of the Lenders, or any action at law, suit in
equity or other legal proceeding to cancel, revoke or rescind any of the Loan
Documents , or to contest or challenge the validity or enforceability of any of
the Loan Documents, shall be commenced by or on behalf of Borrower or a
Guarantor, or any court or any other governmental or regulatory authority or
agency of competent jurisdiction shall make a determination, or issue a
judgment, order, decree or ruling, to the effect that any one or more of the
Loan Documents is illegal, invalid or unenforceable in accordance with the terms
thereof;
(m)any dissolution, termination, partial or complete liquidation, merger or
consolidation of Borrower, any Guarantor or any of their respective Material
Subsidiaries shall occur or any sale, transfer or other disposition of the
assets of Borrower, any Guarantor or any of their respective Subsidiaries shall
occur other than not prohibited by the terms of this Agreement or the other Loan
Documents;
(n)with respect to any Guaranteed Pension Plan, an ERISA Reportable Event shall
have occurred and the Majority Lenders shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of any of Borrower, any Guarantor or any of their respective Subsidiaries to the
PBGC or such Guaranteed Pension Plan in an aggregate amount exceeding
$10,000,000.00 and either (w) such event in the circumstances occurring
reasonably could constitute grounds for the termination of such Guaranteed
Pension Plan by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer such Guaranteed Pension Plan; or (x) a
trustee shall have been appointed by the United States District Court to
administer such Plan; or (y) the PBGC shall have instituted proceedings to
terminate such Guaranteed Pension Plan; or (z) such event requires such
Guaranteed Pension Plan to notify the PBGC of withdrawal and to determine
liability under Section 4062(e) or Section 4063 of ERISA;
(o)Borrower, any Guarantor or any of their respective Subsidiaries or any
shareholder, officer, director, partner or member of any of them shall be
indicted for a federal crime, a punishment for which could include the
forfeiture of (i) any assets of Borrower, any Guarantor or any of their
respective Subsidiaries which in the good faith judgment of the Majority Lenders
could reasonably be expected to have a Material Adverse Effect, or (ii) the
assets included in the calculation of the Unencumbered Asset Value;
(p)any Guarantor denies that it has any liability or obligations under the
Guaranty or any other Loan Document, or shall notify the Agent or any of the
Lenders of such Guarantor’s intention to attempt to cancel or terminate the
Guaranty or cancel any other Loan Document, or shall fail to observe or comply
with any term, covenant, condition or agreement under the Guaranty or any other
Loan Document;
(q)any Change of Control shall occur; or
(r)an Event of Default under any of the other Loan Documents shall occur;
then, and in any such event, the Agent may, and upon the request of the Majority
Lenders shall, by notice in writing to Borrower declare all amounts owing with
respect to this Agreement, the Notes, the Letters of




--------------------------------------------------------------------------------




Credit and the other Loan Documents to be, and they shall thereupon forthwith
become, immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby expressly waived by Borrower;
provided that in the event of any Event of Default specified in §12.1(h),
§12.1(i) or §12.1(j), all such amounts shall become immediately due and payable
automatically and without any requirement of presentment, demand, protest or
other notice of any kind from any of the Lenders or the Agent. Upon demand by
Agent or the Majority Revolving Credit Lenders in their absolute and sole
discretion after the occurrence of an Event of Default, and regardless of
whether the conditions precedent in this Agreement for a Revolving Credit Loan
have been satisfied, the Revolving Credit Lenders will cause a Revolving Credit
Loan to be made in the undrawn amount of all Letters of Credit. The proceeds of
any such Revolving Credit Loan will be pledged to and held by Agent as security
for any amounts that become payable under the Letters of Credit and Revolving
Credit Loans. In the alternative, if demanded by Agent in its absolute and sole
discretion after the occurrence of an Event of Default, Borrower will deposit in
the Collateral Account and pledge to Agent cash in an amount equal to the amount
of all undrawn Letters of Credit. Such amounts will be pledged to and held by
Agent for the benefit of the Lenders as security for any amounts that become
payable under the Letters of Credit and all other Obligations. Upon any draws
under Letters of Credit, at Agent’s sole discretion, Agent may apply any such
amounts to the repayment of amounts drawn thereunder and upon the expiration of
the Letters of Credit any remaining amounts will be applied to the payment of
all other Obligations or if there are no outstanding Obligations and Lenders
have no further obligation to make Revolving Credit Loans or issue Letters of
Credit or if such excess no longer exists, such proceeds deposited by Borrower
will be released to Borrower. For the purposes of this §12.1, a Material
Subsidiary shall be determined without reference to whether such Subsidiary is
an Excluded Subsidiary.
2Certain Cure Periods; Limitation of Cure Periods
. Notwithstanding anything contained in §12.1 to the contrary, (i) no Event of
Default shall exist hereunder upon the occurrence of any failure described in
§12.1(b) with respect to the payment of interest or other fees on the Loans in
the event that Borrower cures such Default within five (5) Business Days after
the date such payment is due, provided that no such cure period shall apply to
any payments due upon the maturity of the Notes, (ii) no Event of Default shall
exist hereunder upon the occurrence of any failure to comply with §7.4(c), §7.19
or §7.22 in the event that Borrower cures such Default within five (5) Business
Days following occurrence of such failure; and (iii) no Event of Default shall
exist hereunder upon the occurrence of any failure described in §12.1(e) in the
event that Borrower cures such Default within thirty (30) days following receipt
of written notice of such default from Agent, provided that the provisions of
this clause (iii) shall not pertain to any default consisting of a failure to
comply with §8.1, §8.2, §8.3, §8.4, §8.7, §8.8 or §8.14.
In the event that there shall occur any Default or Event of Default that affects
only certain Unencumbered Property included in the calculation of the
Unencumbered Asset Value, then Borrower may elect to cure such Default (so long
as no other Default or Event of Default would arise as a result) by electing to
have Agent remove such Unencumbered Property from the calculation of
Unencumbered Asset Value and by reducing the Outstanding Loans by the amount
necessary so that no Event of Default exists under §9.1 or §9.2, in which event
such removal and reduction shall be completed within five (5) Business Days
after the earlier of (i) Borrower obtaining knowledge of such Default and (ii)
receipt of notice of such Default from the Agent or the Majority Lenders.
3Termination of Commitments
. If any one or more Events of Default specified in §12.1(h), §12.1(i) or
§12.1(j) shall occur, then immediately and without any action on the part of the
Agent or any Lender any unused portion of the credit hereunder shall terminate
and the Lenders shall be relieved of all obligations to make Loans or issue
Letters of Credit to Borrower. If any other Event of Default shall have occurred
and be continuing, the Agent may, and upon the election of the Majority
Revolving Credit Lenders with respect to Revolving Credit Loans and Bid Loans,




--------------------------------------------------------------------------------




and the Majority Term Loan Lenders with respect to any remaining commitment to
fund Term Loans, shall, by notice to Borrower terminate the obligation to make
Loans and issue Letters of Credit, as applicable, to Borrower. No termination
under this §12.3 shall relieve Borrower or Guarantors of their obligations to
the Lenders arising under this Agreement or the other Loan Documents.
4Remedies
. In case any one or more Events of Default shall have occurred and be
continuing, and whether or not the Lenders shall have accelerated the maturity
of the Loans pursuant to §12.1, the Agent on behalf of the Lenders may, and upon
the direction of the Majority Lenders shall, proceed to protect and enforce
their rights and remedies under this Agreement, the Notes and/or any of the
other Loan Documents by suit in equity, action at law or other appropriate
proceeding, including to the full extent permitted by applicable law the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents, the obtaining of the ex parte appointment of a
receiver, and, if any amount shall have become due, by declaration or otherwise,
the enforcement of the payment thereof. No remedy herein conferred upon the
Agent or the holder of any Note is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law. Notwithstanding the provisions of this
Agreement providing that the Loans may be evidenced by multiple Notes in favor
of the Lenders, the Lenders acknowledge and agree that only the Agent may
exercise any remedies arising by reason of a Default or Event of Default. If
Borrower or any Guarantor fails to perform any agreement or covenant contained
in this Agreement or any of the other Loan Documents beyond any applicable
period for notice and cure, Agent may itself perform, or cause to be performed,
any agreement or covenant of such Person contained in this Agreement or any of
the other Loan Documents which such Person shall fail to perform, and the
out-of-pocket costs of such performance, together with any reasonable expenses,
including reasonable attorneys’ fees actually incurred (including attorneys’
fees incurred in any appeal) by Agent in connection therewith, shall be payable
by Borrower upon demand and shall constitute a part of the Obligations and shall
if not paid within five (5) days after demand bear interest at the Default Rate.
In the event that all or any portion of the Obligations is collected by or
through an attorney-at-law, Borrower shall pay all costs of collection
including, but not limited to, reasonable attorney’s fees.
5Distribution of Proceeds
. In the event that, following the occurrence and during the continuance of any
Event of Default, any monies are received in connection with the enforcement of
any of the Loan Documents, or otherwise with respect to the realization upon any
of the assets of Borrower or Guarantors, such monies shall be distributed for
application as follows:
(a)First, to the payment of, or (as the case may be) the reimbursement of the
Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid, incurred or sustained by
the Agent in connection with the collection of such monies by the Agent, for the
exercise, protection or enforcement by the Agent of all or any of the rights,
remedies, powers and privileges of the Agent or the Lenders under this Agreement
or any of the other Loan Documents or in support of any provision of adequate
indemnity to the Agent against any taxes or liens which by law shall have, or
may have, priority over the rights of the Agent or the Lenders to such monies;
(b)Second, to all other Obligations (including any interest, expenses or other
obligations incurred after the commencement of a bankruptcy) in such order or
preference as the Majority Lenders shall determine; provided, that (i) Swing
Loans shall be repaid first, (ii) distributions in respect of such other
Obligations shall include, on a pari passu basis, any Agent’s fee due and
payable pursuant to §4.2; (iii) in the event that any Lender is a Defaulting
Lender, payments to such Lender shall be governed by §2.13, and




--------------------------------------------------------------------------------




(iv) except as otherwise provided in clause (iii), Obligations owing to the
Lenders with respect to each type of Obligation such as interest, principal,
fees and expenses (but excluding the Swing Loans) shall be made among the
Lenders pro rata; and provided, further that the Majority Lenders may in their
discretion make proper allowance to take into account any Obligations not then
due and payable; and
(c)Third, the excess, if any, shall be returned to Borrower or to such other
Persons as are entitled thereto.
6Collateral Account
.
(a)As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities, Swing Loans and the other Obligations, Borrower hereby
pledges and grants to the Agent, for the ratable benefit of the Agent and the
Lenders as provided herein, a security interest in all of its right, title and
interest in and to the Collateral Account and the balances from time to time in
the Collateral Account. The balances from time to time in the Collateral Account
shall not constitute payment of any Letter of Credit Liabilities or Swing Loans
until applied by the Agent as provided herein. Anything in this Agreement to the
contrary notwithstanding, funds held in the Collateral Account shall be subject
to withdrawal only as provided in this section and as otherwise provided in this
Agreement.
(b)If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, Borrower and the Lenders authorize the
Agent to use the monies deposited in the Collateral Account to make payment to
the beneficiary with respect to such drawing or the payee with respect to such
presentment. If a Swing Loan is not refinanced as a Base Rate Loan or LIBOR Rate
Loan as provided in §2.5 above, then the Agent is authorized to use monies
deposited in the Collateral Account to make payment to the Swing Loan Lender
with respect to any participation not funded by a Defaulting Lender.
(c)While an Event of Default exists, the Majority Revolving Credit Lenders may,
in their discretion, at any time and from time to time, instruct the Agent to
apply the funds in the Collateral Account to the Obligations in accordance with
§12.5.
(d)So long as no Default or Event of Default then exists, and to the extent
amounts on deposit in the Collateral Account pursuant to §2.13(e) exceed the pro
rata share of any Letter of Credit Obligations and participations in Swing Loans
of any Defaulting Lender after giving effect to §2.13(c), the Agent shall, from
time to time, at the request of Borrower, deliver to Borrower within five (5)
Business Days after the Agent’s receipt of such request from Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
excess balances in the Collateral Account at such time from deposits pursuant to
§2.13(e).
(e)Borrower shall pay to the Agent from time to time such reasonable fees as the
Agent normally charges for similar services in connection with the Agent’s
administration of the Collateral Account. Borrower authorizes Agent to file such
financing statements as Agent may reasonably require in order to perfect Agent’s
security interest in the Collateral Account, and Borrower shall promptly upon
demand execute and deliver to Agent such other documents as Agent may reasonably
request to evidence its security interest in the Collateral Account.
(f)Upon payment in full of all Obligations (other than indemnification
obligations which by their terms expressly survive payment of the Obligations
and termination of this Agreement or any of the other Loan Documents unless a
claim is pending with respect thereto) and the termination of the obligations of
the Lenders and the Issuing Lenders to extend credit hereunder and under the
other Loan Documents and the cancelation or expiration of all Letters of Credit
(other than Letters of Credit as to which other arrangements with respect
thereto satisfactory to Administrative Agent and Issuing Lender in their sole
and absolute discretion shall have been made), all funds held in the Collateral
Account shall be promptly returned to Borrower and the security interest granted
to Agent pursuant to §12.6(a) shall automatically be released without any
further action by any further party. Agent will, at Borrower’s expense, promptly
execute and




--------------------------------------------------------------------------------




deliver to Borrower such documents as Borrower may reasonably request to
evidence the release of such security interest.
13SETOFF
.
Regardless of the adequacy of any collateral, if any, during the continuance of
any Event of Default, any deposits (general or specific, time or demand,
provisional or final, regardless of currency, maturity, or the branch where such
deposits are held) or other sums credited by or due from any Lender to Borrower
or any Guarantor and any securities or other property of Borrower or any
Guarantor in the possession of such Lender may, without notice to Borrower or
any Guarantor (any such notice being expressly waived by Borrower and
Guarantors) but with the prior written approval of Agent, be applied to or set
off against the payment of Obligations and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of such Person to such Lender. Each of the Lenders agrees
with each other Lender that if such Lender shall receive from Borrower or any
Guarantor, whether by voluntary payment, exercise of the right of setoff, or
otherwise, and shall retain and apply to the payment of the Note or Notes held
by such Lender (but excluding the Swing Loan Note) any amount in excess of its
ratable portion of the payments received by all of the Lenders with respect to
the Notes held by all of the Lenders, such Lender will make such disposition and
arrangements with the other Lenders with respect to such excess, either by way
of distribution, pro tanto assignment of claims, subrogation or otherwise as
shall result in each Lender receiving in respect of the Notes held by it its
proportionate payment as contemplated by this Agreement; provided that if all or
any part of such excess payment is thereafter recovered from such Lender, such
disposition and arrangements shall be rescinded and the amount restored to the
extent of such recovery, but without interest. Without limiting the foregoing,
each of the Bid Loan Lenders agrees with each other Bid Loan Lender holding a
Bid Loan made as part of the same Bid Loan Borrowing that if such Bid Loan
Lender shall receive from Borrower or any Guarantor, whether by voluntary
payment, exercise of the right of setoff, or otherwise, and shall retain and
apply to the payment of the Bid Loan Note held by such Bid Loan Lender any
amount in excess of its ratable portion of the payments received by all of the
Bid Loan Lenders with respect to the Bid Loan Notes held by all of such Bid Loan
Lenders relating to such Bid Loan Borrowing, such Bid Loan Lender will make such
disposition and arrangements with the other Bid Loan Lenders with respect to
such excess, either by way of distribution, pro tanto assignment of claims,
subrogation or otherwise as shall result in each Bid Loan Lender receiving in
respect of such Bid Loan Notes held by it its proportionate payment as
contemplated by this Agreement. In the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of this Agreement and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.
14
THE AGENT

.
1Authorization
. The Agent is authorized to take such action on behalf of each of the Lenders
and to exercise all such powers as are hereunder and under any of the other Loan
Documents and any related documents delegated to the Agent, together with such
powers as are reasonably incident thereto, provided that no duties or
responsibilities not expressly assumed herein or therein shall be implied to
have been assumed by the Agent. The obligations of the Agent hereunder are
primarily administrative in nature, and nothing contained in this Agreement or
any of the other Loan Documents shall be construed to constitute the Agent as a
trustee for any Lender or to create an agency or fiduciary relationship. Agent
shall act as the contractual representative of the Lenders




--------------------------------------------------------------------------------




hereunder, and notwithstanding the use of the term “Agent”, it is understood and
agreed that Agent shall not have any fiduciary duties or responsibilities to any
Lender by reason of this Agreement or any other Loan Document and is acting as
an independent contractor, the duties and responsibilities of which are limited
to those expressly set forth in this Agreement and the other Loan Documents.
Borrower, Guarantors and any other Person shall be entitled to conclusively rely
on a statement from the Agent that it has the authority to act for and bind the
Lenders pursuant to this Agreement and the other Loan Documents.
2Employees and Agents
. The Agent may exercise its powers and execute its duties by or through
employees or agents and shall be entitled to take, and to rely on, advice of
counsel concerning all matters pertaining to its rights and duties under this
Agreement and the other Loan Documents. The Agent may utilize the services of
such Persons as the Agent may reasonably determine, and all reasonable fees and
expenses of any such Persons shall be paid by Borrower to the extent provided
for in §15.
3No Liability
. Neither the Agent nor any of its shareholders, directors, officers or
employees nor any other Person assisting them in their duties nor any agent, or
employee thereof, shall be liable for (a) any waiver, consent or approval given
or any action taken, or omitted to be taken, in good faith by it or them
hereunder or under any of the other Loan Documents, or in connection herewith or
therewith, or be responsible for the consequences of any oversight or error of
judgment whatsoever, except that the Agent or such other Person, as the case may
be, shall be liable for losses due to its willful misconduct or gross negligence
as finally determined by a court of competent jurisdiction after the expiration
of all applicable appeal periods or (b) any action taken or not taken by Agent
with the consent or at the request of the Majority Lenders. The Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default, unless the Agent has received notice from a Lender or Borrower
referring to the Loan Documents and describing with reasonable specificity such
Default or Event of Default and stating that such notice is a “notice of
default”.
4No Representations
. The Agent shall not be responsible for the execution or validity or
enforceability of this Agreement, the Notes, any of the other Loan Documents or
any instrument at any time constituting, or intended to constitute, collateral
security for the Notes, or for the value of any such collateral security or for
the validity, enforceability or collectability of any such amounts owing with
respect to the Notes, or for any recitals or statements, warranties or
representations made herein, or any agreement, instrument or certificate
delivered in connection therewith or in any of the other Loan Documents or in
any certificate or instrument hereafter, in each case furnished to it by or on
behalf of Borrower, Guarantors or any of their respective Subsidiaries, or be
bound to ascertain or inquire as to the performance or observance of any of the
terms, conditions, covenants or agreements herein or in any of the other Loan
Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by Borrower, Guarantors or any holder
of any of the Notes shall have been duly authorized or is true, accurate and
complete. The Agent has not made nor does it now make any representations or
warranties, express or implied, nor does it assume any liability to the Lenders,
with respect to the creditworthiness or financial condition of Borrower,
Guarantors or any of their respective Subsidiaries, or the value of any
collateral or any other assets of Borrower, Guarantors or any of their
respective Subsidiaries. Each Lender acknowledges that it has, independently and
without reliance upon the Agent or any other Lender, and based upon such
information and documents as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender, based upon such information and documents as it deems
appropriate at the time, continue to make its own credit analysis and decisions
in taking or not taking action under this Agreement and the other Loan
Documents. Agent’s Special Counsel has only represented Agent and KeyBank in
connection with the Loan Documents




--------------------------------------------------------------------------------




and the only attorney client relationship or duty of care is between Agent’s
Special Counsel and Agent or KeyBank. Each Lender has been independently
represented by separate counsel on all matters regarding the Loan Documents.
5Payments
.
(a)A payment by Borrower or Guarantors to the Agent hereunder or under any of
the other Loan Documents for the account of any Lender shall constitute a
payment to such Lender. The Agent agrees to distribute to each Lender not later
than one Business Day after the Agent’s receipt of good funds, determined in
accordance with the Agent’s customary practices, such Lender’s pro rata share of
payments received by the Agent for the account of the Lenders except as
otherwise expressly provided herein or in any of the other Loan Documents.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, each payment by Borrower hereunder shall be applied
in accordance with §2.13(d).
(b)If in the opinion of the Agent the distribution of any amount received by it
in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making such
distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.
6Holders of Notes
. Subject to the terms of §18, the Agent may deem and treat the payee of any
Note as the absolute owner or purchaser thereof for all purposes hereof until it
shall have been furnished in writing with a different name by such payee or by a
subsequent holder, assignee or transferee.
7Indemnity
. The Lenders ratably agree hereby to indemnify and hold harmless the Agent from
and against any and all claims, actions and suits (whether groundless or
otherwise), losses, damages, costs, expenses (including any expenses for which
the Agent has not been reimbursed by Borrower as required by §15), and
liabilities of every nature and character arising out of or related to this
Agreement, the Notes, or any of the other Loan Documents or the transactions
contemplated or evidenced hereby or thereby, or the Agent’s actions taken
hereunder or thereunder, except to the extent that any of the same shall be
directly caused by the Agent’s willful misconduct or gross negligence as finally
determined by a court of competent jurisdiction after the expiration of all
applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.
8Agent as Lender
. In its individual capacity, KeyBank shall have the same obligations and the
same rights, powers and privileges in respect to its Commitment and the Loans
made by it, and as the holder of any of the Notes as it would have were it not
also the Agent.
9Resignation
. The Agent may resign at any time by giving thirty (30) calendar days’ prior
written notice thereof to the Lenders and Borrower. Any such resignation may at
Agent’s option also constitute Agent’s resignation as Issuing Lender and Swing
Loan Lender. Upon any such resignation, the Majority Lenders, subject to the
terms of §18.1, shall have the right to appoint as a successor Agent and, if
applicable, Issuing Lender and Swing Loan Lender, any Lender or any U.S. bank
(or U.S. branch of a foreign bank) whose senior debt




--------------------------------------------------------------------------------




obligations are rated not less than “A” or its equivalent by Moody’s or not less
than “A” or its equivalent by S&P and which has a net worth of not less than
$500,000,000.00. Unless a Default or Event of Default shall have occurred and be
continuing, such successor Agent and, if applicable, Issuing Lender and Swing
Loan Lender, shall be reasonably acceptable to Borrower. If no successor Agent
shall have been appointed and shall have accepted such appointment within thirty
(30) days after the retiring Agent’s giving of notice of resignation, then the
retiring Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be any Lender or any U.S. bank (or U.S. branch of a foreign bank) whose
senior debt obligations are rated not less than “A2” or its equivalent by
Moody’s or not less than “A” or its equivalent by S&P and which has a net worth
of not less than $500,000,000.00. Upon the acceptance of any appointment as
Agent and, if applicable, Issuing Lender and Swing Loan Lender, hereunder by a
successor Agent and, if applicable, Issuing Lender and Swing Loan Lender, such
successor Agent and, if applicable, Issuing Lender and Swing Loan Lender, shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent and, if applicable, Issuing Lender and Swing
Loan Lender, and the retiring Agent and, if applicable, Issuing Lender and Swing
Loan Lender, shall be discharged from its duties and obligations hereunder as
Agent and, if applicable, Issuing Lender and Swing Loan Lender. After any
retiring Agent’s resignation, the provisions of this Agreement and the other
Loan Documents shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Agent, Issuing
Lender and Swing Loan Lender. If the resigning Agent shall also resign as the
Issuing Lender, such successor Agent shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or shall make other arrangements satisfactory to the current Issuing
Lender, in either case, to assume effectively the obligations of the current
Agent with respect to such Letters of Credit. Upon any change in the Agent under
this Agreement, the resigning Agent shall execute such assignments of and
amendments to the Loan Documents as may be necessary to substitute the successor
Agent for the resigning Agent.
10Duties in the Case of Enforcement
. In case one or more Events of Default have occurred and shall be continuing,
and whether or not acceleration of the Obligations shall have occurred, the
Agent may and, if (a) so requested by the Majority Lenders and (b) the Lenders
have provided to the Agent such additional indemnities and assurances in
accordance with their respective Commitment Percentages against expenses and
liabilities as the Agent may reasonably request, shall proceed to exercise all
or any legal and equitable and other rights or remedies as it may have;
provided, however, that unless and until the Agent shall have received such
directions, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem to be in the best interests of the Lenders. Without
limiting the generality of the foregoing, if Agent reasonably determines payment
is in the best interest of all the Lenders, Agent may without the approval of
the Lenders pay taxes and insurance premiums and spend money for maintenance,
repairs or other expenses which may be necessary to be incurred, and Agent shall
promptly thereafter notify the Lenders of such action. Each Lender shall, within
thirty (30) days of request therefor, pay to the Agent its Commitment Percentage
of the reasonable costs incurred by the Agent in taking any such actions
hereunder to the extent that such costs shall not be promptly reimbursed to the
Agent by Borrower or Guarantors within such period. The Majority Lenders may
direct the Agent in writing as to the method and the extent of any such
exercise, the Lenders hereby agreeing to indemnify and hold the Agent harmless
in accordance with their respective Commitment Percentages from all liabilities
incurred in respect of all actions taken or omitted in accordance with such
directions, provided that the Agent need not comply with any such direction to
the extent that the Agent reasonably believes the Agent’s compliance with such
direction to be unlawful in any applicable jurisdiction or commercially
unreasonable under the UCC as enacted in any applicable jurisdiction.
11Bankruptcy




--------------------------------------------------------------------------------




. In the event a bankruptcy or other insolvency proceeding is commenced by or
against Borrower or any Guarantor with respect to the Obligations, the Agent
shall have the sole and exclusive right to file and pursue a joint proof claim
on behalf of all Lenders. Any votes with respect to such claims or otherwise
with respect to such proceedings shall be subject to the vote of the Majority
Lenders or all of the Lenders as required by this Agreement. Each Lender
irrevocably waives its right to file or pursue a separate proof of claim in any
such proceedings unless Agent fails to file such claim within thirty (30) days
after receipt of written notice from the Lenders requesting that Agent file such
proof of claim.
12Reliance by Agent
. The Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by an
Authorized Officer. The Agent also may rely upon any statement made to it orally
or by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, that by its terms must be
fulfilled to the satisfaction of a Lender, the Agent may presume that such
condition is satisfactory to such Lender unless the Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Agent may consult with legal counsel (who may be counsel for Borrower or
Guarantors), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
13Approvals
.
(a)If consent is required for some action under this Agreement, or except as
otherwise provided herein an approval of the Majority Lenders, Majority
Revolving Credit Lenders or Majority Term Loan Lenders is required or permitted
under this Agreement, each Lender agrees to give the Agent, within ten (10) days
of receipt of the written request for action together with all reasonably
requested information related thereto requested by such Lender (or such lesser
period of time required by the terms of the Loan Documents), notice in writing
of approval or disapproval (collectively “Directions”) in respect of any action
requested or proposed in writing pursuant to the terms hereof. To the extent
that any Lender does not approve any recommendation of Agent, such Lender shall
in such notice to Agent describe the actions that would be acceptable to such
Lender. If the Agent submits to the Lenders a written request for consent with
respect to this Agreement and any Lender fails to provide Directions within ten
(10) days after such Lender receives from the Agent such initial request for
Directions together with all reasonably requested information related thereto,
then Agent shall make a second request for approval, which approval shall
include the following in all capital, bolded, block letters on the first page
thereof:
“THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF
RECEIPT. FAILURE TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.”
If the Agent submits to such Lender a second written request to approve or
disapprove such action, and a Lender fails to provide Directions within five (5)
Business Days after the Lender receives from the Agent such second request, then
any Lender’s failure to respond to a request for Directions within the required
time period shall be deemed to constitute a Direction to take such requested
action.
(b)In the event that any recommendation is not approved by the requisite number
of Lenders and a subsequent approval on the same subject matter is requested by
Agent (a “Subsequent




--------------------------------------------------------------------------------




Approval Request”), then for the purposes of this paragraph each Lender shall be
required to respond to a Subsequent Approval Request within five (5) Business
Days of receipt of such request.
If the Agent submits to the Lenders a Subsequent Approval Request and any Lender
fails to provide Directions within five (5) Business Days after such Lender
receives from the Agent the Subsequent Approval Request, then Agent shall make a
second request for approval, which approval shall include the following in all
capital, bolded, block letters on the first page thereof:
“THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF
RECEIPT. FAILURE TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.”
If the Agent submits to such Lender a second written request to approve or
disapprove the Subsequent Approval Request, and the Lender fails to approve or
disapprove such Subsequent Approval Request within five (5) Business Days after
the Lender receives from the Agent such second request, then any Lender’s
failure to respond to a request for Directions within the required time period
shall be deemed to constitute a Direction to take such requested action.
(c)Each request by Agent for a Direction shall include Agent’s recommended
course of action or determination. Notices given by Agent pursuant to this
§14.13 may be given through the use of Intralinks, Syndtrak or another
electronic information dissemination system. Agent and each Lender shall be
entitled to assume that any officer of the other Lenders delivering any notice,
consent, certificate or other writing is authorized to give such notice,
consent, certificate or other writing unless Agent and such other Lenders have
otherwise been notified in writing. Notwithstanding anything in this §14.13 to
the contrary, any matter requiring all Lenders’ or each affected Lender’s
approval or consent shall not be deemed given by a Lender as a result of such
Lender’s failure to respond to any approval or consent request within any
applicable reply period. Notwithstanding anything to the contrary set forth in
this §14.13, the Agent, at the direction of the Majority Lenders, or the
Majority Lenders, may at any time take any action that is permitted hereunder to
be taken by the Majority Lenders.
14Borrower and Guarantors Not Beneficiary
. Except for the provisions of §14.9 relating to the appointment of a successor
Agent, the provisions of this §14 are solely for the benefit of the Agent and
the Lenders, may not be enforced by Borrower or Guarantors, and except for the
provisions of §14.9, may be modified or waived without the approval or consent
of Borrower or Guarantors.
15
EXPENSES

.
Borrower agrees to pay, without duplication, (a) the reasonable and documented
out‑of‑pocket costs of Agent of producing and reproducing this Agreement, the
other Loan Documents and the other agreements and instruments mentioned herein,
(b) any Indemnified Taxes (including any interest and penalties in respect
thereto) payable by the Agent or any of the Lenders, including any taxes payable
on or with respect to the transactions contemplated by this Agreement, including
any such taxes payable by the Agent or any of the Lenders after the Closing Date
(Borrower hereby agreeing to indemnify the Agent and each Lender with respect
thereto), (c) all title searches, environmental reviews and the reasonable and
documented out‑of‑pocket fees, expenses and disbursements of the single counsel
to the Agent and any local counsel to the Agent incurred in connection with the
preparation, administration, or interpretation of the Loan Documents and other
instruments mentioned herein, and amendments, modifications, approvals, consents
or waivers hereto or hereunder, (d) the out-of-pocket fees, costs, expenses and
disbursements of Agent incurred in connection with the syndication of the Loans,
(e) all other reasonable and documented out‑of‑pocket fees,




--------------------------------------------------------------------------------




expenses and disbursements of the Agent incurred by the Agent in connection with
the preparation or interpretation of the Loan Documents and other instruments
mentioned herein, the making of each advance hereunder, and the issuance of
Letters of Credit, and the syndication of the Commitments pursuant to §18
(without duplication of those items addressed in subparagraph (d), above),
(f) all out‑of‑pocket expenses (including reasonable and documented
out‑of‑pocket fees and costs of appraisers, attorneys, engineers, investment
bankers or other experts retained by any Lender or the Agent) incurred by any
Lender or the Agent in connection with (i) the enforcement of or preservation of
rights under any of the Loan Documents against Borrower or Guarantors or the
administration thereof while a Default or Event of Default exists and (ii) any
litigation, proceeding or dispute whether arising hereunder or otherwise, in any
way related to the Agent’s or any of the Lenders’ relationship with Borrower or
Guarantors with respect to the Loan Documents (provided that any attorneys’ fees
and costs pursuant to this §15 shall be limited to those incurred by one primary
counsel to the Agent and an additional single local counsel in each applicable
local jurisdiction for all Lenders taken as a whole (and, to the extent
reasonably necessary in the case of an actual or perceived conflict of interest,
one additional counsel), (g) all reasonable and documented out‑of‑pocket fees,
expenses and disbursements of the Agent incurred in connection with UCC searches
or title searches, (h) all reasonable and documented out‑of‑pocket fees,
expenses and disbursements (including reasonable and documented out‑of‑pocket
attorneys’ fees and costs, subject to the proviso above) which may be incurred
by KeyBank in connection with the execution and delivery of this Agreement and
the other Loan Documents, and (i) all reasonable and documented out‑of‑pocket
expenses relating to the use of Intralinks, SyndTrak or any other similar system
for the dissemination and sharing of documents and information in connection
with the Loans; provided, however, that Borrower shall not be obligated to
reimburse any Person in connection with any litigation, proceeding or dispute
(A) in the case of any action brought by Borrower against such Person as a
result of a material breach by such Person as determined by a court of competent
jurisdiction by final and nonappealable judgment in which Borrower is the
prevailing party or (B) to the extent of any claim of liability arising out of
(x) the willful misconduct or gross negligence of such Person as determined by a
court of competent jurisdiction by final and nonappealable judgment, or
(y) disputes solely between and among Persons other than the Borrower and the
Guarantors other than (1) disputes involving the Agent or Arrangers in their
respective capacities as such and (2) disputes to the extent arising from an act
or omission of the Borrower or any Guarantor. The covenants of this §15 shall
survive the repayment of the Loans and the termination of the obligations of the
Lenders hereunder.
16
INDEMNIFICATION

.
Borrower agrees to indemnify and hold harmless the Agent, the Lenders, the
Arrangers and each of their respective Affiliates and each director, officer,
employee and agent of each of the foregoing (the “Indemnified Parties”) against
any and all claims, actions and suits, whether groundless or otherwise, and from
and against any and all liabilities, losses, damages and expenses of every
nature and character arising out of or relating to this Agreement or any of the
other Loan Documents or the transactions contemplated hereby and thereby
including, without limitation, (a) any and all claims for brokerage, leasing,
finders or similar fees which may be made relating to the Unencumbered
Properties or the Loans, (b) any condition of the Unencumbered Properties or any
other Real Estate, (c) any actual or proposed use by Borrower of the proceeds of
any of the Loans or Letters of Credit, (d) any actual or alleged infringement of
any patent, copyright, trademark, service mark or similar right of Borrower, the
Guarantors or any of their respective Subsidiaries, (e) Borrower and Guarantors
entering into or performing this Agreement or any of the other Loan Documents,
(f) any actual or alleged violation of any law, ordinance, code, order, rule,
regulation, approval, consent, permit or license relating to the Unencumbered
Properties or any other Real Estate, (g) with respect to Borrower and their
respective Subsidiaries and their respective properties and assets, the
violation of any Environmental Law, the Release or threatened Release of any
Hazardous Substances or any action,




--------------------------------------------------------------------------------




suit, proceeding or investigation brought or threatened with respect to any
Hazardous Substances (including, but not limited to, claims with respect to
wrongful death, personal injury, nuisance or damage to property), and (h) any
use of Intralinks, SyndTrak or any other system for the dissemination and
sharing of documents and information, in each case including, without
limitation, the reasonable and documented out‑of‑pocket fees and disbursements
of counsel incurred in connection with any such investigation, litigation or
other proceeding; provided, however, that (i) the Borrower shall only be
required to indemnify the Indemnified Parties for the reasonable, documented
legal fees and reasonable, documented out-of-pocket expenses (provided that the
Indemnified Parties shall not be required to disclose any privileged or
confidential information) of one primary counsel to the Indemnified Parties,
taken as a whole, and an additional single local counsel in each applicable
local jurisdiction for all such parties (and, to the extent reasonably necessary
in the case of an actual or perceived conflict of interest, one additional
counsel) and (ii) the Borrower shall not be obligated to indemnify an
Indemnified Party under this §16 (A) in the case of any action brought by
Borrower against such Indemnified Party as a result of a material breach by such
Indemnified Party as determined by a court of competent jurisdiction by final
and nonappealable judgment in which Borrower is the prevailing party or (B) to
the extent of any claim of liability arising out of (x) the willful misconduct
or gross negligence of such Indemnified Party as determined by a court of
competent jurisdiction by final and nonappealable judgment, or (y) disputes
solely between and among the Indemnified Parties and/or their affiliates other
than (1) disputes involving the Agent or Arrangers in their respective
capacities as such and (2) disputes to the extent arising from an act or
omission of the Borrower or any Guarantor. If, and to the extent that the
obligations of Borrower under this §16 are unenforceable for any reason,
Borrower hereby agrees to make the maximum contribution to the payment in
satisfaction of such obligations which is permissible under applicable law. The
provisions of this §16 shall survive the repayment of the Loans and the
termination of the obligations of the Lenders hereunder.
17
SURVIVAL OF COVENANTS, ETC.

  
All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of Borrower, Guarantors or any of their respective
Subsidiaries pursuant hereto or thereto shall be deemed to have been relied upon
by the Lenders and the Agent, notwithstanding any investigation heretofore or
hereafter made by any of them, and shall survive the making by the Lenders of
any of the Loans, as herein contemplated, and shall continue in full force and
effect so long as any amount due under this Agreement or the Notes or any of the
other Loan Documents remains outstanding or any Letters of Credit remain
outstanding or any Lender has any obligation to make any Loans or issue any
Letters of Credit. The indemnification obligations of Borrower provided herein
and in the other Loan Documents shall survive the full repayment of amounts due
and the termination of the obligations of the Lenders hereunder and thereunder
to the extent provided herein and therein. All statements contained in any
certificate delivered to any Lender or the Agent at any time by or on behalf of
Borrower, the Guarantors or any of their respective Subsidiaries pursuant hereto
or in connection with the transactions contemplated hereby shall constitute
representations and warranties by such Person hereunder.
18
ASSIGNMENT AND PARTICIPATION

.
1Conditions to Assignment by Lenders
. Except as provided herein, each Lender may assign to one or more banks or
other entities (but not to any natural person) all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loans at the time owing to it and the Notes held by it); provided that (a) the
Agent, the Issuing Lender and, so long as no




--------------------------------------------------------------------------------




Default or Event of Default exists hereunder, Borrower shall have each given its
prior written consent to such assignment, which consent shall not be
unreasonably withheld or delayed, and if the Borrower does not respond to any
such request for consent within ten (10) Business Days, the Borrower shall be
deemed to have consented (provided that such consent shall not be required for
any assignment to in respect of a Revolving Credit Lender, another Revolving
Credit Lender or Term Loan Lender, a Related Revolving Fund, an Affiliate of a
Revolving Credit Lender or Term Loan Lender which controls, is controlled by or
is under common control with the assigning Lender or to a wholly owned
Subsidiary of such Lender, and in respect of a Term Loan Lender, another Term
Loan Lender or Revolving Credit Lender, a Related Term Fund or Related Revolver
Fund, an Affiliate of a Term Loan Lender or Revolving Credit Lender which
controls, is controlled by or is under common control with the assigning Lender
or to a wholly owned Subsidiary of such Lender), (b) each such assignment shall
be of a constant, and not a varying, percentage of all the assigning Lender’s
rights and obligations under this Agreement with respect to its Commitment,
(c) the parties to such assignment shall execute and deliver to the Agent, for
recording in the Register (as hereinafter defined) an Assignment and Acceptance
Agreement in the form of Exhibit J annexed hereto, together with any Notes
subject to such assignment, (d) in no event shall any assignment be to any
Person controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by, Borrower, REIT or any other
Guarantor, or to a Defaulting Lender or an Affiliate of a Defaulting Lender,
(e) such assignee of a portion of the Revolving Credit Loans, or of the Term
Loans prior to the earlier to occur of the Term Loans Forfeit Date or the full
advance of the Term Loan Commitment, shall have a net worth or unfunded
commitment as of the date of such assignment of not less than $100,000,000.00
(unless otherwise approved by Agent and, so long as no Default or Event of
Default exists hereunder, Borrower), (f) such assignee shall acquire an interest
in the applicable Loans of not less than $5,000,000.00 and integral multiples of
$1,000,000.00 in excess thereof (or if less, the remaining Loans of the
assignor), unless waived by the Agent, and so long as no Default or Event of
Default exists hereunder, Borrower, and (g) if such assignment is less than the
assigning Lender’s Revolving Credit Commitment or Term Loan Commitment, the
assigning Lender shall retain an interest in the applicable Loans of not less
than $5,000,000.00. In connection with such assignment of the Revolving Credit
Commitment, the assignor may assign all or any portion of its Bid Loan Note and
the Bid Loans at the time owing to it to the same such assignee, which, if so
assigned, shall be assigned in such proportion as the assignor and assignee
agree, but in no event shall the assignee acquire an interest in the Bid Loans
of the assignor of less than $5,000,000.00; provided, however, that in the event
such assignor assigns all of its Revolving Credit Commitment, such assignor
shall assign all of its Bid Loan Note and Bid Loans, if any, in connection
therewith to the same such assignee. Upon execution, delivery, acceptance and
recording of such Assignment and Acceptance Agreement, (i) the assignee
thereunder shall be a party hereto and all other Loan Documents executed by the
Lenders and, to the extent provided in such Assignment and Acceptance Agreement,
have the rights and obligations of a Lender hereunder, (ii) the assigning Lender
shall, upon payment to the Agent of the registration fee referred to in §18.2,
be released from its obligations under this Agreement arising after the
effective date of such assignment with respect to the assigned portion of its
interests, rights and obligations under this Agreement, and (iii) the Agent may
unilaterally amend Schedule 1.1 to reflect such assignment. In connection with
each assignment, the assignee shall represent and warrant to the Agent, the
assignor and each other Lender as to whether such assignee is controlling,
controlled by, under common control with or is not otherwise free from influence
or control by, Borrower, REIT or any Guarantor and whether such assignee is a
Defaulting Lender or an Affiliate of a Defaulting Lender. In connection with any
assignment of rights and obligations of any Defaulting Lender, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or actions, including funding, with the consent
of Borrower and Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment




--------------------------------------------------------------------------------




liabilities then owed by such Defaulting Lender to the Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Loans in accordance with its Commitment Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
2Register
. The Agent, acting solely for this purpose as a non-fiduciary agent on behalf
of Borrower, shall maintain a copy of each assignment delivered to it and a
register or similar list (the “Register”) for the recordation of the names and
addresses of the Lenders and the Commitment Percentages of and principal amount
of the Loans owing to the Lenders from time to time. The entries in the Register
shall be conclusive, in the absence of manifest error, and Borrower, Guarantors,
Agent and the Lenders may treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by Borrower and Lenders at any reasonable time
and from time to time upon reasonable prior notice. Upon each such recordation,
the assigning Lender agrees to pay to the Agent a registration fee in the sum of
$5,000.00.
3New Notes
. Upon its receipt of an Assignment and Acceptance Agreement executed by the
parties to such assignment, together with each Note subject to such assignment,
the Agent shall record the information contained therein in the Register. Within
five (5) Business Days after receipt of notice of such assignment from Agent,
Borrower, at its own expense, shall execute and deliver to the Agent, in
exchange for each surrendered Note, a new Note to such assignee in an amount
equal to the amount assigned to such assignee pursuant to such Assignment and
Acceptance Agreement and, if the assigning Lender has retained some portion of
its obligations hereunder, a new Note to the assigning Lender in an amount equal
to the amount retained by it hereunder. Such new Notes shall provide that they
are replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance Agreement and
shall otherwise be in substantially the form of the assigned Notes. The
surrendered Notes shall be canceled and returned to Borrower.
4Participations
. Each Lender may sell participations to one or more Lenders or other entities
(but not to any natural person) in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents; provided that
(a) any such sale or participation shall not affect the rights and duties of the
selling Lender hereunder, (b) such participation shall not entitle such
participant to any rights or privileges under this Agreement or any Loan
Documents, including without limitation, rights granted to the Lenders under
§4.8, §4.9 and §4.10, (c) such participation shall not entitle the participant
to the right to approve waivers, amendments or modifications, (d) such
participant shall have no direct rights against Borrower, (e) such sale is
effected in accordance with all applicable laws, and (f) such participant shall
not be a Person controlling, controlled by or under common control with, or
which is not otherwise free from influence or control by Borrower, REIT or any
other Guarantor and shall not be a Defaulting Lender or an Affiliate of a
Defaulting Lender; provided, however, such Lender may agree with the participant
that it will not, without the consent of the participant, agree to (i) increase,
or extend the term or extend the time or waive any requirement for the reduction
or termination of, such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender (other than pursuant to an extension of the Revolving Credit
Maturity Date pursuant to §2.12), (iii) reduce the amount of any such payment of
principal, (iv) reduce the rate at which interest is payable thereon or
(v) release Borrower or any




--------------------------------------------------------------------------------




Guarantor (except as otherwise permitted under this Agreement). Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of Borrower, maintain a register on which it enters the name and address
of each participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Documents) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.
5Pledge by Lender
. Any Lender may at any time pledge all or any portion of its interest and
rights under this Agreement (including all or any portion of its Note) to any of
the twelve Federal Reserve Banks organized under §4 of the Federal Reserve Act,
12 U.S.C. §341, any other central bank having jurisdiction over such Lender or
to such other Person as the Agent may approve to secure obligations of such
Lenders. No such pledge or the enforcement thereof shall release the pledgor
Lender from its obligations hereunder or under any of the other Loan Documents.
6No Assignment by Borrower
. Borrower shall not assign or transfer any of its rights or obligations under
this Agreement without the prior written consent of each of the Lenders.
7Disclosure
. Each of Agent and the Lenders agrees to maintain the confidentiality of the
Information, except that the Information may be disclosed by Agent or a Lender:
(a)to its affiliates directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives, advisors and
controlling persons, including, but not limited to, its accountants, appraisers,
legal counsel, professional advisors and other agents and advisors (collectively
the “Related Parties”) who shall be informed of the confidential nature of such
Information and instructed to keep such Information confidential;
(b)to the extent required or requested by any regulatory authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); provided that, to the extent commercially feasible and not
prohibited by applicable law or court order, the Agent or applicable Lender,
shall notify Borrower of any request by any regulatory authority (other than any
such request in connection with an examination of Agent or a Lender) for
disclosure of any such non-public Information prior to disclosure of such
Information;
(c)to the extent required by applicable law or by any subpoena or similar legal
process;
(d)to any other party to the Loan Documents;
(e)in connection with the exercise of any remedies under the Loan Documents or
any suit, action or proceeding relating to the Loan Documents or the enforcement
of rights hereunder or thereunder to the extent such disclosure is reasonably
necessary in connection with such suit, action or proceeding (provided that
Borrower shall be given notice thereof and a reasonable opportunity to seek a
protective court order with respect to such Information prior to such disclosure
(it being understood that the refusal by a court to grant such a protective
order shall not prevent the disclosure of such Information thereafter));




--------------------------------------------------------------------------------




(f)subject to an agreement containing confidentiality undertakings substantially
similar to those of this Section 18.7, to (i) any Lender, assignee, of or
participant in, or any prospective Lender, assignee of or participant in, the
Loans or any interest therein, and their Related Parties in connection with a
potential or actual assignment or transfer by such Lender of any Loans or any
participations therein (Borrower hereby agrees to promptly cooperate with any
reasonable requests by any Lender in connection with any proposed assignment,
transfer or participation of all or any portion of such Lender’s Commitment) or
(ii) any actual or prospective counterparty (or its Related Parties) to any
swap, derivative or other transaction under which payments are to be made by
reference to the REIT, Borrower or any other Subsidiary and its obligations, the
Loan Documents or payments hereunder or thereunder;
(g)on a confidential basis to (i) any rating agency in connection with rating
the REIT, its Subsidiaries or the Loans or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Loans;
(h)with the consent of Borrower or
(i)to the extent such Information (A) becomes publicly available other than as a
result of a breach of this §18.7 or (B) becomes available to any Lender, Related
Parties or Affiliates of any of the foregoing on a non-confidential basis from a
source other than REIT, Borrower or any of their respective Subsidiaries that,
to the actual knowledge of such Lender, Related Parties or Affiliate, without
duty of inquiry, is not subject to contractual or fiduciary confidentiality
obligations.
Any Person required to maintain the confidentiality of Information as provided
in §18.7 shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
8Amendments to Loan Documents
. Upon any such assignment or participation, Borrower shall (and shall cause
Guarantors to), upon the request of the Agent, enter into such documents as may
be reasonably required by the Agent to modify the Loan Documents to reflect such
assignment or participation.
9Titled Agents
. The Titled Agents shall not have any additional rights or obligations under
the Loan Documents, except for those rights, if any, as a Lender.
10Mandatory Assignment
. In the event Borrower requests that certain amendments, modifications or
waivers be made to this Agreement or any of the other Loan Documents which
request is approved by Agent but is not approved by one or more of the Lenders
(any such non-consenting Lender shall hereafter be referred to as the
“Non-Consenting Lender”), then, within thirty (30) days after Borrower’s receipt
of notice of such disapproval by such Non-Consenting Lender, Borrower shall have
the right as to such Non-Consenting Lender, to be exercised by delivery of
written notice delivered to the Agent and the Non-Consenting Lender within
thirty (30) days of receipt of such notice, to elect to cause the Non-Consenting
Lender to transfer its entire Commitment. The Agent shall promptly (but in any
event, no later than three (3) Business Days after receipt of such notice from
Borrower) notify the remaining Lenders (each such notice, the “Lender Offer
Notice”) that each of such Lenders shall have the right, but not the obligation,
to acquire a portion of the Commitment, pro rata based upon their relevant
Commitment Percentages, of the Non-Consenting Lender (or if any of such Lenders
does not elect to purchase its pro rata share, then to such remaining Lenders in
such proportion as approved by the Agent). In the event that the Lenders do not
elect to acquire all of the Non-Consenting Lender’s Commitment within ten (10)
Business Days of receipt of the Lender Offer Notice, then Borrower may endeavor
to find a new Lender or Lenders to acquire such remaining Commitment, such
Lender or Lenders to be subject to the approval of Agent and Issuing Lender,
such approval not to be unreasonably withheld. Upon any such purchase of the
Commitment of the Non-Consenting Lender, the Non-Consenting Lender’s




--------------------------------------------------------------------------------




interests in the Obligations and its rights hereunder and under the Loan
Documents shall terminate at the date of purchase, and the Non‑Consenting Lender
shall promptly execute and deliver any and all documents reasonably requested by
Agent to surrender and transfer such interest, including, without limitation, an
Assignment and Acceptance Agreement and such Non-Consenting Lender’s original
Note. Notwithstanding anything in this §18.10 to the contrary, any Lender or
other Lender assignee acquiring some or all of the assigned Commitment of the
Non-Consenting Lender must consent to the proposed amendment, modification or
waiver. The purchase price to be paid by the acquiring Lenders for the
Non-Consenting Lender’s Commitment shall equal the principal owed to such
Non-Consenting Lender, and Borrower shall pay to such Non-Consenting Lender in
addition thereto and as a condition to such sale any and all other amounts
outstanding and owed by Borrower to the Non-Consenting Lender hereunder or under
any of the other Loan Documents, including all accrued and unpaid interest or
fees which would be owed to such Non-Consenting Lender hereunder or under any of
the other Loan Documents if the Loans were to be repaid in full on the date of
such purchase of the Non-Consenting Lender’s Commitment. No registration fee
under §18.2 shall be required in connection with such assignment.
19
NOTICES

.
Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”),
but specifically excluding to the maximum extent permitted by law any notices of
the institution or commencement of foreclosure proceedings, must be in writing
and shall be deemed to have been properly given or served by personal delivery
or by sending same by overnight courier or by depositing same in the United
States Mail, postpaid and registered or certified, return receipt requested, or
as expressly permitted herein, by telegraph, telecopy, telefax or telex, and
addressed as follows:
If to the Agent or KeyBank:
KeyBank National Association
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio 44144
Attn: Real Estate Capital Services
With a copy to:
KeyBank National Association
127 Public Square, 8th Floor
Cleveland, Ohio 44114
Attn: Mr. Jason Weaver
Telecopy No.: (216) 689-5819
and
McKenna Long & Aldridge LLP




--------------------------------------------------------------------------------




303 Peachtree Street, N.E.
Suite 5300
Atlanta, Georgia 30308
Attn: Mr. William F. Timmons, Esq.
Telecopy No.: (404) 527-4198
If to Borrower:
CyrusOne LP
1649 West Frankford Road
Carrollton, Texas 75007
Attn: Kimberly H. Sheehy
Telecopy No.: (972) 820-8633
With a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
155 N. Wacker Drive
Chicago, Illinois 60606
Attn: Lynn M. McGovern
Telecopy No.: (312) 407-8534
to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt. The time period in which
a response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed address for which no
notice was given shall be deemed to be receipt of the Notice sent. By giving at
least five (5) days prior Notice thereof, Borrower, a Lender or Agent shall have
the right from time to time and at any time during the term of this Agreement to
change their respective addresses and each shall have the right to specify as
its address any other address within the United States of America.
Loan Documents and notices under the Loan Documents may, with Agent’s approval,
be transmitted and/or signed by facsimile and by signatures delivered in “PDF”
format by electronic mail. The effectiveness of any such documents and
signatures shall, subject to applicable law, have the same force and effect as
an original copy with manual signatures and shall be binding on the Borrower,
the Guarantors, Agent and




--------------------------------------------------------------------------------




Lenders. Agent may also require that any such documents and signature delivered
by facsimile or “PDF” format by electronic mail be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver any such manually-signed original shall not affect the effectiveness
of any facsimile or “PDF” document or signature. Agent, any Lender or Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
20
RELATIONSHIP

.
Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to Borrower, Guarantors or their respective Subsidiaries arising
out of or in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereunder and thereunder, and the relationship between
each Lender and Agent, and Borrower is solely that of a lender and borrower, and
nothing contained herein or in any of the other Loan Documents shall in any
manner be construed as making the parties hereto partners, joint venturers or
any other relationship other than lender and borrower.
21
GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

.
THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS SHALL, PURSUANT TO NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5‑1401, BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK. BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING
THEREIN). BORROWER FURTHER ACCEPTS, GENERALLY AND UNCONDITIONALLY, THE
NON‑EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND
IRREVOCABLY (i) AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT
TO THIS AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS AND (ii) WAIVES ANY
OBJECTION ANY OF THEM MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT
FORUM. BORROWER FURTHER AGREES THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE
MADE UPON BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN §19 HEREOF. IN ADDITION
TO THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN, THE
AGENT OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS
WHERE ANY ASSETS OF BORROWER OR GUARANTORS EXIST AND BORROWER CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH
SUIT BEING MADE UPON BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN SECTION 19
HEREOF.
22
HEADINGS

.
The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.




--------------------------------------------------------------------------------




23
COUNTERPARTS

.
This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.
24
ENTIRE AGREEMENT, ETC.



This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.
25
WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS

.
EACH OF BORROWER, AGENT AND LENDERS HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS. BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN
ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES AND TO THE
EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. BORROWER (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE AGENT AND
THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS §25. BORROWER ACKNOWLEDGES THAT IT HAS HAD AN
OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT BORROWER AGREES TO
THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.
26
DEALINGS WITH BORROWER

.
The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with Borrower, Guarantors and their respective Subsidiaries or any of their
Affiliates regardless of the capacity of Agent or the Lender hereunder. The
Lenders acknowledge that, pursuant to such activities, KeyBank or its Affiliates
may receive information regarding such Persons (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that




--------------------------------------------------------------------------------




the Agent shall be under no obligation to provide such information to them.
Borrower acknowledges, on behalf of itself and its Affiliates, that the Agent
and each of the Lenders and their respective Affiliates may be providing debt
financing, equity capital or other services (including financial advisory
services) in which Borrower and its Affiliates may have conflicting interests
regarding the transactions described herein and otherwise. Neither the Agent nor
any Lender will use confidential information obtained from Borrower by virtue of
the transactions contemplated hereby or its other relationships with Borrower
and its Affiliates in connection with the performance by the Agent or such
Lender or their respective Affiliates of services for other companies, and
neither the Agent nor any Lender nor their Affiliates will furnish any such
information to other companies. Borrower, on behalf of itself and its
Affiliates, also acknowledges that neither the Agent nor any Lender has any
obligation to use in connection with the transactions contemplated hereby, or to
furnish to Borrower, confidential information obtained from other companies.
Borrower, on behalf of itself and its Affiliates, further acknowledges that one
or more of the Agent and Lenders and their respective Affiliates may be a full
service securities firm and may from time to time effect transactions, for its
own or its Affiliates’ account or the account of customers, and hold positions
in loans, securities or options on loans or securities of Borrower and its
Affiliates.
27
CONSENTS, AMENDMENTS, WAIVERS, ETC.

  
Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by Borrower or Guarantors of any
terms of this Agreement or such other instrument or the continuance of any
Default or Event of Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Majority Lenders. Notwithstanding the foregoing, none of
the following may occur without the written consent of: (a) in the case of a
reduction in the rate of interest on the Notes (other than a reduction or waiver
of default interest), the consent of each Lender holding a Note affected by such
interest rate reduction; (b) in the case of an increase in the Revolving Credit
Commitment, Term Loan Commitment or the amount of the Commitments of the Lenders
(in each case, except as provided in §2.11 and §18.1), the consent of each
Lender whose Commitment is increased; (c) in the case of a forgiveness,
reduction or waiver of the principal of any unpaid Loan or any interest thereon
or fee payable under the Loan Documents, the consent of each Lender that would
have otherwise received such principal, interest or fee; (d) in the case of a
change in the amount of any fee payable to a Lender hereunder, the consent of
each Lender to which such fee would otherwise be owed; (e) in the case of the
postponement of any date fixed for any payment of principal of or interest on
the Loan, the consent of each Lender that would otherwise have received such
principal or interest at an earlier date; (f) in the case of an extension of the
Revolving Credit Maturity Date or the Term Loan Maturity Date (except as
provided in §2.12), each Lender whose Commitment is thereby extended; (g) in the
case of a change in the manner of distribution of any payments to the Lenders or
the Agent, the consent of each Lender directly affected hereby; (h) in the case
of the release of Borrower or any material portion of the Guarantors except as
otherwise provided in this Agreement, each Lender directly affected thereby;
(i) in the case of an amendment of the definition of Majority Lenders, each
Lender directly affected thereby, in the case of an amendment of the definition
of Majority Revolving Credit Lenders, each Revolving Credit Lender and, in the
case of an amendment to the definition of Majority Term Loan Lenders, each Term
Loan Lender; (j) in the case of any modification to require a Lender to fund a
pro rata share of a Loan to Borrower other than based on such Lender’s
Commitment Percentage, the consent of each such Lender thereby required to fund
a pro rata share other than based on its Commitment Percentage; (k) in the case
of an amendment to this §27, each Lender directly affected thereby; or (l) in
the case of an amendment of any provision of this Agreement or the Loan
Documents which requires the approval of all of the Lenders or the Majority
Lenders, to require a lesser number of Lenders to approve such action, each




--------------------------------------------------------------------------------




Lender directly affected thereby, in the case of an amendment of any provision
of any Loan Document that requires the approval of the Majority Revolving Credit
Lenders to require a lesser number of Lenders to approve such action, each
Revolving Credit Lender or, in the case of an amendment to any provision of the
Loan Documents that requires the approval of the Majority Term Loan Lenders to
require a lesser number of Lenders to approve such action, each Term Loan
Lender. The provisions of §14 may not be amended without the written consent of
the Agent (and, with respect to §14.9, Borrower). There shall be no amendment,
modification or waiver of any provision in the Loan Documents with respect to
Swing Loans without the consent of the Swing Loan Lender or Bid Loans without
the consent of the Bid Loan Lenders, nor any amendment, modification or waiver
of any provision in the Loan Documents with respect to Letters of Credit without
the consent of the Issuing Lender. Any fee letter may be amended, or rights or
privileges thereunder waived, in a writing executed by the parties thereto.
There shall be no amendment, modification or waiver of any provision in the Loan
Documents which result in a modification of the conditions to funding or in
increased borrowing availability with respect to the Revolving Credit Commitment
or the Term Loan Commitment without the written consent of the Majority
Revolving Credit Lenders or the Majority Term Loan Lenders, respectively, nor
any amendment, modification or waiver that disproportionately affects the
Revolving Credit Lenders or the Term Loan Lenders without the approval of the
Majority Revolving Credit Lenders or Majority Term Loan Lenders, respectively.
No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent on any matter not expressly waived. No course of
dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. No notice to or demand upon any of Borrower or Guarantors
shall entitle Borrower or Guarantors to other or further notice or demand in
similar or other circumstances. Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders, except that (x) the Commitment of any Defaulting Lender may not be
increased or, except as provided in §2.12, extended without the consent of such
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender).
28
SEVERABILITY

.
The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.
29
TIME OF THE ESSENCE

.
Time is of the essence with respect to each and every covenant, agreement and
obligation of Borrower and Guarantors under this Agreement and the other Loan
Documents.
30
NO UNWRITTEN AGREEMENTS

.
THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR,




--------------------------------------------------------------------------------




CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. ANY ADDITIONAL TERMS OF THE
AGREEMENT BETWEEN THE PARTIES ARE SET FORTH BELOW.
31
REPLACEMENT NOTES

.
Upon receipt of evidence reasonably satisfactory to Borrower of the loss, theft,
destruction or mutilation of any Note, and in the case of any such loss, theft
or destruction, upon delivery of an indemnity agreement reasonably satisfactory
to Borrower or, in the case of any such mutilation, upon surrender and
cancellation of the applicable Note, Borrower will execute and deliver, in lieu
thereof, a replacement Note, identical in form and substance to the applicable
Note and dated as of the date of the applicable Note and upon such execution and
delivery all references in the Loan Documents to such Note shall be deemed to
refer to such replacement Note.
32
NO THIRD PARTIES BENEFITED

.
This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of Borrower, Guarantors, Lenders, Agent and
their permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. All
conditions to the performance of the obligations of the Agent and the Lenders
under this Agreement, including the obligation to make Loans and issue Letters
of Credit, are imposed solely and exclusively for the benefit of the Agent and
the Lenders and no other Person shall have standing to require satisfaction of
such conditions in accordance with their terms or be entitled to assume that the
Agent and the Lenders will refuse to make Loans or issue Letters of Credit in
the absence of strict compliance with any or all thereof and no other Person
shall, under any circumstances, be deemed to be a beneficiary of such
conditions, any and all of which may be freely waived in whole or in part by the
Agent and the Lenders at any time if in their sole discretion they deem it
desirable to do so. In particular, the Agent and the Lenders make no
representations and assume no obligations as to third parties concerning the
quality of the construction by Borrower or any of their Subsidiaries of any
development or the absence therefrom of defects.
33
PATRIOT ACT

.
Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower and Guarantors that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies Borrower and Guarantors, which information includes names and
addresses and other information that will allow such Lender or the Agent, as
applicable, to identify Borrower in accordance with the Patriot Act.
[continued on next page]


















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.
BORROWER:
CYRUSONE LP, a Maryland limited partnership
By:
CYRUSONE GP, a Maryland statutory trust, its general partner

By: /s/ Kimberly H. Sheehy
Name: Kimberly H. Sheehy
Title: Chief Financial and Administrative Officer


(SEAL)
[SIGNATURES CONTINUE ON FOLLOWING PAGE]






































--------------------------------------------------------------------------------




AGENT AND LENDERS:
KEYBANK NATIONAL ASSOCIATION,
individually and as Agent
By: /s/ Jason R. Weaver
Name: Jason R. Weaver
Title: Vice President
[SIGNATURES CONTINUE ON FOLLOWING PAGE]












































































--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.


By: /s/ Matthew R. Wyatt
Name: Matthew R. Wyatt
Title: Banker Senior - MM


Address:


JPMORGAN CHASE BANK, N.A.
2200 Ross Avenue, 8th Floor
Dallas, TX 75201
Attention: Brooke Tankersley






TORONTO DOMINION (TEXAS) LLC


By: /s/ Masood Fikree
Name: Masood Fikree
Title: Authorized Signatory


Address:


TORONTO DOMINION (TEXAS) LLC
31 West 52nd Street
New York, NY 10019
Attention: Masood Fikree




BARCLAYS BANK PLC


By: /s/ Irina Dimova
Name: Irina Dimova
Title: Vice President


Address:


BARCLAYS BANK PLC
745 7th Avenue, 27th Floor
New York, NY 10019
Attention: Irina Dimova






[SIGNATURES CONTINUE ON FOLLOWING PAGE]










--------------------------------------------------------------------------------






ROYAL BANK OF CANADA




By: /s/ Joshua Freedman
Name: Joshua Freedman
Title: Authorized Signatory


Address:


Royal Bank of Canada
Global Loans Administration
20 King Street West, 4th Floor
Toronto, Ontario, Canada
M5H1C4
Attention: Manager, Loans Administration




SUNTRUST BANK


By: /s/ Nancy B. Richards
Name: Nancy B. Richards
Title: Senior Vice President


Address:


SUNTRUST BANK
8330 Boone Blvd., 7th Floor
Vienna, VA 22182
Attention: Nancy B. Richards




CITIZENS BANK, N.A.


By: /s/ David R. Jablonowski
Name: David R. Jablonowski
Title: Senior Vice President


Address:


CITIZENS BANK, N.A.
1215 Superior Avenue
Cleveland, Ohio 44114
Attention: Brad Bindas


[SIGNATURES CONTINUE ON FOLLOWING PAGE]






--------------------------------------------------------------------------------




CITIBANK, N.A.


By: /s/ John C. Rowland
Name: John C. Rowland
Title: Vice President




Address:


CITIBANK, N.A.
388 Greenwich Street, 23rd Floor
New York, NY 10013
Attention: Bryce Hong






PNC BANK, NATIONAL ASSOCIATION


By: /s/ Christian S. Brown
Name: Christian S. Brown
Title: Senior Vice President


Address:


PNC BANK, NATIONAL ASSOCIATION
1200 Smith Street
Houston, TX 77002
Attention: Christian Brown




COBANK, ACB


By: /s/ Andy Smith
Name: Andy Smith
Title: Vice President


Address:


COBANK, ACB
900 Circle 75 Parkway, Suite 1400
Atlanta, GA 30339-5946
Attention: Charles Smith


[SIGNATURES CONTINUE ON FOLLOWING PAGE]












--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.


By: /s/ Lisa W. Reiter
Name: Lisa W. Reiter
Title: Director




Address:


BANK OF AMERICA, N.A.
901 Main Street, TX1-492-64-01
Dallas, TX 75202
Attention: Lisa Reiter




GOLDMAN SACHS BANK USA


By: /s/ Nicole Ferry-Lacchia
Name: Nicole Ferry-Lacchia
Title: Authorized Signatory




Address:


GOLDMAN SACHS BANK USA
c/o Goldman, Sachs & Co.
30 Hudson Street, 5th Floor
Jersey City, NY 07302
Attention: Michelle Latzoni




SYNOVUS BANK


By: /s/ David W. Bowman
Name: David W. Bowman
Title: Senior Vice President




Address:


SYNOVUS BANK
800 Shades Creek Parkway
Birmingham, AL 35209
Attention: David Bowman




[SIGNATURES CONTINUE ON FOLLOWING PAGE]












--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK


By: /s/ Anca Trifan     
Name: Anca Trifan
Title: Managing Director


By: /s/ Dusan Lazarov
Name: Dusan Lazarov
Title: Director


Address:


Deutsche Bank AG New York
60 Wall Street
New York, NY 10005-2836
Attention: Dusan Lazarov




MORGAN STANLEY BANK, N.A.


By: /s/ Michael King
Name: Michael King
Title: Authorized Signatory


Address:


MORGAN STANLEY BANK, N.A.
1300 Thames Street, Thames Street Wharf, 4th Floor
Baltimore, MD 21231
Attention: Morgan Stanley Loan Servicing




RAYMOND JAMES BANK, N.A.


By: /s/ Alexander L. Rody
Name: Alexander L. Rody
Title: Senior Vice President




Address:


RAYMOND JAMES BANK, N.A.
710 Carillon Parkway
St. Petersburg, FL 33716
Attention: James Armstrong










--------------------------------------------------------------------------------




EXHIBIT A
FORM OF REVOLVING CREDIT NOTE
$______________                              _____________, 201_
FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or its successors and permitted
assigns, in accordance with the terms of that certain Credit Agreement, dated as
of October 9, 2014, as amended, restated, or otherwise modified from time to
time, among CyrusOne LP, KeyBank National Association, as a lender and as Agent
for the lenders party thereto, and the other lenders party thereto, including
Payee, as may be from time to time named therein (the “Credit Agreement”), to
the extent not sooner paid, on or before the Revolving Credit Maturity Date, the
principal sum of _________________ ($__________), or if less such amount as may
be advanced by the Payee under the Credit Agreement as a Revolving Credit Loan
with daily interest from the date thereof, computed as provided in the Credit
Agreement, on the principal amount hereof from time to time unpaid, at a rate
per annum on each portion of the principal amount which shall at all times be
equal to the rate of interest applicable to such portion in accordance with the
Credit Agreement, and with interest on overdue principal and, to the extent
permitted by applicable law, on overdue installments of interest at the rates
provided in the Credit Agreement. Interest shall be payable on the dates
specified in the Credit Agreement, except that all accrued interest shall be
paid at the stated or accelerated maturity hereof or upon the prepayment in full
hereof. Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.
Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.
This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the
Credit Agreement. The principal of this Note may be due and payable in whole or
in part prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law. This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.




--------------------------------------------------------------------------------




In case an Event of Default shall occur and be continuing, the entire principal
amount of this Note may become or be declared due and payable in the manner and
with the effect provided in said Credit Agreement.
This Note shall, pursuant to New York General Obligations Law Section 5‑1401, be
governed by the laws of the State of New York.
The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.
IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.
CYRUSONE LP,
a Maryland limited partnership
By:
CYRUSONE GP,

a Maryland statutory trust,
its general partner


By:    
Name:    
Title:    
(SEAL)






























--------------------------------------------------------------------------------




EXHIBIT B
FORM OF TERM LOAN NOTE
$______________                                     _____________, 20__
FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or its successors and permitted
assigns, in accordance with the terms of that certain Credit Agreement, dated as
of October 9, 2014, as amended, restated, or otherwise modified from time to
time, among CyrusOne LP, KeyBank National Association, as a lender and as Agent,
and the other lenders party thereto (the “Credit Agreement”), to the extent not
sooner paid, on or before the Term Loan Maturity Date, the principal sum of
_________________ ($__________), or if less such amount as may be advanced by
the Payee under the Credit Agreement as a Term Loan with daily interest from the
date thereof, computed as provided in the Credit Agreement, on the principal
amount hereof from time to time unpaid, at a rate per annum on each portion of
the principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Credit Agreement, and with
interest on overdue principal and, to the extent permitted by applicable law, on
overdue installments of interest at the rates provided in the Credit Agreement.
Interest shall be payable on the dates specified in the Credit Agreement, except
that all accrued interest shall be paid at the stated or accelerated maturity
hereof or upon the prepayment in full hereof. Capitalized terms used herein and
not otherwise defined herein shall have the meanings set forth in the Credit
Agreement.
Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.
This Note is one of one or more Term Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement. The principal of this Note may be due and payable in whole or in part
prior to the Term Loan Maturity Date and is subject to mandatory prepayment in
the amounts and under the circumstances set forth in the Credit Agreement, and
may be prepaid in whole or from time to time in part, all as set forth in the
Credit Agreement.
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law. This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.




--------------------------------------------------------------------------------




In case an Event of Default shall occur and be continuing, the entire principal
amount of this Note may become or be declared due and payable in the manner and
with the effect provided in said Credit Agreement.
This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.
The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.
IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.
CYRUSONE LP,
a Maryland limited partnership
By:
CYRUSONE GP,

a Maryland statutory trust,
its general partner
By:    
Name:    
Title:    
(SEAL)


































--------------------------------------------------------------------------------




EXHIBIT C
FORM OF SWING LOAN NOTE
$____________                                     _____________, 201_
FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to KEYBANK
NATIONAL ASSOCIATION (“Payee”), or its successors and permitted assigns, in
accordance with the terms of that certain Credit Agreement, dated as of
October 9, 2014, as amended, restated, or otherwise modified from time to time,
among CyrusOne LP, KeyBank National Association, as a lender and as Agent, and
the other lenders party thereto (the “Credit Agreement”), to the extent not
sooner paid, on or before the Revolving Credit Maturity Date, the principal sum
of ________ ($_________), or, if less, such amount as may be advanced by the
Payee under the Credit Agreement as a Swing Loan with daily interest from the
date thereof, computed as provided in the Credit Agreement, on the principal
amount hereof from time to time unpaid, at a rate per annum on each portion of
the principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Credit Agreement, and with
interest on overdue principal and, to the extent permitted by applicable law, on
overdue installments of interest at the rates provided in the Credit Agreement.
Interest shall be payable on the dates specified in the Credit Agreement, except
that all accrued interest shall be paid at the stated or accelerated maturity
hereof or upon the prepayment in full hereof. Capitalized terms used herein and
not otherwise defined herein shall have the meanings set forth in the Credit
Agreement.
Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.
This Note is the Swing Loan Note evidencing borrowings under and is entitled to
the benefits and subject to the provisions of the Credit Agreement. The
principal of this Note may be due and payable in whole or in part prior to the
Revolving Credit Maturity Date and is subject to mandatory prepayment in the
amounts and under the circumstances set forth in the Credit Agreement, and may
be prepaid in whole or from time to time in part, all as set forth in the Credit
Agreement.
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law. This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.




--------------------------------------------------------------------------------




In case an Event of Default shall occur and be continuing, the entire principal
amount of this Note may become or be declared due and payable in the manner and
with the effect provided in said Credit Agreement.
This Note shall, pursuant to New York General Obligations Law Section 5‑1401, be
governed by the laws of the State of New York.
The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.
IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.
CYRUSONE LP,
a Maryland limited partnership
By:
CYRUSONE GP,

a Maryland statutory trust,
its general partner


By:    
Name:    
Title:    
(SEAL)






























--------------------------------------------------------------------------------




EXHIBIT D
FORM OF BID LOAN NOTE
$______________                                     _____________, 201_
FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or its successors and permitted
assigns, in accordance with the terms of that certain Credit Agreement, dated as
of October 9, 2014, as amended, restated, or otherwise modified from time to
time, among CyrusOne LP, KeyBank National Association, as a lender and as Agent,
and the other lenders party thereto, including Payee, as may be from time to
time named therein (the “Credit Agreement”), to the extent not sooner paid, on
or before the Revolving Credit Maturity Date, the principal sum of
_________________ ($__________), or, if less, such amount as may be advanced by
the Payee under the Credit Agreement as a Bid Loan with daily interest from the
date thereof, computed as provided in the Credit Agreement, on the principal
amount hereof from time to time unpaid, at a rate per annum on each portion of
the principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Credit Agreement, and with
interest on overdue principal and, to the extent permitted by applicable law, on
overdue installments of interest at the rates provided in the Credit Agreement.
Interest shall be payable on the dates specified in the Credit Agreement, except
that all accrued interest shall be paid at the stated or accelerated maturity
hereof or upon the prepayment in full hereof. Capitalized terms used herein and
not otherwise defined herein shall have the meanings set forth in the Credit
Agreement.
Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.
This Note is one of one or more Bid Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement. The principal of this Note may be due and payable in whole or in part
prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law. This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.




--------------------------------------------------------------------------------




In case an Event of Default shall occur and be continuing, the entire principal
amount of this Note may become or be declared due and payable in the manner and
with the effect provided in said Credit Agreement.
This Note shall, pursuant to New York General Obligations Law Section 5‑1401, be
governed by the laws of the State of New York.
The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.
IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.
CYRUSONE LP,
a Maryland limited partnership
By:
CYRUSONE GP,

a Maryland statutory trust,
its general partner
By:    
Name:    
Title:    
(SEAL)






























--------------------------------------------------------------------------------




EXHIBIT E
FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of _____________,
20__, by ________________________________, a ______________________ (“Joining
Party”), and delivered to KeyBank National Association, as Agent, pursuant to
§5.2 of the Credit Agreement dated as of October 9, 2014, as amended, restated
or otherwise modified from time to time (the “Credit Agreement”), among CyrusOne
LP (the “Borrower”), KeyBank National Association, as a Lender and as Agent, and
the other Lenders from time to time party thereto. Terms used but not defined in
this Joinder Agreement shall have the meanings defined for those terms in the
Credit Agreement.
RECITALS
A.    Joining Party is required, pursuant to §5.2 of the Credit Agreement, to
become an additional Subsidiary Guarantor under the Guaranty.
B.    Joining Party expects to realize direct and indirect benefits as a result
of the availability to Borrower of the credit facilities under the Credit
Agreement.
NOW, THEREFORE, Joining Party agrees as follows:
AGREEMENT
1.    Joinder. By this Joinder Agreement, Joining Party hereby becomes a
“Subsidiary Guarantor” and a “Guarantor” under the Guaranty, and the other Loan
Documents with respect to all the Obligations of Borrower now or hereafter
incurred under the Credit Agreement and the other Loan Documents. Joining Party
agrees that, as of the Effective Date (and, in the case of representations and
warranties, subject to the following paragraph) Joining Party is and shall be
bound by, and hereby assumes, all representations, warranties, covenants, terms,
conditions, duties and waivers applicable to a Subsidiary Guarantor and a
Guarantor under the Guaranty and the other Loan Documents.
2.    Representations and Warranties of Joining Party. Joining Party represents
and warrants to Agent that, as of the Effective Date (as defined below), except
as disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in the Credit
Agreement and which disclosures are attached hereto as Schedule A), the
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and correct in all material respects as applied to
Joining Party as a Subsidiary Guarantor and a Guarantor on and as of the
Effective Date as though made on that date (unless such representations apply to
any earlier date). As of the Effective Date, the Joining Party shall be in
compliance with all covenants and agreements in the Loan Documents of a
Subsidiary Guarantor with respect to Joining Party and no Default or Event of
Default exists or will exist after giving effect hereto as of the date hereof.
3.    Joint and Several. Joining Party hereby agrees that, as of the Effective
Date, the Guaranty and the other Loan Documents heretofore delivered to the
Agent and the Lenders shall be a joint and several obligation of Joining Party
to the same extent as if executed and delivered by Joining Party, and upon
request by Agent, will promptly become a party to the Guaranty and the other
applicable Loan Documents to confirm such obligation.




--------------------------------------------------------------------------------




4.    Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.
5.    GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL
OBLIGATION UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
6.    Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.
7.    The effective date (the “Effective Date”) of this Joinder Agreement shall
be the date first above written.
IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.
“JOINING PARTY”
_________________________________________, a ________________________________
By:    
Name:    
Title:    
(SEAL)
ACKNOWLEDGED:
KEYBANK NATIONAL ASSOCIATION, as Agent
By:    
Its:    
[Printed Name and Title]
 


















--------------------------------------------------------------------------------




EXHIBIT F
FORM OF REQUEST FOR REVOLVING CREDIT LOAN
KeyBank National Association, as Agent
Mail Code: OH-01-51-0311
4910 Tiedeman Road, 3rd Floor
Brooklyn, OH 44144
Attn: Vicky F. Heineck, AVP
Ladies and Gentlemen:
Pursuant to the provisions of [§2.5(c)][§2.7(a)] of the Credit Agreement dated
as of October 9, 2014 (as the same may hereafter be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among CYRUSONE
LP, a Maryland limited partnership (the “Borrower”), KeyBank National
Association as a Lender and as Agent, and the other Lenders from time to time
party thereto, the undersigned Borrower hereby requests and certifies in his or
her capacity as an officer of Borrower or REIT, as applicable, and not
individually as follows:
1.    Revolving Credit Loan. The undersigned Borrower hereby requests a
[Revolving Credit Loan under §2.1(a)] [Swing Loan under §2.5] of the Credit
Agreement:
Principal Amount: $__________
Type (LIBOR Rate Loan, Base Rate Loan):
Drawdown Date:
Interest Period for LIBOR Rate Loans:
by credit to the general account of Borrower with Agent at Agent’s Head Office
or to the account specified by Borrower on Schedule A hereto pursuant to the
wiring instructions set forth on Schedule A.
[If the requested Loan is a Swing Loan and Borrower desires for such Loan to be
a Revolving Credit LIBOR Rate Loan following its conversion as provided in
§2.5(d), specify the Interest Period following conversion:_________________]
2.    Use of Proceeds. Such Loan shall be used for purposes permitted by §2.9 of
the Credit Agreement.
3.    No Default. The undersigned chief financial officer, chief accounting
officer or other accounting officer reasonably approved by Agent of Borrower (or
of the REIT) certifies in his or her capacity as an officer of Borrower or REIT,
as applicable, and not individually, that Borrower is and will be in compliance
with all covenants under the Loan Documents after giving effect to the making of
the Loan requested hereby and no Default or Event of Default has occurred and is
continuing.
4.    Representations True. The undersigned chief financial officer, chief
accounting officer or other accounting officer reasonably approved by Agent of
Borrower (or of the REIT) certifies in his or her capacity as an officer of
Borrower or REIT, as applicable, and not individually, that each of the
representations and warranties made by or on behalf of Borrower, Guarantors or
their respective Subsidiaries (if applicable), contained in the Credit
Agreement, in the other Loan Documents or in any document or instrument
delivered




--------------------------------------------------------------------------------




pursuant to or in connection with the Credit Agreement was true in all material
respects as of the date on which it was made and, is true in all material
respects as of the date hereof and shall also be true at and as of the Drawdown
Date for the Loan requested hereby, with the same effect as if made at and as of
such Drawdown Date, except to the extent of changes resulting from transactions
permitted by the Loan Documents (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).
5.    Other Conditions. The undersigned chief financial officer, chief
accounting officer or other accounting officer reasonably approved by Agent of
Borrower or of REIT, as applicable, certifies in his or her capacity as an
officer of Borrower or REIT, as applicable, and not individually, that all other
conditions, if any, expressly set forth in the Credit Agreement to the making of
the Loan requested hereby have been satisfied.
6.    Definitions. Terms defined in the Credit Agreement are used herein with
the meanings so defined.
IN WITNESS WHEREOF, the undersigned has duly executed this request this _____
day of _____________, 201__.
CYRUSONE LP, a Maryland limited partnership
By:
CYRUSONE GP, a Maryland statutory trust, its general partner

By:    
Name:    
Title:    
(SEAL)
































--------------------------------------------------------------------------------




EXHIBIT G
FORM OF REQUEST FOR TERM LOAN
KeyBank National Association, as Agent
Mail Code: OH-01-51-0311
4910 Tiedeman Road, 3rd Floor
Brooklyn, OH 44144
Attn: Vicky F. Heineck, AVP
Ladies and Gentlemen:
Pursuant to the provisions of §2.2 of the Credit Agreement dated as of
October 9, 2014 (as the same may hereafter be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among CYRUSONE LP, a
Maryland limited partnership (the “Borrower”), KeyBank National Association as a
Lender and as Agent, and the other Lenders from time to time party thereto, the
undersigned Borrower hereby requests and certifies as follows:
1.    Term Loan. The undersigned Borrower hereby requests a Term Loan under §2.2
of the Credit Agreement:
Principal Amount: $__________
Type (LIBOR Rate Loan, Base Rate Loan):
Drawdown Date:
Interest Period for LIBOR Rate Loans:
by credit to the general account of Borrower with Agent at Agent’s Head Office
or to the account specified by Borrower on Schedule A hereto pursuant to the
wiring instructions set forth on Schedule A.
2.    Use of Proceeds. Such Loan shall be used for purposes permitted by §2.9 of
the Credit Agreement.
3.    No Default. The undersigned chief financial officer, chief accounting
officer or other accounting officer reasonably approved by Agent of Borrower (or
of the REIT) certifies in his or her capacity as an officer of Borrower or REIT,
as applicable, and not individually, that Borrower is and will be in compliance
with all covenants under the Loan Documents after giving effect to the making of
the Loan requested hereby and no Default or Event of Default has occurred and is
continuing.
4.    Representations True. The undersigned chief financial officer, chief
accounting officer or other accounting officer reasonably approved by Agent of
Borrower (or of the REIT) certifies in his or her capacity as an officer of
Borrower or REIT, as applicable, and not individually, that each of the
representations and warranties made by or on behalf of Borrower, Guarantors or
their respective Subsidiaries (if applicable), contained in the Credit
Agreement, in the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement was true in all
material respects as of the date on which it was made and, is true in all
material respects as of the date hereof and shall also be true at and as of the
Drawdown Date for the Loan requested hereby, with the same effect as if made at
and as of such Drawdown Date, except to the extent of changes resulting from
transactions permitted by the Loan Documents




--------------------------------------------------------------------------------




(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date).
5.    Other Conditions. The undersigned chief financial officer, chief
accounting officer or other accounting officer reasonably approved by Agent of
Borrower or of REIT, as applicable, certifies in his or her capacity as an
officer of Borrower or REIT, as applicable, and not individually, that all other
conditions, if any, expressly set forth in the Credit Agreement to the making of
the Loan requested hereby have been satisfied.
6.    Definitions. Terms defined in the Credit Agreement are used herein with
the meanings so defined.
IN WITNESS WHEREOF, the undersigned has duly executed this request this _____
day of _____________, 201__.
CYRUSONE LP, a Maryland limited partnership
By:
CYRUSONE GP, a Maryland statutory trust, its general partner

By:    
Name:    
Title:    
(SEAL)






































--------------------------------------------------------------------------------




EXHIBIT H
FORM OF LETTER OF CREDIT REQUEST
[Date]
KeyBank National Association, as Agent and Issuing Lender
Mail Code: OH-01-51-0311
4910 Tiedeman Road, 3rd Floor
Brooklyn, OH 44144
Attn: Vicky F. Heineck, AVP
Re:
Letter of Credit Request under Credit Agreement dated as of October 9, 2014

Ladies and Gentlemen:
Pursuant to §2.10 of the Credit Agreement dated as of October 9, 2014 (as
amended, supplemented or modified from time to time, the “Credit Agreement”),
among you, certain other Lenders and CyrusOne LP (“Borrower”), we hereby request
that you issue a Letter of Credit as follows:
(i)    Name and address of beneficiary:
(ii)    Face amount: $
(iii)    Proposed Issuance Date:
(iv)    Proposed Expiration Date:
(v)    Other terms and conditions as set forth in the proposed form of Letter of
Credit attached hereto.
(vi)    Purpose of Letter of Credit:
This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.10 of the Credit Agreement.
The undersigned chief financial officer, chief accounting officer or other
accounting officer reasonably approved by Agent of Borrower (or of the REIT)
certifies in his or her capacity as an officer of Borrower or REIT, as
applicable, and not individually, that Borrower and Guarantors are and will be
in compliance with all covenants under the Loan Documents after giving effect to
the issuance of the Letter of Credit requested hereby and no Default or Event of
Default has occurred and is continuing.
We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee, Letter of Credit
fee and the standard issuance, documentation and service charges for Letters of
Credit issued from time to time by you, each as required by §2.10(e). All
capitalized terms defined in the Credit Agreement and used herein without
definition shall have the meanings set forth in the Credit Agreement.
The undersigned chief financial officer, chief accounting officer or other
accounting officer reasonably approved by Agent of Borrower (or of REIT)
certifies in his or her capacity as an officer of Borrower or REIT, as
applicable, and not individually, that each of the representations and
warranties made by or on behalf of Borrower, Guarantors or their respective
Subsidiaries (if applicable), contained in the Credit




--------------------------------------------------------------------------------




Agreement, in the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement was true in all
material respects as of the date on which it was made, is true as of the date
hereof and shall also be true at and as of the proposed issuance date of the
Letter of Credit requested hereby, with the same effect as if made at and as of
the proposed issuance date, except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date).
Very truly yours,
CYRUSONE LP, a Maryland limited partnership
By:
CYRUSONE GP, a Maryland statutory trust, its general partner

By:    
Name:    
Title:    
(SEAL)




















































--------------------------------------------------------------------------------




EXHIBIT I
FORM OF COMPLIANCE CERTIFICATE
KeyBank National Association, as Agent
127 Public Square
Cleveland, Ohio 44114-1306
Attn: Jason Weaver
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of October 9, 2014 (as the
same may hereafter be amended, supplemented or modified from time to time, the
“Credit Agreement”) by and among CyrusOne LP (‘Borrower”), KeyBank National
Association as a Lender and as Agent, and the other Lenders from time to time
party thereto. Terms defined in the Credit Agreement and not otherwise defined
herein are used herein as defined in the Credit Agreement.
Pursuant to the Credit Agreement, Borrower is furnishing to you herewith (or has
furnished to you) the Consolidated financial statements of REIT for the fiscal
period ended _______________ (the “Balance Sheet Date”). Such financial
statements have been prepared in accordance with GAAP and present fairly in all
material respects the Consolidated financial position of REIT and its
Subsidiaries as of the date thereof (subject, in the case of quarterly
financials, to year-end adjustments) and the results of its operations for the
periods covered thereby.
This certificate is submitted in compliance with requirements of §2.11(e)(iv),
§5.2(b), §7.4(c), §7.5(d), §7.22(a)(vii), §7.22(c), §7.22(d) or §10.9 of the
Credit Agreement. If this certificate is provided under a provision other than
§7.4(c), the calculations provided below are made using the Consolidated
financial statements of REIT as of the Balance Sheet Date adjusted in the best
good faith estimate of REIT to give effect to the increase in Total Commitments,
acquisition or disposition of property or other event that occasions the
preparation of this certificate; and the nature of such event and the estimate
of Borrower of its effects are set forth in reasonable detail in an attachment
hereto. The undersigned officer is the chief financial officer of REIT, chief
accounting officer of REIT or other accounting officer of REIT that Agent has
informed Borrower that it accepts for purposes of execution of this Compliance
Certificate.
The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and has no knowledge of the existence as of the date hereof of
any Default or Event of Default. (Note: If the signer does have knowledge of any
Default or Event of Default, the form of certificate should be revised to
specify the Default or Event of Default, the nature thereof and the actions
taken, being taken or proposed to be taken by Borrower with respect thereto.)
The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.
IN WITNESS WHEREOF, the undersigned have duly executed this Compliance
Certificate this _____ day of ___________, 201__.
CYRUSONE LP, a Maryland limited partnership
By:
CYRUSONE GP, a Maryland statutory trust, its general partner





--------------------------------------------------------------------------------




By:    
Name:    
Title:    
(SEAL)




































--------------------------------------------------------------------------------




[APPENDIX TO COMPLIANCE CERTIFICATE]


























































































--------------------------------------------------------------------------------




EXHIBIT J
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
____________________, by and between ____________________________ (“Assignor”),
and ____________________________ (“Assignee”).
W I T N E S S E T H:
WHEREAS, Assignor is a party to that certain Credit Agreement, dated October 9,
2014, by and among CyrusOne LP, a Maryland limited partnership (“Borrower”), the
lenders that are or may become a party thereto, and KEYBANK NATIONAL
ASSOCIATION, as a Lender and as Agent (as amended, supplemented or modified from
time to time, the “Credit Agreement”); and
WHEREAS, Assignor desires to transfer to Assignee [describe assigned Commitment]
under the Credit Agreement and its rights and obligations with respect to the
Commitment assigned and its Outstanding Loans with respect thereto;
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:
1.Definitions. Terms defined in the Credit Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the
Credit Agreement.
2.Assignment.
(a)Subject to the terms and conditions of this Agreement and the Loan Documents
and in consideration of the payment to be made by Assignee to Assignor pursuant
to Paragraph 5 of this Agreement, effective as of the “Assignment Date” (as
defined in Paragraph 7 below), Assignor hereby irrevocably sells, transfers and
assigns to Assignee, without recourse, [all/a] portion of its [Revolving
Credit][Term Loan][Bid Loan] Note in the amount of $_______________ representing
a $_______________ [Revolving Credit][Term Loan] Commitment [Bid Loan], and a
_________________ percent (_____%) [Revolving Credit][Term Loan] Commitment
Percentage, and a corresponding interest in and to all of the other rights and
obligations under the Credit Agreement and the other Loan Documents relating
thereto (the assigned interests being hereinafter referred to as the “Assigned
Interests”), including Assignor’s share of all Outstanding [Revolving
Credit][Term][Bid] Loans with respect to the Assigned Interests and the right to
receive interest and principal on and all other fees and amounts with respect to
the Assigned Interests, all from and after the Assignment Date, all as if
Assignee were an original Lender under and signatory to the Credit Agreement
having a [Revolving Credit][Term Loan] Commitment Percentage [Bid Loans] equal
to the amount of the respective Assigned Interests.
(b)Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date as if Assignee were an original Lender under and signatory
to the Credit Agreement, which obligations shall include, but shall not be
limited to, the obligation to make Revolving Credit Loans or Term Loans, as
applicable, to the Borrower with respect to the Assigned Interests and to
indemnify the Agent as provided therein (such obligations, together with all
other obligations set forth in the Credit Agreement and the other Loan Documents
are hereinafter collectively referred to as the “Assigned Obligations”). From
and after the Assignment Date, Assignor shall have no further duties or
obligations with respect to, and shall have no further interest in, the Assigned
Obligations or the Assigned Interests.




--------------------------------------------------------------------------------




3.Representations and Requests of Assignor.
(a)Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s [Revolving Credit][Term Loan][Bid Loan] Note is
$____________ and the aggregate outstanding principal balance of the [Revolving
Credit][Term][Bid] Loans made by it equals $____________, and (iii) that it has
forwarded to the Agent the [Revolving Credit][Term Loan][Bid Loan] Note held by
Assignor. Assignor makes no representation or warranty, express or implied, and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Loan Documents or the
execution, legality, validity, enforceability, genuineness or sufficiency of any
Loan Document or any other instrument or document furnished pursuant thereto or
in connection with the Loan, the collectability of the Loans, the continued
solvency of the Borrower or the Guarantors or the continued existence,
sufficiency or value of any assets of the Borrower or the Guarantors which may
be realized upon for the repayment of the Loans, or the performance or
observance by the Borrower or the Guarantors of any of their respective
obligations under the Loan Documents to which they are a party or any other
instrument or document delivered or executed pursuant thereto or in connection
with the Loan; other than that it is the legal and beneficial owner of, or has
the right to assign, the interests being assigned by it hereunder and that such
interests are free and clear of any adverse claim.
(b)Assignor requests that the Agent obtain replacement notes for each of
Assignor and Assignee as provided in the Credit Agreement.
4.Representations of Assignee. Assignee makes and confirms to the Agent,
Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Credit Agreement. Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of Borrower and Guarantors and the value of the assets of
Borrower and Guarantors, and taking or not taking action under the Loan
Documents; (d) appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers as are reasonably incidental thereto
pursuant to the terms of the Loan Documents; (e) agrees that, by this
Assignment, Assignee has become a party to and will perform in accordance with
their terms all the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; (f) represents and warrants that
Assignee does not control, is not controlled by, is not under common control
with and is otherwise free from influence or control by, Borrower, any Guarantor
or REIT, and is not a Defaulting Lender or an Affiliate of a Defaulting Lender,
(g) agrees that if Assignee is not incorporated under the laws of the United
States of America or any State, it has on or prior to the date hereof delivered
to Borrower and Agent certification as to its exemption (or lack thereof) from
deduction or withholding of any United States federal income taxes and (h) if
Assignee is acquiring a portion of the Revolving Credit Commitments or of the
Term Loans prior to the earlier to occur of the Term Loans Forfeit Date or the
full advance of the Term Loan Commitment, Assignee has a net worth or unfunded
commitment as of the date hereof of not less than $100,000,000.00 unless waived
in writing by Borrower and Agent as required by the Credit Agreement. Assignee
agrees that Borrower may rely on the representation contained in Section 4(h).
5.Payments to Assignor. In consideration of the assignment made pursuant to
Paragraph 2 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $____________ representing the aggregate
principal amount outstanding of the [Revolving Credit][Term][Bid] Loans owing to
Assignor under the Credit Agreement and the other Loan Documents with respect to
the Assigned Interests.




--------------------------------------------------------------------------------




6.Payments by Assignor. Assignor agrees to pay the Agent on the Assignment Date
the registration fee required by §18.2 of the Credit Agreement.
7.Effectiveness.
(a)The effective date for this Agreement shall be _______________ (the
“Assignment Date”). Following the execution of this Agreement, each party hereto
shall deliver its duly executed counterpart hereof to the Agent for acceptance
and recording in the Register by the Agent. This Agreement will not be effective
unless and until executed by Assignor, Assignee and, so long as no Default or
Event of Default exists as of the date hereof, Borrower.
(b)Upon such acceptance and recording and from and after the Assignment Date,
(i) Assignee shall be a party to the Credit Agreement and, to the extent of the
Assigned Interests, have the rights and obligations of a Lender thereunder, and
(ii) Assignor shall, with respect to the Assigned Interests, relinquish its
rights and be released from its obligations under the Credit Agreement.
(c)Upon such acceptance and recording and from and after the Assignment Date,
the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.
(d)All outstanding LIBOR Rate Loans shall continue in effect for the remainder
of their applicable Interest Periods and Assignee shall accept the currently
effective interest rates on its Assigned Interest of each LIBOR Rate Loan.
8.Notices. Assignee specifies as its address for notices and its Lending Office
for all assigned Loans, the offices set forth below:
Notice Address:        
        
        
        
Attn:    
Facsimile:    
Domestic Lending Office:    Same as above
Eurodollar Lending Office:    Same as above
9.Payment Instructions. All payments to Assignee under the Credit Agreement
shall be made as provided in the Credit Agreement in accordance with the
separate instructions delivered to Agent.
10.Governing Law. THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED
INSTRUMENT FOR ALL PURPOSES AND TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK PURSUANT TO NEW YORK GENERAL OBLIGATIONS
LAW SECTION 5-1401 (WITHOUT REFERENCE TO CONFLICT OF LAWS).
11.Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.
12.Amendments. This Agreement may not be amended, modified or terminated except
by an agreement in writing signed by Assignor and Assignee, and consented to by
Agent and, unless a Default or Event of Default exists, Borrower.
13.Successors. This Agreement shall inure to the benefit of the parties hereto
and their respective successors and assigns as permitted by the terms of Credit
Agreement.




--------------------------------------------------------------------------------




[signatures on following page]
IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.
ASSIGNEE:
By:    
Title:
ASSIGNOR:
By:    
Title:
RECEIPT ACKNOWLEDGED AND
ASSIGNMENT CONSENTED TO BY:
KEYBANK NATIONAL ASSOCIATION,
as Agent
By:    
Title:
CONSENTED TO BY:  
CYRUSONE LP,
a Maryland limited partnership
By:
CYRUSONE GP,

a Maryland statutory trust,
its general partner
By:    
Name:    
Title:    






--------------------------------------------------------------------------------




EXHIBIT K
FORM OF LETTER OF CREDIT APPLICATION




































--------------------------------------------------------------------------------








EXHIBIT L-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Credit Agreement dated as of October 9, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among CyrusOne LP (the “Borrower”), the financial
institutions party thereto and their assignees under §18.1 thereof (the
“Lenders”), KeyBank National Association, as Agent (the “Agent”) and the other
parties thereto.
Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it is
not a controlled foreign corporation related to Borrower as described in Section
881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and Borrower with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower and
Agent, and (2) the undersigned shall have at all times furnished Borrower and
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
    
[NAME OF LENDER]
By:    
Name:    
Title:    
Date: ________ __, 20__












--------------------------------------------------------------------------------




EXHIBIT L-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Credit Agreement dated as of October 9, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among CyrusOne LP (the “Borrower”), the financial
institutions party thereto and their assignees under §18.1 thereof (the
“Lenders”), KeyBank National Association, as Agent (the “Agent”) and the other
parties thereto.
Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
    
[NAME OF PARTICIPANT]
By:    
Name:    
Title:    
Date: ________ __, 20__






















--------------------------------------------------------------------------------




EXHIBIT L-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to that certain Credit Agreement dated as of October 9, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among CyrusOne LP (the “Borrower”), the financial
institutions party thereto and their assignees under §18.1 thereof (the
“Lenders”), KeyBank National Association, as Agent (the “Agent”) and the other
parties thereto.
Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
    
[NAME OF PARTICIPANT]
By:    
Name:    
Title:    
Date: ________ __, 20__








--------------------------------------------------------------------------------




EXHIBIT L-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to that certain Credit Agreement dated as of October 9, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among CyrusOne LP (the “Borrower”), the financial
institutions party thereto and their assignees under §18.1 thereof (the
“Lenders”), KeyBank National Association, as Agent (the “Agent”) and the other
parties thereto.
Pursuant to the provisions of §4.4 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform Borrower and Agent, and (2) the undersigned shall have
at all times furnished Borrower and Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
    
[NAME OF LENDER]
By:    
Name:    
Title:    
Date: ________ __, 20__






--------------------------------------------------------------------------------




EXHIBIT M-1
Form of
Bid Loan Quote Request
TO:
KeyBank National Association, as Agent

Mail Code: OH-01-51-0311
4910 Tiedeman Road, 3rd Floor
Brooklyn, OH 44144
Attn:
Vicky F. Heineck, AVP

Fax:
216-370-6206

RE:
Credit Agreement, dated as of October 9, 2014, by and among CyrusOne LP
("Borrower"), the Lenders and KeyBank National Association, as Agent (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the "Credit Agreement"; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)

DATE:
[Date]



Pursuant to §2.1(c) of the Credit Agreement:
1.    Borrower hereby gives notice that it requests Bid Loan Quotes for the
following proposed Bid Loan Borrowing(s) Up to three per Bid Loan Quote Request.
on _______________________ (the "Credit Extension Date"):
Credit Extension Date Must be a Business Day.
Amount Each amount must be at least $2,000,000 and an integral multiple of
$1,000,000 in excess thereof.
Interest Period A period of not less than 7 days nor more than 180 days after
the Drawdown Date thereof and ending on a Business Day and may not extend beyond
Revolving Credit Maturity Date.
Basis for Interest Rate Calculation Specify whether interest rate bids are to be
quoted as “Absolute Rate Bid” as “LIBOR Margin Bid”.
Prepayable Specify whether Loan is to be open to prepayment.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




2.    Use of Proceeds. Such Loan shall be used for purposes permitted by §2.9 of
the Credit Agreement.
3.    No Default. The undersigned chief financial officer, chief accounting
officer or other accounting officer reasonably approved by Agent of Borrower (or
of the REIT) certifies in his or her capacity as an officer of Borrower or REIT,
as applicable, and not individually, that Borrower is and will be in compliance
with all covenants under the Loan Documents after giving effect to the making of
the Loan requested hereby and no Default or Event of Default has occurred and is
continuing.
4.    Representations True. The undersigned chief financial officer, chief
accounting officer or other accounting officer reasonably approved by Agent of
Borrower (or of the REIT) certifies in his or her capacity as an officer of
Borrower or REIT, as applicable, and not individually, that each of the
representations and warranties made by or on behalf of Borrower, Guarantors or
their respective Subsidiaries (if applicable), contained in the Credit
Agreement, in the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement was true in all
material respects as of the date on which it was made and, is true in all
material respects as of the date hereof and shall also be true at and as of the
Drawdown Date for the Loan requested hereby, with the same effect as if made at
and as of such Drawdown Date, except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date).
5.    Other Conditions. The undersigned chief financial officer, chief
accounting officer or other accounting officer reasonably approved by Agent of
Borrower or of REIT, as applicable, certifies in his or her capacity as an
officer of Borrower or REIT, as applicable, and not individually, that all other
conditions, if any, expressly set forth in the Credit Agreement to the making of
the Loan requested hereby have been satisfied.
6.    Maximum Amount. After giving effect to the requested Bid Loan, (a) the
aggregate principal amount outstanding under the Bid Loan Notes (after giving
effect to all amounts requested thereunder) will not exceed the Bid Loan
Sublimit, and (b) the aggregate principal amount outstanding under the Revolving
Credit Notes, the Swing Loan Note and the Bid Loan Notes (after giving effect to
all amounts requested thereunder) plus the Letter of Credit Liabilities will not
exceed the Total Revolving Credit Commitment.
CYRUSONE LP,
a Maryland limited partnership
By:
CYRUSONE GP,

a Maryland statutory trust,
its general partner
By:    
Name:    
Title:    






--------------------------------------------------------------------------------




EXHIBIT M-2
Form of
Bid Loan Quote
TO:
KeyBank National Association, as Agent

Mail Code: OH-01-51-0311
4910 Tiedeman Road, 3rd Floor
Brooklyn, OH 44144
Attn:
Vicky F. Heineck, AVP

Fax:
216-370-6206

RE:
Credit Agreement, dated as of October 9, 2014, by and among CyrusOne LP
("Borrower"), the Lenders and KeyBank National Association, as Agent (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the "Credit Agreement"; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)

DATE:
[Date]



In response to Borrower's Bid Loan Quote Request dated _____________,____ (the
"Bid Loan Quote Request"), we hereby make the following Bid Loan Quote(s) on the
following terms:
1.    Quoting Bank: ______________________
2.    Name, address, phone number and facsimile number of person to contact at
Quoting Bank:
_______________________
_______________________
_______________________
_______________________
3.    We hereby offer to make Bid Loan(s) in the following principal amount(s),
for the following Interest Period(s) and the following rate(s):




--------------------------------------------------------------------------------




Funding Date As specified in the Bid Loan Quote Request.
Amount The principal amount bid for each Interest Period may not exceed the
principal amount requested. Bids must be made for at least $2,000,000 and an
integral multiple of $1,000,000 in excess thereof.
Interest Period As specified in the Bid Loan Quote Request.
Absolute Rate Bid
LIBOR Margin Bid
Prepayable Specify whether Loan will be open to prepayment.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement,
irrevocably obligate(s) us to make the Bid Loan(s) for which any offer(s) are
accepted, in whole or in part, subject to §2.1(c)(ii)(B) of the Credit
Agreement.
Date:_______________, ____
[____________________________] Insert name of Quoting Bank
By:     Must be an authorized officer
Name:    
Title:    
































--------------------------------------------------------------------------------




EXHIBIT N
FORM OF GUARANTY




























































































--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
§1.
DEFINITIONS AND RULES OF INTERPRETATION    1

§1.1
Definitions    1

§1.2
Rules of Interpretation    37

§2.
THE CREDIT FACILITY    38

§2.1
Revolving Credit Loans; Bid Loans    38

§2.2
Commitment to Lend Term Loan    43

§2.3
Unused Fee; Facility Fee    44

§2.4
Reduction and Termination of the Revolving Credit Commitments    45

§2.5
Swing Loan Commitment    45

§2.6
Interest on Loans    48

§2.7
Requests for Loans    49

§2.8
Funds for Loans    50

§2.9
Use of Proceeds    51

§2.10
Letters of Credit    51

§2.11
Increase in Total Commitment    55

§2.12
Extension of Revolving Credit Maturity Date    57

§2.13
Defaulting Lenders    58

§3.
REPAYMENT OF THE LOANS    62

§3.1
Stated Maturity    62

§3.2
Mandatory Prepayments    62

§3.3
Optional Prepayments    63

§3.4
Partial Prepayments    63

§3.5
Effect of Prepayments    63

§4.
CERTAIN GENERAL PROVISIONS    63

§4.1
Conversion Options    63

§4.2
Fees    64

§4.3
[Intentionally Omitted.]    64

§4.4
Funds for Payments    64

§4.5
Computations    69

§4.6
Suspension of LIBOR Rate Loans    69

§4.7
Illegality    70

§4.8
Additional Interest    70

§4.9
Additional Costs, Etc.    70





--------------------------------------------------------------------------------




§4.10
Capital Adequacy    72

§4.11
Breakage Costs    72

§4.12
Default Interest    72

§4.13
Certificate    73

§4.14
Limitation on Interest    73

§4.15
Certain Provisions Relating to Increased Costs; Replacement of Lenders    73

§5.
UNSECURED OBLIGATIONS; GUARANTY    74

§5.1
Collateral    74

§5.2
Additional Subsidiary Guarantors    74

§6.
REPRESENTATIONS AND WARRANTIES    76

§6.1
Corporate Authority, Etc.    76

§6.2
Governmental Approvals    77

§6.3
Title to Properties    77

§6.4
Financial Statements    78

§6.5
No Material Changes    78

§6.6
Franchises, Patents, Copyrights, Etc.    78

§6.7
Litigation    78

§6.8
No Material Adverse Contracts, Etc.    79

§6.9
Compliance with Other Instruments, Laws, Etc.    79

§6.10
Tax Status    79

§6.11
No Event of Default    79

§6.12
Investment Company Act    79

§6.13
Absence of UCC Financing Statements, Etc.    79

§6.14
[Intentionally Omitted]    80

§6.15
[Intentionally Omitted]    80

§6.16
Employee Benefit Plans    80

§6.17
Disclosure    80

§6.18
Place of Business    81

§6.19
Regulations T, U and X    81

§6.20
Environmental Compliance    81

§6.21
Subsidiaries; Organizational Structure    83

§6.22
[Intentionally Omitted.]    84

§6.23
Property    84

§6.24
Brokers    84





--------------------------------------------------------------------------------




§6.25
Other Debt    85

§6.26
Solvency    85

§6.27
No Bankruptcy Filing    85

§6.28
No Fraudulent Intent    85

§6.29
Transaction in Best Interests of Borrower and Guarantors; Consideration    85

§6.30
[Intentionally Omitted.]    85

§6.31
OFAC    85

§6.32
General Partner and REIT    86

§6.33
Unencumbered Properties    86

§6.34
Ground Lease; Leased Property    86

§7.
AFFIRMATIVE COVENANTS    87

§7.1
Punctual Payment    87

§7.2
Maintenance of Office    87

§7.3
Records and Accounts    87

§7.4
Financial Statements, Certificates and Information    88

§7.5
Notices    91

§7.6
Existence; Maintenance of Properties    92

§7.7
Insurance    93

§7.8
Taxes; Liens    93

§7.9
Inspection of Properties and Books    93

§7.10
Compliance with Laws, Contracts, Licenses, and Permits    94

§7.11
Further Assurances    94

§7.12
[Intentionally Omitted.]    94

§7.13
[Intentionally Omitted.]    94

§7.14
Business Operations    94

§7.15
[Intentionally Omitted.]    95

§7.16
Ownership of Real Estate    95

§7.17
Distributions of Income to Borrower    95

§7.18
[Intentionally Omitted.]    95

§7.19
Plan Assets    95

§7.20
[Intentionally Omitted.]    95

§7.21
REIT and General Partner Covenants    95

§7.22
Unencumbered Properties    96

§7.23
Sanctions Laws and Regulations    99





--------------------------------------------------------------------------------




§8.
NEGATIVE COVENANTS    99

§8.1
Restrictions on Indebtedness    99

§8.2
Restrictions on Liens, Etc.    100

§8.3
Restrictions on Investments    102

§8.4
Merger, Consolidation    103

§8.5
Sale and Leaseback    104

§8.6
Compliance with Environmental Laws    105

§8.7
Distributions    106

§8.8
Asset Sales    108

§8.9
[Intentionally Omitted.]    108

§8.10
Restriction on Prepayment of Indebtedness    108

§8.11
[Intentionally Omitted.    109

§8.12
Derivatives Contracts    109

§8.13
Transactions with Affiliates    109

§8.14
Equity Pledges    109

§9.
FINANCIAL COVENANTS    110

§9.1
Unencumbered Asset Tests    110

§9.2
Consolidated Total Indebtedness to Gross Asset Value    110

§9.3
Consolidated EBITDA to Consolidated Fixed Charges    110

§9.4
Minimum Consolidated Tangible Net Worth    110

§10.
CLOSING CONDITIONS    110

§10.1
Loan Documents    110

§10.2
Certified Copies of Organizational Documents    110

§10.3
Resolutions    111

§10.4
Incumbency Certificate; Authorized Signers    111

§10.5
Opinion of Counsel    111

§10.6
Payment of Fees    111

§10.7
Performance; No Default    111

§10.8
Representations and Warranties    111

§10.9
Compliance Certificate    111

§10.10
Consents    112

§10.11
[Intentionally Omitted.]    112

§10.12
Existing Credit Agreement    112

§10.13
Other    112

§11.
CONDITIONS TO ALL BORROWINGS    112





--------------------------------------------------------------------------------




§11.1
[Intentionally Omitted]    112

§11.2
Representations True; No Default    112

§11.3
Borrowing Documents    112

§12.
EVENTS OF DEFAULT; ACCELERATION; ETC.    113

§12.1
Events of Default and Acceleration    113

§12.2
Certain Cure Periods; Limitation of Cure Periods    116

§12.3
Termination of Commitments    116

§12.4
Remedies    117

§12.5
Distribution of Proceeds    117

§12.6
Collateral Account    118

§13.
SETOFF    119

§14.
THE AGENT    120

§14.1
Authorization    120

§14.2
Employees and Agents    120

§14.3
No Liability    120

§14.4
No Representations    121

§14.5
Payments    121

§14.6
Holders of Notes    122

§14.7
Indemnity    122

§14.8
Agent as Lender    122

§14.9
Resignation    122

§14.10
Duties in the Case of Enforcement    123

§14.11
Bankruptcy    123

§14.12
Reliance by Agent    124

§14.13
Approvals    124

§14.14
Borrower and Guarantors Not Beneficiary    125

§15.
EXPENSES    125

§16.
INDEMNIFICATION    126

§17.
SURVIVAL OF COVENANTS, ETC.    127

§18.
ASSIGNMENT AND PARTICIPATION    128

§18.1
Conditions to Assignment by Lenders    128

§18.2
Register    129

§18.3
New Notes    130

§18.4
Participations    130

§18.5
Pledge by Lender    131





--------------------------------------------------------------------------------




§18.6
No Assignment by Borrower    131

§18.7
Disclosure    131

§18.8
Amendments to Loan Documents    132

§18.9
Titled Agents    132

§18.10
Mandatory Assignment    132

§19.
NOTICES    133

§20.
RELATIONSHIP    135

§21.
GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE    135

§22.
HEADINGS    135

§23.
COUNTERPARTS    136

§24.
ENTIRE AGREEMENT, ETC.    136

§25.
WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS    136

§26.
DEALINGS WITH BORROWER    136

§27.
CONSENTS, AMENDMENTS, WAIVERS, ETC.    137

§28.
SEVERABILITY    139

§29.
TIME OF THE ESSENCE    139

§30.
NO UNWRITTEN AGREEMENTS    139

§31.
REPLACEMENT NOTES    139

§32.
NO THIRD PARTIES BENEFITED    139

§33.
PATRIOT ACT    140



EXHIBITS AND SCHEDULES
Exhibit A
FORM OF REVOLVING CREDIT NOTE

Exhibit B
FORM OF TERM LOAN NOTE

Exhibit C
FORM OF SWING LOAN NOTE

Exhibit D
FORM OF BID LOAN NOTE

Exhibit E
FORM OF JOINDER AGREEMENT

Exhibit F
FORM OF REQUEST FOR REVOLVING CREDIT LOAN

Exhibit G
FORM OF REQUEST FOR TERM LOAN

Exhibit H
FORM OF LETTER OF CREDIT REQUEST

Exhibit I
FORM OF COMPLIANCE CERTIFICATE

Exhibit J
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT





--------------------------------------------------------------------------------




Exhibit K
FORM OF LETTER OF CREDIT APPLICATION

Exhibits L
FORM OF U.S. TAX COMPLIANCE CERTIFICATES

Exhibit M-1
FORM OF BID LOAN QUOTE REQUEST

Exhibit M-2
FORM OF BID LOAN QUOTE

Exhibit N
FORM OF GUARANTY

Schedule 1.1
LENDERS AND COMMITMENTS

Schedule 1.2
INITIAL UNENCUMBERED PROPERTIES

Schedule 1.3
ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS

Schedule 6.3
LIST OF ALL ENCUMBRANCES ON ASSETS

Schedule 6.5
NO MATERIAL CHANGES

Schedule 6.7
PENDING LITIGATION

Schedule 6.15
CERTAIN TRANSACTIONS

Schedule 6.20(c)
ENVIRONMENTAL RELEASES

Schedule 6.20(d)
REQUIRED ENVIRONMENTAL ACTIONS

Schedule 6.21(a)
SUBSIDIARIES

Schedule 6.21(b)
UNCONSOLIDATED AFFILIATES OF REIT AND ITS SUBSIDIARIES

Schedule 6.25
MATERIAL LOAN AGREEMENTS

Schedule 7.22
CAPITALIZED LEASE OBLIGATIONS







